Exhibit 10.1

 

 

 

New Microsoft Word Document_orion_page_001.gif [tmb-20200608xex10dd1g001.gif]

Execution Version SEVENTH AMENDMENT TO CREDIT AGREEMENT THIS SEVENTH AMENDMENT
TO CREDIT AGREEMENT (this “Amendment”), is made and entered into as of June 8,
2020, by and among ORION GROUP HOLDINGS, INC., a Delaware corporation (formerly
known as Orion Marine Group, Inc.) (the “Borrower”), certain Subsidiaries of the
Borrower designated as “Guarantors” on the signature pages hereof (together with
the Borrower, the “Credit Parties”), the 364-Day Revolving Lenders, the Existing
Lenders party hereto constituting the Required Lenders, and REGIONS BANK, as
administrative agent and collateral agent for the Lenders (in such capacity, the
“Agent”). W I T N E S S E T H: WHEREAS, the Borrower, the Guarantors, certain
banks and other financial institutions (the “Existing Lenders”) and the Agent
are parties to a certain Credit Agreement, dated as of August 5, 2015 (as
amended by that certain First Amendment to Credit Agreement, dated as of April
27, 2016, that certain Second Amendment to Credit Agreement, dated as of July
28, 2017, that certain Third Amendment to Credit Agreement, dated as of November
7, 2017, that certain Fourth Amendment to Credit Agreement, dated as of July 31,
2018, that certain Fifth Amendment to Credit Agreement, dated as of March 21,
2019, that certain Sixth Amendment to Credit Agreement, dated as of May 7, 2019,
and as further amended, restated, supplemented, increased, extended or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in the Credit Agreement), pursuant to which the Existing Lenders have made loans
and certain other financial accommodations available to the Borrower; WHEREAS,
the Borrower has requested that (a) certain banks and other financial
institutions (the “364-Day Revolving Lenders”; and together with the Existing
Lenders, collectively, the “Lenders”) provide a $20,000,000 364-day revolving
credit facility under the Credit Agreement (the “364-Day Revolving Credit
Facility”) and (b) the Existing Lenders constituting the Required Lenders and
the Agent (i) amend certain provisions of the Credit Agreement to, inter alia,
provide for the 364-Day Revolving Credit Facility and (ii) waive the Designated
Defaults (as defined below); WHEREAS, the 364-Day Revolving Lenders are willing
to provide the commitments under the 364-Day Revolving Credit Facility as set
forth on Appendix A to the Credit Agreement (as Amended pursuant to this
Amendment) and, together with the Existing Lenders party hereto constituting the
Required Lenders, make such amendments to the Credit Agreement, including,
without limitation, to provide for the 364-Day Revolving Credit Facility, in
each case, in accordance with the terms and conditions set forth herein; and
WHEREAS, the Required Lenders and the Agent are willing to waive the Designated
Defaults in accordance with the terms and conditions set forth herein. NOW,
THEREFORE, for good and valuable consideration, the sufficiency and receipt of
which are acknowledged, the Borrower, the Guarantors, the 364-Day Revolving
Lenders, the Required Lenders and the Agent agree as follows:

 

 








New Microsoft Word Document_orion_page_002.gif [tmb-20200608xex10dd1g002.gif]

1. Amendments to Credit Agreement. From and after the Seventh Amendment
Effective Date (as hereinafter defined), the Credit Agreement is amended
pursuant to this Amendment and amendments to the Credit Agreement prior to the
date hereof to delete the stricken text (indicated textually in the same manner
as the following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
attached as Annex A to this Amendment (the “Amended Credit Agreement”). 2.
Amendments to Appendices and Schedules to Credit Agreement. From and after the
Seventh Amendment Effective Date, (a) Appendix A (Lenders, Commitments and
Commitment Percentages) to the Credit Agreement is amended and restated in its
entirety pursuant to this Amendment as set forth on Annex B to this Amendment,
(b) each of Schedule 6.10(b) (Real Estate Assets) and Schedule 6.10(d) (Vessels)
to the Credit Agreement is amended and restated in its entirety pursuant to this
Amendment as set forth on Annex C to this Amendment, (c) each of Exhibit 2.1
(Form of Funding Notice), Exhibit 2.8 (Form of Conversion/Continuation Notice)
and Exhibit 11.5 (Form of Assignment Agreement) to the Credit Agreement is
amended and restated in its entirety pursuant to this Amendment as set forth on
Annex D to this Amendment and (d) a new Exhibit 2.5-4 (Form of 364-Day Revolving
Note) is added to the Credit Agreement pursuant to this Amendment in the form
attached hereto as Annex E. All other Appendices, Schedules and Exhibits to the
Credit Agreement shall not be modified or otherwise affected. 3. Conditions
Precedent. Completion of the following to the satisfaction of the Agent and the
Required Lenders shall constitute express conditions precedent to the
effectiveness of the amendments set forth in this Amendment (and the date on
which all of the foregoing shall have occurred as determined by the Agent being
called herein the “Seventh Amendment Effective Date”): (a) Executed Credit
Documents. Receipt by the Agent of counterparts of this Amendment duly executed
by the parties hereto and receipt by each 364-Day Revolving Lender of a Note
duly executed by the Borrower. (b) Fees and Expenses. The Agent shall have
confirmation that all fees and expenses required to be paid on or before the
Seventh Amendment Effective Date have been paid, including the fees and expenses
of King & Spalding LLP. (c)No Default or Event of Default.Immediately before and
after giving effect to the amendments contemplated hereby, no Default or Event
of Default exists other than the Designated Defaults (as defined below). (d)
Closing Certificate A certificate from an Authorized Officer of the Borrower, in
form and substance reasonably satisfactory to the Agent and the Lenders,
confirming, among other things, (i) all consents, approvals, authorizations,
registrations, or filings required to be made or obtained by the Borrower and
the other Credit Parties, if any, in connection with this Amendment and the
other Credit Documents contemplated to be executed and delivered in connection
herewith and the transactions contemplated herein and therein have been obtained
and are in full force and effect, (ii) no investigation 2

 

 








New Microsoft Word Document_orion_page_003.gif [tmb-20200608xex10dd1g003.gif]

or inquiry by any Governmental Authority regarding the Amended Credit Agreement
and the other Credit Documents contemplated to be executed and delivered in
connection herewith and the transactions contemplated herein and therein is
ongoing, (iii) the financings and the transactions contemplated by this
Amendment and the other Credit Documents contemplated to be executed and
delivered in connection herewith are in compliance with all applicable laws and
regulations (including all applicable securities and banking laws, rules and
regulations), (iv) since the date of the most-recent annual audited financial
statements for the Borrower, there has been no event or circumstance which could
be reasonably expected to have a Material Adverse Effect, and (v) the Borrower,
individually, and the Borrower and its Subsidiaries, taken as a whole, are
Solvent after giving effect to the transactions contemplated hereby and the
incurrence of Indebtedness related thereto. (e) Organizational Documents.
Receipt by the Agent of the following: (i) Charter Documents. Copies of articles
of incorporation, certificate of organization or formation, or other like
document for each of the Credit Parties certified as of a recent date by the
appropriate Governmental Authority and by an Authorized Officer of such Credit
Party or, in the alternative, a certification from an Authorized Officer of each
Credit Party that such Credit Party’s articles of incorporation, certificate of
organization or formation, or other like document delivered on the Closing Date
(or later date, as applicable) remains true and complete as of the Seventh
Amendment Effective Date. (ii) Organizational Documents Certificate. (A) Copies
of bylaws, operating agreement, partnership agreement or like document or a
certification from an Authorized Officer that the bylaws, operating agreement,
partnership agreement or like document delivered on the Closing Date (or later
date, as applicable) remain true and complete as of the Seventh Amendment
Effective Date (or certified updates as applicable), (B) copies of resolutions
approving the transactions contemplated in connection with the financing and
authorizing execution and delivery of the Credit Documents contemplated to be
executed and delivered in connection therewith, and (C) incumbency certificates,
for each of the Credit Parties or a certification from an Authorized Officer
that each officer listed in the incumbency certificate delivered on the Closing
Date (or later date, as applicable) remains duly authorized to execute and
deliver on behalf of such Credit Party this Amendment and each other Credit
Document contemplated to be executed and delivered in connection therewith by
such Credit Party, in each case certified by an Authorized Officer in form and
substance reasonably satisfactory to the Agent. (iii)Good Standing Certificate.
Copies of certificates of good standing, existence or the like of a recent date
for each of the Credit Parties from the appropriate Governmental Authority of
its jurisdiction of formation, incorporation or organization. 3

 

 








New Microsoft Word Document_orion_page_004.gif [tmb-20200608xex10dd1g004.gif]

(f) Opinions of Counsel. Receipt by the Agent of customary opinions of counsel
for each of the Credit Parties, including, among other things, opinions
regarding the due authorization, execution and delivery of this Amendment and
the other Credit Documents contemplated to be executed and delivered in
connection therewith and the enforceability thereof. (g) UCC Searches. Receipt
by the Agent of (i) searches of UCC filings in the jurisdiction of incorporation
or formation, as applicable, of each Credit Party and each jurisdiction where
any Collateral is located and (ii) tax lien and judgment searches, in each case,
evidencing that no Liens exist other than Permitted Liens. 4. Waiver. Upon
satisfaction of the conditions set forth in Section 3 hereof, the Agent and the
Required Lenders waive any Default or Event of Default (collectively, the
“Designated Defaults”) that may have occurred under Section 9.1(c) of the Credit
Agreement as a result of the failure of the Credit Parties to (i) timely notify
the Agent of the formation of Orion Marine Construction Bahamas, LLC, a limited
liability company organized in the Commonwealth of the Bahamas (“OMCB”), and
provide such information with respect to OMCB, in each case, as required
pursuant to Section 7.14(a) of the Credit Agreement and (ii) cause OMCB to
become a Guarantor under the Credit Agreement and take such other actions in
connection with such joinder, in each case, as required pursuant to Section
7.14(b) of the Credit Agreement. The waivers contained in this Section 4 shall
only be relied upon and used for the specific purposes set forth herein, (x)
shall not constitute nor be deemed to constitute a waiver, except as otherwise
expressly set forth herein, of any Default or Event of Default or any term or
condition of the Credit Agreement or the other Credit Documents, (y) shall not
constitute nor be deemed to constitute a consent by the Agent or any Lender to
anything other than the specific purpose set forth herein and (z) shall not
constitute a custom or course of dealing among the parties hereto. 5. Joinder.
Upon execution of this Amendment, OMCB acknowledges, agrees and confirms that it
will be deemed to be a party to: (a) the Credit Agreement and a “Guarantor” for
all purposes of the Credit Agreement, and shall have all of the obligations of a
Guarantor thereunder as if it had executed the Credit Agreement. OMCB hereby
ratifies, as of the date hereof, and agrees to be bound by, all of the terms,
provisions and conditions applicable to the Guarantors contained in the Credit
Agreement. Without limiting the generality of the foregoing terms of this clause
(a), OMCB hereby, jointly and severally together with the other Guarantors,
guarantees to each holder of the Obligations and the Agent, as provided in
Section 4 of the Credit Agreement, the prompt payment and performance of the
Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise) strictly in accordance with the terms
thereof; (b)the Security Agreement and an “Obligor” for all purposes of the
Security Agreement, and shall have all the obligations of an Obligor thereunder
as if it had executed the Security Agreement. OMCB hereby ratifies, as of the
date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the 4

 

 








New Microsoft Word Document_orion_page_005.gif [tmb-20200608xex10dd1g005.gif]

Security Agreement. Without limiting the generality of the foregoing terms of
this clause (b), OMCB hereby grants, pledges and assigns to the Collateral
Agent, for the benefit of the holders of the Obligations, a continuing security
interest in any and all right, title and interest of OMCB in and to the
Collateral (as defined in the Security Agreement) of OMCB to secure the prompt
payment and performance in full when due, whether by lapse of time,
acceleration, mandatory prepayment or otherwise, of the Obligations; (c) the
Pledge Agreement, and shall have all the rights and obligations of a “Pledgor”
(as such term is defined in the Pledge Agreement) thereunder as if it had
executed the Pledge Agreement. OMCB hereby ratifies, as of the date hereof, and
agrees to be bound by, all the terms, provisions and conditions contained in the
Pledge Agreement. Without limiting the generality of the foregoing terms of this
clause (c), OMCB hereby pledges and assigns to the Collateral Agent, for the
benefit of the holders of the Obligations, and grants to the Collateral Agent,
for the benefit of the Lenders, a continuing security interest in any and all
right, title and interest of OMCB in and to Pledged Collateral (as such term is
defined in the Pledge Agreement); and (d) OMCB hereby represents and warrants to
the Agent and the Lenders that (i) OMCB’s exact legal name and state of
formation are set forth on the signature pages hereto, (ii) OMCB’s taxpayer
identification number and organization number are set forth on Annex D hereto,
(iii) other than as set forth on Annex F hereto, OMCB has not changed its legal
name, changed its state of formation, been party to a merger, consolidation or
other change in structure in the five years preceding the date hereof and (iv)
Annex F hereto lists each Subsidiary of OMCB, together with (A) jurisdiction of
formation, (B) number of shares of each class of Equity Interests outstanding,
(C) the certificate number(s) of the certificates evidencing such Equity
Interests and number and percentage of outstanding shares of each class owned by
OMCB (directly or indirectly) of such Equity Interests and (D) number and
effect, if exercised, of all outstanding options, warrants, rights of conversion
or purchase and all other similar rights with respect thereto. 6. Post-Closing
Matters. (a) By not later than July 23, 2020 (or such later date as the Agent
may agree to in writing in its sole discretion), each Credit Party shall have
granted to the Agent (for the benefit of the Lenders) a first priority perfected
Lien on such Credit Party’s right, title and interest in and to each vessel
owned by such Credit Party and not subject to the Fleet Mortgage as of the
Seventh Amendment Effective Date. (b) By not later than July 8, 2020 (or such
later date as the Agent may agree to in writing in its sole discretion), the
Credit Parties shall have delivered to the Agent documents of the types referred
to in Sections 5.1(b) and (d) of the Credit Agreement and favorable opinions of
counsel to OMCB (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to in Section
7.14(b) of the Credit Agreement), all in form, content and scope satisfactory to
the Agent. 5

 

 








New Microsoft Word Document_orion_page_006.gif [tmb-20200608xex10dd1g006.gif]

7. Representations and Warranties. As of the Seventh Amendment Effective Date,
after giving effect to this Amendment, the representations and warranties
contained in the Amended Credit Agreement and in the other Credit Documents are
true and correct in all material respects (or, with respect to any such
representation or warranty that is modified by materiality or Material Adverse
Effect, are true and correct in all respects) on and as of the Seventh Amendment
Effective Date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects on and as
of such earlier date, and no event has occurred and is continuing or would
result from the consummation of this Amendment and the transactions contemplated
hereby that would constitute an Event of Default or a Default. 8. Reaffirmation
of Credit Party Obligations. Each Credit Party hereby ratifies the Credit
Agreement, as amended hereby, and each other Credit Document to which it is a
party and acknowledges and reaffirms (a) that it is bound by all terms of the
Credit Agreement, as amended hereby, and such other Credit Documents applicable
to it and (b) that it is responsible for the observance and full performance of
its respective Obligations. 9. Release of Claims and Covenant Not to Sue. (a)
Lenders’ and On the Seventh Amendment Effective Date, in consideration of the
Required the Agent’s agreements contained in this Amendment, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Credit Party, on behalf of itself and its successors and
assigns, and its present and former members, managers, shareholders, affiliates,
subsidiaries, divisions, predecessors, directors, officers, attorneys,
employees, agents, legal representatives, and other representatives (each Credit
Party and all such other Persons being hereinafter referred to collectively as
the “Releasing Parties” and individually as a “Releasing Party”), hereby
absolutely, unconditionally, and irrevocably releases, remises, and forever
discharges Agent, each Lender, and each of their respective successors and
assigns, and their respective present and former shareholders, members,
managers, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents, legal representatives, and other
representatives (Agent, Lenders, and all such other Persons being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from any and all demands, actions, causes of action, suits, damages, and
any and all other claims, counterclaims, defenses, rights of set-off, demands,
and liabilities whatsoever (individually, a “Claim” and collectively, “Claims”)
of every kind and nature, known or unknown, suspected or unsuspected, at law or
in equity, which any Releasing Party or any of its successors, assigns, or other
legal representatives may now or hereafter own, hold, have, or claim to have
against the Releasees or any of them for, upon, or by reason of any
circumstance, action, cause, or thing whatsoever which arises at any time on or
prior to the date of this Amendment for or on account of, in relation to, or in
any way in connection with this Amendment, the Credit Agreement, any of the
other Credit Documents, or any of the transactions hereunder or thereunder. (b)
Each Credit Party understands, acknowledges, and agrees that the release set
forth above may be pleaded as a full and complete defense to any Claim and may
be used as a basis for an injunction against any action, suit, or other
proceeding which may be instituted, prosecuted, or attempted in breach of the
provisions of such release. 6

 

 








New Microsoft Word Document_orion_page_007.gif [tmb-20200608xex10dd1g007.gif]

(c) Each Credit Party agrees that no fact, event, circumstance, evidence, or
transaction which could now be asserted or which may hereafter be discovered
will affect in any manner the final, absolute, and unconditional nature of the
release set forth above. (d)On and after the Seventh Amendment Effective Date,
each Credit Party hereby absolutely, unconditionally and irrevocably covenants
and agrees with and in favor of each Releasee that it will not sue (at law, in
equity, in any regulatory proceeding, or otherwise) any Releasee on the basis of
any Claim released, remised, and discharged by any Credit Party pursuant to
clause (a) of this Section. If any Credit Party violates the foregoing covenant,
the Borrower, for itself and its successors and assigns, and its present and
former members, managers, shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents, legal
representatives, and other representatives, agrees to pay, in addition to such
other damages as any Releasee may sustain as a result of such violation, all
attorneys’ fees and costs incurred by any Releasee as a result of such
violation. 10. Effect of Amendment.Except as set forth expressly herein, all
terms of the Credit Agreement, as amended hereby, and the other Credit Documents
shall be and remain in full force and effect and shall constitute the legal,
valid, binding and enforceable obligations of the Borrower to the Lenders and
the Agent. The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of the Lenders under the Credit Agreement or the other Credit
Documents, nor constitute a waiver of any provision of the Credit Agreement or
the other Credit Documents. This Amendment shall constitute a Credit Document
for all purposes of the Credit Agreement. 11. Governing Law. This Amendment
shall be governed by, and construed in accordance with, the internal laws of the
State of New York. 12. No Novation. This Amendment is not intended by the
parties to be, and shall not be construed to be, a novation of the Credit
Agreement or an accord and satisfaction in regard thereto. 13. Counterparts.
This Amendment may be executed by one or more of the parties hereto in any
number of separate counterparts, each of which shall be deemed an original and
all of which, taken together, shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of this Amendment by facsimile
transmission or by electronic mail in pdf form shall be as effective as delivery
of a manually executed counterpart hereof. 14. Binding Nature. This Amendment
shall be binding upon and inure to the benefit of the parties hereto, their
respective successors, successors-in-titles, and assigns. 15. Entire
Understanding. This Amendment sets forth the entire understanding of the parties
with respect to the matters set forth herein, and shall supersede any prior
negotiations or agreements, whether written or oral, with respect thereto.
[Signature Pages To Follow] 7

 

 








 

New Microsoft Word Document_orion_page_008.gif [tmb-20200608xex10dd1g008.gif]

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written. OUP HOLDINGS, INC., orporation (f/k/a Orion Marine Group, a
Delawar Inc.) By: Name: Robert Tabb Title: Vice President, Chief Financial
Officer & Treasurer GUARANTORS: ORION ADMINISTRATIVE SERVICES, INC., a Texas
corporation EAST & WEST JONES PLACEMENT AREAS, LLC, a Texas limited liability
company ORION INDUSTRIAL CONSTRUCTION, LLC, a Louisiana limited liability
company (f/k/a F. Miller Construction, Inc.) ORION MARINE CONTRACTORS, INC., a
Delaware corporation OCLP,LLC, a Nevada limited liability company OCGP,LLC, a
Texas limited liabi l ity company ORION C NSTRUCTION, L.P., a Texas l iited
partnership RUCTION, INC., By: Name:Robert Tabb Title: Vice President &
Treasurer Orion Signature Page to Seventh Amendment

 

 








 

 

New Microsoft Word Document_orion_page_009.gif [tmb-20200608xex10dd1g009.gif]

SSL SOUTH, LLC, a Florida limited liability company COMMERCIAL CHANNEL AND DOCK
COMPANY, a Texas corporation INDUSTRIAL CHANNEL AND DOCK COMPANY, a Texas
corporation KING FISHER MARINE SERVICE, LLC, a Texas limited liability company
MISENER MARINE CONSTRUCTION, INC., a Georgia corporation T. LAQUAY DREDGING,
LLC, a Texas limited liability company ORION CONCRETE CONSTRUCTION, LLC, a
Delaware limited liability company SCHNEIDER E & C COMPANY, INC., a Florida
corporation T.A.S. COMMERCIAL CONCRETE CONSTRUCTION, L.L.C., a Delaware limited
liability company ERCIAL CONCRETE By: Name:Robert Tabb Title: Vice President &
Treasurer Orion Signature Page to Sevent h Amendment

 

 








 

 

New Microsoft Word Document_orion_page_010.gif [tmb-20200608xex10dd1g010.gif]

PREFERRED TOOL SERVICES, INC., a Texas corporation ORION MARINE GROUP, LLC, a
Texas limited liability company TONY BAGLIORE CONCRETE, INC., a Texas
corporation (d/b/a TAS Commercial Concrete CTX) ORION CORPRATE SERVICES, LLC, a
Texas limited liability company ORION  GOVERNMENT SERVICES, LLC, a Washington
limited liability company By: Name:Robert Tabb Title: Vice President & Treasurer
Orion Signature Page to Seventh Amendment

 

 








 

 

New Microsoft Word Document_orion_page_011.gif [tmb-20200608xex10dd1g011.gif]

ORION MARINE CONSTRUCTION BAHAMAS, LLC, a limited liability company organized in
the commonwealth of the Bahamas By: Name:Robert Tabb Title: Vice President &
Treasurer Orion Signature Page to Seventh Amendment

 

 








 

 

New Microsoft Word Document_orion_page_012.gif [tmb-20200608xex10dd1g012.gif]

AGENT: REGIONS BANK, as Administrative Agent and as Collateral Agent By: Name:
David Baynash Title: Senior Vice President Orion Signature Page to Seventh
Amendment

 

 








 

 

New Microsoft Word Document_orion_page_013.gif [tmb-20200608xex10dd1g013.gif]

LENDERS: BANK OF AMERICA, N.A., as a Lender By: Name: Jameson Burke Title:
Senior Vice President Orion Signature Page to Seventh Amendment

 

 








 

 

New Microsoft Word Document_orion_page_014.gif [tmb-20200608xex10dd1g014.gif]

BOKF, NA dba BANK OF TEXAS, as a Lender By: Name: Frank Carvelli Title: Senior
Vice President Orion Signature Page to Seventh Amendment

 

 








 

 

New Microsoft Word Document_orion_page_015.gif [tmb-20200608xex10dd1g015.gif]

IBERIABANK, asa Lender By: Name: Brian Harley Title: SVP Orion Signature Page to
Seventh Amendment

 

 








 

 

New Microsoft Word Document_orion_page_016.gif [tmb-20200608xex10dd1g016.gif]

TRUIST BANK, a North Carolina banking corporation, formerly known as Branch
Banking and Trust Company as a Lender By: Name: Mark L Thomas Title: Senior Vice
President Orion Signature Page to Seventh Amendment

 

 








 

 

New Microsoft Word Document_orion_page_017.gif [tmb-20200608xex10dd1g017.gif]

TRUSTMARK NATIONAL BANK, as a Lender By: Name: Reed C Cook Title: Senior Vice
President Orion Signature Page to Seventh Amendment

 

 








New Microsoft Word Document_orion_page_018.gif [tmb-20200608xex10dd1g018.gif]

ANNEX A Amended Credit Agreement [Attached]

 

 








New Microsoft Word Document_orion_page_019.gif [tmb-20200608xex10dd1g019.gif]

CONFORMED THROUGH AMENDMENT NO. 1 DATED AS OF APRIL 27, 2016 AND AMENDMENT NO. 2
DATED AS OF JULY 28, 2017 AND AMENDMENT NO. 3 DATED AS OF NOVEMBER 7, 2017 AND
AMENDMENT NO. 4 DATED AS OF JULY 31, 2018 AND AMENDMENT NO. 5 DATED AS OF MARCH
21, 2019 AND AMENDMENT NO. 6 DATED AS OF MAY 7, 2019 AND AMENDMENT NO. 7 DATED
AS OF JUNE 8, 2020 CREDIT AGREEMENT dated as of August 5, 2015 among ORION GROUP
HOLDINGS, INC. as Borrower, CERTAIN SUBSIDIARIES OF THE BORROWER PARTY HERETO
FROM TIME TO TIME, as Guarantors THE LENDERS PARTY HERETO, REGIONS BANK, as
Administrative Agent and Collateral Agent and BANK OF AMERICA, N.A. and BOKF, NA
DBA BANK OF TEXAS, as Co-Syndication Agents, REGIONS CAPITAL MARKETS, a division
of Regions Bank, as Lead Arranger and Book Manager
DMSLIBRARY01\34240697.v8WORKAMER\36869281.v9

 

 








New Microsoft Word Document_orion_page_020.gif [tmb-20200608xex10dd1g020.gif]

TABLE OF CONTENTS Page SECTION 1. DEFINITIONS AND INTERPRETATION 2 Section 1.1
Section 1.2 Section 1.3 Definitions 2 Accounting Terms. 4043 Rules of
Interpretation. 4144 SECTION 2. LOANS AND LETTERS OF CREDIT 4346 Section 2.1
Revolving Loans and; Term Loans; 364-Day Revolving Loans. 4346 Swingline Loans.
Section 2.2 Section 2.3 4548 Issuances of Letters of Credit and Purchase of
Participations Therein. 4851 Section 2.4 Section 2.5 Pro Rata Shares;
Availability of Funds. 5256 Evidence of Debt; Register; Lenders’ Books and
Records; Notes. 5457 Section 2.6 Section 2.7 Section 2.8 Section 2.9 Section
2.10 Section 2.11 Section 2.12 Section 2.13 Section 2.14 Section 2.15 Section
2.16 Section 2.17 Scheduled Principal Payments. 5457 Interest on Loans. 5558
Conversion/Continuation. 5861 Default Rate of Interest. 5862 Fees. 5962
Prepayments/Commitment Reductions. 6165 Application of Prepayments 6368 General
Provisions Regarding Payments. 6468 Sharing of Payments by Lenders Cash
Collateral 6570 6671 Defaulting Lenders. 6771 Removal or Replacement of Lenders
6974 SECTION 3. YIELD PROTECTION 7175 Section 3.1 Section 3.2 Section 3.3
Section 3.4 Making or Maintaining LIBOR Loans. Increased Costs. 7175 7378 Taxes.
7479 Mitigation Obligations; Designation of a Different Lending Office 7883
SECTION 4. Guaranty 7984 Section 4.1 Section 4.2 Section 4.3 Section 4.4 Section
4.5 Section 4.6 Section 4.7 Section 4.8 The Guaranty. 7984 Obligations
Unconditional. 7984 Reinstatement. 8085 Certain Additional Waivers. 8186
Remedies. 8186 Rights of Contribution. 8186 Guarantee of Payment; Continuing
Guarantee. 8186 Keepwell. 8186 i

 

 








New Microsoft Word Document_orion_page_021.gif [tmb-20200608xex10dd1g021.gif]

SECTION 5. CONDITIONS PRECEDENT 8287 Section 5.1 Section 5.2 Conditions
Precedent to Initial Credit Extensions 8287 Conditions to Each Credit Extension
8691 SECTION 6. REPRESENTATIONS AND WARRANTIES 8792 Section 6.1 Organization;
Requisite Power and Authority; Qualification 8792 Equity Interests and Ownership
Section 6.2 Section 6.3 Section 6.4 Section 6.5 Section 6.6 Section 6.7 Section
6.8 Section 6.9 Section 6.10 Section 6.11 Section 6.12 Section 6.13 Section 6.14
Section 6.15 Section 6.16 Section 6.17 Section 6.18 Section 6.19 Section 6.20
Section 6.21 Section 6.22 Section 6.23 Section 6.24 8792 Due Authorization 8893
No Conflict 8893 Governmental Consents 8893 Binding Obligation 8893 Financial
Statements. 8893 No Material Adverse Effect; No Default. 8994 Tax Matters
Properties. 8994 8994 Environmental Matters 9196 No Defaults 9196 No Litigation
or other Adverse Proceedings 9196 Information Regarding the Borrower and its
Subsidiaries 9296 Governmental Regulation. 9297 Employee Matters 9398 Pension
Plans Solvency 9398 9499 Compliance with Laws Disclosure 9499 9499 Insurance
9599 Pledge Agreement and Security Agreement [Reserved] 95100 96100 Vessel
Qualification 96100 SECTION 7. AFFIRMATIVE COVENANTS 96101 Section 7.1 Section
7.2 Section 7.3 Section 7.4 Section 7.5 Section 7.6 Section 7.7 Section 7.8
Section 7.9 Section 7.10 Section 7.11 Section 7.12 Section 7.13 Section 7.14
Financial Statements and Other Reports 96101 Existence 99104 Payment of Taxes
and Claims 99104 Maintenance of Properties 100104 Insurance 100105 Inspections
100105 Lenders Meetings 101106 Compliance with Laws and Material Contracts
101106 Use of Proceeds 101106 Environmental Matters 102107 Real Estate Assets
102107 Pledge of Personal Property Assets 105110 Books and Records 106111
Additional Subsidiaries 106111 ii

 

 








New Microsoft Word Document_orion_page_022.gif [tmb-20200608xex10dd1g022.gif]

Section 7.15 Section 7.16 Section 7.17 Section 7.18 Interest Rate Protection
107111 Covenants Relating to the Vessels 107112 Cash Management 107112 Landlord
Waivers 108113 SECTION 8. NEGATIVE COVENANTS 108113 Section 8.1 Section 8.2
Section 8.3 Section 8.4 Section 8.5 Section 8.6 Section 8.7 Section 8.8 Section
8.9 Indebtedness 108113 Liens 109114 No Further Negative Pledges 111116
Restricted Payments 111117 Burdensome Agreements 112117 Investments 112117 Use
of Proceeds 113118 Financial Covenants 113118 Fundamental Changes; Disposition
of Assets; Acquisitions 113119 Disposal of Subsidiary Interests Sales and
Lease-Backs Section 8.10 Section 8.11 Section 8.12 Section 8.13 Section 8.14
Section 8.15 Section 8.16 114119 114120 Transactions with Affiliates and
Insiders 114120 Prepayment of Other Funded Debt Conduct of Business 115120
115120 Fiscal Year; Accounting Changes 115120 Amendments to Organizational
Agreements/Material Agreements 115121 Section 8.17 Section 8.18 Capital
Expenditures 115121 Negative Covenants Relating to the Vessels 116121 SECTION 9.
Section 9.1 EVENTS OF DEFAULT; Remedies; Application of Funds Events of Default
116121 116121 Section 9.2 Section 9.3 Remedies 118124 Application of Funds
119124 SECTION 10. AGENCY 120126 Section 10.1 Section 10.2 Section 10.3 Section
10.4 Section 10.5 Section 10.6 Section 10.7 Appointment and Authority. 120126
Rights as a Lender 121126 Exculpatory Provisions. 121127 Reliance by
Administrative Agent Delegation of Duties 122128 123128 Resignation of
Administrative Agent. 123128 Non-Reliance on Administrative Agent and Other
Lenders 124129 No Other Duties, etc. Section 10.8 Section 10.9 Section 10.10
124130 Administrative Agent May File Proofs of Claim 125130 Collateral Matters
125130 SECTION 11. MISCELLANEOUS 127132 Section 11.1 Notices; Effectiveness;
Electronic Communications 127132 iii

 

 








New Microsoft Word Document_orion_page_023.gif [tmb-20200608xex10dd1g023.gif]

Section 11.2 Section 11.3 Section 11.4 Section 11.5 Section 11.6 Section 11.7
Expenses; Indemnity; Damage Waiver. 128134 Set-Off 130136 Amendments and
Waivers. Successors and Assigns. 131136 133139 Independence of Covenants 138143
Survival of Representations, Warranties and Agreements 138143 No Waiver;
Remedies Cumulative Marshalling; Payments Set Aside Section 11.8 Section 11.9
Section 11.10 Section 11.11 138144 138144 Severability 139144 Obligations
Several; Independent Nature of Lenders’ Rights 139144 Headings Section 11.12
Section 11.13 Section 11.14 Section 11.15 Section 11.16 Section 11.17 Section
11.18 Section 11.19 139145 Applicable Laws 139145 WAIVER OF JURY TRIAL 140145
Confidentiality 140146 Usury Savings Clause 141147 Counterparts; Integration;
Effectiveness 142147 No Advisory of Fiduciary Relationship 142148 Electronic
Execution of Assignments and Other Documents 143148 USA PATRIOT Act Section
11.20 Section 11.21 143148 Acknowledgement and Consent to Bail-In of EEAAffected
Financial Institutions 143148 Section 11.22 Acknowledgement Regarding Any
Supported QFCs 149 iv

 

 








New Microsoft Word Document_orion_page_024.gif [tmb-20200608xex10dd1g024.gif]

Appendices Appendix A Appendix B Lenders, Commitments and Commitment Percentages
Notice Information Schedules Schedule 6.1 Schedule 6.2 Schedule 6.10(b) Schedule
6.10(d) Schedule 6.14 Organization; Requisite Power and Authority; Qualification
Equity Interests and Ownership Real Estate Assets Vessels Name, Jurisdiction and
Tax Identification Numbers of Borrower and its Subsidiaries Insurance Coverage
Existing Indebtedness Existing Liens Existing Investments Schedule 6.21 Schedule
8.1 Schedule 8.2 Schedule 8.6 Exhibits Exhibit 1.1 Exhibit 2.1 Exhibit 2.3
Exhibit 2.5-1 Exhibit 2.5-2 Exhibit 2.5-3 Exhibit 2.5-4 Form of Secured Party
Designation Notice Form of Funding Notice Form of Issuance Notice Form of
Revolving Loan Note Form of Swingline Note Form of Term Loan Note Form of
364-Day Revolving Loan Note Exhibit 2.8 Exhibit 3.3 Exhibit 7.1(c) Exhibit 7.14
Exhibit 11.5 Form of Conversion/Continuation Notice Forms of U.S. Tax Compliance
Certificates (Forms 1 – 4) Form of Compliance Certificate Form of Guarantor
Joinder Agreement Form of Assignment Agreement v

 

 








New Microsoft Word Document_orion_page_025.gif [tmb-20200608xex10dd1g025.gif]

CREDIT AGREEMENT This CREDIT AGREEMENT, dated as of August 5, 2015 (as amended,
restated, supplemented, increased, extended, supplemented or otherwise modified
from time to time, this “Agreement”), is entered into by and among ORION MARINE
GROUP HOLDINGS, INC., a Delaware corporation (formerly known as Orion Marine
Group, Inc.) (the “Borrower”), certain Subsidiaries of the Borrower from time to
time party hereto, as Guarantors, the Lenders from time to time party hereto,
REGIONS BANK, as administrative agent (in such capacity, “Administrative Agent”)
and collateral agent (in such capacity, “Collateral Agent”). RECITALS: WHEREAS,
on the Closing Date, the Lenders, at the Borrower’s request, extended credit in
the form of (i) the Initial Term Loan in the aggregate principal amount of
$135,000,000 and (ii) revolving commitments in an aggregate principal amount of
up to $50,000,000 (the “Initial Revolving Credit Facility”); WHEREAS, the
Borrower requested that the Lenders extend credit on the Fourth Amendment
Effective Date in the form of (i) a Fourth Amendment Replacement Term Loan in an
aggregate principal amount of $60,000,000 and (ii) Revolving Commitments in an
aggregate principal amount of up to $100,000,000 (collectively, the “Fourth
Amendment Replacement Facilities”); WHEREAS, immediately prior to the Fourth
Amendment Effective Date, $72,000,000 of the Initial Term Loan remained
outstanding (the “Initial Term Loan Outstanding Amount”); WHEREAS, at the
Borrower’s request, on the Fourth Amendment Effective Date, (i) (A) the Fourth
Amendment Replacement Term Loan replaced the Initial Term Loan through a
“cashless roll” of the Initial Term Loan and (B) $60,000,000 of the Initial Term
Loan Outstanding Amount was deemed to be the Outstanding Amount of the Fourth
Amendment Replacement Term Loan from and after the Fourth Amendment Effective
Date, subject to the prepayment or repayment of such Outstanding Amount after
the Fourth Amendment Effective Date in accordance with the terms of this
Agreement and (ii) (A) the Revolving Commitments replaced the Initial Revolving
Credit Facility and (B) the remaining portion of the Initial Term Loan
Outstanding Amount, after giving effect to the deemed disbursement of the Fourth
Amendment Replacement Term Loan on the Fourth Amendment Effective Date
($12,000,000), was reallocated to the Revolving Commitments and deemed to be a
portion of the Outstanding Amount of the Revolving Loans from and after the
Fourth Amendment Effective Date, subject to any Borrowings and prepayments or
repayments of Revolving Loans and Swingline Loans, as the case may be, occurring
after the Fourth Amendment Effective Date in accordance with the terms of this
Agreement (such transactions, the “Fourth Amendment Replacement and Reallocation
Transactions”); and WHEREAS, the Lenders provided the Fourth Amendment
Replacement Facilities and consummated the Fourth Amendment Replacement and
Reallocation Transactions on the terms and conditions set forth herein;
DMSLIBRARY01\34240697.v8WORKAMER\36869281.v9

 

 








New Microsoft Word Document_orion_page_026.gif [tmb-20200608xex10dd1g026.gif]

WHEREAS, the Borrower has requested that certain Lenders extend credit on the
Seventh Amendment Effective Date in the form of revolving commitments in an
aggregate principal amount of up to $20,000,000 (the “364-Day Revolving Credit
Facility”); and WHEREAS, the Lenders have agreed to provide the 364-Day
Revolving Credit Facility on terms and conditions as set forth herein. NOW,
THEREFORE, in consideration of these premises and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows: SECTION 1.
DEFINITIONS AND INTERPRETATION Section 1.1 Definitions.The following terms used
herein, including in the introductory paragraph, recitals, exhibits and
schedules hereto, shall have the following meanings: “13-Week Cash Flow
Forecast” means as defined in Section 7.1(k). “364-Day Revolving Commitment”
means the commitment of a Lender to make or otherwise fund any 364-Day Revolving
Loan and “364-Day Revolving Commitments” means such commitments of all Lenders
in the aggregate.The amount of each Lender’s 364-Day Revolving Commitment, if
any, is set forth on Appendix A or in the applicable Assignment Agreement,
subject to any increase, adjustment or reduction pursuant to the terms and
conditions hereof.The aggregate amount of the 364-Day Revolving Commitments as
of the Seventh Amendment Effective Date is TWENTY MILLION AND NO/100 DOLLARS
($20,000,000.00). “364-Day Revolving Commitment Fee” means as defined in Section
2.10(a)(ii). “364-Day Revolving Commitment Percentage” means, for each Lender, a
fraction (expressed as a percentage carried to the ninth decimal place), the
numerator of which is such Lender’s 364-Day Revolving Commitment and the
denominator of which is the Aggregate 364-Day Revolving Commitments. The 364-Day
Revolving Commitment Percentages as of the Seventh Amendment Effective Date are
set forth on Appendix A. “364-Day Revolving Commitment Period” means the period
from and including the Seventh Amendment Effective Date to the earlier of (a)
the 364-Day Revolving Commitment Termination Date, or (b) the date on which the
364-Day Revolving Commitments shall have been terminated as provided herein.
“364-Day Revolving Commitment Termination Date” means the date that is the
earliest to occur of (a) June 7, 2021, (b) the date the 364-Day Revolving
Commitments are permanently reduced to zero pursuant to Section 2.11(b)(ii) or
(c) the date of the termination of the 364-Day Revolving Commitments pursuant to
Section 9.2. “364-Day Revolving Credit Exposure” means, as to any Lender at any
time, the aggregate principal amount at such time of its outstanding 364-Day
Revolving Loans. 2

 

 








New Microsoft Word Document_orion_page_027.gif [tmb-20200608xex10dd1g027.gif]

“364-Day Revolving Credit Facility” means as defined in the recitals hereto.
“364-Day Revolving Lender” means a Lender that has a 364-Day Revolving
Commitment. “364-Day Revolving Loan” means a Loan made by a 364-Day Revolving
Lender to the Borrower pursuant to Section 2.1(c). “364-Day Revolving Loan Note”
means a promissory note in the form of Exhibit 2.5-4, as it may be amended,
supplemented or otherwise modified from time to time. “Acquisition”, by any
Person, means the acquisition by such Person, in a single transaction or in a
series of related transactions, of all or any substantial portion of the
property of another Person or at least a majority of the Equity Interests of
another Person, in each case whether or not involving a merger or consolidation
with such other Person and whether for cash, property, services, assumption of
Indebtedness, securities or otherwise. “13-Week Cash Flow Forecast” means as
defined in Section 7.1(k). “Adjusted LIBOR Rate” means, for any Interest Rate
Determination Date with respect to an Interest Period for an Adjusted LIBOR Rate
Loan, the rate per annum obtained by dividing (a) (i) the rate per annum
(rounded upward to the next whole multiple of one sixteenth of one percent (1/16
of 1%)) equal to the LIBOR or a comparable or successor rate, which rate is
approved by the Administrative Agent, as published on the applicable Reuters
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
for deposits (for delivery on the first day of such period) with a term
equivalent to such period in Dollars, determined as of approximately 11:00 a.m.
(London, England time) on such Interest Rate Determination Date, or (ii) in the
event the rate referenced in the preceding clause (i) does not appear on such
page or service or if such page or service shall cease to be available, the rate
per annum (rounded upward to the next whole multiple of one sixteenth of one
percent (1/16 of 1%)) equal to the rate determined by the Administrative Agent
to be the offered rate on such other page or other service which displays an
average settlement rate for deposits (for delivery on the first day of such
period) with a term equivalent to such period in Dollars, determined as of
approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, or (iii) in the event the rates referenced in the preceding
clauses (i) and (ii) are not available, the rate per annum (rounded upward to
the next whole multiple of one sixteenth of one percent (1/16 of 1%)) equal to
quotation rate (or the arithmetic mean of rates) offered to first class banks in
the London interbank market for deposits (for delivery on the first day of the
relevant period) in Dollars of amounts in same day funds comparable to the
principal amount of the applicable Loan of Regions Bank or any other Lender
selected by the Administrative Agent, for which the Adjusted LIBOR Rate is then
being determined with maturities comparable to such period as of approximately
11:00 a.m. (London, England time) on such Interest Rate Determination Date, by
(b) an amount equal to (i) one, minus (ii) the Applicable Reserve Requirement.
Notwithstanding the foregoing, for purposes of this Agreement, the Adjusted
LIBOR Rate shall in no event be (x) less than 0.75% with respect to LIBOR Loans
that are 364-Day Revolving Loans or (y) less than 0% at any time with respect to
all other LIBOR Loans. 3

 

 








New Microsoft Word Document_orion_page_028.gif [tmb-20200608xex10dd1g028.gif]

“Adjusted LIBOR Rate Loan” means Loans bearing interest based on the Adjusted
LIBOR Rate. “Administrative Agent” means as defined in the introductory
paragraph hereto, together with its successors and assigns. “Administrative
Questionnaire” means an administrative questionnaire provided by the Lenders in
a form supplied by the Administrative Agent. “Adverse Proceeding” means any
action, suit, proceeding (whether administrative, judicial or otherwise),
governmental investigation or arbitration (whether or not purportedly on behalf
of any Credit Party or any of its Subsidiaries) at law or in equity, or before
or by any Governmental Authority, whether pending, threatened in writing against
any Credit Party or any of its Subsidiaries or any material property of any
Credit Party or any of its Subsidiaries. “Affected Financial Institution” means
(i) any EEA Financial Institution, and (ii) any UK Financial Institution.
“Affected Lender” means as defined in Section 3.1(b). “Affected Loans” means as
defined in Section 3.1(b). “Affiliate” means, with respect to any Person,
another Person that directly, or indirectly through one or more intermediaries,
Controls or is Controlled by or is under common Control with the Person
specified. “Agent” means each of the Administrative Agent and the Collateral
Agent. “Aggregate364-DayRevolvingCommitments”meansthe364-DayRevolving
Commitments of all the Lenders. The aggregate principal amount of the Aggregate
364-Day Revolving Commitments in effect from and after the Seventh Amendment
Effective Date is TWENTY MILLION AND NO/100 DOLLARS ($20,000,000.00). “Aggregate
Revolving Commitments” means the Revolving Commitments of all the Lenders. The
aggregate principal amount of the Aggregate Revolving Commitments in effect on
the Closing Date was FIFTY MILLION DOLLARS ($50,000,000). The aggregate
principal amount of the Aggregate Revolving Commitments in effect from and after
the Fourth Amendment Effective Date is ONE HUNDRED MILLION DOLLARS
($100,000,000). The aggregate principal amount of the Aggregate Revolving
Commitments in effect from and after the Sixth Amendment Effective Date is FIFTY
MILLION DOLLARS ($50,000,000); provided, however, that if the Revolving
Commitment Reduction Trigger occurs, then the aggregate principal amount of the
Aggregate Revolving Commitments from and after the Revolving Commitment
Reduction Tigger Date shall be FORTY-FIVE MILLION DOLLARS ($45,000,000).
“Agreement” means as defined in the introductory paragraph hereto. “ALTA” means
American Land Title Association. 4

 

 








New Microsoft Word Document_orion_page_029.gif [tmb-20200608xex10dd1g029.gif]

“Applicable Laws” means all applicable laws, including all applicable provisions
of constitutions, statutes, rules, ordinances, regulations and orders of all
Governmental Authorities and all orders, rulings, writs and decrees of all
courts, tribunals and arbitrators. “Applicable Margin” means: (I) for all Loans
other than 364-Day Revolving Loans (a) from the Closing Date through the date
two (2) Business Days immediately following the date a Compliance Certificate is
delivered pursuant to Section 7.1(c) for the Fiscal Quarter ending September 30,
2015, the percentage per annum based upon Pricing Level 3 in the table set forth
below with the heading “Applicable Margin”, (b) from the Fourth Amendment
Effective Date through the date two (2) Business Days immediately following the
date a Compliance Certificate is delivered pursuant to Section 7.1(c) for the
Fiscal Quarter ended September 30, 2018, the percentage per annum based upon
Pricing Level 1 in the table set forth below with the heading “Applicable
Margin”, (c) from the Fifth Amendment Effective Date through the date two (2)
Business Days immediately following the date a Compliance Certificate is
delivered pursuant to Section 7.1(c) for the Fiscal Quarter ended June 30, 2019,
the percentage per annum based upon Pricing Level 4 in the table set forth below
with the heading “Applicable Margin”, (d) from the Sixth Amendment Effective
Date through the date two (2) Business Days immediately following the date a
Compliance Certificate is delivered pursuant to Section 7.1(c) for the Fiscal
Quarter ending June 30, 2019, the percentage per annum based upon Pricing Level
4 in the table titled set forth below with the heading “Applicable Margin”, and
(e) thereafterfrom the Seventh Amendment Effective Date through the date two (2)
Business Days immediately following the date a Compliance Certificate is
delivered pursuant to Section 7.1(c) for the Fiscal Quarter ended June 30, 2020,
the percentage per annum based upon Pricing Level 2 in the table set forth below
with the heading “Applicable Margin”, and (f) thereafter, the percentage per
annum determined by reference to the table set forth below with the heading
“Applicable Margin” using the Consolidated Leverage Ratio as set forth in the
Compliance Certificate most recently delivered to the Administrative Agent
pursuant to Section 7.1(c), with any increase or decrease in the Applicable
Margin resulting from a change in the Consolidated Leverage Ratio becoming
effective on the date two (2) Business Days immediately following the date on
which such Compliance Certificate is delivered; and (I) for any 364-Day
Revolving Loans (a) from the Seventh Amendment Effective Date through the date
two (2) Business Days immediately following the date a Compliance Certificate is
delivered pursuant to Section 7.1(c) for the Fiscal Quarter ended June 30, 2020,
the percentage per annum based upon Pricing Level 2 in the table set forth below
with the heading “364-Day Revolving Loan Applicable Margin”, and (b) thereafter,
the percentage per annum determined by reference to the table set forth below
with the heading “364-Day Revolving Loan Applicable Margin” using the
Consolidated Leverage Ratio as set forth in the Compliance Certificate most
recently delivered to the Administrative Agent pursuant to Section 7.1(c), with
any increase or decrease in the Applicable Margin resulting from a change in the
Consolidated Leverage Ratio becoming effective on the date two (2) Business Days
immediately following the date on which such Compliance Certificate is
delivered. Applicable Margin: Pricing Consolidated Leverage Adjusted LIBOR Rate
Base Revolving 5

 

 








New Microsoft Word Document_orion_page_030.gif [tmb-20200608xex10dd1g030.gif]

Level Ratio Loans and Letter of Credit Fee Rate Loans Commitment Fee 1 Less than
1.50 to 1.00 2.25% 1.25% 0.30% 2 Greater than or equal to 1.50 to 1.00 but less
than 2.00 to 1.00 Greater than or equal to 2.00 to 1.00 but less than 2.75 to
1.00 Greater than or equal to 2.75 to 1.00 2.50% 1.50% 0.35% 3 2.75% 1.75% 0.40%
4 3.50% 2.50% 0.45% 364-Day Revolving Loan Applicable Margin: Notwithstanding
the foregoing, (x) if at any time a Compliance Certificate is not delivered when
due in accordance herewith, then Pricing Level 4 as set forth in the applicable
table above shall apply as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered and shall remain
in effect until the date on which such Compliance Certificate is delivered and
(y) the determination of the Applicable Margin for any period shall be subject
to the provisions of Section 2.7(e). “Applicable Reserve Requirement” means, at
any time, for any LIBOR Loan, the maximum rate, expressed as a decimal, at which
reserves (including any basic marginal, special, supplemental, emergency or
other reserves) are required to be maintained with respect thereto against
“Eurocurrency liabilities” (as such term is defined in Regulation D of the Board
of Governors of the Federal Reserve System, as in effect from time to time)
under regulations issued from time to time by the Board of Governors of the
Federal Reserve System or other applicable banking regulator. Without limiting
the effect of the foregoing, the Applicable 6 Pricing Consolidated Leverage
Adjusted LIBOR Rate Base 364-Day LevelRatioLoans Rate Revolving LoansCommitment
Fee 1Less than 1.50 to 1.002.50%1.50%0.50% 2Greater than or equal to
2.75%1.75%0.50% 1.50 to 1.00 but less than 2.00 to 1.00 3Greater than or equal
to 3.00%2.00%0.50% 2.00 to 1.00 but less than 2.75 to 1.00 4Greater than or
equal to 3.75%2.75%0.50% 2.75 to 1.00

 

 








New Microsoft Word Document_orion_page_031.gif [tmb-20200608xex10dd1g031.gif]

Reserve Requirement shall reflect any other reserves required to be maintained
by such member banks with respect to (a) any category of liabilities which
includes deposits by reference to which the applicable Adjusted LIBOR Rate or
LIBOR Index Rate or any other interest rate of a Loan is to be determined, or
(b) any category of extensions of credit or other assets which include Adjusted
LIBOR Rate Loans or Base Rate Loans determined by reference to the LIBOR Index
Rate. Adjusted LIBOR Rate Loans and Base Rate Loans determined by reference to
the LIBOR Index Rate shall be deemed to constitute Eurocurrency liabilities and
as such shall be deemed subject to reserve requirements without benefit of
credit for pro ration, exception or offsets that may be available from time to
time to the applicable Lender. The rate of interest on Adjusted LIBOR Rate Loans
and Base Rate Loans determined by reference to the Index Rate shall be adjusted
automatically on and as of the effective date of any change in the Applicable
Reserve Requirement. “Approved Fund” means any Fund that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender. “Asset Sale” means
a sale, lease, sale and leaseback, assignment, conveyance, exclusive license (as
licensor), transfer or other disposition to, or any exchange of property with,
any Person, in one transaction or a series of transactions, of all or any part
of any Credit Party or any of its Subsidiaries’ businesses, assets or properties
of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, created, leased or
licensed, including the Equity Interests of any Subsidiary of the Borrower,
other than (a) dispositions of surplus, obsolete or worn out property or
property no longer used or useful in the business of the Borrower and its
Subsidiaries, whether now owned or hereafter acquired, in the ordinary course of
business; (b) dispositions of inventory sold, and Intellectual Property
licensed, in the ordinary course of business; (c) dispositions of accounts or
payment intangibles (each as defined in the UCC) resulting from the compromise
or settlement thereof in the ordinary course of business for less than the full
amount thereof; (d) dispositions of Cash Equivalents in the ordinary course of
business; and (e) licenses, sublicenses, leases or subleases granted to any
third parties in arm’s-length commercial transactions in the ordinary course of
business that do not interfere in any material respect with the business of the
Borrower or any of its Subsidiaries. “Assignment Agreement” means an assignment
agreement entered into by a Lender and an Eligible Assignee (with the consent of
any party whose consent is required by Section 11.5(b)) and accepted by the
Administrative Agent, in substantially the form of Exhibit 11.5 or any other
form (including electronic documentation generated by ClearPar or other
electronic platform) approved by the Administrative Agent. “Attributable
Principal Amount” means (a) in the case of Capital Leases, the amount of Capital
Lease obligations determined in accordance with GAAP, (b) in the case of
Synthetic Leases, an amount determined by capitalization of the remaining lease
payments thereunder as if it were a Capital Lease determined in accordance with
GAAP, (c) in the case of Securitization Transactions, the outstanding principal
amount of such financing, after taking into account reserve amounts and making
appropriate adjustments, determined by the Administrative Agent in its
reasonable judgment and (d) in the case of Sale and Leaseback Transactions, the
present 7

 

 








New Microsoft Word Document_orion_page_032.gif [tmb-20200608xex10dd1g032.gif]

value (discounted in accordance with GAAP at the debt rate implied in the
applicable lease) of the obligations of the lessee for rental payments during
the term of such lease. “Authorized Officer” means, as applied to any Person,
any individual holding the position of chairman of the board (if an officer),
chief executive officer, president or one of its vice presidents (or the
equivalent thereof), chief financial officer or treasurer and, solely for
purposes of making the certifications required under Section 5.1(b)(ii) and
(iv), any secretary or assistant secretary. “Auto Borrow Agreement” has the
meaning specified in Section 2.2(b)(vi). “Bail-In Action” means the exercise of
any Write-Down and Conversion Powers by the applicable EEA Resolution Authority
in respect of any liability of an EEAAffected Financial Institution. “Bail-In
Legislation” means, (a) with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law, regulation rule or requirement for
such EEA Member Country from time to time whichthat is described in the EU
Bail-In Legislation Schedule and (b) with respect to the United Kingdom,Part I
of the United Kingdom Banking Act 2009 (as amended from time to time) and any
other law, regulation or rule applicable in the United Kingdom relating to the
resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings). “Bankruptcy Code” means Title 11 of the United
States Code entitled “Bankruptcy,” as now and hereafter in effect, or any
successor statute. “Base Rate” means, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus ½ of one percent (0.5%) and (c) the
LIBOR Index Rate in effect on such day plus one percent (1.0%). Any change in
the Base Rate due to a change in the Prime Rate, the Federal Funds Effective
Rate or the LIBOR Index Rate shall be effective on the effective day of such
change in the Prime Rate, the Federal Funds Effective Rate or the LIBOR Index
Rate, respectively. Notwithstanding the foregoing, for purposes of this
Agreement, the Base Rate shall in no event be less than 0% at any time. “Base
Rate Loan” means a Loan bearing interest at a rate determined by reference to
the Base Rate. “Bilbo Project” means the project undertaken by the Credit
Parties in Savanah, Georgia for the purpose of creating a storm water canal in
connection with Savanah’s Bilbo Canal. “Borrower” means as defined in the
introductory paragraph hereto. “Borrowing” means (a) a borrowing consisting of
simultaneous Loans of the same Type of Loan and, in the case of Adjusted LIBOR
Rate Loans, having the same Interest Period, or (b) a borrowing of Swingline
Loans, as appropriate. 8

 

 








New Microsoft Word Document_orion_page_033.gif [tmb-20200608xex10dd1g033.gif]

“Business Day” means (a) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close, and (b) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted LIBOR Rate
and Adjusted LIBOR Rate Loans (and in the case of determinations, the Index Rate
and Base Rate Loans based on the LIBOR Index Rate), the term “Business Day”
means any day which is a Business Day described in clause (a) and which is also
a day for trading by and between banks in Dollar deposits in the London
interbank market. “Cape Lisburne Project” means the project undertaken by the
Credit Parties in Cape Lisburne, Alaska for the purpose of fortifying a sea wall
to provide erosion protection for a United States military air strip. “Capital
Lease” means, as applied to any Person, any lease of any property (whether real,
personal or mixed) by that Person as lessee that, in conformity with GAAP, is or
should be accounted for as a capital lease on the balance sheet of that Person.
“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, any Issuing Bank or the Swingline Lender, as applicable,
as collateral for the Letter of Credit Obligations or Swingline Loans, as
applicable, or obligations of Lenders to fund participations in respect thereof,
cash or deposit account balances or, if the Administrative Agent, any Issuing
Bank or Swingline Lender, as applicable, may agree in their sole discretion,
other credit support, in each case pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent, such Issuing Bank
and/or Swingline Lender, as applicable. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support. “Cash Equivalents” means, as at any date of
determination, any of the following: (a) marketable securities (i) issued or
directly and unconditionally guaranteed as to interest and principal by the
United States government, or (ii) issued by any agency of the United States the
obligations of which are backed by the full faith and credit of the United
States, in each case maturing within one (1) year after such date; (b)
marketable direct obligations issued by any state of the United States or any
political subdivision of any such state or any public instrumentality thereof,
in each case maturing within one (1) year after such date and having, at the
time of the acquisition thereof, a rating of at least A-1 from S&P or at least
P-1 from Moody’s; (c) commercial paper maturing no more than one (1) year from
the date of creation thereof and having, at the time of the acquisition thereof,
a rating of at least A-1 from S&P or at least P-1 from Moody’s; (d) certificates
of deposit or bankers’ acceptances maturing within one (1) year after such date
and issued or accepted by any Lender or by any commercial bank organized under
the laws of the United States or any state thereof or the District of Columbia
that (i) is at least “adequately capitalized” (as defined in the regulations of
its primary federal banking regulator), and (ii) has Tier 1 capital (as defined
in such regulations) of not less than $100,000,000; and (e) shares of any money
market mutual fund that (i) has substantially all of its assets invested
continuously in the types of investments referred to in clauses (a) and (b)
above, (ii) has net assets of not less than $500,000,000, and (iii) has the
highest rating obtainable from either S&P or Moody’s. 9

 

 








New Microsoft Word Document_orion_page_034.gif [tmb-20200608xex10dd1g034.gif]

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith, (ii) all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities, in each case pursuant to Basel III and (iii) all
requests, rules, guidelines or directives issued by a Governmental Authority in
connection with a Lender’s submission or re-submission of a capital plan under
12 C.F.R. § 225.8 or a Governmental Authority’s assessment thereof shall in each
case be deemed to be a “Change in Law”, regardless of the date enacted, adopted
or issued. “Change of Control” means an event or series of events by which: (a)
any “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of
the Exchange Act of 1934, but excluding any employee benefit plan of such person
or its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act
of 1934, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire
(such right, an “option right”), whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of 20% or more of
the Equity Interests of the Borrower entitled to vote for members of the board
of directors or equivalent governing body of the Borrower on a fully diluted
basis (and taking into account all such securities that such person or group has
the right to acquire pursuant to any option right); or (b)during any period of
twenty-four (24) consecutive months, a majority of the members of the board of
directors or other equivalent governing body of the Borrower cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body. “Closing Date” means August
5, 2015. “Closing Date Acquisition” means the acquisition of all of the
membership interests of the Target and the membership and partnership interests
in certain Subsidiaries and Affiliates of the Target, pursuant to the Closing
Date Acquisition Agreement. 10

 

 








New Microsoft Word Document_orion_page_035.gif [tmb-20200608xex10dd1g035.gif]

“Closing Date Acquisition Agreement” means that certain Membership Interest
Purchase Agreement dated as of August 5, 2015 by and between T.A.S. Holdings,
LLC, as seller and Orion Concrete Construction, LLC. “Closing Date Acquisition
Agreement Assignment” means that certain Assignment of Representations,
Warranties, Covenants and Indemnities, dated as of the Closing Date by the
Borrower in favor of the Administrative Agent and acknowledged by T.A.S.
Holdings, LLC, in form and substance reasonably satisfactory to the
Administrative Agent. “Closing Date Acquisition Documents” means the Closing
Date Acquisition Agreement and all related instruments and agreements executed
in connection therewith. “Collateral” means the collateral identified in, and at
any time covered by, the Collateral Documents. “Collateral Agent” means as
defined in the introductory paragraph hereto, together with its successors and
assigns. “Collateral Documents” means the Pledge Agreement, the Security
Agreement, Closing Date Acquisition Agreement Assignment, the Fleet Mortgages
and all other instruments, documents and agreements delivered by any Credit
Party pursuant to this Agreement or any of the other Credit Documents in order
to grant to the Collateral Agent, for the benefit of the holders of the
Obligations, a Lien on any real, personal or mixed property of that Credit Party
as security for the Obligations. “Commitments” means the Revolving Commitments
and the Term Loan Commitments. “Commitment Fee” means as defined in Section
2.10(a)(ii). “Commitments” means the Revolving Commitments, Term Loan
Commitments and the 364-Day Revolving Commitments. “Commodity Exchange Act”
means the Commodity Exchange Act (7 U.S.C. § 1 et seq.). “Compliance
Certificate” means a Compliance Certificate substantially in the form of Exhibit
7.1(c). “Connection Income Taxes” means Other Connection Taxes that are imposed
on or measured by net income (however denominated) or that are franchise Taxes
or branch profits Taxes. “Consolidated Capital Expenditures” means, for any
period, for the Borrower and its Subsidiaries on a consolidated basis, all
capital expenditures, as determined in accordance with GAAP; provided, however,
that Consolidated Capital Expenditures shall not include (a) expenditures made
with proceeds of any Involuntary Disposition to the extent such expenditures are
used to purchase property that is the same as or similar to the property subject
to such Involuntary Disposition or (b) Permitted Acquisitions. 11

 

 








New Microsoft Word Document_orion_page_036.gif [tmb-20200608xex10dd1g036.gif]

“Consolidated Current Assets” means, as of any date of determination, the total
assets of the Borrower and its Subsidiaries on a consolidated basis, that may
properly be classified as current assets in accordance with GAAP, excluding cash
and Cash Equivalents. “Consolidated Current Liabilities” means, as of any date
of determination, the total liabilities of the Borrower and its Subsidiaries on
a consolidated basis, that may properly be classified as current liabilities in
accordance with GAAP, excluding the current portion of long term debt.
“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus the following to the extent deducted in calculating such
Consolidated Net Income: (a) Consolidated Interest Charges for such period, (b)
the provision for federal, state, local and foreign income taxes payable by the
Borrower and its Subsidiaries for such period, (c) depreciation and amortization
expense for such period, (d) all non-cash expenses, charges and losses (or minus
any non-cash gains) for such period (excluding those expenses, charges and
losses related to accounts receivable) so long such expenses, charges and losses
are not expected to be paid in cash at any time in the future, (e) costs,
expenses, charges and losses (including, without limitation, due to business
interruption) actually incurred or suffered related to (i) project delays in
connection with the (x) Cape Lisburne Project in an amount not to exceed
$16,000,000, (y) Bilbo Project in an amount not to exceed $2,800,000 and (z)
Kinder Morgan Matter in an amount not to exceed $1,700,000, in each case with
respect to the forgoing clauses (x), (y) and (z), for the Fiscal Quarter of the
Borrower ended December 18, 2018; provided, that, Consolidated EBITDA shall be
reduced by the amount of contractual proceeds actually received or recoveries
realized in excess of contractual payments or collections of receivables
reserved for, as applicable, in each with respect to such projects during such
period in an aggregate amount not to exceed the amount of such costs, expenses,
charges and losses added back for such period pursuant to this clause (e)(i) and
(ii) the impact of certain weather-related events solely with respect to the
Fiscal Quarter of the Borrower ended December 31, 2018 in an aggregate amount
not to exceed $6,500,000 for such Fiscal Quarter, (f) costs and expenses
actually incurred with respect to the consulting services (i) of Alvarez &
Marshal (A&M) for the Fiscal Quarters of the Borrower ending March 31, 2019 and
June 30, 2019 in an aggregate amount not to exceed $1,700,000 for such Fiscal
Quarters, collectively, and (ii) for IT-Related Projects for the Fiscal Quarters
of the Borrower ending March 31, 2019, June 30, 2019, September 30, 2019 and
December 31, 2019, in an amount not to exceed $250,000 for each such Fiscal
Quarter and (g) costs and expenses actually incurred in connection with the
Borrower’s reimbursement obligations under Section 7.6 with respect to the
inspections, equipment appraisals and enterprise valuations described in such
Section. For purposes of calculating the financial covenants set forth in
Section 8.8 solely with respect to the Fiscal Quarters of the Borrower ending
March 31, 2019, June 30, 2019 and September 30, 2019, Consolidated EBITDA shall
be determined for the Fiscal Quarter of the Borrower ending (A) March 31, 2019
by multiplying the Consolidated EBITDA for such Fiscal Quarter by four (4), (B)
June 30, 2019 by multiplying the Consolidated EBITDA for such Fiscal Quarter
plus the Consolidated EBITDA for the immediately preceding Fiscal Quarter by two
(2) and (C) September 30, 2019 by multiplying the Consolidated EBITDA for such
Fiscal Quarter plus the Consolidated EBITDA for the immediately preceding two
(2) Fiscal Quarters by four-thirds (4/3). 12

 

 








New Microsoft Word Document_orion_page_037.gif [tmb-20200608xex10dd1g037.gif]

“Consolidated Excess Cash Flow” means, for any period for the Borrower and its
Subsidiaries, an amount equal to the sum, without duplication, of (a)
Consolidated EBITDA minus (b) Consolidated Capital Expenditures paid in cash,
minus (c) the cash portion of Consolidated Interest Charges minus (d)
Consolidated Taxes minus (e) Consolidated Scheduled Funded Debt Payments minus
(f) the Consolidated Working Capital Adjustment, in each case on a consolidated
basis determined in accordance with GAAP. “Consolidated Fixed Charge Coverage
Ratio” means, as of any date of determination, the ratio of (a) Consolidated
EBITDA minus (i) Consolidated Taxes minus (ii) Consolidated Maintenance Capital
Expenditures, in each case, for the period of the four Fiscal Quarters most
recently ended, to (b) Consolidated Fixed Charges for the period of the four
Fiscal Quarters most recently ended; provided that, for purposes of this clause
(b) and determining the Consolidated Scheduled Funded Debt Payments component of
Consolidated Fixed Charges, the sum of all scheduled payments of principal on
Consolidated Funded Debt shall be deemed to be $3,000,000 per annum at all times
prior to and including the Fiscal Quarter of the Borrower ending June 30, 2019.
“Consolidated Fixed Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (a) the cash
portion of Consolidated Interest Charges for such period plus (b) Consolidated
Scheduled Funded Debt Payments for such period plus (c) Restricted Payments made
during such period, all as determined in accordance with GAAP. “Consolidated
Funded Debt” means Funded Debt of the Borrower and its Subsidiaries on a
consolidated basis determined in accordance with GAAP. “Consolidated Interest
Charges” means, for any period, for the Borrower and its Subsidiaries on a
consolidated basis, an amount equal to the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses in connection with
borrowed money (including capitalized interest) or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP, plus (b) the portion of rent expense with
respect to such period under Capital Leases that is treated as interest in
accordance with GAAP plus (c) the implied interest component of Synthetic Leases
with respect to such period. “Consolidated Leverage Ratio” means, as of any date
of determination, the ratio of (a) (i) Consolidated Funded Debt as of such date
minus (ii) unrestricted cash in excess of $1,000,000 but not in excess of
$10,000,000 in the aggregate to (b) Consolidated EBITDA for the period of the
four Fiscal Quarters most recently ended. “Consolidated Maintenance Capital
Expenditures” means, for any period, the aggregate amount of Consolidated
Capital Expenditures expended by the Credit Parties and their Subsidiaries on a
consolidated basis during such period for the maintenance or replacement of
their existing capital assets, in each case as approved by the Administrative
Agent, net of up to $5,000,000 of Net Cash Proceeds received from Asset Sales
for such period. 13

 

 








New Microsoft Word Document_orion_page_038.gif [tmb-20200608xex10dd1g038.gif]

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary gains) for that period, as determined in
accordance with GAAP. “Consolidated Scheduled Funded Debt Payments” means for
any period for the Borrower and its Subsidiaries on a consolidated basis, the
sum of all scheduled payments of principal on Consolidated Funded Debt, as
determined in accordance with GAAP. For purposes of this definition, “scheduled
payments of principal” (a) shall be determined without giving effect to any
reduction of such scheduled payments resulting from the application of any
voluntary or mandatory prepayments made during the applicable period, (b) shall
be deemed to include the Attributable Principal Amount in respect of Capital
Leases, Securitization Transactions and Synthetic Leases and (c) shall not
include any voluntary prepayments or mandatory prepayments required pursuant to
Section 2.11. “Consolidated Working Capital” means, as of any date of
determination, the excess of Consolidated Current Assets over Consolidated
Current Liabilities. “Consolidated Working Capital Adjustment” means, for any
period on a consolidated basis, the amount (which may be a negative number) by
which Consolidated Working Capital as of the end of such period exceeds (or is
less than) Consolidated Working Capital as of the beginning of such period.
“Consolidated Taxes” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the aggregate of all taxes paid in cash.
“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject. “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ability to exercise voting power, by
contract or otherwise. correlative thereto. “Controlling” and “Controlled” have
meanings “Controlled Account” has the meaning set forth in Section 7.17.
“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice. “Conversion/Continuation Notice” means a
Conversion/Continuation Notice substantially in the form of Exhibit 2.8.
“Covered Party” means as defined in Section 11.22(a). “Credit Date” means the
date of a Credit Extension. 14

 

 








New Microsoft Word Document_orion_page_039.gif [tmb-20200608xex10dd1g039.gif]

“Credit Document” means any of this Agreement, each Note, each Issuer Document,
the Collateral Documents, any Guarantor Joinder Agreement, the Fee Letter, the
Fourth Amendment Fee Letter, the Fifth Amendment Fee Letter, the Sixth Amendment
Fee Letter, the Seventh Amendment Fee Letter, any Auto BorrowerBorrow Agreement,
any documents or certificates executed by any Credit Party in favor of any
Issuing Bank relating to Letters of Credit, and, to the extent evidencing or
securing the Obligations, all other documents, instruments or agreements
executed and delivered by any Credit Party for the benefit of any Agent, any
Issuing Bank or any Lender in connection herewith or therewith, and including
for the avoidance of doubt, any Guarantor Joinder Agreement (but specifically
excluding any Secured Swap Agreements and Secured Treasury Management
Agreements). “Credit Extension” means the making of a Loan or the issuing of a
Letter of Credit. “Credit Parties” means, collectively, the Borrower and each
Guarantor. “Debtor Relief Laws” means the Bankruptcy Code, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect. “Debt Transaction” means, with
respect to the Borrower or any of its Subsidiaries, any sale, issuance,
placement, assumption or guaranty of Funded Debt, whether or not evidenced by a
promissory note or other written evidence of Indebtedness, except for Funded
Debt permitted to be incurred pursuant to Section 8.1. “Default” means a
condition or event that, after notice or lapse of time or both, would constitute
an Event of Default. “Default Rate” means an interest rate equal to (a) with
respect to Obligations other than Adjusted LIBOR Rate Loans (including Base Rate
Loans referencing the LIBOR Index Rate) and the Letter of Credit Fee, the Base
Rate plus the Applicable Margin, if any, applicable to such Loans plus four
percent (4%) per annum, (b) with respect to Adjusted LIBOR Rate Loans, the
Adjusted LIBOR Rate plus the Applicable Margin, if any, applicable to Adjusted
LIBOR Rate Loans plus four percent (4%) per annum and (c) with respect to the
Letter of Credit Fee, the Applicable Margin plus four percent (4%) per annum.
“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank, any
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent or any Issuing Bank or Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s 15

 

 








New Microsoft Word Document_orion_page_040.gif [tmb-20200608xex10dd1g040.gif]

obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-in Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.16(b)) upon delivery of written
notice of such determination to the Borrower, each Issuing Bank, each Swingline
Lender and each Lender. “Deposit Account Control Agreement” means an agreement,
among a Credit Party, a depository institution, and the Collateral Agent, which
agreement is in a form acceptable to the Collateral Agent and which provides the
Collateral Agent with “control” (as such term is used in Article 9 of the UCC)
over the Controlled Account described therein, as the same may be amended,
modified, extended, restated, replaced, or supplemented from time to time.
“Discharge” has the meaning set forth in section 1001(7) of OPA. “DOC” means a
document of compliance issued to an Operator in accordance with rule 13 of the
ISM Code;. “Dollars” and the sign “$” mean the lawful money of the United
States. “Domestic Subsidiary” means any Subsidiary organized under the laws of
the United States, any state thereof or the District of Columbia. “Earn Out
Obligations” means, with respect to an Acquisition, all obligations of the
Borrower or any Subsidiary to make earn out or other contingency payments
(including purchase price adjustments, non-competition and consulting
agreements, or other indemnity obligations) pursuant to the documentation
relating to such Acquisition. The amount of any Earn Out Obligations at the time
of determination shall be the aggregate amount, if any, of such Earn Out
Obligations that are required at such time under GAAP to be recognized as
liabilities on the consolidated balance sheet of the Borrower. 16

 

 








New Microsoft Word Document_orion_page_041.gif [tmb-20200608xex10dd1g041.gif]

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent. “EEA Member Country”
means any of the member states of the European Union, Iceland, Liechtenstein,
and Norway. “EEA Resolution Authority” means any public administrative authority
or any person entrusted with public administrative authority of any EEA Member
Country (including any delegee) having responsibility for the resolution of any
EEA Financial Institution. “Eligible Assignee” means any Person that meets the
requirements to be an assignee under Section 11.5(b), subject to any consents
and representations, if any as may be required therein. “Environmental Claim”
means any known investigation, written notice, notice of violation, written
claim, action, suit, proceeding, written demand, abatement order or other
written order or directive (conditional or otherwise), by any Person arising (a)
pursuant to or in connection with any actual or alleged violation of any
Environmental Law; (b) in connection with any Hazardous Material or any actual
or alleged Hazardous Materials Activity; or (c) in connection with any actual or
alleged damage, injury, threat or harm to human health, safety, natural
resources or the environment. “Environmental Permits” means all permits,
licenses, orders, and authorizations which the Borrower or any of its
Subsidiaries has obtained under Environmental Laws in connection with the
Borrower’s or any such Subsidiary’s current Facilities or operations.
“Environmental Laws” means any and all current or future federal or state (or
any subdivision of either of them), statutes, ordinances, orders, rules,
regulations, judgments, Governmental Authorizations, or any other written
requirements of Governmental Authorities relating to (a) any Hazardous Materials
Activity; (b) the generation, use, storage, transportation or disposal of
Hazardous Materials; or (c) protection of human health and the environment from
pollution, in any manner applicable to any Credit Party or any of its
Subsidiaries or their respective Facilities. “Environmental Liability” means any
OPA Liability or any liability, contingent or otherwise (including any liability
for damages, costs of environmental remediation, fines, penalties or
indemnities), of the Borrower, any other Credit Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which Borrower or any Subsidiary assumed
liability with respect to any of the foregoing. 17

 

 








New Microsoft Word Document_orion_page_042.gif [tmb-20200608xex10dd1g042.gif]

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“Equity Transaction” means, with respect to the Borrower or any of its
Subsidiaries, any issuance or sale by the Borrower or such Subsidiary of shares
of its Equity Interests, other than an issuance (a) to the Borrower or any of
its wholly-owned Subsidiaries, (b) in connection with a conversion of debt
securities to equity, (c) in connection with the exercise by a present or former
employee, officer or director under a stock incentive plan, stock option plan or
other equity-based compensation plan or arrangement, (d) which occurred prior to
the Closing Date, or (e) in connection with any Permitted Acquisition or any
capital expenditures permitted under this Agreement. “ERISA” means the Employee
Retirement Income Security Act of 1974, as amended to the date hereof and from
time to time hereafter, any successor statute, and the regulations thereunder.
“ERISA Affiliate” means, as applied to any Person, (a) any corporation which is
a member of a controlled group of corporations within the meaning of Section
414(b) of the Internal Revenue Code of which that Person is a member; (b) any
trade or business (whether or not incorporated) which is a member of a group of
trades or businesses under common control within the meaning of Section 414(c)
of the Internal Revenue Code of which that Person is a member; and (c) any
member of an affiliated service group within the meaning of Section 414(m) or
(o) of the Internal Revenue Code of which that Person, any corporation described
in clause (a) above or any trade or business described in clause (b) above is a
member. “ERISA Event” means (a) a “reportable event” within the meaning of
Section 4043 of ERISA and the regulations issued thereunder with respect to any
Pension Plan (excluding those for which notice to the PBGC has been waived by
regulation); (b) the failure to meet the minimum funding standard of Section 412
of the Internal Revenue Code with respect to any Pension Plan (whether or not
waived in accordance with Section 412(c) of the Internal Revenue Code), the
failure to make by its due date any minimum required contribution or any
required installment under Section 430(j) of the Internal Revenue Code with
respect to any Pension Plan or the failure to make by its due date any required
contribution to a Multiemployer Plan; (c) the provision by the administrator of
any Pension Plan pursuant to Section 4041(a)(2) of ERISA of a notice of intent
to terminate such plan in a distress termination described in Section 4041(c) of
ERISA; (d) the withdrawal from any Pension Plan with two (2) or more
contributing sponsors or the termination of any such Pension Plan, in either
case resulting in material liability pursuant to Section 4063 or 4064 of ERISA;
(e) the institution by the PBGC of proceedings to terminate any Pension Plan, or
the occurrence of any event or condition reasonably likely to constitute grounds
under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension 18

 

 








New Microsoft Word Document_orion_page_043.gif [tmb-20200608xex10dd1g043.gif]

Plan; (f) the imposition of liability pursuant to Section 4062(e) or 4069 of
ERISA or by reason of the application of Section 4212(c) of ERISA, each case
reasonably likely to result in material liability; (g) the withdrawal of any
Credit Party, any of its Subsidiaries or any of their respective ERISA
Affiliates in a complete or partial withdrawal (within the meaning of Sections
4203 and 4205 of ERISA) from any Multiemployer Plan if such withdrawal is
reasonably likely to result in material liability, or the receipt by any Credit
Party, any of its Subsidiaries or any of their respective ERISA Affiliates of
notice from any Multiemployer Plan that it is in reorganization or insolvency
pursuant to Section 4241 or 4245 of ERISA, or that it is in “critical” or
“endangered” status within the meaning of Section 103(f)(2)(G) or ERISA, or that
it intends to terminate or has terminated under Section 4041A or 4042 of ERISA,
if such reorganization, insolvency or termination is reasonably likely to result
in material liability; (h) the imposition of fines, penalties, taxes or related
charges under Chapter 43 of the Internal Revenue Code or under Section 409,
Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of any Pension
Plan if such fines, penalties, taxes or related charges are reasonably likely to
result in material liability; (i) the assertion of a material claim (other than
routine claims for benefits and funding obligations in the ordinary course)
against any Pension Plan other than a Multiemployer Plan or the assets thereof,
or against any Person in connection with any Pension Plan such Person sponsors
or maintains reasonably likely to result in material liability; (j) receipt from
the Internal Revenue Service of a final written determination of the failure of
any Pension Plan intended to be qualified under Section 401(a) of the Internal
Revenue Code to qualify under Section 401(a) of the Internal Revenue Code, or
the failure of any trust forming part of any such plan to qualify for exemption
from taxation under Section 501(a) of the Internal Revenue Code; or (k) the
imposition of a lien pursuant to Section 430(k) of the Internal Revenue Code or
pursuant to Section 303(k) or 4068 of ERISA. “EU Bail-In Legislation Schedule”
means the EU Bail-In Legislation Schedule published by the Loan Market
Association (or any successor person), as in effect from time to time. “Event of
Default” means each of the conditions or events set forth in Section 9.1.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute. “Excluded Property” means, with respect to
the Borrower and each other Credit Party, including any Person that becomes a
Credit Party after the Closing Date as contemplated by Section 7.14, (a) any
disbursement deposit account the funds in which are used solely for the payment
of salaries and wages, employee benefits, workers’ compensation and similar
expenses, (b) any owned or leased real or personal property which is located
outside of the United States having a fair market value not in excess of
$500,000, (c) any personal property (including, without limitation, motor
vehicles) in respect of which perfection of a Lien is not (i) governed by the
UCC, (ii) effected by appropriate evidence of the Lien being filed in either the
United States Copyright Office or the United States Patent and Trademark Office
or (iii) effected by retention of certificate of title to vehicles or trailers
and/or appropriate evidence of the Lien being filed with the applicable
jurisdiction’s department of motor vehicles or other Governmental Authority,
unless reasonably requested by the Administrative Agent or the Required Lenders,
(d) the Equity Interests of any direct Foreign Subsidiary of the Borrower or any
other Credit Party to the extent not required to be pledged to secure the
Obligations pursuant 19

 

 








New Microsoft Word Document_orion_page_044.gif [tmb-20200608xex10dd1g044.gif]

to Section 7.12(a), (e) any property which, subject to the terms of Section 8.3,
is subject to a Lien of the type described in Section 8.2(m) pursuant to
documents which prohibit the Credit Party from granting any other Liens in such
property, (f) any property to the extent that the grant of a security interest
therein would violate Applicable Laws, require a consent not obtained of any
Governmental Authority, or constitute a breach of or default under, or result in
the termination of or require a consent not obtained under, any contract, lease,
license or other agreement evidencing or giving rise to such property, or result
in the invalidation thereof or provide any party thereto with a right of
termination (other than to the extent that any such term would be rendered
ineffective pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the applicable
UCC or any other Applicable Law or principles of equity), (g) any certificates,
licenses and other authorizations issued by any Governmental Authority to the
extent that Applicable Laws prohibit the granting of a security interest
therein, (h) all vehicles and (i) proceeds and products of any and all of the
foregoing excluded property described in clauses (a) through (h) above only to
the extent such proceeds and products would constitute property or assets of the
type described in clauses (a) through (h) above; provided, however, that the
security interest granted to the Collateral Agent under the Pledge Agreement and
the Security Agreement or any other Credit Document shall attach immediately to
any asset of any Pledgor (as defined in the Pledge Agreement) and any Obligor
(as defined in the Security Agreement) at such time as such asset ceases to meet
any of the criteria for “Excluded Property” described in any of the foregoing
clauses (a) through (h) above. “Excluded Swap Obligation” means, with respect to
any Guarantor, any Swap Obligation if, and to the extent that, all or a portion
of the Guaranty of such Guarantor of, or the grant under a Credit Document by
such Guarantor of a security interest to secure, such Swap Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act (or
the application or official interpretation thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 4.8 hereof and any and all guarantees of such Guarantor’s Swap
Obligations by other Credit Parties) at the time the Guaranty of such Guarantor,
or grant by such Guarantor of a security interest, becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a Master
Agreement governing more than one Swap Agreement, such exclusion shall apply
only to the portion of such Swap Obligation that is attributable to Swap
Agreements for which such Guaranty or security interest becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.17) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 3.3, amounts with
respect to such Taxes were payable 20

 

 








New Microsoft Word Document_orion_page_045.gif [tmb-20200608xex10dd1g045.gif]

either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office, (c)
Taxes attributable to such Recipient’s failure to comply with Section 3.3(f) and
(d) any U.S. federal withholding Taxes imposed under FATCA. “Existing Credit
Agreement” means that certain Credit Agreement dated as of June 25, 2012, as
amended, by and among the Borrower, the lenders from time to time party thereto
and Wells Fargo Bank, National Association as administrative agent.
“Facility”meansanyrealpropertyincludingallbuildings,fixturesorother improvements
located on such real property now, hereafter or heretofore owned, leased,
operated or used by the Borrower or any of its Subsidiaries or any of their
respective predecessors. “FATCA” means Sections 1471 through 1474 of the
Internal Revenue Code as of the date of this Agreement (or any amended or
successor version that is substantively comparable and not materially more
onerous to comply with), any current or future regulations or official
interpretations thereof and any agreements entered into pursuant to Section
1471(b)(1) of the Internal Revenue Code. “Federal Funds Effective Rate” means
for any day, the rate per annum (expressed, as a decimal, rounded upwards, if
necessary, to the next higher one one-hundredth of one percent (1/100 of 1%))
equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided, (a) if such day is not a
Business Day, the Federal Funds Effective Rate for such day shall be such rate
on such transactions on the next preceding Business Day as so published on the
next succeeding Business Day, and (b) if no such rate is so published on such
next succeeding Business Day, the Federal Funds Effective Rate for such day
shall be the average rate charged to Regions Bank or any other Lender selected
by the Administrative Agent on such day on such transactions as determined by
the Administrative Agent. “Fee Letter” means that certain letter agreement dated
July 12, 2015 among the Borrower, Regions Bank and Regions Capital Markets, a
division of Regions Bank. “Fifth Amendment” means that certain Fifth Amendment
to Credit Agreement dated as of the Fifth Amendment Effective Date, by and among
the Borrower, the other Credit Parties party thereto, the Lenders party thereto
and Agent. “Fifth Amendment EBITDA Addbacks” means the addbacks set forth in
clauses (e) and (f) of the definition of Consolidated EBITDA, which shall
include, for the avoidance of doubt, the proviso set forth in such clause (e).
“Fifth Amendment Effective Date” means March 21, 2019. “Fifth Amendment Fee
Letter” means that certain letter agreement dated March 8, 2019 among the
Borrower, Regions Bank and Regions Capital Markets, a division of Regions Bank.
21

 

 








New Microsoft Word Document_orion_page_046.gif [tmb-20200608xex10dd1g046.gif]

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of the Borrower that such financial statements fairly
present, in all material respects, the financial condition of the Borrower and
its Subsidiaries as at the dates indicated and the results of their operations
and their cash flows for the periods indicated, subject to changes resulting
from audit and normal year-end adjustments. “Fiscal Quarter” means a fiscal
quarter of any Fiscal Year. “Fiscal Year” means the fiscal year of the Borrower
and its Subsidiaries ending on December 31 of each calendar year. “Fleet
Mortgage” means as defined in Section 5.1(f)(i). “Flood Hazard Property” means
any Real Estate Asset subject to a mortgage or deed of trust in favor of the
Collateral Agent, for the benefit of the holders of the Obligations, and located
in an area designated by the Federal Emergency Management Agency (or any
successor agency) as a “special flood hazard area” or having special flood or
mud slide hazards. “Foreign Lender” means (a) if the Borrower is a U.S. Person,
a Lender that is not a U.S. Person, and (b) if the Borrower is not a U.S.
Person, a Lender that is resident or organized under the laws of a jurisdiction
other than that in which the Borrower is resident for tax purposes. “Foreign
Subsidiary” means any Subsidiary that is not a Domestic Subsidiary. “Fourth
Amendment” means that certain Fourth Amendment to Credit Agreement dated as of
the Fourth Amendment Effective Date, by and among the Borrower, the other Credit
Parties party thereto, the Lenders party thereto and Agent. “Fourth Amendment
Effective Date” means July 31, 2018. “Fourth Amendment Fee Letter” means that
certain letter agreement dated July 6, 2018 among the Borrower, Regions Bank and
Regions Capital Markets, a division of Regions Bank. “Fourth Amendment
Reallocation Transaction” means as defined in Section 2.1(b)(i). “Fourth
Amendment Replacement and Reallocation Transactions” means as defined in the
recitals hereto. “Fourth Amendment Replacement Facilities” means as defined in
the recitals hereto. “Fourth Amendment Replacement Term Loan” means as defined
in Section 2.1(b)(ii). “Fourth Amendment Replacement Term Loan Commitment”
means, for each Lender, the commitment of such Lender to make a portion of the
Fourth Amendment Replacement Term Loan hereunder. The Fourth Amendment
Replacement Term Loan Commitment of each Lender as of the FourthSeventh
Amendment Effective Date is set forth on Appendix A. The aggregate principal
amount of the Fourth Amendment Replacement Term Loan Commitments of all of the
Lenders as in effect on the FourthSeventh Amendment Effective Date is
SIXTYTHIRTY SIX 22

 

 








New Microsoft Word Document_orion_page_047.gif [tmb-20200608xex10dd1g047.gif]

MILLION FIVE HUNDRED FORTY THOUSAND ONE HUNDRED NINETY-SEVEN AND 04/100 DOLLARS
($60,000,00036,540,197.04). “Fourth Amendment Replacement Term Loan Commitment
Percentage” means, for each Lender providing a portion of the Fourth Amendment
Replacement Term Loan, a fraction (expressed as a percentage carried to the
ninth decimal place), (a) the numerator of which is the outstanding principal
amount of such Lender’s portion of such Fourth Amendment Replacement Term Loan,
and (b) the denominator of which is the aggregate outstanding principal amount
of such Fourth Amendment Replacement Term Loan. “Fourth Amendment Replacement
Transaction” means as defined in Section 2.1(b)(ii). “Fronting Exposure” means,
at any time there is a Defaulting Lender, (a) with respect to any Issuing Bank,
such Defaulting Lender’s Revolving Commitment Percentage of the outstanding
Letter of Credit Obligations with respect to Letters of Credit issued by such
Issuing Bank other than Letter of Credit Obligations as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Revolving Commitment Percentage of
outstanding Swingline Loans made by such Swingline Lender other than Swingline
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders. “Fund” means any Person (other than a natural
person) that is (or will be) engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of its activities. “Funded Debt” means, as to any Person at a particular
time, without duplication, all of the following, whether or not included as
indebtedness or liabilities in accordance with GAAP (except as provided in
clauses (a)(ii) below): (a) all obligations for borrowed money, whether current
or long-term (including the Obligations hereunder), all obligations evidenced by
bonds, debentures, notes, loan agreements or other similar instruments but
specifically excluding (i) trade payables incurred in the ordinary course of
business and (ii) earn outs or other similar deferred or contingent obligations
incurred in connection with any Acquisition until such time as such earn outs or
obligations are recognized as a liability on the balance sheet of the Borrower
and its Subsidiaries in accordance with GAAP; (c) all obligations in respect of
the deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business and, in each case, not past due for
more than sixty (60) days after the date on which such trade account payable was
created), including, without limitation, any Earn Out Obligations recognized as
a liability on the balance sheet of the Borrower and its Subsidiaries in
accordance with GAAP; (d) all obligations under letters of credit (including
standby and commercial), bankers’ acceptances and similar instruments (including
bank guaranties); 23

 

 








New Microsoft Word Document_orion_page_048.gif [tmb-20200608xex10dd1g048.gif]

(e) the Attributable Principal Amount of Capital Leases, Synthetic Leases and
Securitization Transactions; (f) all preferred stock and comparable equity
interests providing for mandatory redemption, sinking fund or other like
payments; (g) all Guarantees in respect of Funded Debt of another Person; and
(h) which such Funded Debt of any partnership or joint venture or other similar
entity in Person is a general partner or joint venturer, and, as such, has
personal liability for such obligations, but only to the extent there is
recourse to such Person for payment thereof. For purposes hereof, the amount of
Funded Debt shall be determined (x) based on the outstanding principal amount in
the case of borrowed money indebtedness under clause (a) and purchase money
indebtedness and the deferred purchase obligations under clause (b), (y) based
on the maximum amount available to be drawn in the case of letter of credit
obligations and the other obligations under clause (c), and (z) based on the
amount of Funded Debt that is the subject of the Guarantees in the case of
Guarantees under clause (f). “Funding Notice” means a notice substantially in
the form of Exhibit 2.1. “GAAP” means, subject to the limitations on the
application thereof set forth in Section 1.2, accounting principles generally
accepted in the United States in effect as of the date of determination thereof.
“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank
and any group or body charged with setting financial accounting or regulatory
capital rules or standards). “Governmental Authorization” means any permit,
license, authorization, plan, directive, consent order or consent decree of or
from any Governmental Authority. “Guarantee” means, as to any Person, (a) any
obligation, contingent or otherwise, of such Person guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working 24

 

 








New Microsoft Word Document_orion_page_049.gif [tmb-20200608xex10dd1g049.gif]

capital, equity capital or any other financial statement condition or liquidity
or level of income or cash flow of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation, or (iv) entered
into for the purpose of assuring in any other manner the obligee in respect of
such Indebtedness or other obligation of the payment or performance thereof or
to protect such obligee against loss in respect thereof (in whole or in part),
or (b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning. “Guaranteed Obligations” means as defined in Section 4.1.
“Guarantor Joinder Agreement” means a guarantor joinder agreement substantially
in the form of Exhibit 7.14 delivered by a Subsidiary of the Borrower pursuant
to Section 7.14. “Guarantors” means (a) each Person identified as a “Guarantor”
on the signature pages hereto, (b) each other Person that joins as a Guarantor
pursuant to Section 7.14, (c) with respect to (i) Secured Swap Obligations, (ii)
Secured Treasury Management Obligations, and (iii) Swap Obligations of a
Specified Credit Party (determined before giving effect to Sections 4.1 and 4.8)
under the Guaranty hereunder, the Borrower, and (d) their successors and
permitted assigns. “Guaranty” means the Guarantee made by the Guarantors in
favor of the Administrative Agent, the Lenders and the other holders of the
Obligations pursuant to Section 4. “Hazardous Materials” means any hazardous
substances defined by the Comprehensive Environmental Response Compensation and
Liability Act, 42 USCA 9601, et. seq., as amended (“CERCLA”), including any
hazardous waste as defined under 40 C.F.R. Parts 260-270, gasoline or petroleum
(including crude oil or any fraction thereof), asbestos or polychlorinated
biphenyls. “Hazardous Materials Activity” means any past, current, proposed or
threatened activity, event or occurrence involving any Hazardous Materials,
including the use, manufacture, possession, storage, holding, presence,
existence, location, Release, threatened Release, discharge, placement,
generation, transportation, processing, construction, treatment, abatement,
removal, remediation, disposal, disposition or handling of any Hazardous
Materials, and any corrective action or response action with respect to any of
the foregoing. “Highest Lawful Rate” means the maximum lawful interest rate, if
any, that at any time or from time to time may be contracted for, charged, or
received under Applicable Laws relating to any Lender which are currently in
effect or, to the extent allowed under such Applicable Laws, which may hereafter
be in effect and which allow a higher maximum nonusurious interest rate than
Applicable Laws now allow. “Indebtedness” means, as to any Person at a
particular time, without duplication, all of the following, whether or not
included as indebtedness or liabilities in accordance with GAAP: 25

 

 








New Microsoft Word Document_orion_page_050.gif [tmb-20200608xex10dd1g050.gif]

(a) all Funded Debt; (b) net obligations under any Swap Agreement; (c) all
Guarantees in respect of Indebtedness of another Person; and (d) all
Indebtedness of the types referred to in clauses (a) through (c) above of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or a Subsidiary
is a general partner or joint venturer, unless such Indebtedness is expressly
made non-recourse to the Borrower or such Subsidiary. For purposes hereof, the
amount of Indebtedness shall be determined based on Swap Termination Value in
the case of net obligations under any Swap Agreement under clause (c).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes. “Indemnitee” means as defined in Section 11.2(b).
“Index Rate” means, for any Index Rate Determination Date with respect to any
Base Rate Loans determined by reference to the Index Rate, the rate per annum
(rounded upward to the next whole multiple of one sixteenth of one percent (1/16
of 1%)) equal to (a) the LIBOR or a comparable or successor rate, which rate is
approved by the Administrative Agent, as published on the applicable Reuters
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
for deposits with a term equivalent to one (1) month in Dollars, determined as
of approximately 11:00 a.m. (London, England time) two (2) Business Days prior
to such Index Rate Determination Date, or (b) in the event the rate referenced
in the preceding clause (a) does not appear on such page or service or if such
page or service shall cease to be available, the rate per annum (rounded upward
to the next whole multiple of one sixteenth of one percent (1/16 of 1%)) equal
to the rate determined by the Administrative Agent to be the offered rate on
such other page or other service which displays an average settlement rate for
deposits with a term equivalent to one (1) month in Dollars, determined as of
approximately 11:00 a.m. (London, England time) two (2) Business Days prior to
such Index Rate Determination Date, or (c) in the event the rates referenced in
the preceding clauses (a) and (b) are not available, the rate per annum (rounded
upward to the next whole multiple of one sixteenth of one percent (1/16 of 1%))
equal to quotation rate (or the arithmetic mean of rates) offered to first class
banks in the London interbank market for deposits in Dollars of amounts in same
day funds comparable to the principal amount of the applicable Loan of Regions
Bank or any other Lender selected by the Administrative Agent, for which the
Index Rate is then being determined with maturities comparable to one (1) month
as of approximately 11:00 a.m. (London, England time) two (2) Business Days
prior to such Index Rate Determination Date. Notwithstanding anything contained
herein to the contrary, the Index Rate shall not be less than zero. “Index Rate
Determination Date” means the Closing Date and the first Business Day of each
calendar month thereafter; provided, however, that, solely for purposes of the
definition of Base Rate, Index Rate Determination Date means the date of
determination of the Base Rate. 26

 

 








New Microsoft Word Document_orion_page_051.gif [tmb-20200608xex10dd1g051.gif]

“Initial Revolving Credit Facility” means as defined in the recitals hereto.
“Initial Revolving Obligations” means the Revolving Loans, the Letter of Credit
Obligations and the Swingline Loans. “Initial Term Loan” means as defined in
Section 2.1(b)(i). “Initial Term Loan Commitment” means, for each Lender, the
commitment of such Lender to make a portion of the Initial Term Loan hereunder.
The Initial Term Loan Commitment of each Lender as of the Closing Date is set
forth on Appendix A. The aggregate principal amount of the Initial Term Loan
Commitments of all of the Lenders as in effect on the Closing Date was ONE
HUNDRED THIRTY-FIVE MILLION DOLLARS ($135,000,000). “Initial Term Loan
Commitment Percentage” means, for each Lender providing a portion of the Initial
Term Loan, a fraction (expressed as a percentage carried to the ninth decimal
place), (a) the numerator of which is the outstanding principal amount of such
Lender’s portion of such Initial Term Loan, and (b) the denominator of which is
the aggregate outstanding principal amount of such Initial Term Loan. “Initial
Term Loan Outstanding Amount” means as defined in the recitals hereto.
“Intellectual Property” means all trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises related to intellectual property,
licenses related to intellectual property and other intellectual property
rights. “Interest Payment Date” means with respect to (a) any Base Rate Loan and
any Swingline Loan, the last Business Day of each calendar quarter, commencing
on the first such date to occur after the Closing Date and the final maturity
date of such Loan; and (b) any Adjusted LIBOR Rate Loan, the last day of each
Interest Period applicable to such Loan; provided, in the case of each Interest
Period of longer than three (3) months “Interest Payment Date” shall also
include each date that is three (3) months, or an integral multiple thereof,
after the commencement of such Interest Period. “Interest Period” means, in
connection with an Adjusted LIBOR Rate Loan, an interest period of one (1), two
(2), three (3) or six (6) months or, subject to availability to all applicable
Lenders, twelve (12) months, as selected by the Borrower in the applicable
Funding Notice or Conversion/Continuation Notice, (a) initially, commencing on
the Credit Date or Conversion/Continuation Date thereof, as the case may be; and
(b) thereafter, commencing on the day on which the immediately preceding
Interest Period expires; provided, (i) if an Interest Period would otherwise
expire on a day that is not a Business Day, such Interest Period shall expire on
the next succeeding Business Day unless no further Business Day occurs in such
month, in which case such Interest Period shall expire on the immediately
preceding Business Day; (ii) any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to clause (iii) of this definition, end on the last Business Day
of a calendar month; (iii) no Interest Period with respect to any Term Loan
shall extend beyond any principal amortization payment date, except to the
extent that the portion of such Loan comprised of Adjusted LIBOR Rate Loans that
is expiring prior to the applicable principal 27

 

 








New Microsoft Word Document_orion_page_052.gif [tmb-20200608xex10dd1g052.gif]

amortization payment date plus the portion comprised of Adjusted LIBOR Rate
Loans equals or exceeds the principal amortization payment then due; (iv) no
Interest Period with respect to any portion of the Revolving Loans shall extend
beyond the Revolving Commitment Termination Date and; (v) no Interest Period
with respect to any Term Loan shall extend beyond any principal amortization
payment date, except to the extent that the portion of such Term Loan comprised
of Adjusted LIBOR Rate Loans that is expiring prior to the applicable principal
amortization payment date plus the portion comprised of Base Rate Loans equals
or exceeds the principal amortization payment then due and (vi) no Interest
Period with respect to any portion of the 364-Day Revolving Loans shall extend
beyond the 364-Day Revolving Commitment Termination Date. “Interest Rate
Determination Date” means, with respect to any Interest Period, the date that is
two (2) Business Days prior to the first day of such Interest Period. “Internal
Revenue Code” means the Internal Revenue Code of 1986. “Investment” means, as to
any Person, any direct or indirect acquisition or investment by such Person,
whether by means of (a) the purchase or other acquisition of Equity Interests of
another Person, (b) a loan, advance or capital contribution to, Guarantee or
assumption of debt of, or purchase or other acquisition of any other debt or
equity participation or interest in, another Person, including any partnership
or joint venture interest in such other Person and any arrangement pursuant to
which the investor Guarantees Indebtedness of such other Person, or (c) an
Acquisition. For purposes of covenant compliance, the amount of any Investment
shall be the amount actually invested, without adjustment for subsequent
increases or decreases in the value of such Investment. “Involuntary
Disposition” means the receipt by the Borrower or any of its Subsidiaries of any
cash insurance proceeds or condemnation awards payable by reason of theft, loss,
physical destruction or damage, taking or similar event with respect to any of
its Property. “IRS” means the United States Internal Revenue Service. “ISM Code”
shall mean the International Safety Management Code for the Safe Operating of
Ships and for Pollution Prevention constituted pursuant to Resolution A.741(18)
of the International Maritime Organization and incorporated into the Safety of
Life at Sea Convention and includes any amendments or extensions thereto and any
regulation issued pursuant thereto. “ISP” means, with respect to any Letter of
Credit, the “International Standby Practices 1998” published by the Institute of
International Banking Law & Practice, Inc. (or such later version thereof as may
be in effect at the time of issuance of such Letter of Credit). “ISPS Code”
shall mean the International Ship and Port Facility Code adopted by the
International Maritime Organization at a conference in December 2002 and
amending Chapter XI of the Safety of Life at Sea Convention and includes any
amendments or extensions thereto and any regulation issued pursuant thereto. 28

 

 








New Microsoft Word Document_orion_page_053.gif [tmb-20200608xex10dd1g053.gif]

“ISSC” shall mean the International Ship Security Certificate issued pursuant to
the ISPS Code. “Issuance Notice” means an Issuance Notice substantially in the
form of Exhibit 2.3. “Issuer Documents” means with respect to any Letter of
Credit, the Letter of Credit Application, and any other document, agreement and
instrument entered into by any Issuing Bank and the Borrower (or any Subsidiary)
or in favor of such Issuing Bank and relating to such Letter of Credit. “Issuing
Banks” means Regions Bank or such other Lender that has consented to acting as
an Issuing Bank and has been designated by the Borrower as such and approved by
the Administrative Agent, each in its capacity as issuer of Letters of Credit
hereunder, together with its permitted successors and assigns in such capacity
and “Issuing Bank” means any one of the foregoing. “IT-Related Projects” means
projects undertaken by the Credit Parties requiring the implementation of new,
or the replacement or improvement of existing, information technology systems
and platforms, including, without limitation, with respect to payroll and
accounting systems, and with respect to which such projects consultants having
expertise in such information technology solutions have been engaged to advise
on and assist with such implementation and other related matters. “Kinder Morgan
Matter” means the agreement between East & West Jones Placement Areas, LLC and
Kinder Morgan with respect to which such Credit Party agreed to receive Kinder
Morgan’s dredging materials at a discounted rate and Kinder Morgan agreed to
grant easement rights to such Credit Party over certain property owned by Kinder
Morgan. “Leasehold Property” means any leasehold interest of the Borrower or any
other Credit Party as lessee under any lease of real property, or any property
right pursuant to a lease, easement, servitude or similar agreement, however
termed, in each case now held or hereafter acquired. “Lender” means each
financial institution with a Term Loan Commitment, Revolving Commitment or a
364-Day Revolving Commitment, together with its successors and permitted
assigns. The initial Lenders are identified on the signature pages hereto and
are set forth on Appendix A. “Letter of Credit” means any letter of credit
issued hereunder. “Letter of Credit Application” means an application and
agreement for the issuance or amendment of a Letter of Credit in the form from
time to time in use by the applicable Issuing Bank. “Letter of Credit Fees”
means as defined in Section 2.10(b)(i). 29

 

 








New Microsoft Word Document_orion_page_054.gif [tmb-20200608xex10dd1g054.gif]

“Letter of Credit Borrowing” means any Credit Extension resulting from a drawing
under any Letter of Credit that has not been reimbursed or refinanced as a
Borrowing of Revolving Loans. “Letter of Credit Obligations” means, at any time,
the sum of (a) the maximum amount available to be drawn under Letters of Credit
then outstanding, assuming compliance with all requirements for drawings
referenced therein, plus (b) the aggregate amount of all drawings under Letters
of Credit that have not been reimbursed by the Borrower, including Letter of
Credit Borrowings. For all purposes of this Agreement, (i) amounts available to
be drawn under Letters of Credit will be calculated as provided in Section
1.3(i), and (ii) if a Letter of Credit has expired by its terms but any amount
may still be drawn thereunder by reason of the operation of Rule 3.14 of the
ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn. “Letter of Credit Sublimit” means, as of any
date of determination, the lesser of (a) TWENTY MILLION DOLLARS ($20,000,000)
and (b) the aggregate unused amount of the Revolving Commitments then in effect.
“LIBOR” means the London Interbank Offered Rate. “LIBOR Index Rate” means, for
any Index Rate Determination Date, the rate per annum obtained by dividing (a)
the Index Rate by (b) an amount equal to (i) one, minus (ii) the Applicable
Reserve Requirement. “LIBOR Index Rate Loan” means Loans bearing interest based
on the LIBOR Index Rate. “LIBOR Loan” means a Loan bearing interest at a rate
determined by reference to the Adjusted LIBOR Rate or LIBOR Index Rate
(including a Base Rate Loan referencing the LIBOR Index Rate), as applicable.
“Lien” means (a) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease or license in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing,
and (b) in the case of Securities, any purchase option, call or similar right of
a third party with respect to such Securities. “Loan” means any Revolving Loan,
Swingline Loan or, Term Loan or 364-Day Revolving Loan, and the Base Rate Loans
and Adjusted LIBOR Rate Loans comprising such Loans. “Margin Stock” means as
defined in Regulation U of the Board of Governors of the Federal Reserve System
as in effect from time to time. “Master Agreement” means as defined in the
definition of “Swap Agreement”. 30

 

 








New Microsoft Word Document_orion_page_055.gif [tmb-20200608xex10dd1g055.gif]

“Material Adverse Effect” means any effect, event, condition, action, omission,
change or state of facts that, individually or in the aggregate, has resulted
in, or could reasonably be expected to result in, a material adverse effect with
respect to (a) the business operations, properties, assets, or financial
condition of the Borrower and its Subsidiaries taken as a whole; (b) the ability
of the Credit Parties, taken as a whole, to fully and timely perform the
Obligations; (c) the legality, validity, binding effect, or enforceability
against a Credit Party of any Credit Document to which it is a party; (d) the
value of the whole or any material part of the Collateral or the priority of
Liens in the whole or any material part of the Collateral in favor of the
Collateral Agent for the holders of the Obligations; or (e) the rights, remedies
and benefits available to, or conferred upon, any Agent and any Lender or any
holder of Obligations under any Credit Document. “Material Contract” means any
Contractual Obligation to which the Borrower or any of its Subsidiaries, or any
of their respective assets, are bound (other than those evidenced by the Credit
Documents) for which breach, nonperformance, cancellation or failure to renew
could reasonably be expected to have a Material Adverse Effect. “Moody’s” means
Moody’s Investor Services, Inc., together with its successors. “Mortgages” means
the mortgages, deeds of trust or deeds to secure debt that purport to grant to
the Collateral Agent, for the benefit of the holders of the Obligations, a
security interest in the fee and leasehold real property interests (including
with respect to any improvements and fixtures) of the Borrower or any other
Credit Party in real property. “Multiemployer Plan” means any “multiemployer
plan” as defined in Section 3(37) of ERISA which is sponsored, maintained or
contributed to by, or required to be contributed to by, any Credit Party or any
of its ERISA Affiliates or with respect to which any Credit Party or any of its
ERISA Affiliates previously sponsored, maintained or contributed to or was
required to contributed to, and still has liability. “Net Cash Proceeds” means
the aggregate proceeds paid in cash or Cash Equivalents received by the Borrower
or any of its Subsidiaries in connection with any Asset Sale, Debt Transaction,
Equity Transaction or Securitization Transaction, net of (a) direct costs
incurred or estimated costs for which reserves are maintained, in connection
therewith (including legal, accounting and investment banking fees and expenses,
sales commissions and underwriting discounts); (b) estimated taxes paid or
payable (including sales, use or other transactional taxes and any net marginal
increase in income taxes) as a result thereof; and (c) the amount required to
retire any Indebtedness secured by a Permitted Lien on the related property. For
purposes hereof, “Net Cash Proceeds” includes any cash or Cash Equivalents
received upon the disposition of any non-cash consideration received by the
Borrower or any of its Subsidiaries in any Asset Sale, Debt Transaction, Equity
Transaction or Securitization Transaction. “Non-Consenting Lender” means as
defined in Section 2.17. “Non-Defaulting Lender” means, at any time, each Lender
that is not a Defaulting Lender at such time. 31

 

 








New Microsoft Word Document_orion_page_056.gif [tmb-20200608xex10dd1g056.gif]

“Note” means a Revolving Loan Note, a Swingline Note, Term Loan Note or a
Term364-Day Revolving Loan Note. “Notice” means a Funding Notice, an Issuance
Notice or a Conversion/Continuation Notice. “Obligations” means all obligations,
indebtedness and other liabilities of every nature of each Credit Party from
time to time owed to the Agents (including former Agents), any Issuing Bank, the
Lenders (including former Lenders in their capacity as such) or any of them, the
Qualifying Swap Banks and the Qualifying Treasury Management Banks, under any
Credit Document, Secured Swap Agreement or Secured Treasury Management
Agreement, together with all renewals, extensions, modifications or refinancings
of any of the foregoing, whether for principal, interest (including interest
which, but for the filing of a petition in bankruptcy with respect to such
Credit Party, would have accrued on any Obligation, whether or not a claim is
allowed against such Credit Party for such interest in the related bankruptcy
proceeding), reimbursement of amounts drawn under Letters of Credit, payments
for early termination of Swap Agreements, fees, expenses, indemnification or
otherwise; provided, however, that the “Obligations” of a Credit Party shall
exclude any Excluded Swap Obligations with respect to such Credit Party. “OFAC”
means the U.S. Department of the Treasury’s Office of Foreign Assets Control.
“OPA” means the Oil Pollution Act of 1990, 33 U.S.C. ‘2701 et, seq., as amended
from time to time. “OPA Liability” means any liability for any Discharge or any
substantial threat of a Discharge, as those terms are defined under OPA, and any
liability for removal, removal costs and damages, as those terms are defined
under OPA, by any Person or any environmental regulatory body having
jurisdiction over the Borrower or any other Credit Party. “Organizational
Documents” means (a) with respect to any corporation, its certificate or
articles of incorporation or organization, as amended, and its by-laws, as
amended, (b) with respect to any limited partnership, its certificate of limited
partnership, as amended, and its partnership agreement, as amended, (c) with
respect to any general partnership, its partnership agreement, as amended, and
(d) with respect to any limited liability company, its articles of organization,
certificate of formation or comparable documents, as amended, and its operating
agreement, as amended. In the event any term or condition of this Agreement or
any other Credit Document requires any Organizational Document to be certified
by a secretary of state or similar governmental official, the reference to any
such “Organizational Document” shall only be to a document of a type customarily
certified by such governmental official. “Other Connection Taxes” means, with
respect to any Recipient, Taxes imposed as a result of a present or former
connection between such Recipient and the jurisdiction imposing such Tax (other
than connections arising from such Recipient having executed, delivered, become
a party to, performed its obligations under, received payments under, received
or perfected a security interest under, engaged in any other transaction
pursuant to or enforced any Credit Document, or sold or assigned an interest in
any Loan or Credit Document). 32

 

 








New Microsoft Word Document_orion_page_057.gif [tmb-20200608xex10dd1g057.gif]

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.17). “Outstanding Amount” means (a) with respect to
Revolving Loans and Swingline Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any Borrowings and prepayments
or repayments of Revolving Loans and Swingline Loans, as the case may be,
occurring on such date; (b) with respect to any Letter of Credit Obligations on
any date, the aggregate outstanding amount of such Letter of Credit Obligations
on such date after giving effect to any Credit Extension of a Letter of Credit
occurring on such date and any other changes in the amount of the Letter of
Credit Obligations as of such date, including as a result of any reimbursements
by the Borrower of any drawing under any Letter of Credit; and (c) with respect
to any Term Loans on any date, the aggregate outstanding principal amount
thereof after giving effect to any prepayments or repayments of such Term Loan
on such date; and (d) with respect to any 364-Day Revolving Loans on any date,
the aggregate outstanding principal amount thereof after giving effect to any
Borrowings and prepayments or repayments of 364-Day Revolving Loans occurring on
such date. “Participant” means as defined in Section 11.5(d). “Participant
Register” means as defined in Section 11.5(d). “Patriot Act” means as defined in
Section 6.15(f). “PBGC” means the Pension Benefit Guaranty Corporation or any
successor thereto. “Pension Plan” means any “employee pension benefit plan” as
defined in Section 3(2) of ERISA other than a Multiemployer Plan, which is
subject to Section 412 of the Internal Revenue Code or Section 302 of ERISA and
which is sponsored, maintained or contributed to by, or required to be
contributed to by, any Credit Party or any of its ERISA Affiliates or with
respect to which any Credit Party or any of its ERISA Affiliates previously
sponsored, maintained or contributed to, or was required to contribute to, and
still has liability. “Permitted Acquisition” means any Acquisition that
satisfies the following conditions: (a) the Property acquired (or the Property
of the Person acquired) in such Acquisition is a business or is used or useful
in a business permitted under Section 8.14; (b) in the case of an Acquisition of
the Equity Interests, (i) the board of directors (or other comparable governing
body) of such other Person shall have approved the Acquisition and (ii) such
Person shall be organized and existing under the laws of any state of the United
States or the District of Columbia; (c) consideration,
theaggregateconsideration(including,withoutlimitation,equity earn out
obligations,deferred compensation, non-competition 33

 

 








New Microsoft Word Document_orion_page_058.gif [tmb-20200608xex10dd1g058.gif]

arrangements and the amount of Indebtedness and other liabilities incurred or
assumed by the Credit Parties and their Subsidiaries) paid by the Credit Parties
and their Subsidiaries (A) in connection with all such Acquisitions during any
fiscal year shall not exceed $40,000,000 and (B) for all Acquisitions made
during the term of this Agreement shall not exceed $75,000,000; (d) immediately
after giving effect to such Acquisition, the available and unencumbered (other
than Liens in favor of the Collateral Agent under the Credit Documents and Liens
(including the right of set-off) in favor of a bank or other depository
institution arising as a matter of law encumbering deposits) cash and Cash
Equivalents of the Borrower plus the aggregate amount that could be drawn by the
Borrower under the Aggregate Revolving Commitments shall not be less than
$25,000,000 in the aggregate; and (e) (i) no Default or Event of Default shall
exist and be continuing immediately before or immediately after giving effect
thereto, (ii) the representations and warranties made each of the Credit Parties
in each Credit Document shall be true and correct in all material respects as if
made on the date of such Acquisition (after giving effect thereto) except to the
extent such representations and warranties expressly relate to an earlier date,
(iii) after giving effect thereto on a Pro Forma Basis, (1) the Borrower shall
be in compliance with the financial covenants set forth in clauses (a) and (b)
of Section 8.8 and (2) the Consolidated Leverage Ratio (calculated without
giving effect to the Fifth Amendment EBITDA Addbacks) shall not exceed 2.00 to
1.00 for the two (2) consecutive Fiscal Quarters of the Borrower most recently
ended and (iv) at least five (5) Business Days prior to the consummation of such
Acquisition, an Authorized Officer of the Borrower shall provide a compliance
certificate, in form and detail reasonably satisfactory to the Administrative
Agent, affirming compliance with each of the items set forth in clauses (a)
through (f) hereof; provided, however, that without the prior written consent of
the Administrative Agent and the Required Lenders in their respective sole and
absolute discretion, no Permitted Acquisition shall be allowed during the period
from and after the FifthSeventh Amendment Effective Date to and including
September 30, 2019the 364-Day Revolving Termination Date. “Permitted Liens”
means each of the Liens permitted pursuant to Section 8.2. “Permitted
Refinancing” means any extension, renewal or replacement of any existing
Indebtedness so long as any such renewal, refinancing and extension of such
Indebtedness (a) has market terms and conditions, (b) has an average life to
maturity that is greater than that of the Indebtedness being extended, renewed
or refinanced, (c) does not include an obligor that was not an obligor with
respect to the Indebtedness being extended, renewed or refinanced, (d) remains
subordinated, if the Indebtedness being refinanced or extended was subordinated
to the prior payment of the Obligations, (e) does not exceed in a principal
amount the Indebtedness being renewed, extended or refinanced plus reasonable
fees and expenses incurred in connection therewith, and (f) is not incurred,
created or assumed, if any Default or Event of Default has occurred and
continues to exist or would result therefrom. 34

 

 








New Microsoft Word Document_orion_page_059.gif [tmb-20200608xex10dd1g059.gif]

“Permitted Third Party Bank” shall mean any bank or other financial institution
with whom any Credit Party maintains a Controlled Account and with whom a
Deposit Account Control Agreement or Securities Account Control Agreement, as
applicable, has been executed. “Person” means any natural person, corporation,
limited liability company, trust, joint venture, association, company,
partnership, Governmental Authority or other entity. “Platform” means as defined
in Section 11.1(d). “Pledge Agreement” means the pledge agreement dated as of
the Closing Date given by the Credit Parties, as pledgors, to the Collateral
Agent for the benefit of the holders of the Obligations (as defined therein),
and any other pledge agreements that may be given by any Person pursuant to the
terms hereof, in each case as the same may be amended and modified from time to
time. “Prime Rate” means the per annum rate which the Administrative Agent
publicly announces from time to time to be its prime lending rate, as in effect
from time to time. The Administrative Agent’s prime lending rate is a reference
rate and does not necessarily represent the lowest or best rate charged to
customers. “Principal Office” means, for the Administrative Agent, the Swingline
Lender and each Issuing Bank, such Person’s “Principal Office” as set forth on
Appendix B, or such other office as it may from time to time designate in
writing to the Borrower and each Lender. “Pro Forma Basis” means, for purposes
of calculating the financial covenants set forth in Section 8.8 other than the
Consolidated Fixed Charge Coverage Ratio (including for purposes of determining
the Applicable Margin), that any Asset Sale, Involuntary Disposition,
Acquisition or Restricted Payment shall be deemed to have occurred as of the
first day of the most recent four Fiscal Quarter period preceding the date of
such transaction for which the Borrower was required to deliver financial
statements pursuant to Section 7.1(a) or (b). In connection with the foregoing,
(a)(i) with respect to any Asset Sale or Involuntary Disposition, income
statement and cash flow statement items (whether positive or negative)
attributable to the property disposed of shall be excluded to the extent
relating to any period occurring prior to the date of such transaction and (ii)
with respect to any Acquisition, income statement items attributable to the
Person or property acquired shall be included to the extent relating to any
period applicable in such calculations to the extent (A) such items are not
otherwise included in such income statement items for the Borrower and its
Subsidiaries in accordance with GAAP or in accordance with any defined terms set
forth in Section 1.1 and (B) such items are supported by financial statements or
other information satisfactory to the Administrative Agent and (b) any
Indebtedness incurred or assumed by the Borrower or any Subsidiary (including
the Person or property acquired) in connection with such transaction (i) shall
be deemed to have been incurred as of the first day of the applicable period and
(ii) if such Indebtedness has a floating or formula rate, shall have an implied
rate of interest for the applicable period for purposes of this definition
determined by utilizing the rate which is or would be in effect with respect to
such Indebtedness as at the relevant date of determination. “Property” means an
interest of any kind in any property or asset, whether real, personal or mixed,
and whether tangible or intangible. 35

 

 








New Microsoft Word Document_orion_page_060.gif [tmb-20200608xex10dd1g060.gif]

“Purchase and Sale Agreement” shall mean a purchase and sale agreement for the
sale by East & West Jones Placement Areas, LLC of that certain real property
identified as abstract #698 and #78 and commonly referred to as “East and West
Jones Placement Areas”, as the same may be amended, restated, supplemented or
otherwise modified from time to time with the consent of the Administrative
Agent, which consent shall not be unreasonably withheld, conditioned or delayed
“QFC Credit Support” means as defined in Section 11.22. “Qualified ECP
Guarantor” means, in respect of any Swap Obligation, each Credit Party that, at
the time the Guaranty (or grant of security interest, as applicable) becomes or
would become effective with respect to such Swap Obligation, has total assets
exceeding $10,000,000 or such other Credit Party as constitutes an “eligible
contract participant” under the Commodity Exchange Act and which may cause
another Person to qualify as an “eligible contract participant” with respect to
such Swap Obligation at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act. “Qualifying Swap Bank” means (a)
any of Regions Bank and its Affiliates, and (b) any Person that (i) at the time
it enters into a Swap Agreement, is a Lender or an Affiliate of a Lender, or
(ii) in the case of a Swap Agreement in effect on or prior to the Closing Date,
is, as of the Closing Date or within thirty (30) days thereafter, a Lender or an
Affiliate of a Lender, and, in each such case, shall have provided a Secured
Party Designation Notice to the Administrative Agent within thirty (30) days of
entering into the Swap Agreement or otherwise becoming eligible in respect
thereof. For purposes hereof, the term “Lender” shall be deemed to include the
Administrative Agent. “Qualifying Treasury Management Bank” means (a) any of
Regions Bank and its Affiliates, and (b) any Person that (A) at the time it
enters into a Treasury Management Agreement, is a Lender or an Affiliate of a
Lender, or (B) in the case of a Treasury Management Agreement in effect on or
prior to the Closing Date, is, as of the Closing Date or within thirty (30) days
thereafter, a Lender or an Affiliate of a Lender, and, in each such case, shall
have provided a Secured Party Designation Notice to the Administrative Agent
within thirty (30) days of entering into the Treasury Management Agreement or
otherwise becoming eligible in respect thereof. For purposes hereof, the term
“Lender” shall be deemed to include the Administrative Agent. “Real Estate
Asset” means, at any time of determination, any interest (fee, leasehold or
otherwise) then owned by the Borrower or any of its Subsidiaries in any real
property. “Recipient” means (a) the Administrative Agent, (b) any Lender and (c)
any Issuing Bank, as applicable. “Refunded Swingline Loans” means as defined in
Section 2.2(b)(iii). “Register” means as defined in Section 11.5(c).
“Reimbursement Date” means as defined in Section 2.3(d). 36

 

 








New Microsoft Word Document_orion_page_061.gif [tmb-20200608xex10dd1g061.gif]

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates. “Release” means any release, spill, emission, leaking,
pumping, pouring, injection, escaping, deposit, disposal, discharge, dispersal,
dumping, leaching or migration of any Hazardous Material into the indoor or
outdoor environment (including the abandonment or disposal of any barrels,
containers or other closed receptacles containing any Hazardous Material),
including the movement of any Hazardous Material through the air, soil, surface
water or groundwater. “Removal Effective Date” means as defined in Section
10.6(b). “Required Lenders” means, as of any date of determination, Lenders
having Total Credit Exposure representing more than fifty percent (50%) of the
Total Credit Exposures of all Lenders; provided that the that the Total Credit
Exposure of any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders. “Reset Quarter” means as defined in Section
8.8(a). “Resignation Effective Date” means as defined in Section 10.6(a).
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority. “Restricted Payment” means
any dividend or other distribution (whether in cash, securities or other
property) with respect to any Equity Interests of the Borrower or any
Subsidiary, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
Equity Interests or on account of any return of capital to the Borrower’s
stockholders, partners or members (or the equivalent Person thereof), or any
setting apart of funds or property for any of the foregoing. “Revolving
Commitment” means the commitment of a Lender to make or otherwise fund any
Revolving Loan and to acquire participations in Letters of Credit and Swingline
Loans hereunder and “Revolving Commitments” means such commitments of all
Lenders in the aggregate. The amount of each Lender’s Revolving Commitment, if
any, is set forth on Appendix A or in the applicable Assignment Agreement,
subject to any increase, adjustment or reduction pursuant to the terms and
conditions hereof. The aggregate amount of the Revolving Commitments as of the
Sixth Amendment Effective Date is FIFTY MILLION DOLLARS ($50,000,000).
“Revolving Commitment Fee” means as defined in Section 2.10(a)(i). “Revolving
Commitment Percentage” means, for each Lender, a fraction (expressed as a
percentage carried to the ninth decimal place), the numerator of which is such
Lender’s RevolvingCommitmentandthedenominatorof whichistheAggregateRevolving 37

 

 








New Microsoft Word Document_orion_page_062.gif [tmb-20200608xex10dd1g062.gif]

Commitments. The Revolving Commitment Percentages as of the Fourth Amendment
Effective Date are set forth on Appendix A. “Revolving Commitment Period” means
the period from and including the Fourth Amendment Effective Date to the earlier
of (a) (i) in the case of Revolving Loans and Swingline Loans, the Revolving
Commitment Termination Date or (ii) in the case of the Letters of Credit, the
expiration date thereof, or (b) in each case, the date on which the Revolving
Commitments shall have been terminated as provided herein. “Revolving Commitment
Reduction Trigger” means the failure of the Credit Parties to deliver to the
Administrative Agent by the Revolving Commitment Reduction Trigger Date a duly
executed copy of the Purchase and Sale Agreement. “Revolving Commitment
Reduction Trigger Date” means May 31, 2019. “Revolving Commitment Termination
Date” means the earliest to occur of (a) July 31, 2023; (b) the date the
Revolving Commitments are permanently reduced to zero pursuant to Section
2.11(b)(i); and (c) the date of the termination of the Revolving Commitments
pursuant to Section 9.2. “Revolving Credit Exposure” means, as to any Lender at
any time, the aggregate principal amount at such time of its outstanding
Revolving Loans and such Lender’s participation in Letter of Credit Obligations
and Swingline Loans at such time. “Revolving Loan” means a Loan made by a Lender
to the Borrower pursuant to Section 2.1(a). “Revolving Loan Note” means a
promissory note in the form of Exhibit 2.5-1, as it may be amended, supplemented
or otherwise modified from time to time. “Revolving Obligations” means the
Initial Revolving Loans, the Letter of Credit Obligations and the
Swingline364-Day Revolving Loans. “S&P” means Standard & Poor’s Financial
Services LLC, a subsidiary of The McGraw Hill Corporation, together with its
successors. “Sale and Leaseback Transaction” means, with respect to the Borrower
or any Subsidiary, any arrangement, directly or indirectly, with any Person
(other than a Credit Party) whereby the Borrower or such Subsidiary shall sell
or transfer any property, real or personal, used or useful in its business,
whether now owned or hereafter acquired, and thereafter rent or lease such
property or other property that it intends to use for substantially the same
purpose or purposes as the property being sold or transferred. “Sanctioned
Entity” means (a) a country or a government of a country, (b) an agency of the
government of a country, (c) an organization directly or indirectly controlled
by a country or its government, or (d) a person or entity resident in or
determined to be resident in a country, that is subject to a country sanctions
program administered and enforced by OFAC. 38

 

 








New Microsoft Word Document_orion_page_063.gif [tmb-20200608xex10dd1g063.gif]

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC. “SEC” means the United States Securities and
Exchange Commission. “Security Agreement” means the security agreement dated as
of the Closing Date given by the Credit Parties, as grantors, to the Collateral
Agent for the benefit of the holders of the Obligations (as defined therein),
and any other security agreements that may be given by any Person pursuant to
the terms hereof, in each case as the same may be amended and modified from time
to time. “Secured Party Designation Notice” means a notice in the form of
Exhibit 1.1 (or other writing in form and substance satisfactory to the
Administrative Agent) from a Qualifying Swap Bank or a Qualifying Treasury
Management Bank to the Administrative Agent that it holds Obligations entitled
to share in the guaranties and collateral interests provided herein in respect
of a Secured Swap Agreement or Secured Treasury Management Agreement, as
appropriate. “Secured Swap Agreement” means, with respect to any Person, any
agreement entered into to protect such Person against fluctuations in interest
rates, or currency or raw materials values, including, without limitation, any
interest rate swap, cap or collar agreement or similar arrangement between such
Person and one or more counterparties, any foreign currency exchange agreement,
currency protection agreements, commodity purchase or option agreements or other
interest or exchange rate hedging agreements. “Secured Swap Obligations” means
all obligations owing to a Qualifying Swap Bank in connection with any Secured
Swap Agreement including any and all cancellations, buy backs, reversals,
terminations or assignments of any Secured Swap Agreement, any and all renewals,
extensions and modifications of any Secured Swap Agreement and any and all
substitutions for any Secured Swap Agreement, including all fees, costs,
expenses and indemnities, whether primary, secondary, direct, fixed or otherwise
(including any monetary obligations incurred during the pendency of any
bankruptcy or insolvency proceedings, regardless of whether allowed or allowable
in such bankruptcy or insolvency proceedings), in each case, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising. “Secured Treasury
Management Agreement”meansanyTreasuryManagement Agreement between any of the
Borrower and its Subsidiaries, on the one hand, and a Qualifying Treasury
Management Bank, on the other hand. For the avoidance of doubt, a holder of
Obligations in respect of a Secured Treasury Management Agreement shall be
subject to the provisions of Section 9.3 and 10.10. “Secured Treasury Management
Obligations” means all obligations owing to a Qualifying Treasury Management
Bank under a Secured Treasury Management Agreement, including all fees, costs,
expenses and indemnities, whether primary, secondary, direct, fixed or otherwise
(including any monetary obligations incurred during the pendency of any
bankruptcy or insolvency proceedings, regardless of whether allowed or allowable
in such bankruptcy or insolvency proceedings), in each case, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising. 39

 

 








New Microsoft Word Document_orion_page_064.gif [tmb-20200608xex10dd1g064.gif]

“Securities” means any stock, shares, partnership interests, limited liability
company interests, voting trust certificates, certificates of interest or
participation in any profit-sharing agreement or arrangement (e.g., stock
appreciation rights), options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing. “Securities Account Control
Agreement” means an agreement, among a Credit Party, a securities intermediary,
and the Collateral Agent, which agreement is in a form acceptable to the
Collateral Agent and which provides the Collateral Agent with “control” (as such
term is used in Articles 8 and 9 of the UCC) over the securities account(s)
described therein, as the same may be as amended, modified, extended, restated,
replaced, or supplemented from time to time. “Securitization Transaction” means
any financing or factoring or similar transaction (or series of such
transactions) entered by the Borrower or any of its Subsidiaries pursuant to
which the Borrower or such Subsidiary may sell, convey or otherwise transfer, or
grant a security interest in, accounts, payments, receivables, rights to future
lease payments or residuals or similar rights to payment (the “Securitization
Receivables”) to a special purpose subsidiary or affiliate (a “Securitization
Subsidiary”) or any other Person. “Security Agreement” means the security
agreement dated as of the Closing Date given by the Credit Parties, as grantors,
to the Collateral Agent for the benefit of the holders of the Obligations (as
defined therein), and any other security agreements that may be given by any
Person pursuant to the terms hereof, in each case as the same may be amended and
modified from time to time. “Seventh Amendment Effective Date” means June 8,
2020. “Seventh Amendment Fee Letter” means that certain letter agreement dated
May 12, 2020 among the Borrower, Regions Bank and Regions Capital Markets, a
division of Regions Bank. “Shipping Act” means the Shipping Act of 1916, as
amended and consolidated at 46 U.S.C. §55101. “Sixth Amendment” means that
certain Sixth Amendment to Credit Agreement dated as of the Sixth Amendment
Effective Date, by and among the Borrower, the other Credit Parties party
thereto, the Lenders party thereto and Agent. “Sixth Amendment Effective Date”
means May 7, 2019. “Sixth Amendment Fee Letter” means that certain letter
agreement dated May 7, 2019 among the Borrower, Regions Bank and Regions Capital
Markets, a division of Regions Bank. “SMC” means the safety management
certificate issued in respect of a Vessel in accordance with Rule 13 of the ISM
Code. 40

 

 








New Microsoft Word Document_orion_page_065.gif [tmb-20200608xex10dd1g065.gif]

“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature in their ordinary course, (c) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged or is to
engage, (d) the fair value of the property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person and (e) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.
“Specified Credit Party” means, any Credit Party that is, at the time on which
the Guaranty (or grant of security interest, as applicable) becomes effective
with respect to a Swap Obligation, a corporation, partnership, proprietorship,
organization, trust or other entity that would not be an “eligible contract
participant” under the Commodity Exchange Act at such time but for the effect of
Section 4.8. “Subsidiary” means, with respect to any Person, any corporation,
partnership, limited liability company, association, joint venture or other
business entity of which more than fifty percent (50%) of the total voting power
of Equity Interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person, or the accounts of which would be consolidated with those of such Person
in its consolidated financial statements in accordance with GAAP, if such
statements were prepared as of such date, or one or more of the other
Subsidiaries of that Person or a combination thereof; provided, in determining
the percentage of ownership interests of any Person controlled by another
Person, no ownership interest in the nature of a “qualifying share” of the
former Person shall be deemed to be outstanding. Unless otherwise provided,
“Subsidiary” shall refer to a Subsidiary of the Borrower. “Supported QFC” means
as defined in Section 11.22. “Swap Agreement” means (a) any and all rate swap
transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward bond or forward bond price or forward bond index
transactions, transactions, transactions, interest rate options, forward foreign
exchange transactions, currency swap cross-currency rate swap transactions,
currency options, cap transactions, floor collar transactions, spot contracts,
or any other similar transactions or any combination of any of the foregoing
(including any options or warrants to enter into any of the 41

 

 








New Microsoft Word Document_orion_page_066.gif [tmb-20200608xex10dd1g066.gif]

foregoing), whether or not any such transaction is governed by, or otherwise
subject to, any master agreement or any netting agreement, and (b) any and all
transactions or arrangements of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement (or similar documentation) published from time to time by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such agreement or
documentation, together with any related schedules, a “Master Agreement”),
including any such obligations or liabilities under any Master Agreement. “Swap
Obligation” means with respect to any Guarantor any obligation to pay or perform
under any agreement, contract or transaction that constitutes a “swap” within
the meaning of Section 1a(47) of the Commodity Exchange Act. “Swap Provider”
means any Person that is a party to a Swap Agreement with any of the Borrower or
its Subsidiaries. “Swap Termination Value” means, in respect of any one or more
Swap Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Agreements, (a) for any date on or after
the date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements (which may include a Lender or any
Affiliate of a Lender). “Swingline Lender” means Regions Bank in its capacity as
Swingline Lender hereunder, together with its permitted successors and assigns
in such capacity. “Swingline Loan” means a Loan made by the Swingline Lender to
the Borrower pursuant to Section 2.2. “Swingline Note” means a promissory note
in the form of Exhibit 2.5-2, as it may be amended, supplemented or otherwise
modified from time to time. “Swingline Rate” means the Base Rate plus the
Applicable Margin applicable to Base Rate Loans (or with respect to any
Swingline Loan advanced pursuant to an Auto Borrow Agreement, such other rate as
separately agreed in writing between the Borrower and the Swingline Lender).
“Swingline Sublimit” means, at any time of determination, the lesser of (a) FIVE
MILLION DOLLARS ($5,000,000) and (b) the aggregate unused amount of Revolving
Commitments then in effect. “Synthetic Lease” means a lease transaction under
which the parties intend that (a) the lease will be treated as an “operating
lease” by the lessee pursuant to Statement of Financial Accounting Standards No.
13, as amended and (b) the lessee will be entitled to various tax and other
benefits ordinarily available to owners (as opposed to lessees) of like
property. 42

 

 








New Microsoft Word Document_orion_page_067.gif [tmb-20200608xex10dd1g067.gif]

“Target” means T.A.S. Holdings, LLC, a Delaware limited liability company.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto. “Term Loan” means, as the context so requires,
the Initial Term Loan and/or the Fourth Amendment Replacement Term Loan. “Term
Loan Commitment Percentage” means, individually or collectively, as the context
requires, the Initial Term Loan Commitment Percentage and the Fourth Amendment
Replacement Term Loan Commitment Percentage. “Term Loan Commitments” means,
individually or collectively, as the context requires, the Initial Term Loan
Commitment and the Fourth Amendment Replacement Term Loan Commitment. “Term Loan
Maturity Date” means July 31, 2023. “Term Loan Note” means a promissory note in
the form of Exhibit 2.5-3, as it may be amended, supplemented or otherwise
modified from time to time. “Title Policy” means as defined in Section
7.11(b)(iii). “Total 364-Day Revolving Outstandings” means the aggregate
Outstanding Amount of all 364-Day Revolving Loans. “Total Credit Exposure”
means, as to any Lender at any time, the Outstanding Amount of the Term Loans of
such Lender at such time and, the unused Revolving Commitments and Revolving
Credit Exposure of such Lender at such time and the unused 364-Day Revolving
Commitments and 364-Day Revolving Credit Exposure of such Lender at such time.
“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swingline Loans and all Letter of Credit Obligations.
“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, funds
transfer, automated clearinghouse, commercial credit cards, purchasing cards,
cardless e-payable services, debit cards, stored value cards, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services. “Treasury
Management Bank” means any Person that is a party to a Treasury Management
Agreement with any of the Borrower or its Subsidiaries. “Type of Loan” means a
Base Rate Loan or a LIBOR Loan. 43

 

 








New Microsoft Word Document_orion_page_068.gif [tmb-20200608xex10dd1g068.gif]

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in the State of New York (or any other applicable
jurisdiction, as the context may require). “UK Financial Institution” means any
BRRD Undertaking (as such term is defined under the PRA Rulebook (as amended
form time to time) promulgated by the United Kingdom Prudential Regulation
Authority) or any person falling within IFPRU 11.6 of the FCA Handbook (as
amended from time to time) promulgated by the United Kingdom Financial Conduct
Authority, that includes certain credit institutions and investment firms, and
certain affiliates of such credit institutions or investment firms. “UK
Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution. “United States” or “U.S.” means the United States of
America. “U.S. Person” means any Person that is a “United States person” as
defined in Section 7701(a)(30) of the Internal Revenue Code. “U.S. Special
Resolution Regimes” means as defined in Section 11.22. “U.S. Tax Compliance
Certificate” means as defined in Section 3.3(f). “Vessels” means, collectively,
each of the vessels set forth on Schedule 6.10(d) which shall be or become
subject to the Collateral Agent’s Lien pursuant hereto and, individually,
“Vessel” means any of them. “Withholding Agent” means any Credit Party and the
Administrative Agent. “Write-Down and Conversion Powers” means, (a) with respect
to any EEA Resolution Authority, the write-down and conversion powers of such
EEA Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule, and (b) with respect to the
United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that person or any other person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers. Section 1.2 Accounting Terms. (a) Except as
otherwise expressly provided herein, all accounting terms not otherwise defined
herein shall have the meanings assigned to them in conformity with
GAAP.Financial statements and other information required to be delivered by the
Borrower to the Lenders pursuant to clauses (a), (b), (c) and (d) of Section 7.1
shall be prepared in accordance with GAAP as in effect at the time of such
preparation. If at any 44

 

 








New Microsoft Word Document_orion_page_069.gif [tmb-20200608xex10dd1g069.gif]

time any change in GAAP or in the consistent application thereof would affect
the computation of any financial covenant or requirement set forth in any Credit
Document, and either the Borrower or the Required Lenders shall object in
writing to determining compliance based on such change, then the Lenders and
Borrower shall negotiate in good faith to amend such financial covenant,
requirement or applicable defined terms to preserve the original intent thereof
in light of such change to GAAP, provided that, until so amended such
computations shall continue to be made on a basis consistent with the most
recent financial statements delivered pursuant to clauses (a), (b), (c) and (d)
of Section 7.1 as to which no such objection has been made. (b) Calculations.
Notwithstanding the above, the parties hereto acknowledge and agree that all
calculations of the financial covenants in Section 8.8 (other than the
Consolidated Fixed Charge Coverage Ratio), including for purposes of determining
the Applicable Margin, shall be made on a Pro Forma Basis. (c) FASB ASC 825 and
FASB ASC 470-20. Notwithstanding the above, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of the Borrower and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded. (d)FASB ASC 842. Notwithstanding the above,
for purposes of determining compliance with any covenant (including the
computation of any financial covenant) contained herein, each lease that is or
would be classified and accounted for as (i) an operating lease or (ii) a
Capital Lease, in each case, under GAAP as in effect on December 1, 2018
(whether such lease was in effect on December 1, 2018 or such lease is entered
into after such date), shall be or shall continue to be classified and accounted
for under this Agreement as (x) an operating lease, with respect to the
foregoing clause (i), and (y) a Capital Lease, with respect to the foregoing
clause (ii), in each case, notwithstanding the effect of FASB ASC 842. Section
1.3 Rules of Interpretation. (a) The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument or other document shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Credit
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto”, “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Credit
Document, shall be construed to refer to such Credit Document in its entirety
and not to any particular provision hereof or thereof, (iv) all references in a
45

 

 








New Microsoft Word Document_orion_page_070.gif [tmb-20200608xex10dd1g070.gif]

Credit Document to Sections, Exhibits, Appendices and Schedules shall be
construed to refer to Sections of, and Exhibits, Appendices and Schedules to,
the Credit Document in which such references appear, (v) any reference to any
law shall include all statutory and regulatory rules, regulations, orders and
provisions consolidating, amending, replacing or interpreting such law and any
references to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights. (b)
The terms lease and license shall include sub-lease and sub-license. (c) All
terms not specifically defined herein or by GAAP, which terms are defined in the
UCC, shall have the meanings assigned to them in the UCC of the relevant
jurisdiction, with the term “instrument” being that defined under Article 9 of
the UCC of such jurisdiction. (d) Unless otherwise expressly indicated, in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including”, the words “to” and “until” each mean
“to but excluding”, and the word “through” means “to and including”. (e) To the
extent that any of the representations and warranties contained in Section 6
under this Agreement or in any of the other Credit Documents is qualified by
“Material Adverse Effect”, the qualifier “in all material respects” contained in
Section 5.2(c) and the qualifier “in any material respect” contained in Section
9.1(d) shall not apply. (f) Whenever the phrase “to the knowledge of” or words
of similar import relating to the knowledge of a Person are used herein or in
any other Credit Document, such phrase shall mean and refer to the actual
knowledge of the Authorized Officers of such Person. (g)This Agreement and the
other Credit Documents are the result of negotiation among, and have been
reviewed by counsel to, among others, the Administrative Agent and the Credit
Parties, and are the product of discussions and negotiations among all parties.
Accordingly, this Agreement and the other Credit Documents are not intended to
be construed against the Administrative Agent or any of the Lenders merely on
account of the Administrative Agent’s or any Lender’s involvement in the
preparation of such documents. (h) Unless otherwise indicated, all references to
a specific time shall be construed to Eastern Standard Time or Eastern Daylight
Savings Time, as the case may be. Unless otherwise expressly provided herein,
all references to dollar amounts and “$” shall mean Dollars. (i) Unless
otherwise specified herein, the amount of a Letter of Credit at any time shall
be deemed to be the stated amount of such Letter of Credit in effect at such 46

 

 








New Microsoft Word Document_orion_page_071.gif [tmb-20200608xex10dd1g071.gif]

time (after giving effect to any permanent reduction in the stated amount of
such Letter of Credit pursuant to the terms of such Letter of Credit); provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time. SECTION 2. LOANS AND LETTERS OF CREDIT Section 2.1
Revolving Loans and; Term Loans; 364-Day Revolving Loans. (a) Revolving Loans.
During the Revolving Commitment Period, subject to the terms and conditions
hereof, each Lender severally agrees to make revolving loans (each such loan, a
“Revolving Loan”) to the Borrower in an aggregate amount up to but not exceeding
such Lender’s Revolving Commitment; provided, that after giving effect to the
making of any Revolving Loan, (i) the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments, and (ii) the Revolving Credit
Exposure of any Lender shall not exceed such Lender’s Revolving Commitment.
Amounts borrowed pursuant to this Section 2.1(a) may be repaid and reborrowed
without premium or penalty (subject to Section 3.1(c)) during the Revolving
Commitment Period. The Revolving Loans may consist of Base Rate Loans, Adjusted
LIBOR Rate Loans, or a combination thereof, as the Borrower may request. Each
Lender’s Revolving Commitment shall expire on the Revolving Commitment
Termination Date and all Revolving Loans and all other amounts owed hereunder
with respect to the Revolving Loans and the Revolving Commitments shall be paid
in full no later than such date. (b)Term Loans. (i)Subject to the terms and
conditions set forth herein, the Lenders will make advances of their respective
Initial Term Loan Commitment Percentages of a term loan (the “Initial Term
Loan”) in an amount not to exceed the Initial Term Loan Commitment, which
Initial Term Loan will be disbursed to the Borrower in Dollars in a single
advance on the Closing Date. The Initial Term Loan may consist of Base Rate
Loans, Adjusted LIBOR Rate Loans, or a combination thereof, as the Borrower may
request. Amounts repaid on the Initial Term Loan may not be reborrowed.
Immediately prior to the Fourth Amendment Effective Date, the Initial Term Loan
Outstanding Amount was $72,000,000. On the Fourth Amendment Effective Date, the
remaining portion of the Initial Term Loan Outstanding Amount, after giving
effect to the Fourth Amendment Replacement Transaction ($12,000,000), will be
reallocated to the Revolving Commitments and be deemed to be a portion of the
Outstanding Amount of the Revolving Loans from and after the Fourth Amendment
Effective Date, subject to any Borrowings and prepayments or repayments of
Revolving Loans and Swingline Loans, as the case may be, occurring after the
Fourth Amendment Effective Date in accordance with the terms of this Agreement
(the “Fourth Amendment Reallocation Transaction”).For the avoidance of doubt, on
the 47

 

 








New Microsoft Word Document_orion_page_072.gif [tmb-20200608xex10dd1g072.gif]

Fourth Amendment Effective Date, the Initial Term Loan shall be deemed to be
paid in full and discharged. (ii) Subject to the terms and conditions set forth
herein, the Lenders will make advances of their respective Fourth Amendment
Replacement Term Loan Commitment Percentages of a term loan (the “Fourth
Amendment Replacement Term Loan”) in an amount not to exceed the Fourth
Amendment Replacement Term Loan Commitment, which Fourth Amendment Replacement
Term Loan will be deemed to be disbursed to the Borrower in Dollars in a single
advance on the Fourth Amendment Effective Date and will replace the Initial Term
Loan through a “cashless roll” of the Initial Term Loan. In connection with the
deemed disbursement of the Fourth Amendment Replacement Term Loan on the Fourth
Amendment Effective Date, $60,000,000 of the Initial Term Loan Outstanding
Amount will be deemed to be the Outstanding Amount of the Fourth Amendment
Replacement Term Loan from and after the Fourth Amendment Effective Date,
subject to the prepayment or repayment of such Outstanding Amount after the
Fourth Amendment Effective Date in accordance with the terms of this Agreement
(the “Fourth Amendment Replacement Transaction”). The Fourth Amendment
Replacement Term Loan may consist of Base Rate Loans, Adjusted LIBOR Rate Loans,
or a combination thereof, as the Borrower may request. Amounts repaid on the
Fourth Amendment Term Loan may not be reborrowed. (c) 364-Day Revolving Loans.
(i) During the 364-Day Revolving Commitment Period, subject to the terms and
conditions hereof, each 364-Day Revolving Lender severally agrees to make
revolving loans (each such loan, a “364-Day Revolving Loan”) to the Borrower in
an aggregate amount up to but not exceeding such Lender’s 364-Day Revolving
Commitment; provided, that after giving effect to the making of any 364-Day
Revolving Loan, (i) the Total 364-Day Revolving Outstandings shall not exceed
the Aggregate 364-Day Revolving Commitments, and (ii) the 364-Day Revolving
Credit Exposure of any Lender shall not exceed such Lender’s 364-Day Revolving
Commitment. Amounts borrowed pursuant to this Section 2.1(c) may be repaid and
reborrowed without premium or penalty (subject to Section 3.1(c)) during the
364-Day Revolving Commitment Period. The 364-Day Revolving Loans may consist of
Base Rate Loans, Adjusted LIBOR Rate Loans, or a combination thereof, as the
Borrower may request. Each Lender’s 364-Day Revolving Commitment shall expire on
the 364-Day Revolving Commitment Termination Date and all 364-Day Revolving
Loans and all other amounts owed hereunder with respect to the 364-Day Revolving
Loans and the 364-Day Revolving Commitments shall be paid in full no later than
such date. (d) (c) Mechanics for Revolving Loans and, Term Loans and 364-Day
Revolving Loans. (i) All Term Loans and 364-Day Revolving Loans and, except
pursuant to Section 2.2(b)(iii), all Revolving Loans shall be made in an
aggregate 48

 

 








New Microsoft Word Document_orion_page_073.gif [tmb-20200608xex10dd1g073.gif]

minimum amount of $1,000,000 and integral multiples of $250,000 in excess of
that amount. (ii) Whenever the Borrower desires that the Lenders make a Term
Loan, a 364-Day Revolving Loan or a Revolving Loan, the Borrower shall deliver
to the Administrative Agent a fully executed Funding Notice no later than (x)
1:00 p.m. at least three (3) Business Days in advance of the proposed Credit
Date in the case of an Adjusted LIBOR Rate Loan and (y) 1:00 p.m. at least one
(1) Business Day in advance of the proposed Credit Date in the case of a Loan
that is a Base Rate Loan. Except as otherwise provided herein, any Funding
Notice for any Loans that are Adjusted LIBOR Rate Loans shall be irrevocable on
and after the related Interest Rate Determination Date, and the Borrower shall
be bound to make a borrowing in accordance therewith. (iii) Notice of receipt of
each Funding Notice in respect of each Revolving Loan or, Term Loan or 364-Day
Revolving Loan, together with the amount of each Lender’s Revolving Commitment
Percentage or, Term Loan Commitment Percentage or 364-Day Revolving Commitment
Percentage thereof, respectively, if any, together with the applicable interest
rate, shall be provided by the Administrative Agent to each applicable Lender by
telefacsimile with reasonable promptness, but (provided the Administrative Agent
shall have received such notice by 1:00 p.m.) not later than 4:00 p.m. on the
same day as the Administrative Agent’s receipt of such notice from the Borrower.
(iv)Each Lender shall make its Revolving Commitment Percentage of the requested
Revolving Loan, its Term Loan Commitment Percentage of the requested Term Loan,
or its Term Loan364-Day Revolving Commitment Percentage of the requested
Term364-Day Revolving Loan available to the Administrative Agent not later than
11:00 a.m. on the applicable Credit Date by wire transfer of same day funds in
Dollars, at the Administrative Agent’s Principal Office. Except as provided
herein, upon satisfaction or waiver of the applicable conditions precedent
specified herein, the Administrative Agent shall make the proceeds of such
Credit Extension available to the Borrower on the applicable Credit Date by
causing an amount of same day funds in Dollars equal to the proceeds of all
Loans received by the Administrative Agent in connection with the Credit
Extension from the Lenders to be credited to the account of the Borrower at the
Administrative Agent’s Principal Office or such other account as may be
designated in writing to the Administrative Agent by the Borrower. Section 2.2
Swingline Loans. (a) Swingline Loans Commitments. During the Revolving
Commitment Period, subject to the terms and conditions hereof, the Swingline
Lender may, in its sole discretion, make Swingline Loans to the Borrower in the
aggregate amount up to but not exceeding the Swingline Sublimit; provided, that
after giving effect to the making of any Swingline Loan, in no event shall (i)
the Total Revolving Outstandings exceed the Aggregate Revolving Commitments and
(ii) the Revolving Credit Exposure of any Lender exceed such Lender’s Revolving
Commitment. Amounts borrowed pursuant to 49

 

 








New Microsoft Word Document_orion_page_074.gif [tmb-20200608xex10dd1g074.gif]

this Section 2.2 may be repaid and reborrowed during the Revolving Commitment
Period. The Swingline Lender’s Revolving Commitment shall expire on the
Revolving Commitment Termination Date and all Swingline Loans and all other
amounts owed hereunder with respect to the Swingline Loans and the Revolving
Commitments shall be paid in full no later than such date. (b) Borrowing
Mechanics for Swingline Loans. (i) Subject to clause (vi) below, whenever the
Borrower desires that the Swingline Lender make a Swingline Loan, the Borrower
shall deliver to the Administrative Agent a Funding Notice no later than 11:00
a.m. on the proposed Credit Date. Swingline Loan borrowings hereunder shall be
made in minimum amounts of $250,000 (or the remaining available amount of the
Swingline Sublimit if less) and in integral amounts of $50,000 in excess
thereof. (ii) The Swingline Lender shall make the amount of its Swingline Loan
available to the Administrative Agent not later than 3:00 p.m. on the applicable
Credit Date by wire transfer of same day funds in Dollars, at the Administrative
Agent’s Principal Office. Except as provided herein, upon satisfaction or waiver
of the conditions precedent specified herein, the Administrative Agent shall
make the proceeds of such Swingline Loans available to the Borrower on the
applicable Credit Date by causing an amount of same day funds in Dollars equal
to the proceeds of all such Swingline Loans received by the Administrative Agent
from the Swingline Lender to be credited to the account of the Borrower at the
Administrative Agent’s Principal Office, or to such other account as may be
designated in writing to the Administrative Agent by the Borrower. (iii) With
respect to any Swingline Loans which have not been voluntarily prepaid by the
Borrower pursuant to Section 2.11, the Swingline Lender may at any time in its
sole and absolute discretion, deliver to the Administrative Agent (with a copy
to the Borrower), no later than 11:00 a.m. on the day of the proposed Credit
Date, a notice (which shall be deemed to be a Funding Notice given by a
Borrower) requesting that each Lender holding a Revolving Commitment make
Revolving Loans that are Base Rate Loans to the Borrower on such Credit Date in
an amount equal to the amount of such Swingline Loans (the “Refunded Swingline
Loans”) outstanding on the date such notice is given which the Swingline Lender
requests Lenders to prepay. Anything contained in this Agreement to the contrary
notwithstanding, (1) the proceeds of such Revolving Loans made by the Lenders
other than the Swingline Lender shall be immediately delivered by the
Administrative Agent to the Swingline Lender (and not to the Borrower) and
applied to repay a corresponding portion of the Refunded Swingline Loans and (2)
on the day such Revolving Loans are made, the Swingline Lender’s Revolving
Commitment Percentage of the Refunded Swingline Loans shall be deemed to be paid
with the proceeds of a Revolving Loan made by the Swingline Lender to the
Borrower, and such portion of the Swingline Loans deemed to be so paid shall no
longer be outstanding as 50

 

 








New Microsoft Word Document_orion_page_075.gif [tmb-20200608xex10dd1g075.gif]

Swingline Loans and shall no longer be due under the Swingline Note of the
Swingline Lender but shall instead constitute part of the Swingline Lender’s
outstanding Revolving Loans to the Borrower and shall be due under the Revolving
Loan Note issued by the Borrower to the Swingline Lender. The Borrower hereby
authorizes the Administrative Agent and the Swingline Lender to charge the
Borrower’s accounts with the Administrative Agent and the Swingline Lender (up
to the amount available in each such account) in order to immediately pay the
Swingline Lender the amount of the Refunded Swingline Loans to the extent the
proceeds of such Revolving Loans made by the Lenders, including the Revolving
Loans deemed to be made by the Swingline Lender, are insufficient to repay in
full the Refunded Swingline Loans. If any portion of any such amount paid (or
deemed to be paid) to the Swingline Lender should be recovered by or on behalf
of the Borrower from the Swingline Lender in bankruptcy, by assignment for the
benefit of creditors or otherwise, the loss of the amount so recovered shall be
ratably shared among all Lenders in the manner contemplated by Section 2.14.
(iv) If for any reason Revolving Loans are not made pursuant to Section
2.2(b)(iii) in an amount sufficient to repay any amounts owed to the Swingline
Lender in respect of any outstanding Swingline Loans on or before the third
Business Day after demand for payment thereof by the Swingline Lender, each
Lender holding a Revolving Commitment shall be deemed to, and hereby agrees to,
have purchased a participation in such outstanding Swingline Loans, and in an
amount equal to its Revolving Commitment Percentage of the applicable unpaid
amount together with accrued interest thereon. On the Business Day that notice
is provided by the Swingline Lender (or by 11:00 a.m. on the following Business
Day if such notice is provided after 2:00 p.m.), each Lender holding a Revolving
Commitment shall deliver to the Swingline Lender an amount equal to its
respective participation in the applicable unpaid amount in same day funds at
the Principal Office of the Swingline Lender. In order to evidence such
participation each Lender holding a Revolving Commitment agrees to enter into a
participation agreement at the request of the Swingline Lender in form and
substance reasonably satisfactory to the Swingline Lender. In the event any
Lender holding a Revolving Commitment fails to make available to the Swingline
Lender the amount of such Lender’s participation as provided in this paragraph,
the Swingline Lender shall be entitled to recover such amount on demand from
such Lender together with interest thereon for three (3) Business Days at the
rate customarily used by the Swingline Lender for the correction of errors among
banks and thereafter at the Base Rate, as applicable. (v) Notwithstanding
anything contained herein to the contrary, (1) each Lender’s obligation to make
Revolving Loans for the purpose of repaying any Refunded Swingline Loans
pursuant to clause (iii) above and each Lender’s obligation to purchase a
participation in any unpaid Swingline Loans pursuant to the immediately
preceding paragraph shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have 51

 

 








New Microsoft Word Document_orion_page_076.gif [tmb-20200608xex10dd1g076.gif]

against the Swingline Lender, any Credit Party or any other Person for any
reason whatsoever; (B) the occurrence or continuation of a Default or Event of
Default; (C) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Credit Party; (D) any
breach of this Agreement or any other Credit Document by any party thereto; or
(E) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing; provided that such obligations of each Lender
are subject to the condition that the Swingline Lender had not received prior
notice from the Borrower or the Required Lenders that any of the conditions
under Section 5.2 to the making of the applicable Refunded Swingline Loans or
other unpaid Swingline Loans were not satisfied at the time such Refunded
Swingline Loans or other unpaid Swingline Loans were made; and (2) the Swingline
Lender shall not be obligated to make any Swingline Loans (A) if it has elected
not to do so after the occurrence and during the continuation of a Default or
Event of Default, (B) it does not in good faith believe that all conditions
under Section 5.2 to the making of such Swingline Loan have been satisfied or
waived by the Required Lenders or (C) at a time when a Defaulting Lender exists,
unless the Swingline Lender has entered into arrangements satisfactory to it and
the Borrower to eliminate the Swingline Lender’s risk with respect to the
Defaulting Lender’s participation in such Swingline Loan, including by Cash
Collateralizing such Defaulting Lender’s Revolving Commitment Percentage of the
outstanding Swingline Loans in a manner reasonably satisfactory to the Swingline
Lender and the Administrative Agent. (vi) Borrower and authorized to,
satisfactory to In order to facilitate the borrowing of Swingline Loans, the the
Swingline Lender may mutually agree to, and are hereby enter into an auto borrow
agreement in form and substance the Swingline Lender and the Administrative
Agent (the “Auto Borrow Agreement”) providing for the automatic advance by the
Swingline Lender of Swingline Loans under the conditions set forth in the Auto
Borrow Agreement, subject to the conditions set forth herein. At any time an
Auto Borrow Agreement is in effect, advances under the Auto Borrow Agreement
shall be deemed Swingline Loans for all purposes hereof, except that Borrowings
of Swingline Loans under the Auto Borrow Agreement shall be made in accordance
with the Auto Borrow Agreement. For purposes of determining the Total Revolving
Outstandings at any time during which an Auto Borrow Agreement is in effect, the
Outstanding Amount of all Swingline Loans shall be deemed to be the sum of the
Outstanding Amount of Swingline Loans at such time plus the maximum amount
available to be borrowed under such Auto Borrow Agreement at such time. Section
2.3 Issuances of Letters of Credit and Purchase of Participations Therein. (a)
Letters of Credit. During the Revolving Commitment Period, subject to the terms
and conditions hereof, each Issuing Bank agrees to issue Letters of Credit for
the account of the Borrower or any of its Subsidiaries in the aggregate amount
up to but not exceeding the Letter of Credit Sublimit; provided, (i) each Letter
of Credit shall be 52

 

 








New Microsoft Word Document_orion_page_077.gif [tmb-20200608xex10dd1g077.gif]

denominated in Dollars; (ii) the stated amount of each Letter of Credit shall
not be less than $50,000 or such lesser amount as is acceptable to the
applicable Issuing Bank; (iii) after giving effect to such issuance, in no event
shall (x) the Total Revolving Outstandings exceed the Aggregate Revolving
Commitments, (y) the Revolving Credit Exposure of any Lender exceed such
Lender’s Revolving Commitment and (z) the Outstanding Amount of Letter of Credit
Obligations exceed the Letter of Credit Sublimit; and (iv) in no event shall any
standby Letter of Credit have an expiration date later than the earlier of (1)
seven (7) days prior to the Revolving Commitment Termination Date, and (2) the
date which is one (1) year from the date of issuance of such standby Letter of
Credit. Subject to the foregoing (other than clause (iv)) any Issuing Bank may
agree that a standby Letter of Credit will automatically be extended for one or
more successive periods not to exceed one (1) year each, unless such Issuing
Bank elects not to extend for any such additional period; provided, no Issuing
Bank shall extend any such Letter of Credit if it has received written notice
that an Event of Default has occurred and is continuing at the time such Issuing
Bank must elect to allow such extension; provided, further, in the event that
any Lender is at such time a Defaulting Lender, unless the applicable Issuing
Bank has entered into arrangements satisfactory to such Issuing Bank (in its
sole discretion) with the Borrower or such Defaulting Lender to eliminate such
Issuing Bank’s Fronting Exposure with respect to such Lender (after giving
effect to Section 2.16(a)(iv) and any Cash Collateral provided by the Defaulting
Lender), including by Cash Collateralizing such Defaulting Lender’s Revolving
Commitment Percentage of the Outstanding Amount of the Letter of Credit
Obligations in a manner reasonably satisfactory to Agents, such Issuing Bank
shall not be obligated to issue or extend any Letter of Credit hereunder. The
Issuing Bank may send a Letter of Credit or conduct any communication to or from
the beneficiary via the Society for Worldwide Interbank Financial
Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary. (b) Notice of
Issuance.Whenever the Borrower desires the issuance of a Letter of Credit, the
Borrower shall deliver to the Administrative Agent an Issuance Notice no later
than 1:00 p.m. at least three (3) Business Days or such shorter period as may be
agreed to by any Issuing Bank in any particular instance, in advance of the
proposed date of issuance. Upon satisfaction or waiver of the conditions set
forth in Section 5.2, an Issuing Bank shall issue the requested Letter of Credit
only in accordance such Issuing Bank’s standard operating procedures (including,
without limitation, the delivery by the Borrower of such executed documents and
information pertaining to such requested Letter of Credit, including any Issuer
Documents, as the applicable Issuing Bank or the Administrative Agent may
require). Upon the issuance of any Letter of Credit or amendment or modification
to a Letter of Credit, the applicable Issuing Bank shall promptly notify the
Administrative Agent and each Lender of such issuance, which notice shall be
accompanied by a copy of such Letter of Credit or amendment or modification to a
Letter of Credit and the amount of such Lender’s respective participation in
such Letter of Credit pursuant to Section 2.3(e). (c) Responsibility of Issuing
Banks With Respect to Requests for Drawings and Payments. In determining whether
to honor any drawing under any Letter of Credit by the beneficiary thereof, the
applicable Issuing Bank shall be responsible only to 53

 

 








New Microsoft Word Document_orion_page_078.gif [tmb-20200608xex10dd1g078.gif]

examine the documents delivered under such Letter of Credit with reasonable care
so as to ascertain whether they appear on their face to be in accordance with
the terms and conditions of such Letter of Credit. As between the Borrower and
any Issuing Bank, the Borrower assumes all risks of the acts and omissions of,
or misuse of the Letters of Credit issued by such Issuing Bank, by the
respective beneficiaries of such Letters of Credit. In furtherance and not in
limitation of the foregoing, no Issuing Bank shall be responsible for: (i) the
form, validity, sufficiency, accuracy, genuineness or legal effect of any
document submitted by any party in connection with the application for and
issuance of any such Letter of Credit, even if it should in fact prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent or forged;
(ii) the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) failure of the beneficiary of
any such Letter of Credit to comply fully with any conditions required in order
to draw upon such Letter of Credit; (iv) errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (viii) any consequences arising from causes beyond the
control of such Issuing Bank, including any Governmental Acts; none of the above
shall affect or impair, or prevent the vesting of, any Issuing Bank’s rights or
powers hereunder. Without limiting the foregoing and in furtherance thereof, any
action taken or omitted by any Issuing Bank under or in connection with the
Letters of Credit or any documents and certificates delivered thereunder, if
taken or omitted in good faith, shall not give rise to any liability on the part
of such Issuing Bank to any Credit Party. Notwithstanding anything to the
contrary contained in this Section 2.3(c), the Borrower shall retain any and all
rights it may have against any Issuing Bank for any liability arising solely out
of the gross negligence or willful misconduct of such Issuing Bank, as
determined by a court of competent jurisdiction in a final, non-appealable
order. (d) Reimbursement by the Borrower of Amounts Drawn or Paid Under Letters
of Credit. In the event an Issuing Bank has determined to honor a drawing under
a Letter of Credit, it shall immediately notify the Borrower and the
Administrative Agent, and the Borrower shall reimburse such Issuing Bank on or
before the Business Day immediately following the date on which such drawing is
honored (the “Reimbursement Date”) in an amount in Dollars and in same day funds
equal to the amount of such honored drawing; provided, anything contained herein
to the contrary notwithstanding, (i) unless the Borrower shall have notified the
Administrative Agent and the applicable Issuing Bank prior to 11:00 a.m. on the
date such drawing is honored that the Borrower intends to reimburse such Issuing
Bank for the amount of such honored drawing with funds other than the proceeds
of Revolving Loans, the Borrower shall be deemed to have given a timely Funding
Notice to the Administrative Agent requesting the Lenders to make Revolving
Loans that are Base Rate Loans on the Reimbursement Date in an amount in Dollars
equal to the amount of such honored drawing, and (ii) subject to satisfaction or
waiver of the conditions specified in Section 5.2, the Lenders shall, on the 54

 

 








New Microsoft Word Document_orion_page_079.gif [tmb-20200608xex10dd1g079.gif]

Reimbursement Date, make Revolving Loans that are Base Rate Loans in the amount
of such honored drawing, the proceeds of which shall be applied directly by the
Administrative Agent to reimburse the applicable Issuing Bank for the amount of
such honored drawing; and provided further, if for any reason proceeds of
Revolving Loans are not received by the applicable Issuing Bank on the
Reimbursement Date in an amount equal to the amount of such honored drawing, the
Borrower shall reimburse such Issuing Bank, on demand, in an amount in same day
funds equal to the excess of the amount of such honored drawing over the
aggregate amount of such Revolving Loans, if any, which are so received. Nothing
in this Section 2.3(d) shall be deemed to relieve any Lender from its obligation
to make Revolving Loans on the terms and conditions set forth herein, and the
Borrower shall retain any and all rights it may have against any Lender
resulting from the failure of such Lender to make such Revolving Loans under
this Section 2.3(d). (e) Lenders’ Purchase of Participations in Letters of
Credit.Immediately upon the issuance of each Letter of Credit, each Lender
having a Revolving Commitment shall be deemed to have purchased, and hereby
agrees to irrevocably purchase, from the applicable Issuing Bank a participation
in such Letter of Credit and any drawings honored thereunder in an amount equal
to such Lender’s Revolving Commitment Percentage (with respect to the Revolving
Commitments) of the maximum amount which is or at any time may become available
to be drawn thereunder. In the event that the Borrower shall fail for any reason
to reimburse an Issuing Bank as provided in Section 2.3(d), the applicable
Issuing Bank shall promptly notify each Lender of the unreimbursed amount of
such honored drawing and of such Lender’s respective participation therein based
on such Lender’s Revolving Commitment Percentage. Each Lender shall make
available to the applicable Issuing Bank an amount equal to its respective
participation, in Dollars and in same day funds, at the office of such Issuing
Bank specified in such notice, not later than 12:00 p.m. on the first Business
Day (under the laws of the jurisdiction in which such office of such Issuing
Bank is located) after the date notified by such Issuing Bank. In the event that
any Lender fails to make available to the applicable Issuing Bank on such
Business Day the amount of such Lender’s participation in such Letter of Credit
as provided in this Section 2.3(e), such Issuing Bank shall be entitled to
recover such amount on demand from such Lender together with interest thereon
for three (3) Business Days at the rate customarily used by the applicable
Issuing Bank for the correction of errors among banks and thereafter at the Base
Rate. Nothing in this Section 2.3(e) shall be deemed to prejudice the right of
any Lender to recover from any Issuing Bank any amounts made available by such
Lender to such Issuing Bank pursuant to this Section in the event that it is
determined that the payment with respect to a Letter of Credit in respect of
which payment was made by such Lender constituted gross negligence or willful
misconduct on the part of such Issuing Bank, as determined by a court of
competent jurisdiction in a final, non-appealable order. In the event an Issuing
Bank shall have been reimbursed by other Lenders pursuant to this Section 2.3(e)
for all or any portion of any drawing honored by such Issuing Bank under a
Letter of Credit, such Issuing Bank shall distribute to each Lender which has
paid all amounts payable by it under this Section 2.3(e) with respect to such
honored drawing such Lender’s Revolving Commitment Percentage of all payments
subsequently received by such Issuing Bank from the Borrower in reimbursement of
such honored drawing when such payments are received. Any such distribution
shall be made to a Lender at its 55

 

 








New Microsoft Word Document_orion_page_080.gif [tmb-20200608xex10dd1g080.gif]

primary address set forth below its name on Appendix B or at such other address
as such Lender may request. (f) Obligations Absolute. The obligation of the
Borrower to reimburse the applicable Issuing Bank for drawings honored under the
Letters of Credit issued by it and to repay any Revolving Loans made by the
Lenders pursuant to Section 2.3(d) and the obligations of the Lenders under
Section 2.3(e) shall be unconditional and irrevocable and shall be paid strictly
in accordance with the terms hereof under all circumstances including any of the
following circumstances: (i) any lack of validity or enforceability of any
Letter of Credit; (ii) the existence of any claim, set-off, defense (other than
that such drawing has been repaid) or other right which the Borrower or any
Lender may have at any time against a beneficiary or any transferee of any
Letter of Credit (or any Persons for whom any such transferee may be acting),
any Issuing Bank, a Lender or any other Person or, in the case of a Lender,
against the Borrower, whether in connection herewith, the transactions
contemplated herein or any unrelated transaction (including any underlying
transaction between the Borrower or any of its Subsidiaries and the beneficiary
for which any Letter of Credit was procured); (iii) any draft or other document
presented under any Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; (iv) payment by any Issuing Bank under any Letter of
Credit against presentation of a draft or other document which does not
substantially comply with the terms of such Letter of Credit; (v) any adverse
change in the business, operations, properties, assets, or financial condition
of the Borrower or any of its Subsidiaries; (vi) any breach hereof or any other
Credit Document by any party thereto; (vii) any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing; or (viii) the fact
that an Event of Default or a Default shall have occurred and be continuing;
provided, in each case, that payment by the applicable Issuing Bank under the
applicable Letter of Credit shall not have constituted gross negligence or
willful misconduct of such Issuing Bank under the circumstances in question, as
determined by a court of competent jurisdiction in a final, non-appealable
order. (g) Indemnification. Without duplication of any obligation of the Credit
Parties under Section 11.2, in addition to amounts payable as provided herein,
each of the Credit Parties hereby agrees, on a joint and several basis, to
protect, indemnify, pay and save harmless each Issuing Bank from and against any
and all claims, demands, liabilities, damages, losses, costs, charges and
expenses (including reasonable out-of-pocket fees, expenses and disbursements of
counsel) which each Issuing Bank may incur or be subject to as a consequence,
direct or indirect, of (i) the issuance of any Letter of Credit by such Issuing
Bank, other than as a result of (1) the gross negligence or willful misconduct
of such Issuing Bank, as determined by a court of competent jurisdiction in a
final, non-appealable order, or (2) the wrongful dishonor by such Issuing Bank
of a proper demand for payment made under any Letter of Credit issued by it, or
(ii) the failure of such Issuing Bank to honor a drawing under any such Letter
of Credit as a result of any Governmental Act. (h) Applicability of ISP and UCP.
Unless otherwise expressly agreed by the applicable Issuing Bank and the
Borrower when a Letter of Credit is issued, (i) the rules 56

 

 








New Microsoft Word Document_orion_page_081.gif [tmb-20200608xex10dd1g081.gif]

of the ISP shall apply to each Letter of Credit and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each commercial Letter of Credit. (i) Letters of Credit Issued for Subsidiaries.
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Subsidiary of the
Borrower, the Borrower shall be obligated to reimburse the applicable Issuing
Bank hereunder for any and all drawings under such Letter of Credit. The
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of the Subsidiaries inures to the benefit of the Borrower, and that the
Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries. (j) Conflict with Issuer Documents. In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control. Section 2.4 Pro Rata Shares; Availability of Funds. (a) Pro Rata
Shares. All Loans shall be made, and all participations purchased, by the
Lenders simultaneously and proportionately to their respective pro rata shares
of the Loans, it being understood that no Lender shall be responsible for any
default by any other Lender in such other Lender’s obligation to make a Loan
requested hereunder or purchase a participation required hereby nor shall any
Revolving Commitment or any, Term Loan Commitment or any 364-Day Revolving
Commitment, or the portion of the aggregate outstanding principal amount of the
Revolving Loans, Term Loans or the Term364-Day Revolving Loans, of any Lender be
increased or decreased as a result of a default by any other Lender in such
other Lender’s obligation to make a Loan requested hereunder or purchase a
participation required hereby. (b) Availability of Funds. (i) Funding by
Lenders; Presumption by Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing (or, in the case of any Borrowing of Base Rate Loans, prior to 12:00
noon on the date of such Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.1(cd) or, in the case of a Borrowing
of Base Rate Loans, that such Lender has made such share available in accordance
with and at the time required by Section 2.1(cd) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, 57

 

 








New Microsoft Word Document_orion_page_082.gif [tmb-20200608xex10dd1g082.gif]

the greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans, plus, in either case, any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection therewith. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent. (ii) Payments by the Borrower; Presumptions
by Administrative Agent. Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or any Issuing Bank
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
each applicable Issuing Bank, as the case may be, the amount due. In such event,
if the Borrower has not in fact made such payment, then each of the Lenders or
each applicable Issuing Bank, as the case may be, severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation. Notices given by the Administrative Agent under this subsection
(b) shall be conclusive absent manifest error. Section 2.5 Evidence of Debt;
Register; Lenders’ Books and Records; Notes. (a) Lenders’ Evidence of Debt. Each
Lender shall maintain on its internal records an account or accounts evidencing
the Obligations of the Borrower and each other Credit Party to such Lender,
including the amounts of the Loans made by it and each repayment and prepayment
in respect thereof. Any such recordation shall be conclusive and binding on the
Borrower, absent manifest error; provided, that the failure to make any such
recordation, or any error in such recordation, shall not affect any Lender’s
Commitment or the Borrower’s obligations in respect of any applicable Loans; and
provided, further, in the event of any inconsistency between the Register and
any Lender’s records, the recordations in the Register shall govern in the
absence of demonstrable error therein. 58

 

 








New Microsoft Word Document_orion_page_083.gif [tmb-20200608xex10dd1g083.gif]

(b) Notes. The Borrower shall execute and deliver to each (i) Lender on the
Closing Date, the Fourth Amendment Effective Date or the FourthSeventh Amendment
Effective Date, as applicable and (ii) Person who is a permitted assignee of
such Lender pursuant to Section 11.5, in each case to the extent requested by
such Person, a Note or Notes to evidence such Person’s portion of the Revolving
Loans, Swingline Loans or, Term Loans or 364-Day Revolving Loans, as applicable.
Section 2.6 Scheduled Principal Payments. (a) Revolving Loans. The principal
amount of Revolving Loans is due and payable in full on the Revolving Commitment
Termination Date. (b) Swingline Loans. The principal amount of the Swingline
Loans is due and payable in full on the earlier to occur of (i) the date of
demand by the Swingline Lender and (ii) the Revolving Commitment Termination
Date. (c) Fourth Amendment Replacement Term Loan. The principal amount of the
Fourth Amendment Replacement Term Loan shall be repaid in installments on the
date and in the amounts set forth in the table below (as such installments may
hereafter be adjusted as a result of prepayments made pursuant to Section 2.11),
unless accelerated sooner pursuant to Section 9: Payment Dates Principal
Amortization Payment September 30, 2018 December 31, 2018 March 31, 2019 June
30, 2019 September 30, 2019 December 31, 2019 March 31, 2020 June 30, 2020
September 30, 2020 December 31, 2020 March 31, 2021 June 30, 2021 September 30,
2021 December 31, 2021 March 31, 2022 June 30, 2022 September 30, 2022 December
31, 2022 March 31, 2023 June 30, 2023 Term Loan Maturity Date $750,000.00
$750,000.00 $750,000.00 $750,000.00 $750,000.00 $750,000.00 $750,000.00
$750,000.00 $1,125,000.00 $1,125,000.00 $1,125,000.00 $1,125,000.00
$1,125,000.00 $1,125,000.00 $1,125,000.00 $1,125,000.00 $1,500,000.00
$1,500,000.00 $1,500,000.00 $1,500,000.00 Outstanding Principal Balance of Term
Loan 59

 

 








New Microsoft Word Document_orion_page_084.gif [tmb-20200608xex10dd1g084.gif]

(d) 364-Day Revolving Loans. The principal amount of 364-Day Revolving Loans is
due and payable in full on the 364-Day Revolving Commitment Termination Date.
Section 2.7 Interest on Loans. (a) Except as otherwise set forth herein, each
Loan shall bear interest on the unpaid principal amount thereof from the date
made through repayment (whether by acceleration or otherwise) thereof as
follows: (i) in the case of Revolving Loans or, the Fourth Amendment Replacement
Term Loan or 364-Day Revolving Loans: (A) referencing Margin; or if a Base Rate
Loan (including a Base Rate Loan the LIBOR Index Rate), the Base Rate plus the
Applicable (B) if an Adjusted LIBOR Rate Loan, the Adjusted LIBOR Rate plus the
Applicable Margin; and (ii) in the case of Swingline Loans, at the Swingline
Rate (or with respect to any Swingline Loan advanced pursuant to an Auto Borrow
Agreement, such other rate as separately agreed in writing between the Borrower
and the Swingline Lender). (b) The basis for determining the rate of interest
with respect to any Loan (except a Swingline Loan, which may only be made and
maintained at the Swingline Rate (unless and until converted into a Revolving
Loan pursuant to the terms and conditions hereof), and the Interest Period with
respect to any Adjusted LIBOR Rate Loan, shall be selected by the Borrower and
notified to the Administrative Agent and the Lenders pursuant to the applicable
Funding Notice or Conversion/Continuation Notice, as the case may be. If on any
day a Loan is outstanding with respect to which a Funding Notice or
Conversion/Continuation Notice has not been delivered to the Administrative
Agent in accordance with the terms hereof specifying the applicable basis for
determining the rate of interest, then for that day (i) if such Loan is an
Adjusted LIBOR Rate Loan, such Loan shall become a Base Rate Loan and (ii) if
such Loan is a Base Rate Loan, such Loan shall remain a Base Rate Loan. (c) In
connection with Adjusted LIBOR Rate Loans, there shall be no more than eight (8)
Interest Periods outstanding at any time. In the event the Borrower fails to
specify between a Base Rate Loan or an Adjusted LIBOR Rate Loan in the
applicable Funding Notice or Conversion/Continuation Notice, such Loan (i) if
outstanding as an Adjusted LIBOR Rate Loan, will be automatically converted into
a Base Rate Loan on the last day of the then-current Interest Period for such
Loan, and (ii) if outstanding as a Base Rate Loan will remain as, or (if not
then outstanding) will be made as, a Base Rate Loan. In the event the Borrower
fails to specify an Interest Period for any Adjusted LIBOR Rate Loan in the
applicable Funding Notice or Conversion/Continuation Notice, the Borrower shall
be deemed to have selected an Interest Period of one (1) month. As 60

 

 








New Microsoft Word Document_orion_page_085.gif [tmb-20200608xex10dd1g085.gif]

soon as practicable after 10:00 a.m. on each Interest Rate Determination Date
and each Index Rate Determination Date, the Administrative Agent shall determine
(which determination shall, absent manifest error, be final, conclusive and
binding upon all parties) the interest rate that shall apply to each of the
LIBOR Loans for which an interest rate is then being determined (and for the
applicable Interest Period in the case of Adjusted LIBOR Rate Loans) and shall
promptly give notice thereof (in writing or by telephone confirmed in writing)
to the Borrower and each Lender. (d)Interest payable pursuant to this Section
2.7 shall be computed on the basis of (i) for interest at the Base Rate
(including Base Rate Loans determined by reference to the LIBOR Index Rate),
year of three hundred sixty-five (365) or three hundred sixty-six (366) days, as
the case may be, and (ii) for all other computations of fees and interest, a
year of three hundred sixty (360) days, in each case for the actual number of
days elapsed in the period during which it accrues. In computing interest on any
Loan, the date of the making of such Loan or the first day of an Interest Period
applicable to such Loan or, with respect to a Base Rate Loan being converted
from an Adjusted LIBOR Rate Loan, the date of conversion of such Adjusted LIBOR
Rate Loan to such Base Rate Loan, as the case may be, shall be included, and the
date of payment of such Loan or the expiration date of an Interest Period
applicable to such Loan or, with respect to a Base Rate Loan being converted to
an Adjusted LIBOR Rate Loan, the date of conversion of such Base Rate Loan to
such Adjusted LIBOR Rate Loan, as the case may be, shall be excluded; provided,
if a Loan is repaid on the same day on which it is made, one (1) day’s interest
shall be paid on that Loan. (e)If, as a result of any restatement of or other
adjustment to the financial statements of the Borrower or for any other reason,
the Borrower or the Lenders determine that (i) the Consolidated Leverage Ratio
as calculated by the Borrower as of any applicable date was inaccurate and (ii)
a proper calculation of the Consolidated Leverage Ratio would have resulted in
higher pricing for such period, the Borrower shall immediately and retroactively
be obligated to pay to the Administrative Agent for the account of the Lenders
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code or other Debtor Relief Law, automatically and without
further action by the Administrative Agent or any Lender), an amount equal to
the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
This subsection (e) shall not limit the rights of the Administrative Agent or
any Lender, as the case may be, under any other provision of this Agreement. The
Borrower’s obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Obligations. (f) Except as otherwise
set forth herein, interest on each Loan shall accrue on a daily basis and shall
be payable in arrears on and to (i) each Interest Payment Date applicable to
that Loan; (ii) upon any prepayment of that Loan (other than a voluntary
prepayment of a Revolving Loan or, Term Loan or 364-Day Revolving Loan which
interest shall be payable in accordance with clause (i) above), to the extent
accrued on the amount being prepaid; and (iii) at maturity, including final
maturity. 61

 

 








New Microsoft Word Document_orion_page_086.gif [tmb-20200608xex10dd1g086.gif]

(g) The Borrower agrees to pay to the applicable Issuing Bank, with respect to
drawings honored under any Letter of Credit issued by such Issuing Bank,
interest on the amount paid by the Issuing Bank in respect of each such honored
drawing from the date such drawing is honored to but excluding the date such
amount is reimbursed by or on behalf of the Borrower at a rate equal to (i) for
the period from the date such drawing is honored to but excluding the applicable
Reimbursement Date, the rate of interest otherwise payable hereunder with
respect to Revolving Loans that are Base Rate Loans, and (ii) thereafter, a rate
which is the lesser of (y) two percent (2%) per annum in excess of the rate of
interest otherwise payable hereunder with respect to Revolving Loans that are
Base Rate Loans, and (z) the Highest Lawful Rate. (h) Interest payable pursuant
to Section 2.7(g) shall be computed on the basis of a year of three hundred
sixty (360) days, for the actual number of days elapsed in the period during
which it accrues, and shall be payable on demand or, if no demand is made, on
the date on which the related drawing under a Letter of Credit is reimbursed in
full. Promptly upon receipt by the Issuing Bank of any payment of interest
pursuant to Section 2.7(g), the Issuing Bank shall distribute to each Lender,
out of the interest received by the Issuing Bank in respect of the period from
the date such drawing is honored to but excluding the date on which the Issuing
Bank is reimbursed for the amount of such drawing (including any such
reimbursement out of the proceeds of any Revolving Loans), the amount that such
Lender would have been entitled to receive in respect of the letter of credit
fee that would have been payable in respect of such Letter of Credit for such
period if no drawing had been honored under such Letter of Credit. In the event
the Issuing Bank shall have been reimbursed by the Lenders for all or any
portion of such honored drawing, the Issuing Bank shall distribute to each
Lender which has paid all amounts payable by it under Section 2.3(e) with
respect to such honored drawing such Lender’s Revolving Commitment Percentage of
any interest received by the Issuing Bank in respect of that portion of such
honored drawing so reimbursed by the Lenders for the period from the date on
which the Issuing Bank was so reimbursed by the Lenders to but excluding the
date on which such portion of such honored drawing is reimbursed by the
Borrower. Section 2.8 Conversion/Continuation. (a) So long as no Default or
Event of Default shall have occurred and then be continuing or would result
therefrom, the Borrower shall have the option: (i) to convert at any time all or
any part of any Loan equal to $100,000 and integral multiples of $50,000 in
excess of that amount from one Type of Loan to another Type of Loan; provided,
an Adjusted LIBOR Rate Loan may only be converted on the expiration of the
Interest Period applicable to such Adjusted LIBOR Rate Loan unless the Borrower
shall pay all amounts due under Section 3.1(c) in connection with any such
conversion; or (ii) upon the expiration of any Interest Period applicable to any
Adjusted LIBOR Rate Loan, to continue all or any portion of such Loan as an
Adjusted LIBOR Rate Loan. 62

 

 








New Microsoft Word Document_orion_page_087.gif [tmb-20200608xex10dd1g087.gif]

(b) The Borrower shall deliver a Conversion/Continuation Notice to the
Administrative Agent no later than 1:00 p.m. at least three (3) Business Days in
advance of the proposed Conversion/Continuation Date. Except as otherwise
provided herein, a Conversion/Continuation Notice for conversion to, or
continuation of, any Adjusted LIBOR Rate Loans (or telephonic notice in lieu
thereof) shall be irrevocable on and after the related Interest Rate
Determination Date, and the Borrower shall be bound to effect a conversion or
continuation in accordance therewith. Section 2.9 Default Rate of Interest. (a)
If any amount of principal of any Loan is not paid when due, whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by Applicable Laws. (b) If any
amount (other than principal of any Loan) payable by the Borrower under any
Credit Document is not paid when due (after the expiration of any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
at the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by Applicable Laws. (c) During the
continuance of an Event of Default under Section 9.1(f) or Section 9.1(g), the
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by Applicable Laws.
(d) During the continuance of an Event of Default other than an Event of Default
under Section 9.1(f) or Section 9.1(g), the Borrower shall, at the request of
the Required Lenders, pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by Applicable Laws.
(e) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand. (f) In the case of any
Adjusted LIBOR Rate Loan, upon the expiration of the Interest Period in effect
at the time the Default Rate of interest is effective, each such Adjusted LIBOR
Rate Loan shall thereupon become a Base Rate Loan and shall thereafter bear
interest at the Default Rate then in effect for Base Rate Loans. Payment or
acceptance of the increased rates of interest provided for in this Section 2.9
is not a permitted alternative to timely payment and shall not constitute a
waiver of any Event of Default or otherwise prejudice or limit any rights or
remedies of the Administrative Agent or any Lender. Section 2.10Fees. (a)
Commitment Fee. 63

 

 








New Microsoft Word Document_orion_page_088.gif [tmb-20200608xex10dd1g088.gif]

(i) Revolving Commitment Fee. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its
RevolvingCommitmentPercentage,acommitmentfee(the“Revolving Commitment Fee”)
equal to the Applicable Margin of the actual daily amount by
whichtheAggregateRevolvingCommitmentsexceedsexceed theTotal Revolving
Outstandings, subject to adjustments as provided in Section 2.16. The Revolving
Commitment Fee shall accrue at all times during the Revolving Commitment Period,
including at any time during which one or more of the conditions in Section 5 is
not met, and shall be due and payable quarterly in arrears on the last Business
Day of each March, June, September and December, commencing with the first such
date to occur after the Closing Date, and on the Revolving Commitment
Termination Date; provided that (1) no Revolving Commitment Fee shall accrue on
any of the Revolving Commitment of a Defaulting Lender so long as such Lender
shall be a Defaulting Lender and (2) any Revolving Commitment Fee accrued with
respect to the Revolving Commitment of a Defaulting Lender during the period
prior to the time such Lender became a Defaulting Lender and unpaid at such time
shall not be payable by the Borrower so long as such Lender shall be a
Defaulting Lender.The Revolving Commitment Fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Margin during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable
Margin separately for each period during such quarter that such Applicable
Margin was in effect. For purposes hereof, Swingline Loans shall not be counted
toward or be considered as usage of the Aggregate Revolving Commitments. (ii)
364-Day Revolving Commitment Fee. The Borrower shall pay to the Administrative
Agent for the account of each Lender in accordance with its 364-Day Revolving
Commitment Percentage, a commitment fee (the “364-Day Revolving Commitment Fee”;
and together with the Revolving Commitment Fee, the “Commitment Fee”) equal to
the Applicable Margin of the actual daily amount by which the Aggregate 364-Day
Revolving Commitments exceed the Total 364-Day Revolving Outstandings, subject
to adjustments as provided in Section 2.16. The 364-Day Revolving Commitment Fee
shall accrue at all times during the 364-Day Revolving Commitment Period,
including at any time during which one or more of the conditions in Section 5 is
not met, and shall be due and payable quarterly in arrears on the last Business
Day of each March, June, September and December, commencing with the first such
date to occur after the Seventh Amendment Effective Date, and on the 364-Day
Revolving Commitment Termination Date; provided that (1) no 364-Day Revolving
Commitment Fee shall accrue on any of the 364-Day Revolving Commitment of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender and (2)
any 364-Day Revolving Commitment Fee accrued with respect to the 364-Day
Revolving Commitment of a Defaulting Lender during the period prior to the time
such Lender became a Defaulting Lender and unpaid at such time shall not be
payable by the Borrower so long as such Lender shall be a Defaulting Lender.The
364-Day Revolving Commitment Fee shall be calculated quarterly in arrears, and
if there is any change in the Applicable Margin during any quarter, the actual
64

 

 








New Microsoft Word Document_orion_page_089.gif [tmb-20200608xex10dd1g089.gif]

daily amount shall be computed and multiplied by the Applicable Margin
separately for each period during such quarter that such Applicable Margin was
in effect. (b)Letter of Credit Fees. (i)Commercial and Standby Letter of Credit
Fees.The Borrower shall pay to the Administrative Agent for the account of each
Lender in accordance with its Revolving Commitment Percentage (A) a Letter of
Credit fee for each commercial Letter of Credit equal to one-quarter of one
percent (0.25%) per annum multiplied by the daily maximum amount available to be
drawn under such Letter of Credit, and (B) a Letter of Credit fee for each
standby Letter of Credit equal to the Applicable Margin multiplied by the daily
maximum amount available to be drawn under such Letter of Credit (collectively,
the “Letter of Credit Fees”). For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.3(i). The Letter of
Credit Fees shall be computed on a quarterly basis in arrears, and shall be due
and payable on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the expiration date thereof and thereafter on demand;
provided that (1) no Letter of Credit Fees shall accrue in favor of a Defaulting
Lender so long as such Lender shall be a Defaulting Lender and (2) any Letter of
Credit Fees accrued in favor of a Defaulting Lender during the period prior to
the time such Lender became a Defaulting Lender and unpaid at such time shall
not be payable by the Borrower so long as such Lender shall be a Defaulting
Lender. If there is any change in the Applicable Margin during any quarter, the
daily maximum amount available to be drawn under each standby Letter of Credit
shall be computed and multiplied by the Applicable Margin separately for each
period during such quarter that such Applicable Margin was in effect.
Notwithstanding anything to the contrary contained herein, during the
continuance of an Event of Default under Sections 9.1(f) and (g), all Letter of
Credit Fees shall accrue at the Default Rate, and during the continuance of an
Event of Default other than an Event of Default under Sections 9.1(f) or (g),
then upon the request of the Required Lenders, all Letter of Credit Fees shall
accrue at the Default Rate. (ii)Fronting Fee and Documentary and Processing
Charges Payable to Issuing Bank. The Borrower shall pay directly to each Issuing
Bank for its own account a fronting fee (A) with respect to each commercial
Letter of Credit or any amendment of a commercial Letter of Credit increasing
the amount of such Letter of Credit, at a rate separately agreed between the
Borrower and the applicable Issuing Bank, computed on the amount of such
commercial Letter of Credit or the amount of such increase, as applicable, and
payable upon the issuance of such commercial Letter of Credit or effectiveness
of such amendment, as applicable, and (B) with respect to each standby Letter of
Credit, at the rate per annum specified in the Fee Letter, computed on the daily
amount available to be drawn under such Letter of Credit on a quarterly basis in
arrears. Such fronting fee shall 65

 

 








New Microsoft Word Document_orion_page_090.gif [tmb-20200608xex10dd1g090.gif]

be due and payable on the last Business Day of each March, June, September and
December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on its expiration date and
thereafter on demand. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.3(i). In addition, the Borrower shall
pay directly to the Issuing Bank for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the Issuing Bank relating to letters of credit as from time to time
in effect. Such customary fees and standard costs and charges are due and
payable on demand and are nonrefundable. (c)Other Fees.The Borrower shall pay to
Regions Capital Markets, a division of Regions Bank, and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letter and, the Fourth Amendment Fee Letter, the Fifth
Amendment Fee Letter, the Sixth Amendment Fee Letter and the Seventh Amendment
Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever, except to the extent set forth in the Fee
Letter, Fourth Amendment Fee Letter, the Fifth Amendment Fee Letter, the Sixth
Amendment Fee Letter or the FourthSeventh Amendment Fee Letter, as applicable.
Section 2.11Prepayments/Commitment Reductions. (a) Voluntary Prepayments. (i)
Any time and from time to time, the Loans may be repaid in whole or in part
without premium or penalty (subject to Section 3.1): (A) with respect to Base
Rate Loans (including Base Rate Loans referencing the LIBOR Index Rate), the
Borrower may prepay any such Loans on any Business Day in whole or in part, in
an aggregate minimum amount of $500,000 and integral multiples of $100,000 in
excess of that amount; (B)with respect to Adjusted LIBOR Rate Loans, the
Borrower may prepay any such Loans on any Business Day in whole or in part
(together with any amounts due pursuant to Section 3.1(c)) in an aggregate
minimum amount of $500,000 and integral multiples of $100,000 in excess of that
amount; and (C) with respect to Swingline Loans, the Borrower may prepay any
such Loans on any Business Day in whole or in part in any amount; (ii) All such
prepayments shall be made: (A) upon written or telephonic notice on the date of
prepayment in the case of Base Rate Loans or Swingline Loans; and 66

 

 








New Microsoft Word Document_orion_page_091.gif [tmb-20200608xex10dd1g091.gif]

(B) upon not less than three (3) Business Days’ prior written or telephonic
notice in the case of Adjusted LIBOR Rate Loans; in each case given to the
Administrative Agent, or the Swingline Lender, as the case may be, by 11:00 a.m.
on the date required and, if given by telephone, promptly confirmed in writing
to the Administrative Agent (and the Administrative Agent will promptly transmit
such telephonic or original notice for a Credit Extension by telefacsimile or
telephone to each Lender). Upon the giving of any such notice, the principal
amount of the Loans specified in such notice shall become due and payable on the
prepayment date specified therein. prepayment shall be applied as specified in
Section 2.12(a). Any such voluntary (b)Voluntary Commitment Reductions. (i)
Revolving Commitments. The Borrower may, from time to time upon not less than
three (3) Business Days’ prior written or telephonic notice confirmed in writing
to the Administrative Agent (which original written or telephonic notice the
Administrative Agent will promptly transmit by telefacsimile or telephone to
each applicable Lender), at any time and from time to time terminate in whole or
permanently reduce in part (i) the Revolving Commitments (ratably among the
Lenders in accordance with their respective commitment percentage thereof);
provided, (A) any such partial reduction of the Revolving Commitments shall be
in an aggregate minimum amount of $5,000,000 and integral multiples of
$1,000,000 in excess of that amount, (B) the Borrower shall not terminate or
reduce the Aggregate Revolving Commitments if, after giving effect thereto and
to any concurrent prepayments hereunder, the aggregate Total Revolving
Outstandings exceed the Aggregate Revolving Commitments and (C) if, after giving
effect to any reduction of the Aggregate Revolving Commitments, the Letter of
Credit Sublimit and/or the Swingline Sublimit exceed the amount of the Aggregate
Revolving Commitments, the Letter of Credit Sublimit and/or the Swingline
Sublimit, as applicable, shall be automatically reduced by the amount of such
excess. (ii) 364-Day Revolving Commitments. The Borrower may, from time to time,
upon not less than three (3) Business Days’ prior written or telephonic notice
confirmed in writing to the Administrative Agent (which original written or
telephonic notice the Administrative Agent will promptly transmit by
telefacsimile or telephone to each applicable Lender), at any time and from time
to time terminate in whole or permanently reduce in part (i) the 364-Day
Revolving Commitments (ratably among the Lenders in accordance with their
respective commitment percentage thereof); provided, (A) any such partial
reduction of the 364-Day Revolving Commitments shall be in an aggregate minimum
amount of $5,000,000 and integral multiples of $1,000,000 in excess of that
amount and (B) the Borrower shall not terminate or reduce the Aggregate 364-Day
Revolving Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the aggregate Total 364-Day Revolving Outstandings exceed
the Aggregate 364-Day Revolving Commitments. 67

 

 








New Microsoft Word Document_orion_page_092.gif [tmb-20200608xex10dd1g092.gif]

(iii) (ii) Notices. The Borrower’s notice to the Administrative Agent shall
designate the date (which shall be a Business Day) of such termination or
reduction and the amount of any partial reduction, and such termination or
reduction of the Revolving Commitments or 364-Day Revolving Commitments, as
applicable, shall be effective on the date specified in the Borrower’s notice
and shall reduce the Revolving Commitments or 364-Day Revolving Commitments, as
applicable, of each Lender proportionately to its Revolving Commitment
Percentage or 364-Day Revolving Commitment Percentage thereof. (c) Mandatory
Prepayments. (i)Revolving Commitments. If at any time (A) the Total Revolving
Outstandings shall exceed the Aggregate Revolving Commitments, (B) the
Outstanding Amount of Letter of Credit Obligations shall exceed the Letter of
Credit Sublimit, or (C) the Outstanding Amount of Swingline Loans shall exceed
the Swingline Sublimit, immediate prepayment will be made on or in respect of
the Initial Revolving Obligations in an amount equal to such excess; provided,
however, that, except with respect to clause (B), Letter of Credit Obligations
will not be Cash Collateralized hereunder until the Revolving Loans and
Swingline Loans have been paid in full. (ii) 364-Day Revolving Commitments. If
at any time the Total 364-Day Revolving Outstandings shall exceed the Aggregate
364-Day Revolving Commitments, immediate prepayment will be made on or in
respect of the 364-Day Revolving Loans in an amount equal to such excess. (iii)
(ii) Asset Sales and Involuntary Dispositions. Prepayment will be made on the
Obligations on the Business Day following receipt of Net Cash Proceeds required
to be prepaid pursuant to the provisions hereof in an amount equal to one
hundred percent (100%) of the Net Cash Proceeds received from any Asset Sale or
Involuntary Disposition by the Borrower or any of its Subsidiaries; provided,
however, that, so long as no Default or Event of Default has occurred and is
continuing, such Net Cash Proceeds shall not be required to be so applied until
the aggregate amount of the Net Cash Proceeds derived from (x) any single Asset
Sale or Involuntary Disposition is equal to or greater than $250,000 or (y) all
Asset Sales or Involuntary Dispositions, inclusive of any Asset Sales or
Involuntary Dispositions consummated in reliance on the foregoing clause (x), in
any single fiscal year of the Borrower is equal to or greater than $4,000,000.
(iv) (iii) Debt Transactions. Prepayment will be made on the Obligations in an
amount equal to one hundred percent (100%) of the Net Cash Proceeds from any
Debt Transactions on the Business Day following receipt thereof. (v) (iv) Equity
Transactions. Prepayment will be made on the Obligations in an amount equal to
fifty percent (50%) of the Net Cash Proceeds from any Equity Transactions on the
Business Day following receipt thereof. 68

 

 








New Microsoft Word Document_orion_page_093.gif [tmb-20200608xex10dd1g093.gif]

(vi) (v) Excess Cash Flow. Solely to the extent Consolidated Leverage Ratio is
greater than or equal to 2.50 to 1.00, prepayment will be made on the
Obligations, on the Business Day following delivery of each annual Compliance
Certificate delivered under Section 7.1(c), commencing with the Fiscal Year
ending December 31, 2018, in an amount equal to the difference of (xw) fifty
percent (50%) of Consolidated Excess Cash Flow for the immediately preceding
Fiscal Year minus (yx) optional prepayments of Term Loans minus (y) optional
prepayments of Revolving Loans for which there has been a permanent reduction of
Revolving Commitments pursuant to Section 2.11(b)(i) in the amount of such
optional prepayment of Revolving Loans minus (z) optional prepayments of 364-Day
Revolving Loans for which there has been a permanent reduction of 364-Day
Revolving Commitments pursuant to Section 2.11(b)(ii) in the amount of such
optional prepayment of 364-Day Revolving Loans. Section 2.12Application of
Prepayments.Within each Loan, prepayments will be applied first to Base Rate
Loans, then to LIBOR Loans in direct order of Interest Period maturities. In
addition: (a) Voluntary Prepayments. Voluntary prepayments will be applied as
specified by the Borrower; provided that in the case of prepayments on the Term
Loans, (i) the prepayment will be applied ratably to the Term Loans then
outstanding and (bii) with respect to each Term Loan then outstanding, the
prepayments will be applied to remaining principal installments thereunder in
inverse order of maturity. (b) follows: Mandatory Prepayments. Mandatory
prepayments will be applied as (i) Mandatory prepayments in respect of the
Revolving Commitments under Section 2.11(c)(i) above shall be applied to the
respective Initial Revolving Obligations as appropriate but without a permanent
reduction thereof. (ii) Mandatory prepayments in respect of the 364-Day
Revolving Commitments under Section 2.11(c)(ii) above shall be applied to the
respective 364-Day Revolving Loans as appropriate but without a permanent
reduction thereof. (iii) (ii) Mandatory prepayments in respect of Asset Sales
and Involuntary Dispositions under Section 2.11(c)(iiiii) above, Debt
Transactions under Section 2.11(c)(iiiiv), Equity Transactions under Section
2.11(c)(iv), Securitization Transactions under Section 2.11(c)(v), and
Consolidated Excess Cash Flow under Section 2.11(c)(vi) shall be applied as
follows: first, ratably to the Term Loans, until paid in full, and then to the
Revolving Obligations without a permanent reduction thereof. Mandatory
prepayments with respect to each of the Term Loans will be applied to remaining
principal installments thereunder in inverse order of maturity. (c) Prepayments
on the Obligations will be paid by the Administrative Agent to the Lenders
ratably in accordance with their respective interests therein (except for 69

 

 








New Microsoft Word Document_orion_page_094.gif [tmb-20200608xex10dd1g094.gif]

Defaulting Lenders where their share will be applied as provided in Section
2.16(a)(ii) hereof). Section 2.13General Provisions Regarding Payments. (a) All
payments by the Borrower of principal, interest, fees and other Obligations
hereunder or under any other Credit Document shall be made in Dollars in
immediately available funds, without defense, recoupment, setoff or
counterclaim, free of any restriction or condition. The Administrative Agent
shall, and the Borrower hereby authorizes the Administrative Agent to, debit a
deposit account of the Borrower or any of its Subsidiaries held with the
Administrative Agent or any of its Affiliates and designated for such purpose by
the Borrower or such Subsidiary in order to cause timely payment to be made to
the Administrative Agent of all principal, interest and fees due hereunder or
under any other Credit Document (subject to sufficient funds being available in
its accounts for that purpose). (b) In the event that the Administrative Agent
is unable to debit a deposit account of the Borrower or any of its Subsidiaries
held with the Administrative Agent or any of its Affiliates in order to cause
timely payment to be made to the Administrative Agent of all principal, interest
and fees due hereunder or any other Credit Document (including because
insufficient funds are available in its accounts for that purpose), payments
hereunder and under any other Credit Document shall be delivered to the
Administrative Agent, for the account of the Lenders, not later than 2:00 p.m.
on the date due at the Principal Office of the Administrative Agent or via wire
transfer of immediately available funds to an account designated by the
Administrative Agent (or at such other location as may be designated in writing
by the Administrative Agent from time to time); for purposes of computing
interest and fees, funds received by the Administrative Agent after that time on
such due date shall be deemed to have been paid by the Borrower on the next
Business Day. (c) All payments in respect of the principal amount of any Loan
(other than voluntary repayments of Revolving Loans or 364-Day Revolving Loans)
shall be accompanied by payment of accrued interest on the principal amount
being repaid or prepaid, and all such payments (and, in any event, any payments
in respect of any Loan on a date when interest is due and payable with respect
to such Loan) shall be applied to the payment of interest then due and payable
before application to principal. (d) The Administrative Agent shall promptly
distribute to each Lender at such address as such Lender shall indicate in
writing, such Lender’s applicable pro rata share of all payments and prepayments
of principal and interest due to such Lender hereunder, together with all other
amounts due with respect thereto, including all fees payable with respect
thereto, to the extent received by the Administrative Agent. (e)
Notwithstandingthe foregoingprovisions hereof,if any Conversion/Continuation
Notice is withdrawn as to any Affected Lender or if any Affected Lender makes
Base Rate Loans in lieu of its pro rata share of any Adjusted LIBOR Rate Loans,
the Administrative Agent shall give effect thereto in apportioning payments
received thereafter. 70

 

 








New Microsoft Word Document_orion_page_095.gif [tmb-20200608xex10dd1g095.gif]

(f) Subject to the provisos set forth in the definition of “Interest Period,”
whenever any payment to be made hereunder shall be stated to be due on a day
that is not a Business Day, such payment shall be made on the next succeeding
Business Day and such extension of time shall be included in the computation of
the payment of interest hereunder or of the Commitment Fee hereunder, but such
payment shall be deemed to have been made on the date therefor for all other
purposes hereunder. (g) The Administrative Agent may, but shall not be obligated
to, deem any payment by or on behalf of the Borrower hereunder that is not made
in same day funds prior to 2:00 p.m. to be a non-conforming payment. Any such
payment shall not be deemed to have been received by the Administrative Agent
until the later of (i) the time such funds become available funds, and (ii) the
applicable next Business Day. Administrative Agent shall give prompt telephonic
notice to the Borrower and applicable Lender (confirmed in writing) if any
payment is non-conforming. The each Any non-conforming payment may constitute or
become a Default or Event of Default in accordance with the terms of Section
9.1(a). Interest shall continue to accrue on any principal as to which a
non-conforming payment is made until such funds become available funds (but in
no event less than the period from the date of such payment to the next
succeeding applicable Business Day) at the Default Rate (unless otherwise
provided by the Required Lenders) from the date such amount was due and payable
until the date such amount is paid in full. Section 2.14Sharing of Payments by
Lenders. If any Lender shall, by exercising any right of setoff or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or other obligations hereunder resulting in such Lender receiving
payment of a proportion of the aggregate amount of such Loans and accrued
interest thereon or other such obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and such other obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that: (i)if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest; and
(ii)the provisions of this Section shall not be construed to apply to (A) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (B) any amounts applied by the Swingline
Lender to outstanding Swingline Loans, (C) any amounts applied to Letter of
Credit Obligations by any Issuing Bank or Swingline Loans by the Swingline
Lender, as appropriate, from Cash Collateral provided under Section 2.15 or
Section 2.16, or (D) any payment obtained by a Lender as consideration for the
71

 

 








New Microsoft Word Document_orion_page_096.gif [tmb-20200608xex10dd1g096.gif]

assignment of or sale of a participation in any of its Loans or participations
in Letter of Credit Obligations, Swingline Loans or other obligations hereunder
to any assignee or participant, other than to the Borrower or any Subsidiary
thereof (as to which the provisions of this Section shall apply). Each of the
Credit Parties consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation. (b) Cash Collateral. At any time that
there shall exist a Defaulting Lender, within one (1) Business Day following the
written request of the Administrative Agent or any Issuing Bank (with a copy to
the Administrative Agent) the Borrower shall Cash Collateralize each applicable
Issuing Banks’ Fronting Exposure with respect to such Defaulting Lender in an
amount sufficient to cover the applicable Fronting Exposure (after giving effect
to Section 2.16(a)(iv) and any Cash Collateral provided by the Defaulting
Lender).Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Banks, and agrees to
maintain, a perfected first priority security interest in all such Cash
Collateral as security for the Defaulting Lenders’ obligation to fund
participations in respect of Letter of Credit Obligations, to be applied
pursuant to clause (b) below. If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent and the Issuing Banks as herein provided, or that the
total amount of such Cash Collateral is less than the applicable Fronting
Exposure, the Borrower will, promptly upon demand by the Administrative Agent,
pay or provide to the Administrative Agent additional Cash Collateral in an
amount sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender). (c) Application. Notwithstanding
anything to the contrary contained in this Agreement, Cash Collateral provided
under this Section 2.15 or Section 2.16 in respect of Letters of Credit shall be
applied to the satisfaction of the Defaulting Lender’s obligation to fund
participations in respect of Letter of Credit Obligations (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein. (d)
Termination of Requirement. Cash Collateral (or the appropriate portion thereof)
provided to reduce any Issuing Bank’s Fronting Exposure shall no longer be
required to be held as Cash Collateral pursuant to this Section 2.15 following
(i) the elimination of the applicable Fronting Exposure (including by the
termination of Defaulting Lender status of the applicable Lender), or (ii) the
determination by the Administrative Agent and each Issuing Bank that there
exists excess Cash Collateral; provided, however, (x) that Cash Collateral
furnished by or on behalf of a Credit Party shall not be released during the
continuance of a Default or Event of Default (and 72

 

 








New Microsoft Word Document_orion_page_097.gif [tmb-20200608xex10dd1g097.gif]

following application as provided in this Section 2.15 may be otherwise applied
in accordance with Section 9.3) but shall be released upon the cure, termination
or waiver of such Default or Event of Default in accordance with the terms of
this Agreement, and (y) the Person providing Cash Collateral and any Issuing
Bank or Swingline Lender, as applicable, may agree that Cash Collateral shall
not be released but instead held to support future anticipated Fronting Exposure
or other obligations. Section 2.15Defaulting Lenders. (a) Defaulting Lender
Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
Applicable Law: (i)Waivers and Amendments. Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in Section 11.4(a)(iii). (ii)
Defaulting Lender Waterfall. Any payment of principal, interest, fees or other
amount (other than fees which any Defaulting Lender is not entitled to receive
pursuant to Section 2.16(a)(iii)) received by the Administrative Agent for the
account of such Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Section 9 or otherwise, and including any amounts made available to
the Administrative Agent by that Defaulting Lender pursuant to Section 11.3),
shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
any Issuing Bank or the Swingline Lender hereunder; third, to Cash Collateralize
the Issuing Bank’s Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 2.15; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to (x) satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement and (y) Cash Collateralize the Issuing Bank’s future
Fronting Exposure with respect to such Defaulting Lender with respect to future
Letters of Credit issued under this Agreement, in accordance with Section 2.15;
sixth, to the payment of any amounts owing to the Lenders, the Issuing Banks or
the Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, any Issuing Bank or the Swingline Lender
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting 73

 

 








New Microsoft Word Document_orion_page_098.gif [tmb-20200608xex10dd1g098.gif]

Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to that Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided, that, if (x) such payment is a
payment of the principal amount of any Loans or Letter of Credit Borrowings in
respect of which that Defaulting Lender has not fully funded its appropriate
share and (y) such Loans or Letter of Credit Borrowings were made at a time when
the conditions set forth in Section 5.2 were satisfied or waived, such payment
shall be applied solely to the pay the Loans of, and Letter of Credit Borrowings
owed to, all Non-Defaulting Lenders on a pro rata basis prior to being applied
to the payment of any Loans of, or Letter of Credit Borrowings owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in Letter of Credit Obligations and Swingline Loans are held by
the Lenders pro rata in accordance with their Revolving Commitments without
giving effect to Section 2.16(a)(iv). Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post Cash Collateral pursuant to this Section
2.16(a)(ii) shall be deemed paid to (and the underlying obligations satisfied to
the extent of such payment) and redirected by that Defaulting Lender, and each
Lender irrevocably consents hereto. (iii) Certain Fees. (A)Such Defaulting
Lender shall not be entitled to receive any Commitment Fee, any fees with
respect to Letters of Credit (except as provided in clause (b) below) or any
other fees hereunder for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).
(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Revolving Commitment Percentage of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to Section
2.15. (C) With respect to any fee not required to be paid to any Defaulting
Lender pursuant to clause (A) or (B) above, the Borrower shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
Letter of Credit Obligations or Swingline Loans that has been reallocated to
such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each
Issuing Bank and Swingline Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Bank’s or Swingline Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee. 74

 

 








New Microsoft Word Document_orion_page_099.gif [tmb-20200608xex10dd1g099.gif]

(iv)Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Letter of Credit Obligations and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Revolving Commitment Percentages (calculated
without regard to such Defaulting Lender’s Revolving Commitment) but only to the
extent that (x) the conditions set forth in Section 5.2 are satisfied at the
time of such reallocation (and, unless the Borrower shall have otherwise
notified the Administrative Agent at such time, the Borrower shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not cause the aggregate Revolving Credit Exposure
at such time to exceed such Non-Defaulting Lender’s Revolving Commitment.
Subject to Section 11.21, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation. (v)Cash Collateral, Repayment of Swingline
Loans. Ifthe reallocation described in clause (iv) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, (x) first, prepay Swingline Loans
in an amount equal to the Swingline Lenders’ Fronting Exposure and (y) second,
Cash Collateralize each Issuing Banks’ Fronting Exposure in accordance with the
procedures set forth in Section 2.15. (b) Defaulting Lender Cure. If the
Borrower, the Administrative Agent and the Swingline Lender and each Issuing
Bank agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swingline Loans to be held
pro rata by the Lenders in accordance with the Revolving Commitments (without
giving effect to Section 2.16(a)(iv), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender. (c)New Swingline Loans/Letters of Credit.So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan, and (ii) no Issuing Bank shall be
required to issue, extend, renew 75

 

 








New Microsoft Word Document_orion_page_100.gif [tmb-20200608xex10dd1g100.gif]

or increase any Letter of Credit unless it is satisfied that it willhave no
Fronting Exposure after giving effect thereto. Section 2.16Removal or
Replacement of Lenders. If (a) any Lender requests compensation under Section
3.2, (b) any Credit Party is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.3, (c) any Lender gives notice of an inability to fund LIBOR Loans under
Section 3.1(b), (d) any Lender is a Defaulting Lender, or (e) any Lender (a
“Non-Consenting Lender”) does not consent (including by way of a failure to
respond in writing to a proposed amendment, consent or waiver by the date and
time specified by the Administrative Agent) to a proposed amendment, consent,
change, waiver, discharge or termination hereunder or with respect to any Credit
Document that has been approved by the Required Lenders, then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.5, all of its interests, rights (other than its
rights under Section 3.2, Section 3.3 and Section 11.2) and obligations under
this Agreement and the related Credit Documents to an Eligible Assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that: (i) the Borrower shall have paid to the
Administrative Agent the assignment fee specified in Section 11.5(b)(iv);
(ii)such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letter of Credit
Borrowings, as applicable, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Credit Documents (including
any amounts under Section 3.1(c)) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts); (iii)in the case of any such assignment resulting
from a claim for compensation under Section 3.2 or payments required to be made
pursuant to Section 3.3, such assignment is reasonably expected to result in a
reduction in such compensation or payments thereafter; (iv) such assignment does
not conflict with Applicable Law; and (v)
inthecaseofanysuchassignmentresultingfroma Non-Consenting Lender’s failure to
consent to a proposed amendment, consent, change, waiver, discharge or
termination, the successor replacement Lender shall have consented to the
proposed amendment, consent, change, waiver, discharge or termination. Each
Lender agrees that in the event it, or its interests in the Loans and
obligations hereunder, shall become subject to the replacement and removal
provisions of this Section, it will cooperate with the Borrower and the
Administrative Agent to give effect to the provisions hereof, including
execution and delivery of an Assignment Agreement in connection therewith, 76

 

 








New Microsoft Word Document_orion_page_101.gif [tmb-20200608xex10dd1g101.gif]

but the replacement and removal provisions of this Section shall be effective
regardless of whether an Assignment Agreement shall have been given. A Lender
shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.
SECTION 3. YIELD PROTECTION Section 3.1 Making or Maintaining LIBOR Loans. (a)
Inability to Determine Applicable Interest Rate.In the event that the
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date or any Index Rate Determination Date with respect to any
LIBOR Loans, that by reason of circumstances affecting the London interbank
market adequate and fair means do not exist for ascertaining the interest rate
applicable to such LIBOR Loans on the basis provided for in the definition of
Adjusted LIBOR Rate or LIBOR Index Rate, as applicable, the Administrative Agent
shall on such date give notice (by telefacsimile or by telephone confirmed in
writing) to the Borrower and each Lender of such determination, whereupon (i) no
Loans may be made as, or converted to, LIBOR Loans until such time as the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, and (ii) any Funding
Notice or Conversion/Continuation Notice given by the Borrower with respect to
the Loans in respect of which such determination was made shall be deemed to be
rescinded by the Borrower and such Loans shall be automatically made or
continued as, or converted to, as applicable, Base Rate Loans without reference
to the LIBOR Index Rate component of the Base Rate. (b) Illegality or
Impracticability of LIBOR Loans. In the event that on any date any Lender shall
have determined (which determination shall be final and conclusive and binding
upon all parties hereto but shall be made only after consultation with the
Borrower and the Administrative Agent) that the making, maintaining or
continuation of its LIBOR Loans (i) has become unlawful as a result of
compliance by such Lender in good faith with any law, treaty, governmental rule,
regulation, guideline or order (or would conflict with any such treaty,
governmental rule, regulation, guideline or order not having the force of law
even though the failure to comply therewith would not be unlawful), or (ii) has
become impracticable, as a result of contingencies occurring after the date
hereof which materially and adversely affect the London interbank market or the
position of such Lender in that market, then, and in any such event, such Lender
shall be an “Affected Lender” and it shall on that day give notice (by
telefacsimile or by telephone confirmed in writing) to the Borrower and the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each other Lender). Thereafter (1) the
obligation of the Affected Lender to make Loans as, or to convert Loans to,
LIBOR Loans shall be suspended until such notice shall be withdrawn by the
Affected Lender, (2) to the extent such determination by the Affected Lender
relates to a LIBOR Loan then being requested by the Borrower pursuant to a
Funding Notice or a Conversion/Continuation Notice, the Affected Lender shall
make 77

 

 








New Microsoft Word Document_orion_page_102.gif [tmb-20200608xex10dd1g102.gif]

such Loan as (or continue such Loan as or convert such Loan to, as the case may
be) a Base Rate Loan without reference to the LIBOR Index Rate component of the
Base Rate, (3) the Affected Lender’s obligation to maintain its outstanding
LIBOR Loans (the “Affected Loans”) shall be terminated at the earlier to occur
of the expiration of the Interest Period then in effect with respect to the
Affected Loans or when required by law, and (4) the Affected Loans shall
automatically convert into Base Rate Loans without reference to the LIBOR Index
Rate component of the Base Rate on the date of such termination. Notwithstanding
the foregoing, to the extent a determination by an Affected Lender as described
above relates to a LIBOR Loan then being requested by the Borrower pursuant to a
Funding Notice or a Conversion/Continuation Notice, the Borrower shall have the
option, subject to the provisions of Section 3.1(a), to rescind such Funding
Notice or Conversion/Continuation Notice as to all Lenders by giving notice (by
telefacsimile or by telephone confirmed in writing) to the Administrative Agent
of such rescission on the date on which the Affected Lender gives notice of its
determination as described above (which notice of rescission the Administrative
Agent shall promptly transmit to each other Lender). Except as provided in the
immediately preceding sentence, nothing in this Section 3.1(b) shall affect the
obligation of any Lender other than an Affected Lender to make or maintain Loans
as, or to convert Loans to, LIBOR Loans in accordance with the terms hereof. (c)
Compensation for Breakage or Non-Commencement of Interest Periods. The Borrower
shall compensate each Lender, upon written request by such Lender (which request
shall set forth the basis for requesting such amounts), for all reasonable
out-of-pocket losses, expenses and liabilities (including any interest paid or
calculated to be due and payable by such Lender to lenders of funds borrowed by
it to make or carry its Adjusted LIBOR Rate Loans and any loss, expense or
liability sustained by such Lender in connection with the liquidation or
re-employment of such funds but excluding loss of anticipated profits) which
such Lender sustains: (i) if for any reason (other than a default by such
Lender) a borrowing of any Adjusted LIBOR Rate Loans does not occur on a date
specified therefor in a Funding Notice or a telephonic request for borrowing, or
a conversion to or continuation of any Adjusted LIBOR Rate Loans does not occur
on a date specified therefor in a Conversion/Continuation Notice or a telephonic
request for conversion or continuation; (ii) if any prepayment or other
principal payment of, or any conversion of, any of its Adjusted LIBOR Rate Loans
occurs on any day other than the last day of an Interest Period applicable to
that Loan (whether voluntary, mandatory, automatic, by reason of acceleration,
or otherwise), including as a result of an assignment in connection with the
replacement of a Lender pursuant to Section 2.17; or (iii) if any prepayment of
any of its Adjusted LIBOR Rate Loans is not made on any date specified in a
notice of prepayment given by the Borrower. (d) Booking of LIBOR Loans.Any
Lender may make, carry or transfer LIBOR Loans at, to, or for the account of any
of its branch offices or the office of an Affiliate of such Lender. (e)
Assumptions Concerning Funding of Adjusted LIBOR Rate Loans. Calculation of all
amounts payable to a Lender under this Section 3.1 and under Section 3.2 shall
be made as though such Lender had actually funded each of its relevant 78

 

 








New Microsoft Word Document_orion_page_103.gif [tmb-20200608xex10dd1g103.gif]

Adjusted LIBOR Rate Loans through the purchase of a LIBOR deposit bearing
interest at the rate obtained pursuant to clause (i) of the definition of
Adjusted LIBOR Rate in an amount equal to the amount of such Adjusted LIBOR Rate
Loans and having a maturity comparable to the relevant Interest Period and
through the transfer of such LIBOR deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States; provided,
however, each Lender may fund each of its Adjusted LIBOR Rate Loans in any
manner it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 3.1 and under Section
3.2. (f)Certificates for Reimbursement. A certificate of a Lender setting forth
in reasonable detail the amount or amounts necessary to compensate such Lender,
as specified in paragraph (c) of this Section and the circumstances giving rise
thereto shall be delivered to the Borrower and shall be conclusive absent
manifest error. In the absence of any such manifest error, the Borrower shall
pay such Lender or such Issuing Bank, as the case may be, the amount shown as
due on any such certificate within ten (10) Business Days after receipt thereof.
(g) Delay in Requests. The Borrower shall not be required to compensate a Lender
pursuant to this Section for any such amounts incurred more than six (6) months
prior to the date that such Lender delivers to the Borrower the certificate
referenced in Section 3.1(f). Section 3.2 Increased Costs. (a) Increased Costs
Generally. If any Change in Law shall: (i)impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
reflected in the Adjusted LIBOR Rate or the LIBOR Index Rate) or any Issuing
Bank; (ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or (iii) impose on any Lender or
any Issuing Bank or the London interbank market any other condition, cost or
expense (other than Taxes) affecting this Agreement or Loans made by such Lender
or any Letter of Credit or participation therein; and the result of any of the
foregoing shall be to increase the cost to such Lender or such other Recipient
of making, converting to, continuing or maintaining any Loan or of maintaining
its obligation to make any such Loan, or to increase the cost to such Lender,
such Issuing Bank or such other Recipient of participating in, issuing or
maintaining any Letter of Credit (or of 79

 

 








New Microsoft Word Document_orion_page_104.gif [tmb-20200608xex10dd1g104.gif]

maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender,
Issuing Bank or other Recipient hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender, Issuing Bank or other
Recipient, the Borrower will pay to such Lender, Issuing Bank or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, Issuing Bank or other Recipient, as the case may be, for
such additional costs incurred or reduction suffered. (b) Capital and Liquidity
Requirements. If any Lender, any Issuing Bank or the Swingline Lender (for
purposes hereof, may be referred to collectively as “the Lenders” or a “Lender”)
determines that any Change in Law affecting such Lender or any lending office of
such Lender or such Lender’s holding company, if any, regarding capital or
liquidity ratios or requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement, the commitments of
such Lender hereunder or the Loans made by, or participations in Letters of
Credit and Swingline Loans held by, such Lender, or the Letters of Credit issued
by such Issuing Bank, to a level below that which such Lender or such Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender, as the case may be, such additional amount or amounts
as will compensate such Lender or such Lender’s holding company for any such
reduction suffered. (c) Certificates for Reimbursement. A certificate of a
Lender or an Issuing Bank setting forth in reasonable detail the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section and the circumstances giving rise thereto shall be delivered to the
Borrower and shall be conclusive absent manifest error. In the absence of any
such manifest error, the Borrower shall pay such Lender or such Issuing Bank, as
the case may be, the amount shown as due on any such certificate within ten (10)
Business Days after receipt thereof. (d)Delay in Requests.Failure or delay on
the part of any Lender or any Issuing Bank to demand compensation pursuant to
this Section shall not constitute a waiver of such Lender’s or such Issuing
Bank’s right to demand such compensation, provided that the Borrower shall not
be required to compensate a Lender or an Issuing Bank pursuant to this Section
for any increased costs incurred or reductions suffered more than six (6) months
prior to the date that such Lender or such Issuing Bank, as the case may be,
delivers to the Borrower the certificate referenced in Section 3.2(c) and
notifies the Borrower of such Lender’s or such Issuing Bank’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).
80

 

 








New Microsoft Word Document_orion_page_105.gif [tmb-20200608xex10dd1g105.gif]

Section 3.3 Taxes. (a) Issuing Banks. For purposes of this Section 3.3, the term
“Lender” shall include any Issuing Bank and the term “Applicable Law” shall
include FATCA. (b) Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes. Any and all payments by or on account of any obligation of any
Credit Party hereunder or under any other Credit Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made. (c) Payment of Other Taxes by
the Credit Parties. The Credit Parties shall timely pay to the relevant
Governmental Authority in accordance with Applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes. (d) Tax Indemnification.(i) The Credit Parties shall jointly and
severally indemnify each Recipient and shall make payment in respect thereof
within ten (10) Business Days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of any such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(ii)Each Lender shall severally indemnify the Administrative Agent within ten
(10) Business Days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Credit Party has
not already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Credit Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
11.5(d) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Credit Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental 81

 

 








New Microsoft Word Document_orion_page_106.gif [tmb-20200608xex10dd1g106.gif]

Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Credit
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
clause (ii). (e) Evidence of Payments. As soon as practicable after any payment
of Taxes by any Credit Party to a Governmental Authority pursuant to this
Section, such Credit Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of a return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
(f) Status of Lenders; Tax Documentation. (i) Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Credit Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in clauses (ii)(A),
(ii)(B) and (ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender. (ii) Without limiting the
generality of the foregoing, in the event that the Borrower is a U.S. Person,
(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax; (B) any Foreign Lender shall, to the extent it
is legally entitled to do so, deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request 82

 

 








New Microsoft Word Document_orion_page_107.gif [tmb-20200608xex10dd1g107.gif]

of the Borrower or the Administrative Agent), whichever of the following is
applicable: (iii) in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Credit Document, executed originals of IRS Form
W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Credit Document, IRS
Form W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty; (iv) executed originals of IRS Form W-8ECI; (v) in
the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit 3.3-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN or W-8BEN-E; or (vi) to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 3.3-2 or Exhibit 3.3-3, IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 3.3-4 on behalf of each such direct and
indirect partner; (A) any Foreign Lender shall, to the extent it is legally
entitled to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and 83

 

 








New Microsoft Word Document_orion_page_108.gif [tmb-20200608xex10dd1g108.gif]

(B) if a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so. (g) Treatment of Certain
Refunds. Unless required by Applicable Law, at no time shall the Administrative
Agent have any obligation to file for or otherwise pursue on behalf of a Lender,
or have any obligation to pay to any Lender, any refund of Taxes withheld or
deducted from funds paid for the account of such Lender. If any indemnified
party determines, in its sole discretion exercised in good faith, that it has
received a refund of any Taxes as to which it has been indemnified pursuant to
this Section (including by the payment of additional amounts pursuant to this
Section), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of the indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (g), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make 84

 

 








New Microsoft Word Document_orion_page_109.gif [tmb-20200608xex10dd1g109.gif]

available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person. (h)
Survival. Each party’s obligations under this Section 3.3 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Credit
Document. Section 3.4 Mitigation Obligations; Designation of a Different Lending
Office. If any Lender requests compensation under Section 3.2, or requires the
Borrower to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.3,
then such Lender shall (at the request of the Borrower) use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.2 or Section 3.3, as the case may be, in the future, and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment. SECTION 4. GUARANTY Section 4.1The Guaranty.
Each of the Guarantors hereby jointly and severally guarantees to the
Administrative Agent, the Lenders, the Qualifying Swap Providers, the Qualifying
Treasury Management Banks and the other holders of the Obligations as
hereinafter provided, as primary obligor and not as surety, the prompt payment
of the Obligations (the “Guaranteed Obligations”) in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise) strictly in accordance with the terms thereof.
The Guarantors hereby further agree that if any of the Obligations are not paid
in full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory Cash Collateralization or otherwise), the
Guarantors will, jointly and severally, promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Obligations, the same will be promptly paid in
full when due (whether at extended maturity, as a mandatory prepayment, by
acceleration, as a mandatory Cash Collateralization or otherwise) in accordance
with the terms of such extension or renewal. Notwithstanding any provision to
the contrary contained herein, in any other of the Credit Documents, Swap
Agreements, Treasury Management Agreements or other documents relating to the
Obligations, (a) the obligations of each Guarantor under this Agreement and the
other Credit Documents shall be limited to an aggregate amount equal to the
largest amount that would not render such obligations subject to avoidance under
the Debtor Relief Laws or any comparable provisions of any applicable state law
and (b) the Guaranteed Obligations of a Guarantor shall exclude any Excluded
Swap Obligations with respect to such Guarantor. Section 4.2 Obligations
Unconditional. 85

 

 








New Microsoft Word Document_orion_page_110.gif [tmb-20200608xex10dd1g110.gif]

The obligations of the Guarantors under Section 4.1 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Credit Documents, Swap Agreements or
Treasury Management Agreements, or any other agreement or instrument referred to
therein, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Obligations, and, to the fullest extent
permitted by Applicable Law, irrespective of any law or regulation or other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 4.2 that the obligations of the Guarantors hereunder shall be absolute
and unconditional under any and all circumstances. Each Guarantor agrees that
such Guarantor shall have no right of subrogation, indemnity, reimbursement or
contribution against the Borrower or any other Guarantor for amounts paid under
this Section 4 until such time as the Obligations have been paid in full and the
Commitments have expired or terminated. Without limiting the generality of the
foregoing, it is agreed that, to the fullest extent permitted by law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above: (a) at any time or from time to time, without
notice to any Guarantor, the time for any performance of or compliance with any
of the Obligations shall be extended, or such performance or compliance shall be
waived; (b) any of the acts mentioned in any of the provisions of any of the
Credit Documents, any Swap Agreement between any Credit Party and any Swap
Provider, or any Treasury Management Agreement between any Credit Party and any
Treasury Management Bank, or any other agreement or instrument referred to in
the Credit Documents, such Swap Agreements or such Treasury Management
Agreements shall be done or omitted; (c)the maturity of any of the Obligations
shall be accelerated, or any of the Obligations shall be modified, supplemented
or amended in any respect, or any right under any of the Credit Documents, any
Swap Agreement between any Credit Party and any Swap Provider or any Treasury
Management Agreement between any Credit Party and any Treasury Management Bank,
or any other agreement or instrument referred to in the Credit Documents, such
Swap Agreements or such Treasury Management Agreements shall be waived or any
other guarantee of any of the Obligations or any security therefor shall be
released, impaired or exchanged in whole or in part or otherwise dealt with;
(d)any Lien granted to, or in favor of, the Administrative Agent or any Lender
or Lenders as security for any of the Obligations shall fail to attach or be
perfected; or (e) any of the Obligations shall be determined to be void or
voidable (including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor). 86

 

 








New Microsoft Word Document_orion_page_111.gif [tmb-20200608xex10dd1g111.gif]

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Credit Documents, any Swap Agreement between any Credit Party and any Swap
Provider or any Treasury Management Agreement between any Credit Party and any
Treasury Management Bank, or any other agreement or instrument referred to in
the Credit Documents, such Swap Agreements or such Treasury Management
Agreements, or against any other Person under any other guarantee of, or
security for, any of the Obligations. Section 4.3 Reinstatement. The obligations
of the Guarantors under this Section 4 shall be automatically reinstated if and
to the extent that for any reason any payment by or on behalf of any Person in
respect of the Obligations is rescinded or must be otherwise restored by any
holder of any of the Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, and each Guarantor agrees that it
will indemnify the Administrative Agent and each Lender on demand for all
reasonable costs and expenses (including, without limitation, the fees, charges
and disbursements of counsel) incurred by the Administrative Agent or such
Lender in connection with such rescission or restoration, including any such
costs and expenses incurred in defending against any claim alleging that such
payment constituted a preference, fraudulent transfer or similar payment under
any bankruptcy, insolvency or similar law. Section 4.4 Certain Additional
Waivers. Each Guarantor agrees that such Guarantor shall have no right of
recourse to security for the Obligations, except through the exercise of rights
of subrogation pursuant to Section 4.2 and through the exercise of rights of
contribution pursuant to Section 4.6. Section 4.5 Remedies. The Guarantors agree
that, to the fullest extent permitted by law, as between the Guarantors, on the
one hand, and the Administrative Agent and the Lenders, on the other hand, the
Obligations may be declared to be forthwith due and payable as provided in
Section 9.2 (and shall be deemed to have become automatically due and payable in
the circumstances provided in said Section 9.2) for purposes of Section 4.1
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or preventing the Obligations from becoming automatically due and
payable) as against any other Person and that, in the event of such declaration
(or the Obligations being deemed to have become automatically due and payable),
the Obligations (whether or not due and payable by any other Person) shall
forthwith become due and payable by the Guarantors for purposes of Section 4.1.
The Guarantors acknowledge and agree that their obligations hereunder are
secured in accordance with the terms of the Collateral Documents and that the
Lenders may exercise their remedies thereunder in accordance with the terms
thereof. Section 4.6 Rights of Contribution. The Guarantors agree among
themselves that, in connection with payments made hereunder, each Guarantor
shall have contribution rights against the other Guarantors as 87

 

 








New Microsoft Word Document_orion_page_112.gif [tmb-20200608xex10dd1g112.gif]

permitted under Applicable Law. Such contribution rights shall be subordinate
and subject in right of payment to the obligations of such Guarantors under the
Credit Documents and no Guarantor shall exercise such rights of contribution
until all Obligations have been paid in full and the Commitments have
terminated. Section 4.7 Guarantee of Payment; Continuing Guarantee. The
guarantee in this Section 4 is a guaranty of payment and not of collection, is a
continuing guarantee, and shall apply to all Obligations whenever arising.
Section 4.8 Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each Specified Credit Party
to honor all of such Specified Credit Party’s obligations under the Guaranty and
the Collateral Documents in respect of Swap Obligations (provided, however, that
each Qualified ECP Guarantor shall only be liable under this Section 4.8 for the
maximum amount of such liability that can be hereby incurred without rendering
such Qualified ECP Guarantor’s obligations and undertakings under this Section
4, voidable under applicable Debtor Relief Laws, and not for any greater
amount). The obligations and undertakings of each Qualified ECP Guarantor under
this Section 4.8 shall remain in full force and effect until the Guaranteed
Obligations have been indefeasibly paid and performed in full and the
commitments relating thereto have expired or terminated, or, with respect to any
Guarantor, if earlier, such Guarantor is released from its Guaranteed
Obligations in accordance with Section 10.10(a). Each Qualified ECP Guarantor
intends that this Section 4.8 constitute, and this Section 4.8 shall be deemed
to constitute, a “keepwell, support, or other agreement” for the benefit of each
Specified Credit Party for all purposes of section 1a(18)(A)(v)(II) of the
Commodity Exchange Act. SECTION 5. CONDITIONS PRECEDENT Section 5.1Conditions
Precedent to Initial Credit Extensions. The obligation of each Lender to make a
Credit Extension on the Closing Date is subject to the satisfaction of the
following conditions on or before the Closing Date: (a) Executed Credit
Documents.Receipt by the Administrative Agent of executed counterparts of this
Agreement and the other Credit Documents, in each case, in form and substance
reasonably satisfactory to the Administrative Agent and the Lenders and duly
executed by the appropriate parties thereto. (b) following: Organizational
Documents. Receipt by the Administrative Agent of the (i) Charter Documents.
Copies of articles of incorporation, certificate of organization or formation,
or other like document for each of the Credit Parties certified as of a recent
date by the appropriate Governmental Authority. 88

 

 








New Microsoft Word Document_orion_page_113.gif [tmb-20200608xex10dd1g113.gif]

(ii) Organizational Documents Certificate. (A) Copies of bylaws, operating
agreement, partnership agreement or like document, (B) copies of resolutions
approving the transactions contemplated in connection with the financing and
authorizing execution and delivery of the Credit Documents, and (C) incumbency
certificates, for each of the Credit Parties, in each case certified by an
Authorized Officer in form and substance reasonably satisfactory to the
Administrative Agent. (iii)Good Standing Certificate. Copies of certificates of
good standing, existence or the like of a recent date for each of the Credit
Parties from the appropriateGovernmentalAuthorityofitsjurisdictionofformationor
organization. (iv) Closing Certificate. A certificate from an Authorized Officer
of the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent and the Required Lenders, confirming, among other things,
(A) all consents, approvals, authorizations, registrations, or filings required
to be made or obtained by the Borrower and the other Credit Parties, if any, in
connection with thisAgreement and the other Credit Documents and the
transactions contemplated herein and therein have been obtained and are in full
force and effect, (B) no investigation or inquiry by any Governmental Authority
regarding thisAgreement and the other Credit Documents and the transactions
contemplated herein and therein is ongoing, (C) the financings and the
transactions contemplated by this Agreement and the other Credit Documents shall
be in compliance with all applicable laws and regulations (including all
applicable securities and banking laws, rules and regulations), (D) since the
date of the most-recent annual audited financial statements for the Borrower,
there has been no event or circumstance which could be reasonably expected to
have a Material Adverse Effect, (E) (x) the most-recent annual audited financial
statements, (y) the internally prepared quarterly financial statements of the
Credit Parties and their Subsidiaries (other than the Target) on a combined
basis for the fiscal quarter ending on June 30, 2015 and (z) the internally
prepared quarterly financial statements of the Target and its Subsidiaries (on a
combined basis for the fiscal quarter ending on June 30, 2015, in each case,
were prepared in accordance with GAAP consistently applied, except as noted
therein and fairly present in all material respects the financial condition and
results from operations of the Borrower and its Subsidiaries, and (F) the
Borrower, individually, and the Borrower and its Subsidiaries, taken as a whole,
are Solvent after giving effect to the transactions contemplated hereby and the
incurrence of Indebtedness related thereto. (c)Opinions of Counsel. Receipt by
the Administrative Agent of customary opinions of counsel for each of the Credit
Parties, including, among other things, opinions regarding the due
authorization, execution and delivery of the Credit Documents and the
enforceability thereof. 89

 

 








New Microsoft Word Document_orion_page_114.gif [tmb-20200608xex10dd1g114.gif]

(d) following: Personal Property Collateral. Receipt by the Collateral Agent of
the (i)UCC Searches. (A) Searches of UCC filings in the jurisdiction of
incorporation or formation, as applicable, of each Credit Party and each
jurisdiction where any Collateral is located or where a filing would need to be
made in order to perfect the Collateral Agent’s security interest in the
Collateral, copies of the financing statements on file in such jurisdictions and
evidence that no Liens exist other than Permitted Liens and (B) tax lien and
judgment searches; (ii)Intellectual Property Searches. Searchesofownershipof
IntellectualPropertyintheappropriategovernmentalofficesandsuch
patent/trademark/copyright filings as requested by the Collateral Agent in order
to perfect the Collateral Agent’s security interest in the Intellectual
Property; (iii) UCC Financing Statements. Such UCC financing statements
necessary or appropriate to perfect the security interests in the personal
property collateral, as determined by the Collateral Agent. (iv) Intellectual
Property Filings. Such patent, trademark and copyright notices, filings and
recordations necessary or appropriate to perfect the security interests in
intellectual property and intellectual property rights, as determined by the
Collateral Agent. (v)Pledged Equity Interests. Original certificates evidencing
any certificated Equity Interests pledged as collateral, together with undated
stock transfer powers executed in blank. (vi) Evidence of Insurance.
Certificates of insurance for casualty, liability and any other insurance
required by the Credit Documents satisfactory to the Collateral Agent. Subject
to Section 7.18(f), the Collateral Agent shall be named (i) as lenders’ loss
payee, as its interest may appear, with respect to any such insurance providing
coverage in respect of any Collateral and (ii) as additional insured, as its
interest may appear, with respect to any such insurance providing liability
coverage, and the Credit Parties will use their commercially reasonable efforts
to have each provider of any such insurance agree, by endorsement upon the
policy or policies issued by it or by independent instruments to be furnished to
the Collateral Agent, that it will give the Collateral Agent thirty (30) days
prior written notice before any such policy or policies shall be altered or
cancelled. (vii) Consents. Duly executed consents as are necessary, in the
Collateral Agent’s sole discretion, to perfect the Lenders’ security interest in
the Collateral. (viii)[Reserved]. 90

 

 








New Microsoft Word Document_orion_page_115.gif [tmb-20200608xex10dd1g115.gif]

(ix) Allonges and Assignments. To the extent required to be delivered pursuant
to the terms of the Collateral Documents, all instruments, documents and chattel
paper in the possession of any of the Credit Parties, together with allonges or
assignments as may be necessary or appropriate to perfect the Collateral Agent’s
and the Lenders’ security interest in the Collateral. (e) [Reserved]. (f) Vessel
Collateral. (i) Fleet Mortgage. A duly executed first preferred fleet mortgage
covering all Vessels owned by the Credit Parties in form and substance
satisfactory to the Collateral Agent (as amended, restated, supplemented or
otherwise modified from time to time, a “Fleet Mortgage”). Each such Vessel
shall have been duly documented in the name of the applicable Credit Party under
the laws of the United States, such Fleet Mortgage shall have been duly recorded
by the United States Coast Guard (or, in the discretion of the Collateral Agent,
filed for recording in such office), and the Fleet Mortgage shall constitute a
preferred mortgage on the Vessels to which it relates subject only to other
preferred mortgage liens in favor of the Collateral Agent and those Fleet
Preferred Mortgages described in Section 7.19(e) for the time period set forth
in such Section. (ii) Insurance Summaries. Summaries of the insurance coverages
and copies of certificates of insurance for the Hull and Machinery, Protection
and Indemnity, Vessel Pollution and Excess Liabilities coverages of the Credit
Parties. (iii) Certificates. In each case, to the extent applicable, (A) a true
and complete copy of the Certificate of Documentation of each Vessel and (B) a
certificate of ownership and encumbrance or a certified copy of the Abstract of
Title of such Vessel issued by the United States Coast Guard showing the Credit
Party described on Schedule 6.10(d) as the owner of such Vessel to be the sole
owner of each Vessel free and clear of all Liens of record except (x) the Fleet
Mortgage covering each such Vessel in favor of the Collateral Agent and (y) the
Liens in favor of Wells Fargo Bank, National Association that are being
terminated on the Closing Date in connection with the payoff of all existing
indebtedness of the Borrower and its Subsidiaries. (iv) Certificate of
Inspection. To the extent applicable, with respect to each Vessel, a copy of the
current certificate of inspection issued by the United States Coast Guard
covering such Vessel reflecting no outstanding recommendations. (v) (A)
Certificate of Insurance from McGriff, Seibels & Williams of Texas, Inc., who
are insurance brokers acting for the Borrower, of the placement of the
insurances covering each Vessel; (B) written confirmation from such brokers,
that they have received no notice of the assignment of the insurances or 91

 

 








New Microsoft Word Document_orion_page_116.gif [tmb-20200608xex10dd1g116.gif]

any claim covering each Vessel in favor of any party other than the Collateral
Agent, subject to verification of termination of the Liens in favor of Wells
Fargo Bank, National Association and (C) an opinion of such brokers to the
effect that such insurance complies with the applicable provisions of the Fleet
Mortgage; (g) Funding Notice; Funds Disbursement Instructions.The Administrative
Agent shall have received (a) a duly executed Funding Notice with respect to the
Credit Extension to occur on the Closing Date and (b) duly executed disbursement
instructions (with wiring instructions and account information) for all
disbursements to be made on the Closing Date. (h) Termination of Existing Credit
Agreement and other Existing Indebtedness of the Credit Parties. Receipt by the
Administrative Agent of evidence that the Existing Credit Agreement concurrently
with the Closing Date is being terminated and all Liens securing obligations
under the Existing Credit Agreement concurrently with the Closing Date are being
released. Receipt by the Administrative Agent of evidence that all other
existing Indebtedness for borrowed money of the Credit Parties and their
Subsidiaries (including the Target and its Subsidiaries other than Indebtedness
permitted to exist hereunder) shall be repaid in full and all security interests
related thereto shall be terminated on or prior to the Closing Date. (i) Closing
Date Acquisition Documents. Receipt by the Administrative Agent of (i) copies of
the Closing Date Acquisition Agreement and all other material Closing Date
Acquisition Documents, certified by an Authorized Officer of the Borrower as
being true, complete and correct and (ii) evidence satisfactory to the
Administrative Agent in its sole discretion that (x) the Closing Date
Acquisition shall have been, or substantially simultaneously with the funding of
the initial Loans hereunder will be, consummated in accordance with the terms of
the Closing Date Acquisition Agreement, without any material amendment, material
consent or material waiver (including any waiver of a material condition
precedent to the Borrower’s or its applicable Affiliate’s obligation to close
under the Closing Date Acquisition Agreement or otherwise consummate the Closing
Date Acquisition) thereof except as consented to by the Administrative Agent and
(y) no Material Adverse Effect (as defined in the Closing Date Acquisition
Agreement) has occurred or is continuing as of the Closing Date. (j) Quality of
Earnings Report.Receipt by the Administrative Agent of a quality of earnings
report of the Target in form and substance reasonably satisfactory to the
Administrative Agent. (k) Fees and Expenses. The Administrative Agent shall have
confirmation that all reasonable out-of-pocket fees and expenses required to be
paid on or before the Closing Date have been paid, including the reasonable
out-of-pocket fees and expenses of counsel for the Administrative Agent. For
purposes of determining compliance with the conditions specified in this Section
5.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative 92

 

 








New Microsoft Word Document_orion_page_117.gif [tmb-20200608xex10dd1g117.gif]

Agent shall have received notice from such Lender prior to the proposed Closing
Date specifying its objection thereto. The funding of the initial Loans
hereunder shall evidence the satisfaction of the foregoing conditions except to
the extent the Borrower and the other Credit Parties have agreed to fulfill
conditions following the Closing Date pursuant to Section 7.19. Section 5.2
Conditions to Each Credit Extension. The obligation of each Lender to fund its
Term Loan Commitment Percentage, Revolving Commitment Percentage or 364-Day
Revolving Commitment Percentage of any Credit Extension on any Credit Date,
including the Closing Date, are subject to the satisfaction, or waiver in
accordance with Section 11.4, of the following conditions precedent: (a) the
Administrative Agent shall have received a fully executed and delivered Funding
Notice, together with the documentation and certifications required therein with
respect to each Credit Extension; (b) after making the Credit Extension
requested on such Credit Date, (i) the aggregate outstanding principal amount of
the Revolving Loans shall not exceed the aggregate Revolving Commitments then in
effect and, (ii) the aggregate outstanding principal amount of the Term Loans
shall not exceed the respective Term Loan Commitments then in effect and (iii)
the aggregate outstanding principal amount of the 364-Day Revolving Loans shall
not exceed the Aggregate 364-Day Revolving Commitments then in effect; (c) as of
such Credit Date, the representations and warranties contained herein and in the
other Credit Documents shall be true and correct in all material respects on and
as of that Credit Date to the same extent as though made on and as of that date,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects on and as of such earlier date;
and (d)as of such Credit Date, no event shall have occurred and be continuing or
would result from the consummation of the applicable Credit Extension that would
constitute an Event of Default or a Default. Any Agent or the Required Lenders
shall be entitled, but not obligated to, request and receive, prior to the
making of any Credit Extension, additional information reasonably satisfactory
to the requesting party confirming the satisfaction of any of the foregoing if,
in the reasonable good faith judgment of such Agent or Required Lenders, such
request is warranted under the circumstances. SECTION 6. REPRESENTATIONS AND
WARRANTIES In order to induce Agents and Lenders to enter into this Agreement
and to make each Credit Extension to be made thereby, the Borrower and each
other Credit Party represents and warrants to each Agent and Lender, on the
Closing Date that the following statements are true and correct: 93

 

 








New Microsoft Word Document_orion_page_118.gif [tmb-20200608xex10dd1g118.gif]

Section 6.1 Organization; Requisite Power and Authority; Qualification. Each of
the Borrower and each of its Subsidiaries (a) is duly organized, validly
existing and in good standing under the laws of its jurisdiction of organization
as identified in Schedule 6.1, (b) has all requisite power and authority to own
and operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Credit Documents to which it is a
party and to carry out the transactions contemplated thereby, and (c) is
qualified to do business and in good standing in every jurisdiction where
necessary to carry out its business and operations, except in jurisdictions
where the failure to be so qualified or in good standing has not had, and could
not be reasonably expected to have, a Material Adverse Effect. The Credit
Parties have full power and authority to own, operate and charter to others,
vessels documented under the laws of the United States of America. The Borrower
and each other Credit Party is and will remain a “United States citizen” within
the meaning of Section 2 of the Shipping Act and is eligible to own and operate
vessels in the coastwise trade. Each Vessel was or will be built in the United
States, has never been rebuilt outside the United States and has never been
owned by any Person other than a “United States citizen” within the meaning of
the Shipping Act. Section 6.2Equity Interests and Ownership.Schedule 6.2
correctly sets forth the ownership interest of the Borrower in its Subsidiaries
as of the Closing Date.The Equity Interests of each Credit Party and its
Subsidiaries have been duly authorized and validly issued and is fully paid and
non-assessable. Except as set forth on Schedule 6.2, as of the Closing Date,
there is no existing option, warrant, call, right, commitment, buy-sell, voting
trust or other shareholder agreement or other agreement to which any Subsidiary
is a party requiring, and there is no membership interest or other Equity
Interests of any Subsidiary outstanding which upon conversion or exchange would
require, the issuance by any Subsidiary of any additional membership interests
or other Equity Interests of any Subsidiary or other Securities convertible
into, exchangeable for or evidencing the right to subscribe for or purchase, a
membership interest or other Equity Interests of any Subsidiary. Section 6.3 Due
Authorization. The execution, delivery and performance of the Credit Documents
have been duly authorized by all necessary action on the part of each Credit
Party that is a party thereto. Section 6.4 No Conflict. The execution, delivery
and performance by Credit Parties of the Credit Documents to which they are
parties and the consummation of the transactions contemplated by the Credit
Documents do not and will not (a) violate in any material respect any provision
of any Applicable Laws relating to any Credit Party, any of the Organizational
Documents of any Credit Party, or any order, judgment or decree of any court or
other agency of government binding on any Credit Party; (b) except as could not
reasonably be expected to have a Material Adverse Effect, conflict with, result
in a breach of or constitute (with due notice or lapse of time or both) a
default under any other Contractual Obligations of any Credit Party; (c) result
in or require the creation or imposition of any Lien upon any of the properties
or assets of any Credit Party (other than any Liens created under any of the
Credit Documents in favor of the Collateral Agent for the benefit of the holders
of the Obligations) whether now owned or hereafter acquired; or (d) require any
approval of stockholders, members or partners or any approval or consent of any
Person under any Contractual Obligation of any Credit Party. 94

 

 








New Microsoft Word Document_orion_page_119.gif [tmb-20200608xex10dd1g119.gif]

Section 6.5 Governmental Consents. The execution, delivery and performance by
the Credit Parties of the Credit Documents to which they are parties and the
consummation of the transactions contemplated by the Credit Documents do not and
will not require, as a condition to the effectiveness thereof, any registration
with, consent or approval of, or notice to, or other action to, with or by, any
Governmental Authority except for filings and recordings with respect to the
Collateral to be made, or otherwise delivered to the Collateral Agent for filing
and/or recordation, as of the Closing Date and other filings, recordings or
consents which have been obtained or made, as applicable. Section 6.6 delivered
by each obligation of such Binding Obligation. Each Credit Document has been
duly executed and Credit Party that is a party thereto and is the legally valid
and binding Credit Party, enforceable against such Credit Party in accordance
with its respective terms, except as may be limited by Debtor Relief Laws or by
equitable principles relating to enforceability. Section 6.7 Financial
Statements. (a) Subsidiaries The audited consolidated balance sheet of the
Borrower and its for the most recent Fiscal Year ended, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such Fiscal Year, including the notes thereto (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; (ii) fairly present the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) show all material indebtedness and other
liabilities, direct or contingent, of the Borrower and its Subsidiaries as of
the date thereof, including liabilities for taxes, material commitments and
Indebtedness. (b)The unaudited consolidated balance sheet of the Borrower and
its Subsidiaries for the most recent Fiscal Quarter ended, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such Fiscal Quarter (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses (i)
and (ii), to the absence of footnotes and to normal year-end audit adjustments,
and (iii) show all material indebtedness and other liabilities, direct or
contingent, of the Borrower and its Subsidiaries as of the date of such
financial statements, including liabilities for taxes, material commitments and
Indebtedness. (c) The consolidated forecasted balance sheet and statements of
income and cash flows of the Borrower and its Subsidiaries delivered pursuant to
Section 7.1(d) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were fair in light of the conditions existing
at the time of delivery of such forecasts, and represented, at the time of
delivery, the Borrower’s best estimate of its future financial condition and
performance. 95

 

 








New Microsoft Word Document_orion_page_120.gif [tmb-20200608xex10dd1g120.gif]

Section 6.8 No Material Adverse Effect; No Default. (a) No Material Adverse
Effect. Since December 31, 2014, no event, circumstance or change has occurred
that has caused or evidences, either in any case or in the aggregate, a Material
Adverse Effect. (b) No Default. No Default has occurred and is continuing.
Section 6.9 Tax Matters. Each Credit Party and its subsidiaries have filed all
federal, state and other material tax returns and reports required to be filed,
and have paid all federal, state and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their respective
properties, assets, income, businesses and franchises otherwise due and payable,
except those being actively contested in good faith and by appropriate
proceedings and for which adequate reserves have been provided in accordance
with GAAP. There is no proposed tax assessment against any Credit Party or any
of its Subsidiaries that would, if made, have a Material Adverse Effect. Section
6.10Properties. (a) Title.Each of the Credit Parties and its Subsidiaries has
(i) good, sufficient and legal title to (in the case of fee interests in real
property), (ii) valid leasehold interests in (in the case of leasehold interests
in real or personal property), and (iii) good title to (in the case of all other
personal property), all of their respective properties and assets reflected in
their financial statements and other information referred to in Section 6.7 and
in the most recent financial statements delivered pursuant to Section 7.1, in
each case except for assets disposed of since the date of such financial
statements as permitted under Section 8.9. All such properties and assets are
free and clear of Liens other than Permitted Liens. (b) Real Estate. As of the
Closing Date, Schedule 6.10(b) contains a true, accurate and complete list of
all Real Estate Assets of the Credit Parties. (c) Intellectual Property. Each
Credit Party and its Subsidiaries owns or is validly licensed to use all
Intellectual Property that is necessary for the present conduct of its business,
free and clear of Liens (other than Permitted Liens), without conflict with the
rights of any other Person unless the failure to own or benefit from such valid
license could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. To the knowledge of each Credit Party, no Credit
Party nor any of its Subsidiaries is infringing, misappropriating, diluting, or
otherwise violating the IntellectualProperty rights of any other Person unless
such infringement, misappropriation, dilution or violation could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. (d) Vessels. (i) The Borrower and each Credit Party is the sole
owner of the whole of the Vessel set forth opposite its name on Schedule
6.10(d). All of the Vessels are owned by each of them, respectively, free and
clear of any Lien of any nature whatsoever, except as provided for in the
Collateral Documents, and as permitted by Section 8.2.The Fleet Mortgage, when
duly executed and delivered by the relevant 96

 

 








New Microsoft Word Document_orion_page_121.gif [tmb-20200608xex10dd1g121.gif]

Credit Parties, will be effective to create in favor of the Collateral Agent a
legal, valid and enforceable Lien on all of the Credit Party’s right, title and
interest in and to the Vessel under such Fleet Mortgage and the proceeds
thereof, and when the Fleet Mortgage is filed in the offices specified on
Schedule 6.10(d), the Fleet Mortgage shall constitute a Lien on, and security
interest in, all right, title and interest of the Credit Parties in such Vessels
that are subject of the Fleet Mortgage and the proceeds thereof, in each case
prior and superior in right to any other Person, other than Permitted Liens.
(ii) To the extent required by Applicable Law, each Vessel is : (A) classified
in the highest classification for vessels of the same age and type in the
American Bureau of Shipping (or other classification society acceptable to the
Administrative Agent) and is in class without recommendation; (B) documented in
the name of the respective Credit Party, (C) duly qualified to operate in the
coastwise trade of the United States, (D) eligible to transport cargo between
ports in the United States under the Merchant Marine Act of 1920, (E) built in
the United States and has been continuously owned and operated by a citizen of
the United States, within the meaning of Section 2 of the Shipping Act, (F)
covered by hull and protection and indemnity and mortgagee’s interest insurance
in accordance with the requirements of this Agreement and the Fleet Mortgage
covering such Vessel, and otherwise satisfactory to the Collateral Agent; (G)
endorsed and documented in accordance with applicable legal requirements,
including, in the case of new Vessels, filings for all Vessels with the United
States Coast Guard, National Vessel Documentation Center, an Application for
Documentation, on form CG-1258, satisfactory to the Collateral Agent and its
counsel, seeking documentation of the Vessel in the name of the applicable
Credit Party as a vessel of the United States eligible to engage in the
coastwise trade, (H) subject to a valid certificate of inspection issued by the
United States Coast Guard, and each such certificate of inspection is in full
force and effect without recommendation and (I) has been issued a Builder’s
Certification by Builder, on form CG-1261, or if such new Vessel has been
previously documented in the name of Builder, is subject to a Bill of Sale, on
form CG-1340, satisfactory to the Collateral Agent, sufficient (when filed with
the United States Coast Guard, National Vessel Documentation Center), to vest
good title to the New Vessel in the applicable Credit Party, free and clear of
all Liens (other than Permitted Liens). Section 6.11Environmental Matters. (a)
No Credit Party nor any of its Subsidiaries nor any of their respective current
Facilities (solely during and with respect to such Person’s ownership thereof)
or operations, and to their knowledge, no former Facilities (solely during and
with respect to any Credit Party’s or its Subsidiary’s ownership thereof), are
subject to any outstanding order, consent decree or settlement agreement with
any Person relating to any Environmental Law, any Environmental Claim, or any
Hazardous Materials Activity that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect; (b) no Credit Party
nor any of its Subsidiaries has received any letter or request for information
under Section 104 of the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. § 9604) or any comparable state law; (c) there are and,
to each Credit Party’s and its Subsidiaries’ knowledge, have been, no Hazardous
Materials Activities which could 97

 

 








New Microsoft Word Document_orion_page_122.gif [tmb-20200608xex10dd1g122.gif]

reasonably be expected to form the basis of an Environmental Claim against such
Credit Party or any of its Subsidiaries that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect; (d) no Credit
Party nor any of its Subsidiaries has filed any notice under any Environmental
Law indicating past or present treatment of Hazardous Materials at any Facility
(solely during and with respect to such Credit Party’s or its Subsidiary’s
ownership thereof), and neither the Borrower’s nor any of its Subsidiaries’
operations involves the generation, transportation, treatment, storage or
disposal of hazardous waste, as defined under 40 C.F.R. Parts 260-270 or any
equivalent state rule defining hazardous waste. Compliance with all current
requirements pursuant to or under Environmental Laws could not be reasonably
expected to have, individually or in the aggregate, a Material Adverse Effect.
Section 6.12No Defaults. No Credit Party nor any of its Subsidiaries is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any of its Contractual Obligations (other
than Contractual Obligations relating to Indebtedness), except in each case
where the consequences, direct or indirect, of such default or defaults, if any,
could not reasonably be expected to have a Material Adverse Effect. Section
6.13No Litigation or other Adverse Proceedings. There are no Adverse Proceedings
that (a) purport to affect or pertain to this Agreement or any other Credit
Document, or any of the transactions contemplated hereby or (b) could reasonably
be expected to have a Material Adverse Effect. Neither the Borrower nor any of
its Subsidiaries is subject to or in default with respect to any final
judgments, writs, injunctions, decrees, rules or regulations of any Governmental
Authority, that, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect. Section 6.14Information Regarding the
Borrower and its Subsidiaries.Set forth on Schedule 6.14, is the jurisdiction of
organization, the exact legal name (and for the prior five (5) years or since
the date of its formation has been) and the true and correct U.S. taxpayer
identification number (or foreign equivalent, if any) of the Borrower and each
of its Subsidiaries as of the Closing Date. Section 6.15Governmental Regulation.
(a) No Credit Party nor any of its Subsidiaries is subject to regulation under
the Investment Company Act of 1940. No Credit Party nor any of its Subsidiaries
is an “investment company” or a company “controlled” by a “registered investment
company” or a “principal underwriter” of a “registered investment company” as
such terms are defined in the Investment Company Act of 1940. (b) No Credit
Party nor any of its Subsidiaries is an “enemy” or an “ally of the enemy” within
the meaning of Section 2 of the Trading with the Enemy Act of the United States
of America (50 U.S.C. App. §§ 1 et seq.), as amended. To its knowledge, no
Credit Party nor any of its Subsidiaries is in violation of (a) the Trading with
the Enemy Act, as amended, (b) any of the foreign assets control regulations of
the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) or any enabling legislation or executive order relating thereto or (c)
the Patriot Act. No Credit Party nor any of its Subsidiaries (i) is a blocked
person described in Section 1 of the 98

 

 








New Microsoft Word Document_orion_page_123.gif [tmb-20200608xex10dd1g123.gif]

Anti-Terrorism Order or (ii) to the best of its knowledge, engages in any
dealings or transactions, or is otherwise associated, with any such blocked
person. (c) None of the Credit Parties or their Subsidiaries or their respective
Affiliates is in violation of and shall not violate any of the country or list
based economic and trade sanctions administered and enforced by OFAC that are
described or referenced at http://www.ustreas.gov/offices/enforcement/ofac/ or
as otherwise published from time to time. (d) None of the Credit Parties or
their Subsidiaries or their respective Affiliates (i) is a Sanctioned Person or
a Sanctioned Entity, (ii) has more than ten percent (10%) of its assets located
in Sanctioned Entities, or (iii) derives more than ten percent (10%) of its
operating income from investments in, or transactions with Sanctioned Persons or
Sanctioned Entities. The proceeds of any Loan will not be used and have not been
used to fund any operations in, finance any investments or activities in or make
any payments to, a Sanctioned Person or a Sanctioned Entity. (e) Each Credit
Party and its Subsidiaries is in compliance with the Foreign Corrupt Practices
Act, 15 U.S.C. §§ 78dd-1, et seq., and any foreign counterpart thereto. None of
the Credit Parties or their respective Subsidiaries has made a payment,
offering, or promise to pay, or authorized the payment of, money or anything of
value (a) in order to assist in obtaining or retaining business for or with, or
directing business to, any foreign official, foreign political party, party
official or candidate for foreign political office, (b) to a foreign official,
foreign political party or party official or any candidate for foreign political
office, and (c) with the intent to induce the recipient to misuse his or her
official position to direct business wrongfully to such Credit Party or any of
its Subsidiaries or to any other Person, in violation of the Foreign Corrupt
Practices Act, 15 U.S.C. §§ 78dd-1, et seq. (f)To the extent applicable, each
Credit Party and its Subsidiaries are in compliance with Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001) (as amended from time to time, the
“Patriot Act”). (g) No Credit Party or any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of any Credit Extension made to such Credit Party will be used (i)
to purchase or carry any such Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any such Margin Stock or for any purpose that
violates, or is inconsistent with, the provisions of Regulation T, U or X of the
Board of Governors of the Federal Reserve System as in effect from time to time
or (ii) to finance or refinance any (A) commercial paper issued by such Credit
Party or (B) any other Indebtedness, except for Indebtedness that such Credit
Party incurred for general corporate or working capital purposes. Section
6.16Employee Matters. No Credit Party nor any of its Subsidiaries is engaged in
any unfair labor practice that could reasonably be expected to have a Material
Adverse Effect. There is (a) no unfair labor practice complaint pending against
any Credit Party or any of its 99

 

 








New Microsoft Word Document_orion_page_124.gif [tmb-20200608xex10dd1g124.gif]

Subsidiaries, or to the best knowledge of each Credit Party, threatened against
any of them before the National Labor Relations Board and no grievance or
arbitration proceeding arising out of or under any collective bargaining
agreement that is so pending against any Credit Party or any of its Subsidiaries
or to the best knowledge of each Credit Party, threatened against any of them,
(b) no strike or work stoppage in existence or to the knowledge of each Credit
Party, threatened that involves any Credit Party or any of its Subsidiaries, and
(c) to the best knowledge of each Credit Party, no union representation question
existing with respect to the employees of any Credit Party or any of its
Subsidiaries and, to the best knowledge of each Credit Party, no union
organization activity that is taking place, except (with respect to any matter
specified in clause (a), (b) or (c) above, either individually or in the
aggregate) such as could not reasonably be expected to have a Material Adverse
Effect. Section 6.17Pension Plans. (a) Except as could not reasonably be
expected to have a Material Adverse Effect, each of the Credit Parties and their
Subsidiaries are in compliance with all applicable provisions and requirements
of ERISA and the Internal Revenue Code and the regulations and published
interpretations thereunder with respect to its Pension Plan, and have performed
all their obligations under each Pension Plan in all material respects, (b) each
Pension Plan which is intended to qualify under Section 401(a) of the Internal
Revenue Code has received a favorable determination letter or is the subject of
a favorable opinion letter from the Internal Revenue Service indicating that
such Pension Plan is so qualified and, to the best knowledge of the Credit
Parties, nothing has occurred subsequent to the issuance of such determination
letter which would cause such Pension Plan to lose its qualified status except
where such event could not reasonably be expected to result in a Material
Adverse Effect, (c) except as could not reasonably be expected to have a
Material Adverse Effect, no liability to the PBGC (other than required premium
payments), the Internal Revenue Service, any Pension Plan (other than for
routine claims and required funding obligations in the ordinary course) or any
trust established under Title IV of ERISA has been incurred by any Credit Party,
any of its Subsidiaries or any of their ERISA Affiliates, (d) except as would
not reasonably be expected to result in liability to the Borrower or any of its
Subsidiaries in excess of $2,000,000, no ERISA Event has occurred, and (e)
except to the extent required under Section 4980B of the Internal Revenue Code
and Section 601 et seq. of ERISA or similar state laws and except as could not
reasonably be expected to have a Material Adverse Effect, no Pension Plan
provides health or welfare benefits (through the purchase of insurance or
otherwise) for any retired or former employee of the Borrower or any of its
Subsidiaries. Section 6.18Solvency. The Borrower, individually, and the Borrower
and its Subsidiaries taken as a whole on a consolidated basis are and, upon the
incurrence of any Credit Extension on any date on which this representation and
warranty is made, will be, Solvent. Section 6.19Compliance with Laws. Each
Credit Party and its Subsidiaries is in compliance with (a) the Patriot Act and
OFAC rules and regulations as provided in Section 6.15 and (b) except such
non-compliance with such other Applicable Laws that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, all other Applicable Laws. Each Credit Party and its Subsidiaries
possesses all certificates, authorities or permits issued by appropriate
Governmental Authorities necessary to conduct the business now operated by them
and the failure of which to have could reasonably be expected to have a Material
Adverse Effect and have not received any notice of proceedings relating to the
100

 

 








New Microsoft Word Document_orion_page_125.gif [tmb-20200608xex10dd1g125.gif]

revocation or modification of any such certificate, authority or permit the
failure of which to have or retain could reasonably be expected to have a
Material Adverse Effect. Section 6.20Disclosure. No representation or warranty
of any Credit Party contained in any Credit Document or in any other documents,
certificates or written statements furnished to the Lenders by or on behalf of
the Borrower or any of its Subsidiaries for use in connection with the
transactions contemplated hereby (other than projections and pro forma financial
information contained in such materials) contains any untrue statement of a
material fact or omits to state a material fact (known to any Credit Party, in
the case of any document not furnished by any of them) necessary in order to
make the statements contained herein or therein not misleading in any material
manner in light of the circumstances in which the same were made. Any
projections and pro forma financial information contained in such materials are
based upon good faith estimates and assumptions believed by the Credit Parties
to be reasonable at the time made, it being recognized by the Administrative
Agent and the Lenders that such projections as to future events are not to be
viewed as facts and that actual results during the period or periods covered by
any such projections may differ from the projected results and that such
differences may be material. There are no facts known to any Credit Party (other
than matters of a general economic nature) that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect
and that have not been disclosed herein or in such other documents, certificates
and statements furnished to the Lenders. Section 6.21Insurance. (a) The
properties of the Credit Parties and their Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of such
Persons, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Credit Party or the
applicable Subsidiary operates. The insurance coverage of the Borrower and its
Subsidiaries as in effect on the Closing Date is outlined as to carrier, policy
number, expiration date, type, amount and deductibles on Schedule 6.21. (b) The
Borrower and the Credit Parties shall ensure that insurance policies pertaining
to Vessels provide that (i) there shall be no recourse against the Collateral
Agent for the payment of premiums, commissions or deductibles, (ii) if such
policies provide for the payment of club calls, assessments or advances, there
shall be no recourse against the Collateral Agent for the payment thereof and
(iii) to the extent obtainable from underwriters or brokers, the Collateral
Agent will receive at least fourteen (14) days written notice from the insurance
company or broker prior to cancellation or any material alteration in the
insurance policy or reduction in coverage which could materially affect the
interest of the Collateral Agent. (c) Should any Vessel be navigated outside her
customary navigation limits, the Borrower shall, prior to any such navigation,
procure an endorsement to the policies obtained hereunder authorizing such
navigation, and procure increased value, war risk and related coverages as may
be reasonably required by the Collateral Agent. 101

 

 








New Microsoft Word Document_orion_page_126.gif [tmb-20200608xex10dd1g126.gif]

(d) Should the Borrower or any Subsidiary fail to obtain any insurance referred
to herein, the Borrower shall give the Collateral Agent written notice of such
fact, endeavor to obtain such insurance and detain such Vessel in port until
such insurance has been obtained. Section 6.22Pledge Agreement and Security
Agreement. The Pledge Agreement and the Security Agreement are effective to
create in favor of the Collateral Agent, for the ratable benefit of the holders
of the Obligations, a legal, valid and enforceable security interest in the
Collateral identified therein, except to the extent the enforceability thereof
may be limited by applicable Debtor Relief Laws affecting creditors’ rights
generally and by equitable principles of law (regardless of whether enforcement
is sought in equity or at law), and the Pledge Agreement and the Security
Agreement shall create a fully perfected Lien on, and security interest in, all
right, title and interest of the obligors thereunder in such Collateral, in each
case prior and superior in right to any other Lien (i) with respect to any such
Collateral that is a “security” (as such term is defined in the UCC) and is
evidenced by a certificate, when such Collateral is delivered to the Collateral
Agent with duly executed stock powers with respect thereto, (ii) with respect to
any such Collateral that is a “security” (as such term is defined in the UCC)
but is not evidenced by a certificate, when UCC financing statements in
appropriate form are filed in the appropriate filing offices in the jurisdiction
of organization of the pledgor or when “control” (as such term is defined in the
UCC) is established by the Collateral Agent over such interests in accordance
with the provision of Section 8-106 of the UCC, or any successor provision, and
(iii) with respect to any such Collateral that is not a “security” (as such term
is defined in the UCC), when UCC financing statements in appropriate form are
filed in the appropriate filing offices in the jurisdiction of organization of
the pledgor (to the extent such security interest can be perfected by filing
under the UCC). Section 6.23[Reserved]. Section 6.24Vessel Qualification. To the
extent required by Applicable Law, the Borrower maintains in its possession, or
causes each Credit Party to maintain in its possession, a current SMC for each
Vessel, a DOC for the operator of each Vessel and a United States Coast Guard
Certificate of Financial Responsibility (Water Pollution) with respect to each
Vessel. Upon reasonable request of the Administrative Agent at any time and from
time to time, the Borrower shall deliver confirmation to the Administrative
Agent that each of the foregoing certificates is in force and effect. Neither
the Borrower nor any Credit Party requires an ISSC to operate any Vessel for the
intended domestic coastal trade of the Vessels. SECTION 7. AFFIRMATIVE COVENANTS
Each Credit Party covenants and agrees that until the Obligations shall have
been paid in full or otherwise satisfied, and the Commitments hereunder shall
have expired or been terminated, such Credit Party shall perform, and shall
cause each of its Subsidiaries to perform, all covenants in this Section 7.
Section 7.1 Financial Statements and Other Reports. The Borrower will deliver,
or will cause to be delivered, to the Administrative Agent and each of the
Lenders: 102

 

 








New Microsoft Word Document_orion_page_127.gif [tmb-20200608xex10dd1g127.gif]

(a) Quarterly Financial Statements for the Borrower and its Subsidiaries. Within
forty-five (45) days after the end of each Fiscal Quarter of each Fiscal Year
(excluding the fourth Fiscal Quarter) or the date such information is filed with
the SEC, the consolidated balance sheets of the Borrower and its Subsidiaries as
at the end of such Fiscal Quarter and the related consolidated statements of
income, stockholders’ equity and cash flows of the Borrower and its Subsidiaries
for such Fiscal Quarter and for the period from the beginning of the then
current Fiscal Year to the end of such Fiscal Quarter, setting forth in each
case in comparative form the corresponding figures for the corresponding periods
of the previous Fiscal Year, all in reasonable detail and consistent in all
material respects with the manner of presentation as of the Closing Date,
together with a Financial Officer Certification with respect thereto; (b)Audited
Annual Financial Statements for the Borrower and its Subsidiaries. Upon the
earlier of the date that is ninety (90) days after the end of each Fiscal Year
of the Borrower or the date such information is filed with the SEC, (i) the
consolidated balance sheets of the Borrower and its Subsidiaries as at the end
of such Fiscal Year and the related consolidated statements of income,
stockholders’ equity and cash flows of the Borrower and its Subsidiaries for
such Fiscal Year, setting forth in each case in comparative form the
corresponding figures for the previous Fiscal Year, in reasonable detail and
consistent in all material respects with the manner of presentation as of the
Closing Date, together with a Financial Officer Certification with respect
thereto; and (ii) with respect to such consolidated financial statements a
report thereon of Grant Thornton LLP or other independent certified public
accountants of recognized national standing selected by the Borrower, which
report shall be unqualified as to going concern and scope of audit, and shall
state that such consolidated financial statements fairly present, in all
material respects, the consolidated financial position of the Borrower and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated in conformity with GAAP applied on a
basis consistent with prior years (except as otherwise disclosed in such
financial statements) and that the examination by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards); (c) Compliance Certificate. Together
with each delivery of the financial statements pursuant to clauses (a) and (b)
of Section 7.1 a duly completed Compliance Certificate; (d)Annual Budget. Within
thirty (30) days following the end of each Fiscal Year of the Borrower,
forecasts prepared by management of the Borrower, in form reasonably
satisfactory to the Administrative Agent and the Required Lenders, of
consolidated balance sheets and statements of income or operations and cash
flows of the Borrower and its Subsidiaries on a quarterly basis for the
immediately following Fiscal Year (including the Fiscal Year(s) in which the
Term Loan Maturity Date, the maturity date of any Term Loan established after
the Closing Date and the Revolving Commitment Termination Date occur); 103

 

 








New Microsoft Word Document_orion_page_128.gif [tmb-20200608xex10dd1g128.gif]

(e) Information Regarding Collateral. Each Credit Party will furnish to the
Collateral Agent prior written notice of any change (A) in such Borrower’s legal
name, (B) in such Borrower’s corporate structure, or (C) in such Borrower’s
Federal Taxpayer Identification Number; and (f)Securities and Exchange
Commission Filings. Promptly after the same are filed, copies of all annual,
regular, periodic and special reports and registration statements that the
Borrower may file or be required to file with the SEC under Section 13 or 15(d)
of the Exchange Act, provided that any documents required to be delivered
pursuant to this Section 7.1(f) shall be deemed to have been delivered on the
date (i) on which the Borrower posts such documents, or provides a link thereto
on the Borrower’s website; or (ii) on which such documents are posted on the
Borrower’s behalf on Syndtrak or another relevant website, if any to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
further that: (x) upon written request by the Administrative Agent, the Borrower
shall deliver paper copies of such documents to the Administrative Agent for
further distribution to each Lender until a written request to cease delivering
paper copies is given by the Administrative Agent and (y) the Borrower shall
notify (which may be by facsimile or electronic mail) the Administrative Agent
of the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything to the contrary, as to any information contained in
materials furnished pursuant to this Section 7.1(f), the Borrower shall not be
separately required to furnish such information under Sections 7.1(a) or (b)
above or pursuant to any other requirement of this Agreement or any other Credit
Document. (g) Notice of Default and Material Adverse Effect. Promptly upon any
Authorized Officer of any Credit Party obtaining knowledge (i) of any condition
or event that constitutes a Default or an Event of Default or that notice has
been given to any Credit Party with respect thereto; (ii) that any Person has
given any notice to any Credit Party or any of its Subsidiaries or taken any
other action with respect to any event or condition set forth in Section 9.1(b),
or (iii) the occurrence of any Material Adverse Effect, a certificate of its
Authorized Officers specifying the nature and period of existence of such
condition, event or change, or specifying the notice given and action taken by
any such Person and the nature of such claimed Event of Default, Default, event
or condition or change, and what action the Credit Parties have taken, are
taking and propose to take with respect thereto; (h)ERISA. (i) Promptly upon
becoming aware of the occurrence of or forthcoming occurrence of any ERISA
Event, a written notice specifying the nature thereof, what action the any
Credit Party, any of its Subsidiaries or any of their respective ERISA
Affiliates has taken, is taking or proposes to take with respect thereto and,
when known, any action taken or threatened by the Internal Revenue Service, the
Department of Labor or the PBGC with respect thereto; and (ii) (1) promptly upon
reasonable request of the Administrative Agent, copies of each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) filed by any
Credit Party, any of its Subsidiaries or any of their respective ERISA
Affiliates with respect to each Pension Plan; and (2) promptly 104

 

 








New Microsoft Word Document_orion_page_129.gif [tmb-20200608xex10dd1g129.gif]

after their receipt, copies of all notices received by any Credit Party, any of
its Subsidiaries or any of their respective ERISA Affiliates from a
Multiemployer Plan sponsor concerning an ERISA Event; (i) Securities and
Exchange Commission Filings. Promptly after the same are available, copies of
each annual report, proxy or financial statement or other report or
communication sent to the stockholders of the Borrower, and copies of all
annual, regular, periodic and special reports and registration statements that
the Borrower may file or be required to file with the Securities and Exchange
Commission under Section 13 or 15(d) of the Exchange Act, and not otherwise
required to be delivered to the Administrative Agent pursuant hereto; (j)
Securities and Exchange Commission Investigations.Promptly, and in any event
within five (5) Business Days after receipt thereof by any Credit Party or any
Subsidiary thereof, copies of each notice or other correspondence received from
the Securities and Exchange Commission (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Credit Party or any Subsidiary thereof; and (k) 13-Week Cash Flow
Forecast.Commencing with the week beginning Monday, May 20, 2019, and on a
weekly basis thereafter (by 5:00 p.m. New York City time no later than the
fourth (4th) Business Day of each week), an internally prepared 13-week rolling
cash flow forecast, which shall (A) show receipts and disbursements of the
Credit Parties projected through such period, (B) commencing with the second
such forecast and for each such forecast thereafter, contain a comparison of the
Credit Parties’ actual receipts and disbursements for the prior week to the
projected receipts and disbursements for such week as set forth in the cash flow
forecast for such week (on a line-item and aggregate basis), and (C) otherwise
be in form and substance, and with such detail, as is reasonably acceptable to
the Required Lenders (each such report, a “13-Week Cash Flow Forecast”). Not
later than the second (2nd) Business Day after delivery of any 13-Week Cash Flow
Forecast, the Credit Parties shall cause their senior management to make
themselves available during normal business hours for a telephonic meeting with
the Lenders and their advisors to discuss information contained in such 13-Week
Cash Flow Forecast, as well as any other information regarding the Credit
Parties’ business results and operations reasonably requested by the Lenders.
(l)Other Information. (i) Promptly upon their becoming available, copies of all
financial statements, reports, notices and proxy statements sent or made
available generally by the Borrower to its security holders acting in such
capacity or by any Subsidiary of the Borrower to its security holders, if any,
other than the Borrower or another Subsidiary of the Borrower, provided that no
Credit Party shall be required to deliver to the Administrative Agent or any
Lender the minutes of any meeting of its Board of Directors, and (ii) such other
information and data with respect to the Borrower or any of its Subsidiaries as
from time to time may be reasonably requested by the Administrative Agent or the
Required Lenders. 105

 

 








New Microsoft Word Document_orion_page_130.gif [tmb-20200608xex10dd1g130.gif]

Each notice pursuant to clauses (h) and (i) of this Section 7.1 shall be
accompanied by a statement of an Authorized Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower and/or the other applicable Credit Party has taken and proposes to take
with respect thereto. Each notice pursuant to Section 7.1(g) shall describe with
particularity any and all provisions of this Agreement and any other Credit
Document that have been breached. Section 7.2 Existence Each Credit Party will,
and will cause each of its Subsidiaries to, at all times preserve and keep in
full force and effect its existence and all rights and franchises, licenses and
permits material to its business, except to the extent permitted by Section 8.9
or not constituting an Asset Sale hereunder. Section 7.3 Payment of Taxes and
Claims. Each Credit Party will, and will cause each of its Subsidiaries to, pay
(a) all federal, state and other material taxes imposed upon it or any of its
properties or assets or in respect of any of its income, businesses or
franchises before any penalty or fine accrues thereon and (b) all claims
(including claims for labor, services, materials and supplies) for sums that
have become due and payable and that by law have or may become a Lien upon any
of its properties or assets, prior to the time when any penalty or fine shall be
incurred with respect thereto; provided, no such tax or claim need be paid if it
is being contested in good faith by appropriate proceedings promptly instituted
and diligently conducted, so long as (i) adequate reserve or other appropriate
provision, as shall be required in conformity with GAAP shall have been made
therefor, and (ii) in the case of a tax or claim which has or may become a Lien
against any of the Collateral, such contest proceedings conclusively operate to
stay the sale of any portion of the Collateral to satisfy such tax or claim. The
Borrower will not, nor will it permit any of its Subsidiaries to, file or
consent to the filing of any consolidated income tax return with any Person
(other than any the Borrower or any Subsidiary). Section 7.4Maintenance of
Properties. Each Credit Party will, and will cause each of its Subsidiaries to,
maintain or cause to be maintained in good repair, working order and condition,
ordinary wear and tear excepted, all material properties used or useful in the
business of any Credit Party and its Subsidiaries and from time to time will
make or cause to be made all appropriate repairs, renewals and replacements
thereof. Section 7.5 Insurance. The Credit Parties will maintain or cause to be
maintained, with financially sound and reputable insurers, property insurance,
such public liability insurance, third party property damage insurance with
respect to liabilities, losses or damage in respect of the assets, properties
and businesses of the each Credit Party and its Subsidiaries as may customarily
be carried or maintained under similar circumstances by Persons of established
reputation engaged in similar businesses, in each case in such amounts, with
such deductibles, covering such risks and otherwise on such terms and conditions
as shall be customary for such Persons; provided that the Borrower and each of
its Subsidiaries shall maintain at all times pollution legal liability insurance
with coverage amounts equal to or greater than, deductibles no greater than, and
otherwise with terms and conditions no less favorable to the Lenders than, the
pollution legal liability insurance in effect as of the Closing Date. Without
limiting the generality of the foregoing, each of the Borrower and its
Subsidiaries will maintain or cause to be maintained (a) flood insurance with
respect to each Flood Hazard Property, if any, that is located in a community
that participates in the National Flood Insurance Program, in each case 106

 

 








New Microsoft Word Document_orion_page_131.gif [tmb-20200608xex10dd1g131.gif]

in compliance with any applicable regulations of the Board of Governors of the
Federal Reserve System, and (b) replacement value casualty insurance on the
Collateral under such policies of insurance, with such insurance companies, in
such amounts, with such deductibles, and covering such risks as are at all times
carried or maintained under similar circumstances by Persons of established
reputation engaged in similar businesses. Each such policy of insurance shall
(i) name the Collateral Agent, on behalf of the holders of the Obligations, as
an additional insured thereunder as its interests may appear, and (ii) in the
case of each property insurance policy, contain a loss payable clause or
endorsement, reasonably satisfactory in form and substance to the Collateral
Agent, that names the Collateral Agent, on behalf of the holders of the
Obligations, as the loss payee thereunder and provides for at least thirty (30)
days’ prior written notice (or such shorter prior written notice as may be
agreed by the Collateral Agent in its reasonable discretion) to the Collateral
Agent of any modification or cancellation of such policy. Section 7.6
Inspections, Reports, Etc. (a) Each Credit Party will, and will cause each of
its Subsidiaries to, permit representatives and independent contractors of the
Administrative Agent, the Collateral Agent and each Lender to visit and inspect
any of its properties, to conduct field audits, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants, all at the expense of the Borrower and at
such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided,
however, that so long as no Event of Default exists, the Borrower shall not be
obligated to pay for more than one (1) such inspection per Fiscal Quarter of the
Borrower and that when an Event of Default exists the Administrative Agent or
any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and without advance notice. (b) Each Credit
Party will, and will cause each of its Subsidiaries to, permit representatives
and independent contractors of the Administrative Agent, the Collateral Agent
and each Lender to visit and inspect any of its properties, to conduct field
audits, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants for
the purpose of preparing and producing (i) appraisals of the equipment owned by
such Credit Party and (ii) reports with respect to the enterprise value of the
Credit Parties taken as a whole, in each case, at the expense of the Borrower
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided,
however, that so long as no Event of Default exists, the Borrower shall not be
obligated to pay for more than (x) one (1) such equipment appraisal with respect
to each such Credit Party and (y) one (1) such enterprise valuation report with
respect to the Credit Parties, in each case, per Fiscal Year of the Borrower and
that when an Event of Default exists, the Administrative Agent or any Lender (or
any of their respective representatives or independent contractors) may do any
of the foregoing at the expense of the Borrower at any time during normal
business hours and without advance notice. 107

 

 








New Microsoft Word Document_orion_page_132.gif [tmb-20200608xex10dd1g132.gif]

(c) Any such representative or independent contractor described in the foregoing
clauses (a) and (b) of this Section 7.6, shall, in connection with conducting
such inspections, appraisals and/or enterprise valuations, wear reasonably
appropriate attire for such undertaking and comply with Applicable Laws and the
Borrower’s then-current invitee safety policies provided to such Person. Section
7.7 Lenders Meetings. The Borrower will, upon the request of the Administrative
Agent or the Required Lenders, participate in a meeting of the Administrative
Agent and the Lenders once during each Fiscal Year to be held at the Borrower’s
corporate offices (or at such other location as may be agreed to by the Borrower
and the Administrative Agent) at such time as may be agreed to by the Borrower
and the Administrative Agent. Section 7.8 Compliance with Laws and Material
Contracts. Each Credit Party will comply, and shall cause each of its
Subsidiaries and all other Persons, if any, on or occupying any Facilities to
comply, with (a) the Patriot Act and OFAC rules and regulations, (b) all other
Applicable Laws and (c) all Material Contracts, noncompliance with, with respect
to clauses (b) and (c), could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect. Section 7.9 Use of Proceeds. The
Credit Parties will use the proceeds of the Credit Extensions (a) on the Closing
Date (i) to finance the Closing Date Acquisition on the Closing Date, (ii) for
general corporate and working capital purposes or for capital expenditures,
(iii) to refinance simultaneously with the closing of this Agreement certain
existing Indebtedness that such Credit Party incurred for working capital or
general corporate purposes, (iv) to finance Permitted Acquisitions and to pay
fees, costs and expenses in connection therewith, whether or not consummated
and/or (v) to pay transaction fees, costs and expenses related to credit
facilities established pursuant to this Agreement and the other Credit
Documents, in each case not in contravention of Applicable Laws or of any Credit
Document, (b) on the Fourth Amendment Effective Date (i) for general corporate
and working capital purposes, (ii) to finance Permitted Acquisitions and to pay
fees, costs and expenses in connection therewith, whether or not consummated
and/or (iii) to pay transaction fees, costs and expenses related to credit
facilities established pursuant to the Fourth Amendment not in contravention of
Applicable Laws or of any Credit Document, (c) from and after the Fifth
Amendment Effective Date (i) for general corporate and working capital purposes,
(ii) to finance Permitted Acquisitions (to the extent permitted hereunder) and
to pay fees, costs and expenses in connection therewith, whether or not
consummated and/or (iii) to pay transaction fees, costs and expenses related to
the consummation of the Fifth Amendment not in contravention of Applicable Laws
or of any Credit Document and, (d) from and after the Sixth Amendment Effective
Date (i) for general corporate and working capital purposes, (ii) to finance
Permitted Acquisitions (to the extent permitted hereunder) and to pay fees,
costs and expenses in connection therewith, whether consummated and/or (iii) to
pay transaction fees, costs and expenses related consummation of the Sixth
Amendment not in contravention of Applicable Laws or or not to the of any Credit
Document and (e) from and after the Seventh Amendment Effective Date (i) for
general corporate and working capital purposes, (ii) to finance Permitted
Acquisitions (to the extent and at the times permitted hereunder) and to pay
fees, costs and expenses in connection therewith, whether or not consummated
and/or (iii) to pay transaction fees, costs and expenses related to the
consummation of the Seventh Amendment not in contravention of Applicable Laws or
of any 108

 

 








New Microsoft Word Document_orion_page_133.gif [tmb-20200608xex10dd1g133.gif]

Credit Document. No portion of the proceeds of any Credit Extension shall be
used (i) to refinance any commercial paper, or (ii) in any manner that causes or
might cause such Credit Extension or the application of such proceeds to violate
Regulation T, Regulation U or Regulation X of the Board of Governors of the
Federal Reserve System as in effect from time to time or any other regulation
thereof or to violate the Exchange Act. Section 7.10Environmental Matters. (a)
Environmental Disclosure. Each Credit Party will deliver to the Administrative
Agent and the Lenders with reasonable promptness, such documents and information
as from time to time may be reasonably requested by the Administrative Agent or
any Lender. (b) Hazardous Materials Activities, Etc. The Borrower shall promptly
take, and shall cause each of its Subsidiaries promptly to take, any and all
actions necessary to (i) cure any violation of applicable Environmental Laws by
such Credit Party or its Subsidiaries that would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and (ii) respond to
any Environmental Claim against such Credit Party or any of its Subsidiaries and
discharge any obligations it may have to any Person thereunder where failure to
do so would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect. Section 7.11Real Estate Assets. (a)Within forty-five
(45) days after the Sixth Amendment Effective Date (or such longer period as may
be agreed in writing by the Collateral Agent), the Credit Parties shall take all
such actions and execute and deliver, or cause to be executed and delivered, all
such Mortgages, documents, instruments, agreements, opinions and certificates
similar to those described in clause (b) immediately below that the Collateral
Agent shall reasonably request to create in favor of the Collateral Agent, for
the benefit of the holders of the Obligations, a valid and, subject to any
filing and/or recording referred to herein, enforceable Lien on, and security
interest in each fee-owned Real Estate Asset having a fair market value greater
than or equal to $1,000,000. The Administrative Agent may, in its reasonable
judgment, grant extensions of time for compliance or exceptions with the
provisions of this Section 7.11 by any Credit Party. (b) In order to create in
favor of the Collateral Agent, for the benefit of the holders of the
Obligations, a valid and, subject to any filing and/or recording referred to
herein, enforceable Lien on, and security interest in, any applicable Real
Estate Asset that is prior and superior in right to any other Lien (other than
Permitted Liens), the Administrative Agent and the Collateral Agent (with copies
sufficient for each Lender) shall have received, prior to such filing and/or
recording and at the sole cost and expense of the Credit Parties, the following
with respect to such Real Estate Asset, to the extent requested by the
Administrative Agent: (i) fully executed and notarized Mortgages, in proper form
for recording in all appropriate places in all applicable jurisdictions,
encumbering such Real Estate Asset; 109

 

 








New Microsoft Word Document_orion_page_134.gif [tmb-20200608xex10dd1g134.gif]

(ii) an opinion of counsel (which counsel shall be reasonably satisfactory to
the Collateral Agent) in each state in which such Real Estate Asset is located
with respect to the enforceability of the form(s) of Mortgages to be recorded in
such state and such other matters as the Collateral Agent may reasonably
request, in each case in form and substance reasonably satisfactory to the
Collateral Agent; (iii)(a) ALTA mortgagee title insurance policies or
unconditional commitments therefor issued by one or more title companies
reasonably satisfactory to the Collateral Agent (each, a “Title Policy”) with
respect to such Real Estate Asset, in amounts not less than the fair market
value of such Real Estate Asset, together with a title report issued by a title
company with respect thereto and copies of all recorded documents listed as
exceptions to title or otherwise referred to therein, each in form and substance
reasonably satisfactory to the Collateral Agent and (b) evidence reasonably
satisfactory to the Collateral Agent that such Borrower has paid to the title
company or to the appropriate Governmental Authorities all expenses and premiums
of the title company and all other sums required in connection with the issuance
of each Title Policy and all recording and stamp taxes (including mortgage
recording and intangible taxes) payable in connection with recording the
Mortgage for such Real Estate Asset in the appropriate real estate records; (iv)
a recently issued flood zone determination certificate; (v) evidence of flood
insurance with respect to each Flood Hazard Property that is located in a
community that participates in the National Flood Insurance Program, in each
case in compliance with clause (d) of this Section 7.11; (vi)if an exception to
the Title Policy with respect to any Real Estate Asset subject to a Mortgage
would arise without such ALTA surveys, ALTA surveys of such Real Estate Asset;
(vii) (A) reports and other reasonable information, in form, scope and substance
reasonably satisfactory to the Administrative Agent, regarding environmental
matters relating to such Real Estate Asset and (B) appraisals in form, scope and
substance, and from an appraiser, reasonably satisfactory to the Administrative
Agent with respect to each such Real Estate Assets; provided, that, in each case
with respect to the foregoing subclauses (A) and (B), the Credit Parties shall
cooperate with the Administrative Agent and its representatives and independent
contractors in connection with the preparation and production of all such
reports and appraisals, including, without limitation, by permitting such
Persons to enter upon the properties of the Credit Parties at reasonable times
during normal business hours and as often as may be reasonably necessary upon
reasonable prior notice, except that no prior notice shall be required during
the continuance of an Event of Default; and 110

 

 








New Microsoft Word Document_orion_page_135.gif [tmb-20200608xex10dd1g135.gif]

(viii)such other documents, agreements certificates and other information as the
Administrative Agent or the Collateral Agent may require to carry out the
purposes of this Section 7.11, in each case, in form, scope and substance
reasonably satisfactory to the Administrative Agent. (c) Each of the parties
hereto acknowledges and agrees that, if there are any Real Estate Assets subject
to Mortgages, any increase, extension or renewal of any of the Commitments or
Loans (including, without limitation, any incremental credit facilities
hereunder, but excluding (i) any continuation or conversion of Borrowings, (ii)
the making of any Revolving Loans or 364-Day Revolving Loans or (iii) the
issuance, renewal or extension of Letters of Credit) shall be subject to (and
conditioned upon): (1) the prior delivery of all flood hazard determination
certifications, acknowledgements and evidence of flood insurance with respect to
each Flood Hazard Property, in each case in compliance with any applicable
regulations of the Board of Governors of the Federal Reserve System, in form and
substance reasonably satisfactory to the Collateral Agent, and such other
flood-related documentation as otherwise reasonably required by the Lenders and
(2) the Administrative Agent shall have received written confirmation from the
Lenders, confirming that flood insurance due diligence and flood insurance
compliance has been completed by the Lenders (such written confirmation not to
be unreasonably withheld, conditioned or delayed). (d) With respect to each
Flood Hazard Property, the applicable Credit Party (i) shall have obtained and
will maintain, with financially sound and reputable insurance companies (except
to the extent that any insurance company insuring the applicable Real Estate
Asset of the Credit Party ceases to be financially sound and reputable after the
Sixth Amendment Effective Date, in which case, the Borrower shall promptly
replace such insurance company with a financially sound and reputable insurance
company), such flood insurance in such reasonable total amount as the
Administrative Agent and the Lenders may from time to time reasonably require,
and otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to Applicable Laws, including, without limitation, any
applicable regulations of the Board of Governors of the Federal Reserve System,
and (ii) promptly upon request of the Administrative Agent or any Lender, will
deliver to the Collateral Agent or such Lender, as applicable, evidence of such
compliance in form and substance reasonably acceptable to the Collateral Agent
or such Lender, including, without limitation, evidence of annual renewals of
such insurance. (e) Notwithstanding the foregoing, neither the Administrative
Agent nor the Collateral Agent shall enter into or permit any Mortgage to be
recorded in respect of any Real Estate Asset acquired after the Sixth Amendment
Effective Date until (i) the date that occurs forty-five (45) days after the
Administrative Agent has delivered to the Lenders (which may be delivered
electronically) the following documents in respect of such Real Estate Asset:
(A) a completed flood hazard determination from a third party vendor; (B) if
such Real Estate Asset is a Flood Hazard Property, (1) a notification to the
Borrower (or applicable Credit Party) of that fact and (if applicable)
notification to the Borrower (or applicable Credit Party) that flood insurance
coverage is not available and (2) evidence of the receipt by the Borrower (or
applicable Credit Party) of such notice; 111

 

 








New Microsoft Word Document_orion_page_136.gif [tmb-20200608xex10dd1g136.gif]

and (C) if such notice is required to be provided to the Borrower (or applicable
Credit Party) and flood insurance is available in the community in which such
Real Estate Asset is located, evidence of required flood insurance and (ii) the
Administrative Agent shall have received written confirmation from each of the
Lenders that flood insurance due diligence and flood insurance compliance has
been completed by the Lenders (such written confirmation not to be unreasonably
conditioned, withheld or delayed). (f) By no later than May 31, 2019, the Credit
Parties shall have delivered to the Administrative Agent a plan for the
disposition of certain fee-owned Real Estate Assets in form and substance
acceptable to the Administrative Agent in its sole but reasonable discretion.
Section 7.12 Pledge of Personal Property Assets. (a) one hundred Equity
Interests. The Borrower and each other Credit Party shall cause (i) percent
(100%) of the issued and outstanding Equity Interests of each Domestic
Subsidiary and (ii) sixty-five percent (65%) (or such greater percentage that
(A) could not reasonably be expected to cause the undistributed earnings of such
Foreign Subsidiary as determined for United States federal income tax purposes
to be treated as a deemed dividend to such Foreign Subsidiary’s United States
parent and (B) could not reasonably be expected to cause any material adverse
tax consequences) of the issued and outstanding Equity Interests entitled to
vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and one hundred
percent (100%) of the issued and outstanding Equity Interests not entitled to
vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) in the case of
each Foreign Subsidiary that is directly owned by any Credit Party or any
Domestic Subsidiary to be subject at all times to a first priority lien (subject
to any Permitted Lien) in favor of the Collateral Agent, for the holders of the
Obligations, pursuant to the terms and conditions of the Collateral Documents,
together with opinions of counsel and any filings and deliveries or other items
reasonably requested by the Collateral Agent necessary in connection therewith
(to the extent not delivered on the Closing Date) to perfect the security
interests therein, all in form and substance reasonably satisfactory to the
Collateral Agent. (b) Personal Property.The Borrower and each other Credit Party
shall (i) cause all of its owned and leased personal property (other than
Excluded Property) to be subject at all times to first priority (subject to any
Permitted Lien), perfected Liens in favor of the Collateral Agent, for the
benefit of the holders of the Obligations, to secure the Obligations pursuant to
the terms and conditions of the Collateral Documents or, with respect to any
such property acquired subsequent to the Closing Date, such other additional
security documents as the Collateral Agent shall reasonably request, subject in
any case to Permitted Liens and (ii) deliver such other documentation as the
Collateral Agent may reasonably request in connection with the foregoing,
including, without limitation, appropriate UCC-1 financing statements, certified
resolutions and other organizational and authorizing documents of such Person,
opinions of counsel to such Person (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to above and the perfection of the Collateral Agent’s Liens thereunder)
and other items reasonably requested by the Collateral Agent 112

 

 








New Microsoft Word Document_orion_page_137.gif [tmb-20200608xex10dd1g137.gif]

necessary in connection therewith to perfect the security interests therein, all
in form, content and scope reasonably satisfactory to the Collateral Agent.
Notwithstanding anything in this clause (b), the Borrower shall not be required
to enter into any Deposit Account Control Agreement or Securities Account
Control Agreement or take any other action with respect to deposit accounts or
securities accounts except to the extent provided in Section 7.17. Section
7.13Books and Records. Each Credit Party will keep proper books of record and
account in which full, true and correct entries shall be made of all dealings
and transactions in relation to its business and activities to the extent
necessary to prepare the consolidated financial statements of the Borrower in
conformity with GAAP. Section 7.14Additional Subsidiaries. Within thirty (30)
days after the acquisition or formation of any Subsidiary: (a)notify the
Administrative Agent thereof in writing, together with the (i) jurisdiction of
formation, (ii) number of shares of each class of Equity Interests outstanding,
(iii) number and percentage of outstanding shares of each class owned (directly
or indirectly) by the Borrower or any Subsidiary and (iv) number and effect, if
exercised, of all outstanding options, warrants, rights of conversion or
purchase and all other similar rights with respect thereto; and (b) if such
Subsidiary is a Domestic Subsidiary (or if such Subsidiary is a Foreign
Subsidiary and no adverse tax consequences would result for the Borrower as a
result of such Foreign Subsidiary becoming a Guarantor), cause such Person to
(i) become a Guarantor by executing and delivering to the Administrative Agent a
Guarantor Joinder Agreement or such other documents as the Administrative Agent
shall deem appropriate for such purpose, and (ii) deliver to the Administrative
Agent documents of the types referred to in Sections 5.1(b) and (d) and
favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to in the immediately foregoing clause (i)), all in form,
content and scope satisfactory to the Administrative Agent. Section 7.15Interest
Rate Protection. Enter into, within ninety (90) days following the Fourth
Amendment Effective Date, and maintain one or more Swap Agreements on such terms
as shall be reasonably satisfactory to the Administrative Agent, the effect of
which shall be to fix or limit the interest cost for a period of three (3) years
from the Fourth Amendment Effective Date with respect to a notional amount equal
to at least fifty percent (50%) of the aggregate principal amount of the Term
Loans outstanding. Section 7.16Covenants Relating to the Vessels. (a) Promptly
after the date of this Agreement, cause a certified copy of the Fleet Mortgage,
together with a notice thereof, to be kept with the certificate of documentation
of the Vessel to which it relates, and with respect to each Vessel, shall
furnish the Administrative Agent and the Collateral Agent with copies of the
masters’ signed receipts therefor. 113

 

 








New Microsoft Word Document_orion_page_138.gif [tmb-20200608xex10dd1g138.gif]

(b) To the extent applicable, cause the Vessels to be maintained in the highest
classification for vessels of like age and type by the American Bureau of
Shipping or any other classification society satisfactory to the Administrative
Agent without any overdue recommendations. (c) If the Collateral Agent so
requests, provide the Collateral Agent with copies of all internally generated
inspection or survey reports on the Vessels. (d) Maintain with financially sound
and reputable insurance companies, insurances on the Vessels in accordance with
Section 6.21. (e) Cause any Vessel acquired by a Credit Party from and after the
Seventh Amendment Effective Date to be subject to the Fleet Mortgage and deliver
to the Collateral Agent such further documentation and/or information with
respect to such Vessel as reasonably requested by the Collateral Agent,
including, without limitation, those items described in Section 5.1(f) above, in
each case, within thirty (30) days of such acquisition. Section 7.17Cash
Management. (a) Maintain all cash management and treasury business with Regions
Bank or a Permitted Third Party Bank, including, without limitation, all deposit
accounts, disbursement accounts, investment accounts and lockbox accounts (other
than accounts constituting Excluded Property and other fiduciary accounts, all
of which the Credit Parties may maintain without restriction) (each such deposit
account, disbursement account, investment account and lockbox account, a
“Controlled Account”); each Controlled Account shall be a cash collateral
account, with all cash, checks and other similar items of payment in such
account securing payment of the Obligations, and in which the Borrower and each
of its Subsidiaries shall have granted a first priority Lien to the Collateral
Agent, on behalf of the holders of the Obligations, perfected either
automatically under the UCC (with respect to Controlled Accounts at Regions
Bank) or subject to Deposit Account Control Agreement or Securities Account
Control Agreement, as applicable. (b) At any time after the occurrence and
during the continuance of an Event of Default, at the request of the Required
Lenders, the Borrower will, and will cause each other Credit Party to, cause all
payments constituting proceeds of accounts or other Collateral to be directed
into lockbox accounts under agreements in form and substance satisfactory to the
Collateral Agent. Section 7.18Landlord Waivers. Within forty-five (45) days
after the Sixth Amendment Effective Date, in the case of (a) each headquarter
location of the Credit Parties, each other location where any significant
administrative or governmental functions are performed and each other location
where the Credit Parties maintain any books or records (electronic or otherwise)
and (b) any personal property Collateral located at any other premises leased by
a Credit Party containing personal property Collateral with a value in excess of
$500,000, the Credit Parties shall provide the Collateral Agent with such
estoppel letters, consents and waivers from the landlords on such real property
to the extent (i) requested by the Administrative Agent or the 114

 

 








New Microsoft Word Document_orion_page_139.gif [tmb-20200608xex10dd1g139.gif]

Collateral Agent, (ii) the Credit Parties are able to secure such letters,
consents and waivers after using commercially reasonable efforts (such letters,
consents and waivers shall be in form and substance satisfactory to the
Collateral Agent) and (iii) not previously provided to the Collateral Agent.
SECTION 8. NEGATIVE COVENANTS Each Credit Party covenants and agrees that until
the Obligations shall have been paid in full or otherwise satisfied, and the
Commitments hereunder shall have expired or been terminated, such Credit Party
shall perform, and shall cause each of its Subsidiaries to perform, all
covenants in this Section 8. Section 8.1 Indebtedness. No Credit Party shall,
nor shall it permit any of its Subsidiaries to, directly or indirectly, create,
incur, assume or guaranty, or otherwise become or remain directly or indirectly
liable with respect to any Indebtedness, other than: (a) the Obligations; (b)
Indebtedness of the Borrower to any other Credit Party; (c) Guarantees with
respect to Indebtedness permitted under this Section 8.1; (d) Indebtedness
existing on the Closing Date and described in Schedule 8.1, together with any
Permitted Refinancing thereof; (e) Indebtedness with respect to (x) Capital
Leases and (y) purchase money Indebtedness; provided, in the case of clause (x),
that any such Indebtedness shall be secured only by the asset subject to such
Capital Lease, and, in the case of clause (y), that any such Indebtedness shall
be secured only by the asset acquired in connection with the incurrence of such
Indebtedness; provided further that the sum of the aggregate principal amount of
any Indebtedness under this clause (e) plus assumed Indebtedness under clause
(k) below shall not exceed at any time $10,000,00015,000,000; (f) Indebtedness
in respect of any Swap Agreement that is entered into in the ordinary course of
business to hedge or mitigate risks to which any Credit Party or any of its
Subsidiaries is exposed in the conduct of its business or the management of its
liabilities (it being acknowledged by the Borrower that a Swap Agreement entered
into for speculative purposes or of a speculative nature is not a Swap Agreement
entered into in the ordinary course of business to hedge or mitigate risks); (g)
Indebtedness arising in connection with the financing of insurance premiums in
the ordinary course of business; (h) to the extent constituting Indebtedness,
all obligations in connection with each Permitted Acquisition, including,
without limitation, Earn Out Obligations; (i) Indebtedness representing deferred
compensation to officers, directors, employees of the Borrower and its
Subsidiaries; 115

 

 








New Microsoft Word Document_orion_page_140.gif [tmb-20200608xex10dd1g140.gif]

(j) unsecured Indebtedness of the Credit Parties in an aggregate amount not to
exceed at any time $15,000,000; and (k) Indebtedness of a Person existing at the
time such Person becomes a Subsidiary of a Credit Party in a transaction
permitted hereunder; provided that any such Indebtedness was not created in
anticipation of or in connection with the transaction or series of transactions
pursuant to which such Person became a Subsidiary of a Credit Party; provided
further that the sum of the aggregate principal amount of any Indebtedness under
this clause (k) plus Indebtedness under clause (e) above shall not exceed at any
time $10,000,00015,000,000. Section 8.2 Liens. No Credit Party shall, nor shall
it permit any of its Subsidiaries to, directly or indirectly, create, incur,
assume or permit to exist any Lien on or with respect to any property or asset
of any kind (including any document or instrument in respect of goods or
accounts receivable) of any Credit Party or any of its Subsidiaries, whether now
owned or hereafter acquired, created or licensed or any income, profits or
royalties therefrom, or file or permit the filing of, or permit to remain in
effect, any financing statement or other similar notice of any Lien with respect
to any such property, asset, income, profits or royalties under the UCC of any
State or under any similar recording or notice statute or under any Applicable
Laws related to intellectual property, except: (a) Liens in favor of the
Collateral Agent for the benefit of the holders of the Obligations granted
pursuant to any Credit Document; (b) Liens for Taxes not yet due or for Taxes if
obligations with respect to such Taxes are being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted; (c)
statutory Liens of landlords, banks, carriers, warehousemen, mechanics,
repairmen, workmen and materialmen, and other Liens imposed by law (other than
any such Lien imposed pursuant to Section 430(k) of the Internal Revenue Code or
Section 303(k) or 4068 of ERISA that would constitute an Event of Default under
Section 9.1(j)), in each case incurred in the ordinary course of business (i)
for amounts not yet overdue, or (ii) for amounts that are overdue and that are
being contested in good faith by appropriate proceedings, so long as such
reserves or other appropriate provisions, if any, as shall be required by GAAP
shall have been made for any such contested amounts; (d) Liens incurred in the
ordinary course of business in connection with (i) workers’ compensation,
unemployment insurance and other types of social security, or (ii) to secure the
performance of tenders, statutory obligations, surety and appeal bonds, bids,
leases, government contracts, trade contracts, performance and return-of-money
bonds and other similar obligations (exclusive of obligations for the payment of
borrowed money or other Indebtedness), in each case, so long as no foreclosure,
sale or similar proceedings have been commenced with respect to any portion of
the Collateral on account thereof; (e) easements, rights-of-way, restrictions,
encroachments, and other minor defects or irregularities in title, in each case
which do not and will not interfere in any 116

 

 








New Microsoft Word Document_orion_page_141.gif [tmb-20200608xex10dd1g141.gif]

material respect with the ordinary conduct of the business of any Credit Party
or any of its Subsidiaries, including, without limitation, all encumbrances
shown on any policy of title insurance in favor of the Collateral Agent with
respect to any Real Estate Asset; (f) any interest or title of a lessor or
sublessor under any lease of real estate permitted hereunder; (g) Liens solely
on any cash earnest money deposits made by any Credit Party or any of its
Subsidiaries in connection with any letter of intent, or purchase agreement
permitted hereunder; (h)purported Liens evidenced by the filing of precautionary
UCC financing statements relating solely to operating leases of personal
property entered into in the ordinary course of business; (i) Liens in favor of
customs and revenue authorities arising as a matter of law to secure payment of
customs duties in connection with the importation of goods; (j) any zoning or
similar law or right reserved to or vested in any governmental office or agency
to control or regulate the use of any real property; (k) licenses of patents,
trademarks and other intellectual property rights granted by any Credit Party or
any of its Subsidiaries in the ordinary course of business and not interfering
in any respect with the ordinary conduct of the business of such Credit Party or
such Subsidiary; (l) Liens existing as of the Closing Date and described in
Schedule 8.2; (m) Liens securing purchase money Indebtedness and Capital Leases
to the extent permitted pursuant to Section 8.1(e); provided, any such Lien
shall encumber only the asset acquired with the proceeds of such Indebtedness or
the assets subject to such Capital Lease, respectively; (n) Liens in favor of
the Issuing Bank or the Swingline Lender on cash collateral securing the
obligations of a Defaulting Lender to fund risk participations hereunder; (o)
Liens consisting of judgment or judicial attachment liens relating to judgments
which do not constitute an Event of Default hereunder; (p) licenses (including
licenses of Intellectual Property), sublicenses, leases or subleases granted to
third parties in the ordinary course of business; (q) Liens in favor of
collecting banks under Section 4-210 of the UCC; (r) Liens (including the right
of set-off) in favor of a bank or other depository institution arising as a
matter of law encumbering deposits; 117

 

 








New Microsoft Word Document_orion_page_142.gif [tmb-20200608xex10dd1g142.gif]

(s) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods in the ordinary course of business;
(t) Liens not otherwise permitted hereunder securing Indebtedness or other
obligations not in excess of $5,000,000 in the aggregate at any one time
outstanding; and (u) the interest of the shipyard in vessels being built for or
retrofitted for the Borrower or its Subsidiaries during the period prior to
delivery of the vessel(s) under the applicable contract. Section 8.3 No Further
Negative Pledges. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, enter into any Contractual Obligation (other than this
Agreement and the other Credit Documents) that limits the ability of any Credit
Party or any such Subsidiary to create, incur, assume or suffer to exist Liens
on property of such Person; provided, however, that this Section 8.3 shall not
prohibit (i) any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under Section 8.1(e), solely to the extent any such
negative pledge relates to the property financed by or subject to Permitted
Liens securing such Indebtedness, (ii) any Permitted Lien or any document or
instrument governing any Permitted Lien; provided that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien, (iii) customary restrictions and conditions contained in any agreement
relating to the disposition of any property or assets permitted under Section
8.9 pending the consummation of such disposition, and (iv) customary provisions
restricting assignments, subletting or other transfers contained in leases,
licenses, joint venture agreements and similar agreements entered into in the
ordinary course of business. Notwithstanding the foregoing or anything in this
Agreement to the contrary, at no time shall the Credit Parties be permitted to
create, incur, assume or suffer to exist Liens on any interest (fee, leasehold
or otherwise) owned by the Borrower or any of its Subsidiaries as of the Sixth
Amendment Effective Date in any Real Estate Asset, except for Liens created
pursuant to Section 7.11. Section 8.4 Restricted Payments. No Credit Party
shall, nor shall it permit any of its Subsidiaries to, declare or make, directly
or indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that: (a) Borrower; and each Subsidiary of the
Borrower may make Restricted Payments to the (b) the Borrower may declare and
make dividend payments or other distributions payable solely in the Equity
Interests of such Person; and (c) the Credit Parties may repurchase any class of
Equity Interest of any other Credit Party so long as (i) no Default or Event of
Default has occurred and is continuing or would result therefrom and (ii) the
Consolidated Leverage Ratio (calculated without giving effect to the Fifth
Amendment EBITDA Addbacks) is less than or equal to 2.00 to 1.00 (x) for the two
(2) consecutive Fiscal Quarters of the Borrower most recently ended and (y)
after giving effect to such repurchases. 118

 

 








New Microsoft Word Document_orion_page_143.gif [tmb-20200608xex10dd1g143.gif]

Notwithstanding the foregoing, in no event shall any Credit Party make any
Restricted Payment (including, without limitation, those Restricted Payments
permitted pursuant to the foregoing clauses (b) and (c) of this Section 8.4, but
excluding those Restricted Payments permitted pursuant to the foregoing clause
(a) of this Section 8.4) during the period from and after the Seventh Amendment
Effective Date to and including the 364-Day Revolving Termination Date. Section
8.5 Burdensome Agreements. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, enter into, or permit to exist, any Contractual Obligation that
encumbers or restricts the ability of any such Person to (i) pay dividends or
make any other distributions to the Borrower or other Credit Party on its Equity
Interests or with respect to any other interest or participation in, or measured
by, its profits, (ii) pay any Indebtedness or other obligation owed to the
Borrower or any other Credit Party, (iii) make loans or advances to the Borrower
or any other Credit Party, (iv) sell, lease or transfer any of its property to
the Borrower or any other Credit Party, (v) pledge its property pursuant to the
Credit Documents or any renewals, refinancings, exchanges, refundings or
extension thereof or (vi) act as a Borrower or Credit Party pursuant to the
Credit Documents or any renewals, refinancings, exchanges, refundings or
extension thereof, except (in respect of any of the matters referred to in
clauses (i)-(iv) above) for (1) this Agreement and the other Credit Documents,
(2) any document or instrument governing Indebtedness incurred pursuant to
Section 8.1(e); provided that any such restriction contained therein relates
only to the asset or assets constructed or acquired in connection therewith, (3)
any Permitted Lien or any document or instrument governing any Permitted Lien,
provided that any such restriction contained therein relates only to the asset
or assets subject to such Permitted Lien or (4) customary restrictions and
conditions contained in any agreement relating to the sale of any property
permitted under Section 8.9 pending the consummation of such sale. Section 8.6
Investments. No Credit Party shall, nor shall it permit any of its Subsidiaries
to, directly or indirectly, make or own any Investment in any Person, including
any joint venture and any Foreign Subsidiary, except: (a) Investments in cash
and Cash Equivalents and deposit accounts or securities accounts in connection
therewith; (b) equity Investments owned as of the Closing Date in any
Subsidiary; (c) intercompany loans to the extent permitted under Section 8.1(b)
and guarantees to the extent permitted under Section 8.1(c); (d) Investments
existing on the Closing Date and described on Schedule 8.6; (e) Investments
constituting Swap Agreements permitted by Section 8.1(f); (f) Permitted
Acquisitions; (g) Investments constituting accounts receivable, trade debt and
deposits for the purchase of goods, in each case made in the ordinary course of
business; 119

 

 








New Microsoft Word Document_orion_page_144.gif [tmb-20200608xex10dd1g144.gif]

(h) other Investments not listed above and not otherwise prohibited by this
Agreement in an aggregate amount outstanding at any time (on a cost basis) not
to exceed $10,000,000. Notwithstanding the foregoing, in no event shall any
Credit Party make any Investment which results in or facilitates in any manner
any Restricted Payment not otherwise permitted under the terms of Section 8.4.
Section 8.7 Use of Proceeds. No Credit Party shall use the proceeds of any
Credit Extension of the Loans except pursuant to Section 7.9. Section 8.8
Financial Covenants. The Credit Parties shall not: (a) Consolidated Leverage
Ratio. Commencing with the Fiscal Quarter ending June 30, 2019, permit the
Consolidated Leverage Ratio as of the end of any Fiscal Quarter of the Borrower
to exceed the correlative ratio for the applicable Fiscal Quarter of the
Borrower set forth in the following table: Fiscal Quarter Ending Maximum
Consolidated Leverage Ratio June 30, 2019 9.50 to 1.00 September 30, 2019 6.25
to 1.00 December 31, 2019 4.00 to 1.00 March 31, 2020 and each Fiscal Quarter of
the Borrower ending thereafter 3.00 to 1.00 (b) Consolidated Fixed Charge
Coverage Ratio. Permit the Consolidated Fixed Charge Coverage Ratio as of the
end of any Fiscal Quarter of the Borrower ending on or after December 31, 2019
to be less than 1.25 to 1.00. (c) Minimum Consolidated EBITDA. At all times
prior to the indefeasible payment in full of all of the Term Loans and the
expiration or termination of the Term Loan Commitments, permit Consolidated
EBITDA to be less than (1) $4,500,000 as of the end of the Fiscal Quarter of the
Borrower ending June 30, 2019, for such Fiscal Quarter and the Fiscal Quarter of
the Borrower ended March 31, 2019, on a collective basis, (2) $9,900,000 as of
the end of the Fiscal Quarter of the Borrower ending September 30, 2019, for
such Fiscal Quarter and the Fiscal Quarters of the Borrower ended June 30, 2019
and March 31, 2019, on a collective basis, and (iii3) $21,700,000 as of the end
of the Fiscal Quarter of the Borrower ending December 31, 2019, for such Fiscal
Quarter and the Fiscal Quarters of the Borrower ended September 30, 2019, June
30, 2019 and March 31, 2019 on a collective basis. 120

 

 








New Microsoft Word Document_orion_page_145.gif [tmb-20200608xex10dd1g145.gif]

Section 8.9 Fundamental Changes; Disposition of Assets; Acquisitions.No Credit
Party shall, nor shall it permit any of its Subsidiaries to, enter into any
Acquisition or transaction of merger or consolidation, or liquidate, wind-up or
dissolve itself (or suffer any liquidation or dissolution), or make any Asset
Sale, or acquire by purchase or otherwise (other than purchases or other
acquisitions of inventory and materials and the acquisition of equipment and
capital expenditures in the ordinary course of business, subject to Section
8.17) any vessel, the business, property or fixed assets of, or Equity Interests
or other evidence of beneficial ownership of, any Person or any division or line
of business or other business unit of any Person, except: (a) any Subsidiary of
the Borrower may be merged with or into the Borrower or any Subsidiary, or be
liquidated, wound up or dissolved, or all or any part of its business, property
or assets may be conveyed, sold, leased, transferred or otherwise disposed of,
in one transaction or a series of transactions, to the Borrower or any other
Subsidiary; provided, in the case of such a merger, (i) if the Borrower is party
to the merger, the Borrower shall be the continuing or surviving Person and (ii)
if any Guarantor is a party to such merger, then a Guarantor shall be the
continuing or surviving Person; (b) Asset Sales, (i) the proceeds of which when
aggregated with the proceeds of all other Asset Sales made within the same
Fiscal Year, do not exceed $20,000,000; provided (1) the consideration received
for such assets shall be in an amount at least equal to the fair market value
thereof (determined in good faith by the board of directors of the applicable
Credit Party (or similar governing body)), and (2) no less than one hundred
percent (100%) of such proceeds shall be paid in cash; and (c)Investments made
in accordance with Section 8.6. Section 8.10Disposal of Subsidiary Interests.
Except for any sale of all of its interests in the Equity Interests of any of
its Subsidiaries in compliance with the provisions of Section 8.9 and except for
Liens securing the Obligations, no Credit Party shall, nor shall it permit any
of its Subsidiaries to, (a) directly or indirectly sell, assign, pledge or
otherwise encumber or dispose of any Equity Interests of any of its
Subsidiaries, except to qualify directors if required by Applicable Laws; or (b)
permit any of its Subsidiaries directly or indirectly to sell, assign, pledge or
otherwise encumber or dispose of any Equity Interests of any of its
Subsidiaries, except to another Credit Party (subject to the restrictions on
such disposition otherwise imposed hereunder), or to qualify directors if
required by Applicable Laws. Section 8.11Sales and Lease-Backs. No Credit Party
shall, nor shall it permit any of its Subsidiaries to, directly or indirectly,
become or remain liable as lessee or as a guarantor or other surety with respect
to any lease of any property (whether real, personal or mixed), whether now
owned or hereafter acquired, which the Credit Party or any Subsidiary (a) has
sold or transferred or is to sell or to transfer to any other Person (other than
the Borrower or any other Credit Party), or (b) intends to use for substantially
the same purpose as any other property which has been or is to be sold or
transferred by the Borrower or any other Credit Party to any Person (other than
the Borrower or any other Credit Party) in connection with such lease. Section
8.12Transactions with Affiliates and Insiders. No Credit Party shall, nor shall
it permit any of its Subsidiaries to, directly or indirectly, enter into or
permit to exist any 121

 

 








New Microsoft Word Document_orion_page_146.gif [tmb-20200608xex10dd1g146.gif]

transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any officer, director or Affiliate of the
Borrower or any its Subsidiaries on terms that are less favorable to the
Borrower or such Subsidiary, as the case may be, than those that might be
obtained at the time from a Person who is not an officer, director or Affiliate
of the Borrower or any of its Subsidiaries; provided, the foregoing restriction
shall not apply to (a) any transaction between or among the Credit Parties and
(b) normal and reasonable compensation and reimbursement of expenses of officers
and directors in the ordinary course of business. Section 8.13Prepayment of
Other Funded Debt.No Credit Party shall, nor shall it permit any of its
Subsidiaries to: (a) after the issuance thereof, amend or modify (or permit the
amendment or modification of) the terms of any Funded Debt in a manner adverse
to the interests of the Lenders (including specifically shortening any maturity
or average life to maturity or requiring any payment sooner than previously
scheduled or increasing the interest rate or fees applicable thereto); or
(b)except in connection with a refinancing or refunding permitted hereunder,
make any voluntary prepayment, redemption, defeasance or acquisition for value
of (including by way of depositing money or securities with the trustee with
respect thereto before due for the purpose of paying when due), or refund,
refinance or exchange of, any Funded Debt (other than the Indebtedness under the
Credit Documents, intercompany Indebtedness permitted hereunder and Indebtedness
permitted under Section 8.1(b)). Section 8.14Conduct of Business. From and after
the Closing Date, no Credit Party shall, nor shall it permit any of its
Subsidiaries to, engage in any business other than the businesses engaged in by
such Credit Party or such Subsidiary on the Closing Date and businesses that are
substantially similar, related or incidental thereto. Section 8.15Fiscal Year;
Accounting Changes.No Credit Party shall, nor shall it permit any of its
Subsidiaries to change its Fiscal Year-end from December 31. No Credit Party
shall, nor shall it permit any of its Subsidiaries to change its accounting
method (except in accordance with GAAP) in any manner adverse to the interests
of the Lenders without the prior written consent of the Required Lenders.
Section 8.16Amendments to Organizational Agreements/Material Agreements. Unless
consented to in writing by the Administrative Agent in its sole discretion, no
Credit Party shall, nor shall it permit any of its Subsidiaries to, amend or
permit any amendments to its Organizational Documents if such amendment could
reasonably be expected to be materially adverse to the Lenders or any Agent. No
Credit Party shall, nor shall it permit any of its Subsidiaries to, amend or
permit any amendment to, or terminate or waive any provision of, any Material
Contract unless such amendment, termination, or waiver would not have a material
adverse effect on the Agents or the Lenders. Section 8.17Capital Expenditures.
The Credit Parties shall not permit Consolidated Capital Expenditures in any
Fiscal Year to exceed $35,000,000 in the aggregate plus the unused amount
available for Consolidated Capital Expenditures under this Section 8.17 for the
immediately preceding fiscal year (excluding any carry forward available from
any prior fiscal 122

 

 








New Microsoft Word Document_orion_page_147.gif [tmb-20200608xex10dd1g147.gif]

year); provided, that with respect to any fiscal year, capital expenditures made
during any such fiscal year shall be deemed to be made first with respect to the
applicable limitation for such year and then with respect to any carry forward
amount to the extent applicable. Section 8.18Negative Covenants Relating to the
Vessels. The Credit Parties shall not do any act or voluntarily suffer or permit
any act to be done whereby any insurance required hereunder or under any of the
Fleet Mortgage shall or may be suspended, impaired or defeated, or suffer or
permit any Vessel to engage in any voyage or carry any cargo not permitted under
the policies of insurance then in effect covering such Vessel. SECTION 9. EVENTS
OF DEFAULT; REMEDIES; APPLICATION OF FUNDS Section 9.1 events shall occur:
Events of Default.If any one or more of the following conditions or (a) Failure
to Make Payments When Due. Failure by any Credit Party to pay (i) the principal
of any Loan when due, whether at stated maturity, by acceleration or otherwise;
(ii) within one (1) Business Day of when due any amount payable to any Issuing
Bank in reimbursement of any drawing under a Letter of Credit; or (iii) within
three (3) Business Days of when due any interest on any Loan or any fee or any
other amount due hereunder; or (b) Default in Other Agreements. (i) Failure of
any Credit Party or any of its Subsidiaries to pay when due any principal of or
interest on or any other amount payable in respect of one or more items of
Indebtedness (other than Indebtedness referred to in Section 8.1(a)) in an
aggregate principal amount of $5,000,000 or more, in each case beyond the grace
or cure period, if any, provided therefor; or (ii) breach or default by any
Credit Party with respect to any other term of (1) one or more items of
Indebtedness in the aggregate principal amounts referred to in clause (i) above,
or (2) any loan agreement, mortgage, indenture or other agreement relating to
such item(s) of Indebtedness, in each case beyond the grace or cure period, if
any, provided therefor, if the effect of such breach or default is to cause, or
to permit the holder or holders of that Indebtedness (or a trustee on behalf of
such holder or holders), to cause, that Indebtedness to become or be declared
due and payable (or subject to a compulsory repurchase or redeemable) prior to
its stated maturity or the stated maturity of any underlying obligation, as the
case may be; or (c) Breach of Certain Covenants. Failure of any Credit Party to
perform or comply with any term or condition contained in Section 7.1, Section
7.2, Section 7.5, Section 7.6, Section 7.8, Section 7.9, Section 7.10, Section
7.11, Section 7.12, Section 7.13, Section 7.14, Section 7.19 or Section 8; or
(d) Breach of Representations, etc. Anyrepresentation,warranty, certification or
other statement made or deemed made by any Credit Party in any Credit Document
or in any statement or certificate at any time given by any Credit Party or any
of its Subsidiaries in writing pursuant hereto or thereto or in connection
herewith or therewith shall be false in any material respect as of the date made
or deemed made; or 123

 

 








New Microsoft Word Document_orion_page_148.gif [tmb-20200608xex10dd1g148.gif]

(e) Other Defaults Under Credit Documents. Any Credit Party shall default in the
performance of or compliance with any term contained herein or any of the other
Credit Documents, other than any such term referred to in any other Section of
this Section 9.1, and such default shall not have been remedied or waived within
thirty (30) days after the earlier of (i) an Authorized Officer of such Borrower
becoming aware of such default, or (ii) receipt by the Borrower of notice from
the Administrative Agent or any Lender of such default; or (f) Involuntary
Bankruptcy; Appointment of Receiver, etc. (i) A court of competent jurisdiction
shall enter a decree or order for relief in respect of any Credit Party or any
of its Subsidiaries in an involuntary case under the Bankruptcy Code or Debtor
Relief Laws now or hereafter in effect, which decree or order is not stayed; or
any other similar relief shall be granted under any applicable federal or state
law; or (ii) an involuntary case shall be commenced against any Credit Party or
any of its Subsidiaries under the Bankruptcy Code or other Debtor Relief Laws
now or hereafter in effect; or a decree or order of a court having jurisdiction
in the premises for the appointment of a receiver, liquidator, sequestrator,
trustee, custodian or other officer having similar powers over any Credit Party
or any of its Subsidiaries, or over all or a substantial part of its property,
shall have been entered; or there shall have occurred the involuntary
appointment of an interim receiver, trustee or other custodian of any Credit
Party or any of its Subsidiaries for all or a substantial part of its property;
or a warrant of attachment, execution or similar process shall have been issued
against any substantial part of the property of any Credit Party or any of its
Subsidiaries, and any such event described in this clause (ii) shall continue
for sixty (60) days without having been dismissed, bonded or discharged; or (g)
Voluntary Bankruptcy; Appointment of Receiver, etc.(i) Any Credit Party or any
of its Subsidiaries shall have an order for relief entered with respect to it or
shall commence a voluntary case under the Bankruptcy Code or other Debtor Relief
Laws now or hereafter in effect, or shall consent to the entry of an order for
relief in an involuntary case, or to the conversion of an involuntary case to a
voluntary case, under any such law, or shall consent to the appointment of or
taking possession by a receiver, trustee or other custodian for all or a
substantial part of its property; or any Credit Party or any of its Subsidiaries
shall make any assignment for the benefit of creditors; or (ii) any Credit Party
or any of its Subsidiaries shall be unable, or shall fail generally, or shall
admit in writing its inability, to pay its debts as such debts become due; or
the board of directors (or similar governing body) of any Credit Party or any of
its Subsidiaries or any committee thereof shall adopt any resolution or
otherwise authorize any action to approve any of the actions referred to herein
or in Section 9.1(f); or (h) Judgments and Attachments. (i) Any one or more
money judgments, writs or warrants of attachment or similar process involving an
aggregate amount at any time in excess of $2,000,000 (to the extent not
adequately covered by insurance as to which a solvent and unaffiliated insurance
company has acknowledged coverage) shall be entered or filed against any Credit
Party or any of its Subsidiaries or any of their respective assets and shall
remain undischarged, unvacated, unbonded or unstayed for a period of sixty (60)
days; or (ii) any non-monetary judgment or order shall be rendered against any
124

 

 








New Microsoft Word Document_orion_page_149.gif [tmb-20200608xex10dd1g149.gif]

Credit Party or any of its Subsidiaries that could reasonably be expected to
have a Material Adverse Effect, and shall remain undischarged, unvacated,
unbonded or unstayed for a period of sixty (60) days; or (i) Dissolution. Any
order, judgment or decree shall be entered against any Credit Party or any of
its Subsidiaries decreeing the dissolution or split up of such Credit Party or
such Subsidiary and such order shall remain undischarged or unstayed for a
period in excess of thirty (30) days; or (j)Pension Plans. There shall occur one
or more ERISA Events which individually or in the aggregate results in liability
of any Credit Party, any of its Subsidiaries or any of their respective ERISA
Affiliates in excess of $2,000,000 during the term hereof and which is not paid
by the applicable due date; or (k) Change of Control. A Change of Control shall
occur; or (l) the execution Invalidity of Credit Documents and Other Documents.
At any time after and delivery thereof, (i) this Agreement or any other Credit
Document ceases to be in full force and effect (other than by reason of a
release of Collateral in accordance with the terms hereof or thereof or the
satisfaction in full of the Obligations (other than contingent and indemnified
obligations not then due and owing) in accordance with the terms hereof) or
shall be declared null and void, or the Collateral Agent shall not have or shall
cease to have a valid and perfected Lien in any Collateral purported to be
covered by the Collateral Documents with the priority required by the relevant
Collateral Document, or (ii) any Credit Party shall contest the validity or
enforceability of any Credit Document in writing or deny in writing that it has
any further liability, including with respect to future advances by the Lenders,
under any Credit Document to which it is a party; or (m) Vessels. (a) A
proceeding shall have been commenced on behalf of the United States of America
to effect the forfeiture of any of the Vessels or any notice shall have been
issued on behalf of the United States of America of the seizure of any of the
Vessels or to the effect that the Certificate of Documentation of any of the
Vessels is subject to cancellation or revocation, for any reason whatsoever and
the Borrower shall have failed within thirty (30) days of the occurrence thereof
to have assigned and pledged to the Collateral Agent, or cause to have assigned
and pledged to the Collateral Agent, additional collateral having an aggregate
value (as determined by the Collateral Agent in its sole discretion) at least
equal to the agreed value (as set forth on Schedule 6.10(d)) of such Vessel or
(b) the Borrower or any Credit Party shall lose its status as a citizen of the
United States of America for the purpose of operating vessels in the coastwise
trade in accordance with Section 2 of the Shipping Act. Section 9.2
Remedies.Upon the occurrence of any Event of Default described in Section 9.1(f)
or Section 9.1(g), automatically, and upon the occurrence and during the
continuance of any other Event of Default, at the request of (or with the
consent of) the Required Lenders, upon notice to the Borrower by the
Administrative Agent, (A) the Revolving Commitments, if any, of each Lender
having such Revolving Commitments, the 364-Day Revolving Commitments, if any, of
each Lender having such 364-Day Revolving Commitments 125

 

 








New Microsoft Word Document_orion_page_150.gif [tmb-20200608xex10dd1g150.gif]

and the obligation of any Issuing Bank to issue any Letter of Credit shall
immediately terminate; (B) each of the following shall immediately become due
and payable, in each case without presentment, demand, protest or other
requirements of any kind, all of which are hereby expressly waived by each of
the Credit Parties: (I) the unpaid principal amount of and accrued interest on
the Loans, (II) an amount equal to the maximum amount that may at any time be
drawn under all Letters of Credit then outstanding (regardless of whether any
beneficiary under any such Letter of Credit shall have presented, or shall be
entitled at such time to present, the drafts or other documents or certificates
required to draw under such Letters of Credit), and (III) all other Obligations;
provided, the foregoing shall not affect in any way the obligations of the
Lenders under Section 2.2(b)(iii) or Section 2.3(e); (C) the Administrative
Agent may cause the Collateral Agent to enforce any and all Liens and security
interests created pursuant to Collateral Documents and (D) the Administrative
Agent shall direct the Borrower to pay (and the Borrower hereby agrees upon
receipt of such notice, or upon the occurrence of any Event of Default specified
in Section 9.1(f) and Section 9.1(g) to pay) to the Administrative Agent such
additional amounts of cash, to be held as security for such Borrower’s
reimbursement Obligations in respect of Letters of Credit then outstanding under
arrangements acceptable to the Administrative Agent, equal to the Outstanding
Amount of the Letter of Credit Obligations at such time. Notwithstanding
anything herein or otherwise to the contrary, any Event of Default occurring
hereunder shall continue to exist (and shall be deemed to be continuing) until
such time as such Event of Default has been cured to the satisfaction of the
Required Lenders or waived in writing in accordance with the terms of Section
11.4. Section 9.3 Application of Funds.After the exercise of remedies provided
for in Section 9.2 (or after the Loans have automatically become immediately due
and payable), any amounts received on account of the Obligations shall be
applied by the Administrative Agent in the following order: First, to payment of
that portion of the Obligations constituting fees, indemnities, expenses and
other amounts (other than principal, interest and Letter of Credit Fees but
including without limitation all reasonable out-of-pocket fees, expenses and
disbursements of any law firm or other counsel and amounts payable under Section
3.1, Section 3.2 and Section 3.3) payable to the Administrative Agent and the
Collateral Agent, in each case in its capacity as such; Second, to payment of
that portion of the Obligations constituting fees, indemnities and other amounts
(other than principal, interest and Letter of Credit Fees) payable to the
Lenders including without limitation all reasonable out-of-pocket fees, expenses
and disbursements of any law firm or other counsel and amounts payable under
Section 3.1, Section 3.2 and Section 3.3), ratably among the Lenders in
proportion to the respective amounts described in this clause Second payable to
them; Third, to payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit Fees and interest on the Loans, Letter of Credit
Borrowings and other Obligations ratably among such parties in proportion to the
respective amounts described in this clause Third payable to them; and Fourth,
to (a) payment of that portion of the Obligations constituting unpaid principal
of the Loans and Letter of Credit Borrowings, (b) payment of breakage, 126

 

 








New Microsoft Word Document_orion_page_151.gif [tmb-20200608xex10dd1g151.gif]

termination or other amounts owing in respect of any Swap Agreement between the
Borrower or any of its Subsidiaries and any Swap Provider, to the extent such
Swap Agreement is permitted hereunder, (c) payments of amounts due under any
Treasury Management Agreement between the Borrower or any of its Subsidiaries
and any Treasury Management Bank, and (d) the Administrative Agent for the
account of the Issuing Banks, to Cash Collateralize that portion of the Letter
of Credit Obligations comprised of the aggregate undrawn amount of Letters of
Credit, ratably among such parties in proportion to the respective amounts
described in this clause Fourth payable to them; and Last, the balance, if any,
after all of the Obligations have been indefeasibly paid in full, to the
Borrower or as otherwise required by Applicable Laws. Subject to Section 2.3,
amounts used to Cash Collateralize the aggregate undrawn amount of Letters of
Credit pursuant to clause Fourth above shall be applied to satisfy drawings
under such Letters of Credit as they occur. If any amount remains on deposit as
Cash Collateral after all Letters of Credit have either been fully drawn or
expired, such remaining amount shall be applied to the other Obligations, if
any, in the order set forth above. Excluded Swap Obligations with respect to any
Guarantor shall not be paid with amounts received from such Guarantor or such
Guarantor’s assets, but appropriate adjustments shall be made with respect to
payments from other Credit Parties to preserve the allocation to Obligations
otherwise set forth above in this Section. Notwithstanding the foregoing,
Secured Swap Obligations and Secured Treasury Management Obligations shall be
excluded from the application described above if the Administrative Agent has
not received a Secured Party Designation Notice, together with such supporting
documentation as the Administrative Agent may request, from the applicable
Qualifying Swap Provider or Qualifying Treasury Management Bank, as the case may
be. Each Qualifying Swap Provider or Qualifying Treasury Management Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Section X for
itself and its Affiliates as if a “Lender” party hereto. SECTION 10. AGENCY
Section 10.1Appointment and Authority. (a) Each of the Lenders and the Issuing
Banks hereby irrevocably appoints Regions Bank to act on its behalf as the
Administrative Agent hereunder and under the other Credit Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Section are solely for the benefit of
the Administrative Agent, the Lenders and the Issuing Banks, and no Credit Party
nor any of its Subsidiaries shall have rights as a third party beneficiary of
any of such provisions. It is understood and agreed that the use of the term
“agent” herein or in any other Credit Documents (or any other similar term) with
reference to the Administrative Agent is not 127

 

 








New Microsoft Word Document_orion_page_152.gif [tmb-20200608xex10dd1g152.gif]

intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any Applicable Law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties. (b) Each of the Lenders
hereby irrevocably appoints, designates and authorizes the Collateral Agent to
take such action on its behalf under the provisions of this Agreement and each
Collateral Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any Collateral
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere herein or in
any Collateral Document, the Collateral Agent shall not have any duties or
responsibilities, except those expressly set forth herein or therein, nor shall
the Collateral Agent have or be deemed to have any fiduciary relationship with
any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any Collateral Document or otherwise exist against the Collateral
Agent. Without limiting the generality of the foregoing sentence, the use of the
term “agent” herein and in the Collateral Documents with reference to the
Collateral Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any Applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties. The Collateral Agent shall act on behalf of the Lenders
with respect to any Collateral and the Collateral Documents, and the Collateral
Agent shall have all of the benefits and immunities (i) provided to the
Administrative Agent under the Credit Documents with respect to any acts taken
or omissions suffered by the Collateral Agent in connection with any Collateral
or the Collateral Documents as fully as if the term “Administrative Agent” as
used in such Credit Documents included the Collateral Agent with respect to such
acts or omissions, and (ii) as additionally provided herein or in the Collateral
Documents with respect to the Collateral Agent. Section 10.2Rights as a
Lender.The Person serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Subsidiary of the Borrower or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders.Exculpatory Provisions.
(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Credit Documents, and its
duties hereunder shall be administrative in nature. foregoing, the
Administrative Agent: Without limiting the generality of the 128

 

 








New Microsoft Word Document_orion_page_153.gif [tmb-20200608xex10dd1g153.gif]

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing; (ii) shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby or by the other
Credit Documents that the Administrative Agent is required to exercise as
directed in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be expressly provided for herein or in the other Credit
Documents), provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Credit Document or
Applicable Law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law; and (iii) shall not, except as expressly set
forth herein and in the other Credit Documents, have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Affiliates that is communicated to or obtained by the
Person serving as the Administrative Agent or any of its Affiliates in any
capacity. (b) The Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 11.4 and 9.2) or (ii)
in the absence of its own gross negligence or willful misconduct, as determined
by a court of competent jurisdiction by final and nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent in
writing by the Borrower, a Lender or an Issuing Bank. (c)The Administrative
Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Credit Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Credit Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Section 5 or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent. Section
10.3Reliance by Administrative Agent.The Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine 129

 

 








New Microsoft Word Document_orion_page_154.gif [tmb-20200608xex10dd1g154.gif]

and to have been signed, sent or otherwise authenticated by the proper Person.
The Administrative Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, or the issuance,
extension, renewal or increase of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or an Issuing Bank, the Administrative
Agent may presume that such condition is satisfactory to such Lender or such
Issuing Bank unless the Administrative Agent shall have received notice to the
contrary from such Lender or such Issuing Bank prior to the making of such Loan
or the issuance of such Letter of Credit. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower and its Subsidiaries),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. Section 10.4Delegation of Duties. The
Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Section shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents. Section 10.5Resignation of Administrative
Agent. (a) The Administrative Agent may at any time give notice of its
resignation to the Lenders, the Issuing Banks and the Borrower. Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders and the Issuing Banks,
appoint a successor Administrative Agent meeting the qualifications set forth
above. Whether or not a successor has been appointed such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date. (b) If the Person servicing as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law by notice in writing to the Borrower and
such Person remove such Person as the Administrative Agent and, in consultation
with the Borrower, 130

 

 








New Microsoft Word Document_orion_page_155.gif [tmb-20200608xex10dd1g155.gif]

appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty (30)
days (or such earlier day as shall be agreed by the Required Lenders (the
“Removal Effective Date”), then such removal shall nonetheless become effective
in accordance with such notice on the Removal Effective Date. (c) With effect
from the Resignation Effective Date or the Removal Effective Date (as
applicable) (1) the retiring or removed Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Credit Documents
(except that in the case of any collateral security held by the Administrative
Agent on behalf of the Lenders or the Issuing Banks under any of the Credit
Documents, the retiring or removed Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (2) except for any indemnity payments owed to the retiring or
removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and each Issuing Bank directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments owed
to the retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Credit Documents (if not already discharged
therefrom as provided above in this Section). The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Credit Documents, the provisions of this Section
10 and Section 11.2 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent. Section 10.6Non-Reliance on Administrative Agent and Other Lenders. Each
of the Lenders and the Issuing Banks acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each of the Lenders and the Issuing Banks also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder. Section 10.7No Other Duties, etc.. Anything herein to
the contrary notwithstanding, the Book Manager, Lead Arranger, Co-Documentation
Agents or Co-Syndication Agents listed on the cover page hereof shall not have
any powers, duties or responsibilities under this 131

 

 








New Microsoft Word Document_orion_page_156.gif [tmb-20200608xex10dd1g156.gif]

Agreement or any of the other Credit Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an Issuing Bank hereunder.
Section 10.8Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or Letter of Credit Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise: (a)to file and prove a claim for
the whole amount of the principal and interest owing and unpaid in respect of
the Loans, Letter of Credit Obligations and all other Obligations that are owing
and unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the Issuing Banks and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Banks and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Banks and the Administrative Agent under
Section 2.10 and Section 11.2) allowed in such judicial proceeding; and (b) to
collect and receive any monies or other property payable or deliverable on any
such claims and to distribute the same; and any custodian, receiver, assignee,
trustee, liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender and each Issuing Bank to make
such payments to the Administrative Agent and, in the event that the
Administrative Agent shall consent to the making of such payments directly to
the Lenders and the Issuing Banks, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 2.10 and Section 11.2). Section
10.9Collateral Matters. (a) The Lenders (including each Issuing Bank and the
Swingline Lender) irrevocably authorize the Administrative Agent and the
Collateral Agent, at its option and in its discretion, (i) to release any Lien
on any property granted to or held under any Credit Document securing the
Obligations (x) upon termination of the commitments under this Agreement and
payment in full of all Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the applicable Issuing Bank shall have been made), (y)
that is sold or otherwise disposed of or to be sold or otherwise disposed of as
part of or in connection with any sale or other disposition permitted under the
Credit Documents or consented to in accordance 132

 

 








New Microsoft Word Document_orion_page_157.gif [tmb-20200608xex10dd1g157.gif]

with the terms of this Agreement, or (z) subject to Section 11.4, if approved,
authorized or ratified in writing by the Required Lenders; (ii) to subordinate
any Lien on any property granted to or held under any Credit Document securing
the Obligations to the holder of any Lien on such property that is permitted by
Section 8.2(m); and (iii) to release any Guarantor from its obligations under
this Agreement and the other Credit Documents if such Person ceases to be a
Credit Party as a result of a transaction permitted under the Credit Documents.
Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s
authority to release or subordinate its interest in particular types or items of
property, or to release any Guarantor from its obligations under this Agreement
pursuant to this Section. (b) The Administrative Agent shall not be responsible
for or have a duty to ascertain or inquire into any representation or warranty
regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of the Administrative Agent’s Lien thereon, or
any certificate prepared by any Credit Party in connection therewith, nor shall
the Administrative Agent be responsible or liable to the Lenders for any failure
to monitor or maintain any portion of the Collateral. (c) Anything contained in
any of the Credit Documents to the contrary notwithstanding, each of the Credit
Parties, the Administrative Agent, the Collateral Agent and each holder of the
Obligations hereby agree that (i) no holder of the Obligations shall have any
right individually to realize upon any of the Collateral or to enforce this
Agreement, the Notes or any other Credit Agreement, it being understood and
agreed that all powers, rights and remedies hereunder may be exercised solely by
the Administrative Agent, on behalf of the holders of the Obligations in
accordance with the terms hereof and all powers, rights and remedies under the
Collateral Documents may be exercised solely by the Collateral Agent, and (ii)
in the event of a foreclosure by the Collateral Agent on any of the Collateral
pursuant to a public or private sale or other disposition, the Collateral Agent
or any Lender may be the purchaser of any or all of such Collateral at any such
sale or other disposition and the Collateral Agent, as agent for and
representative of the holders of the Obligations (but not any Lender or Lenders
in its or their respective individual capacities unless the Required Lenders
shall otherwise agree in writing) shall be entitled, for the purpose of bidding
and making settlement or payment of the purchase price for all or any portion of
the Collateral sold at any such public sale, to use and apply any of the
Obligations as a credit on account of the purchase price for any collateral
payable by the Collateral Agent at such sale or other disposition. (d)
NoSecuredSwapAgreementorSecuredTreasuryManagement Agreement will create (or be
deemed to create) in favor of any Qualifying Swap Provider or any Qualifying
Treasury Management Bank, respectively that is a party thereto any rights in
connection with the management or release of any Collateral or of the
obligations of the Borrower or any other Credit Party under the Credit Documents
except as expressly provided herein or in the other Credit Documents. By
accepting the benefits 133

 

 








New Microsoft Word Document_orion_page_158.gif [tmb-20200608xex10dd1g158.gif]

of the Collateral, each such Qualifying Swap Provider and Qualifying Treasury
Management Bank shall be deemed to have appointed the Collateral Agent as its
agent and agreed to be bound by the Credit Documents as a holder of the
Obligations, subject to the limitations set forth in this clause (d).
Furthermore, it is understood and agreed that the Qualifying Swap Providers and
Qualifying Treasury Management Banks, in their capacity as such, shall not have
any right to notice of any action or to consent to, direct or object to any
action hereunder or under any of the other Credit Documents or otherwise in
respect of the Collateral (including the release or impairment of any
Collateral, or to any notice of or consent to any amendment, waiver or
modification of the provisions hereof or of the other Credit Documents) other
than in its capacity as a Lender and, in any case, only as expressly provided
herein. SECTION 11. MISCELLANEOUS Section 11.1Notices; Effectiveness; Electronic
Communications. (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier or
electronic mail as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows: (i) if to the Administrative Agent, the Borrower
or any other Credit Party, to the address, telecopier number, electronic mail
address or telephone number specified in Appendix B: (ii) if to any Lender, any
Issuing Bank or Swingline Lender, to the address, telecopier number, electronic
mail address or telephone number in its Administrative Questionnaire on file
with the Administrative Agent. Notices and other communications sent by hand or
overnight courier service, or mailed by certified or registered mail, shall be
deemed to have been given when received; notices and other communications sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices and other communications delivered through electronic
communications to the extent provided in subsection (b) below, shall be
effective as provided in such subsection (b). (b) Electronic
Communications.Notices and other communications to the Lenders and the Issuing
Banks hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender or any Issuing Bank pursuant to Section 2 if such
Lender or such Issuing Bank, as applicable, has notified the Administrative
Agent and the Borrower that it is incapable of receiving notices under such
Section by electronic communication. The Administrative Agent or any Credit
Party may, in its discretion, 134

 

 








New Microsoft Word Document_orion_page_159.gif [tmb-20200608xex10dd1g159.gif]

agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
UnlesstheAdministrativeAgentotherwiseprescribes,(i)noticesandother
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor, provided that, with respect to clauses
(i) and (ii) above, if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next business day for
the recipient (c) Change of Address, Etc.Any party hereto may change its address
or telecopier number for notices and other communications hereunder by notice to
the other parties hereto. (d) Platform. (i) Each Credit Party agrees that the
Administrative Agent may, but shall not be obligated to, make the Communications
(as defined below) available to the Issuing Banks and the other Lenders by
posting the Communications on Intralinks, Syndtrak or a substantially similar
electronic transmission system (the “Platform”). (ii) The Platform is provided
“as is” and “as available.” The Agent Parties (as defined below) do not warrant
the adequacy of the Platform and expressly disclaim liability for errors or
omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty ofmerchantability,fitness
for aparticular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or the Platform. In no event shall the Administrative Agent or
any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower or the other Credit Parties, any Lender or any other
Person or entity for damages of any kind, including, without limitation, direct
or indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Borrower’s, any
other Credit Party’s or the Administrative Agent’s transmission of
communications through the Platform. “Communications” means, collectively, any
notice, demand, communication, information, document or other material provided
by or on behalf of any Credit Party pursuant to any Credit Document or the
transactions contemplated therein which is distributed to the Administrative
Agent, any Lender or any Issuing Bank by means of electronic communications
pursuant to this Section, including through the Platform. 135

 

 








New Microsoft Word Document_orion_page_160.gif [tmb-20200608xex10dd1g160.gif]

Section 11.2Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. The
Credit Parties shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates (including the reasonable
out-of-pocket fees, charges and disbursements of counsel for the Administrative
Agent) in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Credit Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by any Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable out-of-pocket expenses incurred
by the Administrative Agent, any Lender or any Issuing Bank (including the
reasonable out-of-pocket fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or any Issuing Bank) in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Credit Documents, including its rights under this Section, or (B)
in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit. (b)
Indemnification by the Credit Parties. The Credit Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), the Collateral Agent (and any
sub-agent thereof), each Lender and each Issuing Bank, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the reasonable
out-of-pocket fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any Person (including the Borrower or any other Credit Party) other than such
Indemnitee or its Related Parties arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Credit
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by any Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by the Borrower or any other Credit
Party, or any Environmental Liability related in any way to the Borrower or any
of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any of its Subsidiaries, and regardless of whether any Indemnitee is
a party thereto, provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct 136

 

 








New Microsoft Word Document_orion_page_161.gif [tmb-20200608xex10dd1g161.gif]

of such Indemnitee or (y) result from a claim brought by the Borrower or any
Credit Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Credit Document, if the Borrower or
such Credit Party has obtained a final and nonappealable judgment in its favor
on such claim as determined by a court of competent jurisdiction. This Section
11.2(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim. (c)
Reimbursement by Lenders. To the extent that the Credit Parties for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the Collateral Agent (or any sub-agent thereof), any Issuing Bank or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), the Collateral Agent (or any such
sub-agent), the applicable Issuing Bank or such Related Party, as the case may
be, such Lender’s pro rata share (in each case, determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) or such
Issuing Bank in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or such
Issuing Bank in connection with such capacity. The obligations of the Lenders
under this subsection (c) are subject to the provisions of this Agreement that
provide that their obligations are several in nature, and not joint and several.
(d)Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, none of the Credit Parties shall assert, and each hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Credit Document or any agreement or instrument contemplated hereby,
the transactions contemplated hereby or thereby, any Loan or Letter of Credit or
the use of the proceeds thereof. No Indemnitee referred to in subsection (b)
above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby. (e) Payments. All amounts due under
this Section shall be payable promptly, but in any event within ten (10)
Business Days after written demand therefor (including delivery of copies of
applicable invoices). (f)Survival. The provisions of this Section shall survive
resignation or replacement of the Administrative Agent, Collateral Agent, any
Issuing Bank, the Swingline Lender or any Lender, termination of the commitments
hereunder and repayment, satisfaction and discharge of the loans and obligations
hereunder. 137

 

 








New Microsoft Word Document_orion_page_162.gif [tmb-20200608xex10dd1g162.gif]

Section 11.3Set-Off. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such Issuing Bank or any such Affiliate to or for the
credit or the account of the Borrower or any other Credit Party against any and
all of the obligations of the Borrower or such Credit Party now or hereafter
existing under this Agreement or any other Credit Document to such Lender, such
Issuing Bank or their respective Affiliates, irrespective of whether or not such
Lender, such Issuing Bank or such Affiliate shall have made any demand under
this Agreement or any other Credit Document and although such obligations of the
Borrower or such Credit Party may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender or such Issuing Bank different from
the branch or office holding such deposit or obligated on such indebtedness;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.16 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the Issuing Banks, and the Lenders, and (y)
the Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender, each Issuing Bank and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, such Issuing Bank or their respective Affiliates may
have. Each of the Lenders and the Issuing Banks agrees to notify the Borrower
and the Administrative Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application. Section 11.4Amendments and Waivers. (a)Required
Lenders’ Consent. Subject to Section 11.4(b) and Section 11.4(c), no amendment,
modification, termination or waiver of any provision of the Credit Documents, or
consent to any departure by any Credit Party therefrom, shall in any event be
effective without the written concurrence of the Administrative Agent and the
Required Lenders; provided that (i) the Administrative Agent may, with the
consent of the Borrower only, amend, modify or supplement this Agreement to cure
any ambiguity, omission, defect or inconsistency, so long as such amendment,
modification or supplement does not adversely affect the rights of any Lender or
any Issuing Bank, (ii) each of the Fee Letter and any Auto BorrowerBorrow
Agreement may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, (iii) no Defaulting Lender shall
have any right to approve or disapprove (x) any amendment, waiver or consent
hereunder, except that the Commitments, Loans and/or Letter of Credit
Obligations of such Lender may not be increased or extended without the consent
of such Lender and (y) any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender except to the extent such waiver,
amendment or modification affects such Defaulting Lender differently than other
affected Lenders, (iv) each Lender is entitled to vote as such Lender sees fit
on any bankruptcy reorganization plan that affects the Loans, and each Lender
acknowledges that the 138

 

 








New Microsoft Word Document_orion_page_163.gif [tmb-20200608xex10dd1g163.gif]

provisions of Section 1126(c) of the Bankruptcy Code of the United States
supersedes the unanimous consent provisions set forth herein and (v) the
Required Lenders shall determine whether or not to allow any Credit Party to use
cash collateral in the context of a bankruptcy or insolvency proceeding and such
determination shall be binding on all of the Lenders. (b) Affected Lenders’
Consent. Without the written consent of each Lender (other than a Defaulting
Lender except as provided in clause (a)(iii) above) that would be affected
thereby, no amendment, modification, termination, or consent shall be effective
if the effect thereof would: (i) extend the Revolving Commitment Termination
Date or the 364-Day Revolving Commitment Termination Date; (ii) waive, reduce or
postpone any scheduled repayment (but not prepayment) or alter the required
application of any payment pursuant to Section 2.13(d) or any prepayment
pursuant to Section 2.12 or the application of funds pursuant to Section 9.3, as
applicable; (iii) extend the stated expiration date of any Letter of Credit,
beyond the Revolving Commitment Termination Date; (iv) reduce the principal of
or the rate of interest on any Loan (other than any waiver of the imposition of
the Default Rate pursuant to Section 2.9) or any fee or premium payable
hereunder; provided, however, that only the consent of the Required Lenders
shall be necessary (A) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate or (B) to amend
any financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
to reduce any fee payable hereunder; (v) extend the time for payment of any such
interest or fees; (vi) reduce the principal amount of any Loan or any
reimbursement obligation in respect of any Letter of Credit; (vii) amend,
modify, terminate or waive any provision of this Section 11.4(b) or Section
11.4(c) or any other provision of this Agreement that expressly provides that
the consent of all Lenders is required; (viii)change the percentage of the
outstanding principal amount of Loans that is required for the Lenders or any of
them to take any action hereunder or amend the definition of “Required Lenders”
or “Term Loan Commitment Percentage”, Percentage”,
“FourthAmendmentReplacementTermLoanCommitment “Revolving Commitment Percentage”,
or “364-Day Revolving Commitment Lender; Percentage” or modify the amount of the
Commitment of any 139

 

 








New Microsoft Word Document_orion_page_164.gif [tmb-20200608xex10dd1g164.gif]

(ix) release all or substantially all of the Collateral or all or substantially
all of the Guarantors from their obligations hereunder, in each case, except as
expressly provided in the Credit Documents; or (x)consent to the assignment or
transfer by the Borrower of any of its rights and obligations under any Credit
Document (except pursuant to a transaction permitted hereunder). (c) Other
Consents. No amendment, modification, termination or waiver of any provision of
the Credit Documents, or consent to any departure by the Borrower or any other
Credit Party therefrom, shall: (i) increase any Revolving Commitment or 364-Day
Revolving Commitment of any Lender over the amount thereof then in effect
without the consent of such Lender; provided, no amendment, modification or
waiver of any condition precedent, covenant, Default or Event of Default shall
constitute an increase in any Revolving Commitment or 364-Day Revolving
Commitment of any Lender; (ii) amend, modify, terminate or waive any provision
hereof relating to the Swingline Sublimit or the Swingline Loans without the
consent of the Swingline Lender; (iii) amend, modify, terminate or waive any
obligation of Lenders relating to the purchase of participations in Letters of
Credit as provided in Section 2.3(e) without the written consent of the
Administrative Agent and of each Issuing Bank; or (iv) amend, modify, terminate
or waive any provision of this Section 11 as the same applies to any Agent, or
any other provision hereof as the same applies to the rights or obligations of
any Agent, in each case without the consent of such Agent. (d) Execution of
Amendments, etc. The Administrative Agent may, but shall have no obligation to,
with the concurrence of any Lender, execute amendments, modifications, waivers
or consents on behalf of such Lender. Any waiver or consent shall be effective
only in the specific instance and for the specific purpose for which it was
given. No notice to or demand on any Credit Party in any case shall entitle any
Credit Party to any other or further notice or demand in similar or other
circumstances. Any amendment, modification, termination, waiver or consent
effected in accordance with this Section 11.4 shall be binding upon each Lender
at the time outstanding, each future Lender and, if signed by a Borrower, on
such Borrower. Section 11.5Successors and Assigns. (a) Successors and Assigns
Generally.The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither the Borrower nor any other 140

 

 








New Microsoft Word Document_orion_page_165.gif [tmb-20200608xex10dd1g165.gif]

Credit Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender, and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (e) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement. (b) Assignments by Lenders. Any
Lender may at any time assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments, Loans and obligations hereunder at the time owing to it); provided
that any such assignment shall be subject to the following conditions: (i)
Minimum Amounts. (A) in the case of an assignment of the entire remaining amount
of the assigning Lender’s commitments and the loans at the time owing to it (in
each case with respect to any credit facility) or contemporaneous assignments to
Approved Funds that equal at least to the amounts specified in subsection
(b)(i)(B) of this Section in the aggregate) or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and (B) in any case not described in subsection (b)(i)(A) of this
Section, the aggregate amount of the commitment (which for this purpose includes
loans and obligations in respect thereof outstanding thereunder) or, if the
commitment is not then in effect, the principal outstanding balance of the loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment Agreement with respect to such assignment is delivered to
the Administrative Agent or, if “Trade Date” is specified in the Assignment
Agreement, as of the Trade Date) shall not be less than $2,500,000, in the case
of any assignment in respect of any 364-Day Revolving Commitments, 364-Day
Revolving Loans, Revolving Commitments and/or Revolving Loans, or $1,000,000, in
the case of any assignment in respect of any Term Loan Commitments and/or Term
Loans, unless each of the Administrative Agent and, so long as no Event of
Default shall have occurred and is continuing, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed). 141

 

 








New Microsoft Word Document_orion_page_166.gif [tmb-20200608xex10dd1g166.gif]

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Commitments and Loans
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations on a non-pro rata basis
as between its (x) 364-Day Revolving Commitment and/or 364-Day Revolving Loans,
on the one hand, and(y) Revolving Commitment and/or Revolving Loans and (z) any
Term Loan Commitment and/or Term Loans, on the other the hand. (iii) Required
Consents. No consent shall be required for any assignment except to the extent
required by subsection (b)(i)(B) of this Section and, in addition: (A) the
consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default shall have occurred
and is continuing at the time of such assignment or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; (B) the consent of the Administrative
Agent (such consent not to be unreasonably withheld or delayed) shall be
required for assignments in respect of (i) commitments under revolving credit
facilities and unfunded commitments under term loan facilities if such
assignment is to a Person that is not a Lender with a commitment in respect of
such facility, an Affiliate of such Lender or an Approved Fund with respect to
such Lender or (ii) a funded Term Loan to a Person who is not a Lender, an
Affiliate of a Lender or an Approved Fund; (C) the consent of the Issuing Bank
(such consent not to be unreasonably withheld or delayed) shall be required for
any assignment in respect of any Revolving Commitment; and (D) the consent of
the Swingline Lender (such consent not to be unreasonably withheld or delayed)
shall be required for any assignment in respect of any Revolving Commitment.
(iv)Assignment Agreement. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment Agreement, together with a
processing and recordation fee in the amount of $3,500, unless waived, in whole
or in part by the Administrative Agent in its discretion. The assignee, if it is
not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire. (v) No Assignment Certain Persons.No such assignment shall be
made to (A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or
142

 

 








New Microsoft Word Document_orion_page_167.gif [tmb-20200608xex10dd1g167.gif]

(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B). (vi) No Assignment to Natural Persons. No such
assignment shall be made to a natural person. (vii) Certain Additional Payments.
In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, each Issuing Bank, each Swingline
Lender and each other Lender hereunder (and interest accrued thereon), and (y)
acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Swingline Loans in accordance with its
Revolving Commitment Percentage. Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under Applicable Law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs. Subject to acceptance and recording thereof by the
Administrative Agent pursuant to subsection (c) of this Section, from and after
the effective date specified in each Assignment Agreement, the assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment Agreement, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment Agreement, be released from
its obligations under this Agreement (and, in the case of an Assignment
Agreement covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.16, 2.17 and 11.2 with respect to
facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. The Borrower will execute and deliver on request, at
their own expense, Notes to the assignee evidencing the interests taken by way
of assignment hereunder. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection (d)
of this Section. 143

 

 








New Microsoft Word Document_orion_page_168.gif [tmb-20200608xex10dd1g168.gif]

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in the United
States, a copy of each Assignment Agreement delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Commitments
of, and principal amounts (and stated interest) of the Loans and Obligations
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice. (d) Participations. Any
Lender may at any time, without the consent of, or notice to, the Borrower or
the Administrative Agent, sell participations to any Person (other than a
natural Person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (iii) the Borrower, the Administrative Agent, the Issuing
Banks and Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 11.2(c) with respect to any payments made by such Lender to its
Participant(s). Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, modification or waiver described in clauses (b) or (c)
of Section 11.4 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.2, 3.1 and
3.3(subject to the requirements and limitations therein, including the
requirements under Section 3.3(f) (it being understood that the documentation
required under Section 3.3(f) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 2.17 and 3.4
as if it were an assignee under paragraph (b) of this Section; and (B) shall not
be entitled to receive any greater payment under Sections 3.2 or 3.3, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Borrower’s request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 2.17 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.3 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.14 as though it were a
Lender. Each Lender that sells a participation shall, acting 144

 

 








New Microsoft Word Document_orion_page_169.gif [tmb-20200608xex10dd1g169.gif]

solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Credit Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Credit Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register. (e) Certain
Pledges. Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement, or any promissory notes
evidencing its interests hereunder, to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto. Section 11.6Independence of Covenants. All
covenants hereunder shall be given independent effect so that if a particular
action or condition is not permitted by any of such covenants, the fact that it
would be permitted by an exception to, or would otherwise be within the
limitations of, another covenant shall not avoid the occurrence of a Default or
an Event of Default if such action is taken or condition exists. Section
11.7Survival of Representations, Warranties and Agreements. All representations,
warranties and agreements made herein shall survive the execution and delivery
hereof and the making of any Credit Extension. Notwithstanding anything herein
or implied by law to the contrary, the agreements of each Credit Party set forth
in Section 3.1(c), Section 3.2, Section 3.3, Section 11.2, Section 11.3, and
Section 11.10 and the agreements of the Lenders and the Agents set forth in
Section 2.14, Section 10.3 and Section 11.2(c) shall survive the payment of the
Loans, the cancellation, expiration or cash collateralization of the Letters of
Credit, and the termination hereof. Section 11.8No Waiver; Remedies Cumulative.
No failure or delay on the part of any Agent or any Lender in the exercise of
any power, right or privilege hereunder or under any other Credit Document shall
impair such power, right or privilege or be construed to be a waiver of any
default or acquiescence therein, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other power, right or privilege. The rights, powers and remedies given to
each Agent and each Lender hereby are cumulative and shall be in addition to and
independent of all rights, powers and remedies existing by virtue of any statute
or rule of law or in any of the other Credit Documents, any Swap Agreements or
any Treasury Management Agreements. Any forbearance or failure to exercise, and
any delay in exercising, any right, power or remedy hereunder shall not impair
any such 145

 

 








New Microsoft Word Document_orion_page_170.gif [tmb-20200608xex10dd1g170.gif]

right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy. Section
11.9Marshalling; Payments Set Aside.Neither any Agent nor any Lender shall be
under any obligation to marshal any assets in favor of any Credit Party or any
other Person or against or in payment of any or all of the Obligations. To the
extent that any Credit Party makes a payment or payments to the Administrative
Agent, the Issuing Banks, the Swingline Lender or the Lenders (or to the
Administrative Agent, on behalf of Lenders), or the Administrative Agent, the
Collateral Agent, the Issuing Banks or the Lenders enforce any security
interests or exercise their rights of setoff, and such payment or payments or
the proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any Debtor
Relief Law, any other state or federal law, common law or any equitable cause,
then, to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied, and all Liens, rights and remedies therefor or related
thereto, shall be revived and continued in full force and effect as if such
payment or payments had not been made or such enforcement or setoff had not
occurred. Section 11.10 Severability. In case any provision in or obligation
hereunder or any Note or other Credit Document shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.
Section 11.11 Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of the Lenders hereunder are several and no Lender shall be
responsible for the obligations or Revolving Commitment or, Term Loan Commitment
or 364-Day Revolving Commitment of any other Lender hereunder. Nothing contained
herein or in any other Credit Document, and no action taken by the Lenders
pursuant hereto or thereto, shall be deemed to constitute the Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and, subject to Section 10.9, each Lender shall be entitled to
protect and enforce its rights arising under this Agreement and the other Credit
Documents and it shall not be necessary for any other Lender to be joined as an
additional party in any proceeding for such purpose. Section 11.12 Headings.
Section headings herein are included herein for convenience of reference only
and shall not constitute a part hereof for any other purpose or be given any
substantive effect. Section 11.13 Applicable Laws. (a) Governing Law. This
Agreement shall be governed by, and construed in accordance with, the law of the
State of New York. (b) Submission to Jurisdiction. Eachpartyheretoirrevocablyand
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
county and of the United States District Court of the Southern District of New
York, any appellate court from any 146

 

 








New Microsoft Word Document_orion_page_171.gif [tmb-20200608xex10dd1g171.gif]

thereof or any jurisdiction where a Vessel may be found, in any action or
proceeding arising out of or relating to this Agreement or any other Credit
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such New York
State court or court in a jurisdiction where a Vessel is located, to the fullest
extent permitted by Applicable Law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or in any other
Credit Document shall affect any right that any party may otherwise have to
bring any action or proceeding relating to this Agreement or any other Credit
Document against any Credit Party or its properties in the courts of any
jurisdiction. (c) Waiver of Venue. Each party hereto irrevocably and
unconditionally waives, to the fullest extent permitted by Applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Credit
Document in any court referred to in subsection (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court. (d) Service of Process. Each party
hereto irrevocably consents to service of process in the manner provided for
notices in Section 11.1. Nothing in this Agreement will affect the right of any
party hereto to serve process in any other manner permitted by Applicable Law.
Section 11.14 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 11.15 Confidentiality. Each of the Administrative Agent, the Collateral
Agent, the Issuing Banks and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by any regulatory
authority purporting to 147

 

 








New Microsoft Word Document_orion_page_172.gif [tmb-20200608xex10dd1g172.gif]

have jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by Applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Credit
Document or any action or proceeding relating to this Agreement or any other
Credit Document or the enforcement of rights hereunder or thereunder, (f)
subject to an agreement containing provisions substantially the same as those of
this Section, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in (including, for purposes hereof, any new lenders
invited to join hereunder on an increase in the Loans and Commitments hereunder,
whether by exercise of an accordion, by way of amendment or otherwise), any of
its rights or obligations under this Agreement or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower or its
obligations, this Agreement or payments hereunder, (g) on a confidential basis
to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the credit facilities provided for herein, or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided for herein, (h) with the consent of the Borrower or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, any Issuing Bank or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower. For
purposes of this Section, “Information” means all information received from the
Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any
Issuing Bank on a nonconfidential basis prior to disclosure by the Borrower or
any of its Subsidiaries; provided that, in the case of information received from
the Borrower or any of its Subsidiaries after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. Each of the Administrative Agent, the Collateral
Agent, the Issuing Banks and the Lenders acknowledges that (i) the Information
may include material non-public information concerning the Borrower or any
Subsidiary, as the case may be, (ii) it has developed compliance procedures
regarding the use of material non-public information and (iii) it will handle
such material non-public information in accordance with Applicable Law,
including United States federal and state securities laws. Section 11.16 Usury
Savings Clause. Notwithstanding any other provision herein, the aggregate
interest rate charged or agreed to be paid with respect to any of the
Obligations, including all charges or fees in connection therewith deemed in the
nature of interest under Applicable Laws shall not exceed the Highest Lawful
Rate. If the rate of interest (determined without regard to the preceding
sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the
aggregate outstanding amount of the Loans made hereunder shall bear interest 148

 

 








New Microsoft Word Document_orion_page_173.gif [tmb-20200608xex10dd1g173.gif]

at the Highest Lawful Rate until the total amount of interest due hereunder
equals the amount of interest which would have been due hereunder if the stated
rates of interest set forth in this Agreement had at all times been in effect.
In addition, if when the Loans made hereunder are repaid in full the total
interest due hereunder (taking into account the increase provided for above) is
less than the total amount of interest which would have been due hereunder if
the stated rates of interest set forth in this Agreement had at all times been
in effect, then to the extent permitted by law, the Borrower shall pay to the
Administrative Agent an amount equal to the difference between the amount of
interest paid and the amount of interest which would have been paid if the
Highest Lawful Rate had at all times been in effect. Notwithstanding the
foregoing, it is the intention of the Lenders and each of the Credit Parties to
conform strictly to any applicable usury laws. Accordingly, if any Lender
contracts for, charges, or receives any consideration which constitutes interest
in excess of the Highest Lawful Rate, then any such excess shall be cancelled
automatically and, if previously paid, shall at such Lender’s option be applied
to the aggregate outstanding amount of the Loans made hereunder or be refunded
to each of the applicable Credit Parties. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Highest Lawful Rate, such Person may, to the extent permitted by
Applicable Laws, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest, throughout the contemplated
term of the Obligations hereunder. Section 11.17 Counterparts; Integration;
Effectiveness. This Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement and the other Credit Documents, and any separate letter
agreements with respect to fees payable to the Administrative Agent, constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 5, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or other electronic imaging means (e.g. “pdf”
or “tif” format) shall be effective as delivery of a manually executed
counterpart of this Agreement. Section 11.18 No Advisory of Fiduciary
Relationship. In connection with all aspects of each transaction contemplated
hereby (including in connection with any amendment, waiver or other modification
hereof or of any other Credit Document), each of the Credit Parties acknowledges
and agrees, and acknowledges its Affiliates’ understanding, that: (a)(i) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, are arm’s-length commercial transactions between the
Credit Parties, on the one hand, and the Administrative Agent, on the other
hand, (ii) the Credit Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (iii)
each of the Credit Parties is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Credit Documents; (b)(i) the Administrative Agent is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not and will not be acting as an advisor,
agent 149

 

 








New Microsoft Word Document_orion_page_174.gif [tmb-20200608xex10dd1g174.gif]

or fiduciary, for any Credit Party or any of their Affiliates or any other
Person and (ii) the Administrative Agent does not have any obligation to any
Credit Party or any of their Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Credit Documents; and (c) the Administrative Agent and its respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Credit Parties and their Affiliates, and
the Administrative Agent does not have any obligation to disclose any of such
interests to any Credit Party or its Affiliates. To the fullest extent permitted
by law, each of the Credit Parties hereby waives and releases, any claims that
it may have against the Administrative Agent with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby. Section 11.19 Electronic Execution of
Assignments and Other Documents. The words “execution,” “signed,” “signature,”
and words of like import in any Assignment Agreement or in any amendment,
waiver, modification or consent relating hereto shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any Applicable Laws,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act. Section 11.20 USA
PATRIOT Act. Each Lender subject to the Act hereby notifies each of the Credit
Parties that pursuant to the requirements of the Patriot Act, it is required to
obtain, verify and record information that identifies each of the Credit
Parties, which information includes the name and address of each of the Credit
Parties and other information that will allow such Lender to identify each of
the Credit Parties in accordance with the Patriot Act. Section 11.21
Acknowledgement and Consent to Bail-In of EEAAffected Financial Institutions.
Notwithstanding anything to the contrary in any LoanCredit Document or in any
other agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEAAffected Financial Institution
arising under any LoanCredit Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEAthe
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by: (a) the application of any Write-Down and Conversion
Powers by an EEAthe applicable Resolution Authority to any such liabilities
arising hereunder which may be payable to it by any party hereto that is an
EEAAffected Financial Institution; and (b)the applicable: effects of any Bail-in
Action on any such liability, including, if (i) a reduction in full or in part
or cancellation of any such liability; (ii) a conversion of all, or a portion
of, such liability into shares or other instruments of ownership in such
EEAAffected Financial Institution, its parent undertaking, or a bridge
institution that may be issued to it or otherwise conferred on it, and that such
shares or other instruments of ownership will be 150

 

 








New Microsoft Word Document_orion_page_175.gif [tmb-20200608xex10dd1g175.gif]

accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other LoanCredit Document; or (iii)the variation of the
terms of such liability in connection with the exercise of the write-down and
conversion powers of any EEAapplicable Resolution Authority. Section 11.22
Acknowledgement Regarding Any Supported QFCs. To the extent that the Credit
Documents provide support, through a guarantee or otherwise, for any Swap
Agreement or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Credit Documents and any Supported QFC may
in fact be stated to be governed by the laws of the State of New York and/or of
the United States or any other state of the United States): (a) In the event a
Covered Entity that is party to a Supported QFC (each, a “Covered Party”)
becomes subject to a proceeding under a U.S. Special Resolution Regime, the
transfer of such Supported QFC and the benefit of such QFC Credit Support (and
any interest and obligation in or under such Supported QFC and such QFC Credit
Support, and any rights in property securing such Supported QFC or such QFC
Credit Support) from such Covered Party will be effective to the same extent as
the transfer would be effective under the U.S. Special Resolution Regime if the
Supported QFC and such QFC Credit Support (and any such interest, obligation and
rights in property) were governed by the laws of the United States or a state of
the United States. In the event a Covered Party or a BHC Act Affiliate of a
Covered Party becomes subject to a proceeding under a U.S. Special Resolution
Regime, Default Rights under the Credit Documents that might otherwise apply to
such Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Credit Documents were governed by the laws of the
United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support. (b)As
used in this Section 11.22, the following terms have the following meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party. 151

 

 








New Microsoft Word Document_orion_page_176.gif [tmb-20200608xex10dd1g176.gif]

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b). “Default Right” has the
meaning assigned to that term in, and shall be interpreted in accordance with,
12 C.F.R. §§ 252.81, 47.2 or 382.1, as applicable. [Signatures on Following
Page(s)] 152

 

 








New Microsoft Word Document_orion_page_177.gif [tmb-20200608xex10dd1g177.gif]

ANNEX B Amended & Restated Appendix A to Credit Agreement LENDERS, COMMITMENTS
AND COMMITMENT PERCENTAGES Initial Term Loan Fourth Amendment Replacement Term
Loan Lender Fourth Amendment Replacement Term Loan Commitment Fourth Amendment
Replacement Term Loan Commitment Percentage Regions Bank $6,508,722.60 17.813%
Bank of America, N.A. $4,795,900.86 13.125% BOKF, NA dba Bank of Texas
$4,567,524.63 12.500% KeyBank National Association $3,882,395.94 10.625% NBH
Bank $3,425,643.47 9.375% IBERIABANK $3,425,643.47 9.375% Trustmark National
Bank $3,425,643.47 9.375% First Horizon Bank $3,425,643.47 9.375% Truist Bank
$3,083,079.13 8.438% Total $36,540,197.04 100.0% Lender Initial Term Loan
Commitment Initial Term Loan Commitment Percentage Regions Bank $18,243,243.25
13.51351352% Bank of America, N.A. $15,324,324.32 11.351351348% BOKF, NA dba
Bank of Texas $15,324,324.32 11.351351348% Truist Bank $15,324,324.32
11.351351348% Frost Bank $13,500,000.00 10.0% NBH Bank $12,770,270.27
9.459459459% IBERIABANK $12,770,270.27 9.459459459% KeyBank National Association
$12,770,270.27 9.459459459% Trustmark National Bank $10,945,945.95 8.108108111%
First Horizon Bank $8,027,027.03 5.945945948% Total $135,000,000.00 100.0%

 

 








New Microsoft Word Document_orion_page_178.gif [tmb-20200608xex10dd1g178.gif]

Revolving Commitments 364-Day Revolving Commitments Lender 364-Day Revolving
Commitment 364-Day Revolving Commitment Percentage Regions Bank $7,400,000.00
37.000% Bank of America, N.A. $6,000,000.00 30.000% BOKF, NA dba Bank of Texas
$6,600,000.00 33.000% Total $20,000,000.00 100.0% Lender Revolving Commitment
Revolving Commitment Percentage Regions Bank $8,906,250.00 17.8125% Bank of
America, N.A. $6,562,500.00 13.125% BOKF, NA dba Bank of Texas $6,250,000.00
12.500% KeyBank National Association $5,312,500.00 10.625% NBH Bank
$4,687,500.00 9.375% IBERIABANK $4,687,500.00 9.375% Trustmark National Bank
$4,687,500.00 9.375% First Horizon Bank $4,687,500.00 9.375% Truist Bank
$4,218,750.00 8.4375% Total $50,000,000.00 100.0%

 

 








New Microsoft Word Document_orion_page_179.gif [tmb-20200608xex10dd1g179.gif]

ANNEX C Amended & Restated Schedule 6.10(b) and Schedule 6.10(d) to Credit
Agreement [Attached] 36998113.v2

 

 








New Microsoft Word Document_orion_page_180.gif [tmb-20200608xex10dd1g180.gif]

SCHEDULE 6.10(b) TO CREDIT AGREEMENT REAL ESTATE ASSETS Owned Real Property:
Entity Name Address Schneider E&C Company, Inc. 5430 W. Tyson Ave., Tampa, FL
33616 Orion Marine Construction, Inc. 5440 W. Tyson Ave., Tampa, FL 33616 Orion
Marine Construction, Inc. 159 Highway 316, Port Lavaca, TX 77979 Orion Marine
Construction, Inc. 619 Bay View Drive, Port Lavaca, TX 77979 Orion Marine
Construction, Inc. 1110 Broadway Street, Port Lavaca, TX 77979 Orion
Construction, L.P. 2705 State Hwy 146, Baytown, TX 77520 Orion Marine
Construction, Inc. Bayview Heights Subdivision off the Shoreline of Lavaca Bay,
Port Lavaca, TX 77979 Orion Marine Construction, Inc. Bayview Heights
Subdivision off the Shoreline of Lavaca Bay, Port Lavaca, TX 77979 East & West
Jones Placement Areas, LLC 1004 Olin Mathieson Rd, Pasadena, TX 77056 Tony
Bagliore Concrete, Inc. 2300 CR 311 Jarrell, TX 76537

 

 








New Microsoft Word Document_orion_page_181.gif [tmb-20200608xex10dd1g181.gif]

Leased Property: Dickinson, TX LP *Chief Executive Office Credit Party Address
Landlord Name Orion Group Holdings, Inc. 12000 Aerospace, Suite 300, Houston, TX
77034* Aerospace Operating Associates LP Orion Group Holdings, Inc. 12000
Aerospace, Suite 350, Houston, TX 77034* Aerospace Operating Associates LP Orion
Group Holdings, Inc. 12000 Aerospace, Suite 375, Houston, TX 77034* Aerospace
Operating Associates LP Orion Group Holdings, Inc. 12000 Aerospace, Suite 425,
Houston, TX 77034* Aerospace Operating Associates LP Orion Marine Contractors,
Inc. 1851 Taylor Way, Tacoma, WA 98421 Tacoma Industrial Properties Orion Marine
Contractors, Inc. 1112 Alexander Ave., Tacoma, WA 98421 Graymont Western US Inc
(Port of Tacoma) Orion Marine Contractors, Inc. 740 Bonanza Ave, Anchorage, AK
Davis Constructors Orion Construction, L.P. 4440 Hwy 225, Suites 180 & 170, Deer
Park, Texas 77536 Clay Partners LP T.A.S. Commercial Concrete Construction, LLC
19319 Oil Center Blvd., Houston, TX 77073 MTS Interests T.A.S. Commercial
Concrete Construction, LLC 4800 Cash Rd., Dallas, TX 75247 MTS Interests T.A.S.
Commercial Concrete Construction, LLC 2727 LBJ Fwy, Dallas, TX 75244 525 Atrium
LP T.A.S. Proco, LLC 3711 A/B Fatta Drive, Liberty Tower & Flare Inc. Tony
Bagliore Concrete, Inc. 2436 CR 311, Jarrell, TX 76537 Bagheera Properties (TBC)
Orion Marine Construction, Inc. 1510 SE 17th Street, Fort Lauderdale, FL Resolve
Maritime Orion Marine Construction, Inc. 5600 W. Commerce St., Tampa, FL 33616
Baltic Workboats Orion Construction L.P. 17300 & 17140 Market St., Channelview,
TX 77530 Albatross Industrial Houston Fund,

 

 








New Microsoft Word Document_orion_page_182.gif [tmb-20200608xex10dd1g182.gif]

SCHEDULE 6.10(d) TO CREDIT AGREEMENT VESSELS Credit Party Vessel Description
Coast Guard Number Vessel Name Agreed Value Orion Marine Construction, Inc.+
BARGE:BOOSTER 110 FT YOS 21 1089521 YOS 21 $210,000 Orion Marine Construction,
Inc.+ IMC Booster II 1098172 Booster LMC III $ 210,000 Orion Marine
Construction, Inc. BARGE:CARPENTER 1999 150 HP M-401 12'X40' 1161374 M-401 $
45,000 Orion Marine Construction, Inc. BARGE:CARPENTER 1992 150 HP M-402 12'X40'
1161375 M-402 $ 45,000 Orion Marine Construction, Inc. BARGE:CARPENTER 1992 150
HP M-403 12'X40' 1161377 M-403 $ 45,000 Orion Marine Construction, Inc.
BARGE:CARPENTER 1992 150 HP M-404 12'X40' 1161379 M-404 $ 45,000 Orion Marine
Construction, Inc. BARGE:CARPENTER 1991 150 HP M-405 12'X40' 1161384 M-405 $
45,000 Orion Marine Construction, Inc.+ BARGE:CARPENTER 1989 150 HP M-406
40'X20' 1161381 M-406 $ 45,000 Orion Marine Construction, Inc. BARGE:CARPENTER
1983 150 HP M-407 12'X40' 1161387 M-407 $ 45,000 Orion Marine Construction,
Inc.+ BARGE:CARPENTER 1999 M-408 12'X40' 1161388 M-408 $ 45,000 Orion Marine
Construction, Inc. BARGE:CARPENTER 2013 M-412 12'x40' 1251188 M-412 $ 65,000
Orion Marine Construction, Inc. BARGE:CARPENTER 2013 M-413 12'x40' 1251190 M-413
$ 65,000 Orion Marine Construction, Inc. BARGE:DECK 120 FT KFMS #92 1061363 KFMS
92 $ 100,000 Orion Marine Contractors, Inc. BARGE:DECK 1948 70 FT Orion 701
255171 Orion 701 $ 50,000

 

 








New Microsoft Word Document_orion_page_183.gif [tmb-20200608xex10dd1g183.gif]

Orion Marine Contractors, Inc. BARGE:DECK 1966 170 FT Orion 1801 502778 Orion
1801 $ 175,000 Orion Marine Construction, Inc.+ BARGE:DECK 1980 LL102 630383
LL-102 $ 50,000 Orion Marine Contractors, Inc. BARGE:DECK 1971 196 ITB 536669
Orion IM 1902 $ 40,000 Orion Marine Construction, Inc.+ BARGE:DECK YOS 16
1089520 YOS 16 $ 85,000 Orion Marine Construction, Inc.+ BARGE:DECK 1967 110 FT
512434 Barge 100 $ 100,000 Orion Marine Construction, Inc. BARGE:FUEL 2011 KFMS
#110 1236598 KFMS 110 $ 650,000 Orion Marine Construction, Inc. BARGE:FUEL 2013
100K GAL Orion 1002 1250580 BF-1002 $ 650,000 Orion Marine Construction, Inc.
BARGE:FUEL 2015 Orion BF-1003 1257821 BF-1003 $ 650,000 Orion Marine
Construction, Inc. Barge Fuel 2015 241 GRT Orion 1004 1259461 Orion FB 1004 $
900,000 Orion Marine Contractors, Inc. BARGE:DERRICK 1998 Rainier 1051197 Rainer
$ 2,200,000 Orion Marine Contractors, Inc. Barge Derrick 1971 724 GRT St Helens
826648 St Helens $ 750,000 Orion Marine Construction, Inc. BARGE:MATERIAL 2000
170 FT M-1802 1104493 M-1802 $ 850,000 Orion Marine Construction, Inc.
BARGE:MATERIAL 1995 211 GRT M-1203 1050886 M-1203 $ 200,000 Orion Marine
Construction, Inc.+ BARGE:MATERIAL 1997 211 GRT M-1204 1048866 M-1204 $ 200,000
Orion Marine Construction, Inc.+ BARGE:MATERIAL 1997 211 GRT M-1205 1074536
M-1205 $ 200,000 Orion Marine Construction, Inc.+ BARGE:MATERIAL 1998 211 GRT
M-1206 1063154 M-1206 $ 200,000

 

 








New Microsoft Word Document_orion_page_184.gif [tmb-20200608xex10dd1g184.gif]

Orion Marine Construction, Inc.+ BARGE:MATERIAL 1995 211 GRT M-1207 1034041
M-1207 $ 200,000 Orion Marine Construction, Inc.+ BARGE:MATERIAL 1997 211 GRT
M-1208 1074538 M-1208 $ 200,000 Orion Marine Construction, Inc. BARGE:SPUD 1979
200 Ft M-2101 607884 M-2101 $ 1,250,000 Orion Construction LP BARGE:DECK 1981
250 Ft George Johnson 645125 George Johnson $ 1,500,000 Orion Marine
Construction, Inc. BARGE:SPUD 2010 M-2501 1230997 M-2501 $ 2,500,000 Orion
Marine Construction, Inc. BARGE:SPUD 1978 M-1801 600863 M-1801 $ 850,000 Orion
Marine Construction, Inc. BARGE:SPUD 1980 M-1702 618323 M-1702 $ 750,000 Orion
Marine Construction, Inc. BARGE:SPUD1980 170T M-1701 617810 M-1701 $ 750,000
Orion Marine Construction, Inc. BARGE:SPUD1996 M-1501 1038806 M-1501 $ 700,000
Orion Marine Construction, Inc. BARGE:SPUD 1996 M-1502 1039185 M-1502 $ 450,000
Orion Construction LP BARGE:SPUD 2008 Star 303 1220316 Star 303 $ 850,000 Orion
Marine Contractors, Inc. BARGE:SPUD 1942 Orion M-1601 284824 M-1601 $ 850,000
Orion Marine Construction, Inc. BARGE:SPUD 1994 M-1331 1026991 M-1331 $ 450,000
Orion Marine Construction, Inc. BARGE:SPUD 1994 M-1332 1026990 M-1332 $ 450,000
Orion Construction LP BARGE:SPUD 1993 150 TN KFMS #93 1000009 KFMS 93 $ 450,000
Orion Marine Construction, Inc. BARGE:SPUD 1993 150 TN KFMS #94 1000010 KFMS 94
$ 300,000

 

 








New Microsoft Word Document_orion_page_185.gif [tmb-20200608xex10dd1g185.gif]

Orion Marine Construction, Inc. BARGE:SPUD 1953 140 T M-1403 1181184 M-1403 $
300,000 Orion Marine Construction, Inc. BARGE:SPUD 2015 434 GRT M-1402 638787
M-1402 $ 300,000 Orion Marine Construction, Inc.+ BARGE:SPUD 1969 M-1401 522549
M-1401 $ 250,000 Orion Marine Contractors, Inc.+ BARGE:SPUD 1968 755 GRT Robert
West 513728 Robert West $ 300,000 Orion Marine Construction, Inc.+ BARGE:SPUD
1993 1202 993569 1202 $ 200,000 Orion Marine Construction, Inc.+ BARGE:SPUD 1970
1101 525486 1101 $ 175,000 Orion Marine Contractors, Inc.+ BARGE:SPUD 1943 Orion
1201 176796 Orion 1201 $ 265,000 Orion Marine Construction, Inc.+ BOAT:TUG 1981
1400 HP 1350 Bayou Bandit 553389 bayou bandit $ 575,000 Orion Marine
Construction, Inc.+ BOAT:TUG 1980 2000 HP Bayou Bull 626665 Bayou Bull $
1,150,000 Orion Marine Construction, Inc. Boat Tug 1999 27 GRT Miss Krissy
1088481 Miss Krissy $ 350,000 Orion Marine Construction, Inc.+ Boat Tug 1955 73
GRT Jack Fisher 270310 Jack Fisher $ 200,000 Orion Marine Construction, Inc.+
Boat Tug 1962 71 GRT Linda Fisher 288919 Linda Fisher $ 450,000 Orion Marine
Construction, Inc. Boat Tug 1982 103 GRT Dana Robyn 645654 Dana Robyn $ 300,000
Orion Construction LP Boat Tug 1959 29 GRT SUZY Q 279856 SUZY Q $ 175,000 Orion
Construction LP Boat Tug 1980 83 GRT Lynn R 625663 Lynn R $ 475,000 Orion
Construction LP+ Boat Tug 1952 26 GRT Brenda Lee 263629 Brenda lee $ 70,000

 

 








New Microsoft Word Document_orion_page_186.gif [tmb-20200608xex10dd1g186.gif]

Orion Construction LP+ Boat Tug 1968 34 GRT Julie K 517335 Julie K $ 90,000
Orion Marine Construction, Inc.+ Boat Tug 1954 21 GRT Tommie Hicks 268749 Tommie
Hicks $ 50,000 Orion Marine Construction, Inc.+ Boat Tug 1980 33 GRT Sea Dozer
II 617232 Sea Dozer II $ 200,000 Orion Marine Construction, Inc.+ Boat Tug 1974
Amy Laqauy 561427 Amy Laquay $ 85,000 Orion Marine Construction, Inc.+ Boat Tug
1979 33 GRT Sea Dozer I 614984 Sea Dozer I $ 120,000 Orion Construction LP Boat
Tug 1979 28 GRT Jackie S 607595 Jackie S $ 100,000 Orion Marine Construction,
Inc. Boat Tug Bayou Teddy 1226459 Bayou Teddy $ 135,000 Orion Marine
Construction, Inc.+ Boat Tug 1978 11 GRT Miss Ginny M-203 609315 Miss Ginny $
120,000 Orion Marine Construction, Inc.+ Boat Tug 1963 20 GRT Bayou Brute 290887
Bayou Brute $ 120,000 Orion Marine Construction, Inc.+ Tug Boat 1967 20 GR Bayou
Beast M-245 511363 Bayou Beast $ 75,000 Orion Construction LP+ BOAT:TUG 1966 36
GRT Cindy Sue 502289 Cindy Sue $ 75,000 Orion Construction LP+ BOAT:TUG 1950 29
GRT Donna Kay 261128 Donna Kay $ 65,000 Orion Construction LP BOAT:TUG 2009 20
GRT 2502 1225389 2502 $ 215,000 Orion Construction LP BOAT:TUG 2009 20 GRT 2501
1225392 2501 $ 215,000 Orion Construction LP BOAT:TUG 2009 20 GRT 2503 1225390
2503 $ 215,000 Orion Construction LP BOAT:TUG 2009 20 GRT 2504 1225394 2504 $
215,000

 

 








New Microsoft Word Document_orion_page_187.gif [tmb-20200608xex10dd1g187.gif]

Orion Construction LP BOAT:TUG 2009 20 GRT 2505 1225391 2505 $ 215,000 Orion
Construction LP BOAT:TUG 2009 20 GRT 2506 1225395 2506 $ 215,000 Orion
Construction LP BOAT:TUG 2009 20 GRT 2507 1225393 2507 $ 215,000 Orion Marine
Construction, Inc.+ Tug Boat 1972 175 HP Bayou Bronco M-224 542986 Bayou Bronco
$ 75,000 Orion Construction LP+ BOAT:TUG 1950 19 GRT GENO 259389 GENO $ 35,000
Orion Construction LP+ BOAT:TUG 2009 13 GRT Miss Cassie 1219004 Miss Cassie $
235,000 Orion Marine Construction, Inc.+ Boat Tug 1979 Erin P 602328 Erin P $
325,000 Orion Marine Construction, Inc.+ Boat Tug Lorena II 1183491 Lorena II $
175,000 Orion Marine Construction, Inc.+ The Gator 1165002 Gator $ 55,000 Orion
Marine Construction, Inc. The Razorback 1165001 Razorback $ 55,000 Orion Marine
Contractors, Inc. BOAT:TUG1958 Skagit 277518 Skagit $ 200,000 Orion Marine
Contractors, Inc. BOAT:TUG 2002 Puyallup 1131241 Puyallup $ 55,000 Orion Marine
Construction, Inc.+ BOAT:SMALL 1969 11 GRT Bayou Butthead 519989 Bayou Butthead
$ 40,000 Orion Marine Construction, Inc.+ Boat Small 1974 28 Ft Bayou Bus 650847
Bayou Bus $ 28,500 Orion Marine Construction, Inc.+ DREDGE1961 CURTIS K HUGGINS
(DREDGE 4) 20" 298914 Curtis Huggins $ 2,500,000 Orion Marine Construction, Inc.
DREDGE 1969 JASON LAQUAY 589554 Jason Laquay $ 1,450,000

 

 








New Microsoft Word Document_orion_page_188.gif [tmb-20200608xex10dd1g188.gif]

Orion Marine Construction, Inc. DREDGE 1963 24" JOHN C. LAQUAY 294090 John
Laquay $ 3,000,000 Orion Marine Construction, Inc. DREDGE 2010 LINDA LAQUAY
507917 Linda Laquay $ 12,500,000 Orion Marine Construction, Inc. DREDGE 1976 24
RICHARD C LAQUAY 577889 Richard Laquay $ 6,000,000 Orion Marine Construction,
Inc.+ 1990 M-1954 968581 M-1954 $ 350,000 Orion Marine Contractors, Inc. Barge
Hopper 1963 1178 GRT Orion 2001 298461 Orion 2001 $ 425,000 Orion Marine
Construction, Inc. BARGE:HOPPER 1956 IH-2201 270883 Orion IH-2201 $ 500,000
Orion Marine Construction, Inc. BARGE:HOPPER 1956 IH-2202 271245 Orion IH-2202 $
500,000 Orion Marine Construction, Inc.+ FB 70 1103930 FB 70 $ 85,000 Orion
Marine Construction, Inc. TENDER 1965 CHRIS P (TWIN 6-71) 1236352 CHRIS P (TWIN
6-71) $ 85,000 Orion Marine Construction, Inc.+ TENDER 2001 SYBILL L 1236998
SYBILL L $ 70,000 Orion Marine Construction, Inc. TENDER 2001 JEWEL F 1234408
JEWEL F $ 75,000 Orion Marine Construction, Inc. TENDER 2004 MINNIE T 1234406
MINNIE T $ 75,000 Orion Marine Construction, Inc. TENDER 2005 KATIE JO 1236997
KATIE JO $ 75,000 Orion Marine Construction, Inc.+ TENDER 1994 IRON OX 1088516
IRON OX $ 65,000 Orion Marine Construction, Inc.+ TENDER 1997 WHIPLASH 1074671
WHIPLASH $ 25,000 Orion Marine Construction, Inc. TENDER 2010 Bludworth MARY
RUTH L 1234404 MARY RUTH L $ 75,000

 

 








New Microsoft Word Document_orion_page_189.gif [tmb-20200608xex10dd1g189.gif]

Orion Marine Construction, Inc. TENDER 2010 Bludworth WYATT C 1234402 WYATT C $
35,000 Orion Marine Construction, Inc. TENDER 2011 ELENA L 1235174 Elena L $
160,000 Orion Marine Construction, Inc. TENDER GLEN KURTZ 1242997 Glen Kurtz $
175,000 Orion Marine Construction, Inc. TENDER 1965 10 GRT AUSTIN B 1236356
AUSTIN B $ 50,000 Orion Marine Construction, Inc. TENDER 1967 5 GRT BILLY M
1236350 BILLY M $ 50,000 Orion Marine Construction, Inc. TENDER 1996 DEBBIE B
1234425 DEBBIE B $ 50,000 Orion Marine Construction, Inc. TENDER 1993 DONNIE L
II 1234422 DONNIE L II $ 50,000 Orion Marine Construction, Inc.+ TENDER 1965
EMIL K 1236349 EMIL K $ 50,000 Orion Marine Construction, Inc.+ TENDER 1964
HERON 294722 HERON $ 1,500 Orion Marine Construction, Inc. TENDER 1962 JESSIE M
1236351 JESSIE M $ 50,000 Orion Marine Construction, Inc. TENDER 1997 JULIUS H
1234420 JULIUS H $ 50,000 Orion Marine Construction, Inc. TENDER 1970 MARY
1236354 Mary $ 50,000 Orion Marine Construction, Inc.+ TENDER 1968 RANDY B
1236355 RANDY B $ 35,000 Orion Marine Construction, Inc. TENDER 1988 SAM S
1233993 Sam S $ 40,000 Orion Marine Construction, Inc. TENDER 1985 SIDNEY B
1234424 Sidney B $ 40,000 Orion Marine Construction, Inc. TENDER 1993 TAMMIE B
1234423 Tammie B $ 40,000

 

 








New Microsoft Word Document_orion_page_190.gif [tmb-20200608xex10dd1g190.gif]

Orion Marine Construction, Inc. TENDER 2001 WARREN H 1234436 Warren H $ 60,000
Orion Marine Construction, Inc. TENDER 2001 HARRY LEE 1234421 Harry Lee $ 60,000
Orion Marine Construction, Inc.+ TENDER 2000 PATTI G 1102604 Patti G $ 75,000
Orion Marine Construction, Inc.+ TENDER 1954 LOON 1234426 LOON $ 30,000 Orion
Marine Construction, Inc. Ojibway 1029201 Ojibway $ 375,000 Orion Marine
Contractors, Inc. Cowlitz 1240152 Cowlitz $ 215,000 Orion Marine Construction,
Inc.+ 624488 M-1503 N/A Orion Marine Construction, Inc. CREW BOAT BLACKFISH
991372 BLACKFISH $3,000 Orion Marine Construction, Inc.+ 1050406 JERI B
$1,475,000 Orion Marine Construction, Inc. Barge Anchor 193 Drum KFMS 96 KFMS 96
75,000.00 Orion Marine Construction, Inc. Barge Anchor 193 Drum KFMS 104 KFMS
104 75,000.00 Orion Marine Construction, Inc. Barge Anchor 2007 KFMS BA13
160,000.00 Orion Marine Construction, Inc. Barge Anchor 2007 KFMS BA14
160,000.00 Orion Marine Construction, Inc. Barge Anchor 2008 KFMS BA15
175,000.00 Orion Marine Construction, Inc. Barge Anchor 2010 KFMS BA16
225,000.00 Orion Marine Construction, Inc. Barge Anchor 2005 KFMS 3 KFMS 3
135,000.00

 

 








New Microsoft Word Document_orion_page_191.gif [tmb-20200608xex10dd1g191.gif]

Orion Marine Construction, Inc. Barge Anchor 2005 KFMS 4 KFMS 4 135,000.00 Orion
Marine Construction, Inc. Barge Anchor 2012 KFMS 5 KFMS 5 285,000.00 Orion
Marine Construction, Inc. Barge Anchor 2012 KFMS 20 KFMS 20 285,000.00 Orion
Marine Construction, Inc. Barge Anchor 2011 3 Drum Hyd KFMS 21 KFMS 21
285,000.00 Orion Marine Construction, Inc. Barge Anchor 2012 BA 22 BA 22
285,000.00 Orion Marine Construction, Inc. Barge Anchor 2012 Reel BA 23 BA 23
285,000.00 Orion Marine Construction, Inc. Barge Booster 1924" Hendry Hendry
700,000.00 Orion Marine Construction, Inc. Barge Booster 1955 20" Booster II
385,000.00 Orion Marine Construction, Inc. Barge Booster 2014 24" Settoon Setton
1,200,000.00 Orion Marine Construction, Inc. Barge Carpenter 1992 150HP M-402
40' x 12' M-402 45,000.00 Orion Marine Construction, Inc. Barge Carpenter 1991
150HP M-405 40' x 12' M-405 45,000.00 Orion Marine Construction, Inc. Barge
Carpenter 2008 7G808 7G808 45,000.00 Orion Marine Construction, Inc. Barge
Carpenter 2008 8G808 8G808 45,000.00 Orion Marine Construction, Inc. Barge
Carpenter 2013 M-412 40' x 12' M-412 65,000.00 Orion Marine Construction, Inc.
Barge Carpenter 2013 M-413 40' x 12' M-413 65,000.00 Orion Marine Construction,
Inc. Barge Carpenter 2014 40' x 12' M-40 45,000.00

 

 








New Microsoft Word Document_orion_page_192.gif [tmb-20200608xex10dd1g192.gif]

Orion Marine Construction, Inc. Barge Carpenter 2014 O-415 40' x 12' O-415
65,000.00 Orion Marine Construction, Inc. Barge Deck 1979 450 GRT 190' KFMS 49
KFMS 49 200,000.00 Orion Marine Construction, Inc. Barge Deck 2011 120' Hyd Spud
KFMS 21 KFMS 21 275,000.00 Orion Marine Construction, Inc. Barge Deck 2011 120'
KFMS 24 KFMS 24 275,000.00 Orion Marine Contractors, Inc. Barge Deck 1967 523
GRT Orion ID-1504 ID 1504 100,000.00 Orion Marine Construction, Inc. Barge Deck
2003 128' KFMS 103 KFMS 103 200,000.00 Orion Marine Construction, Inc. Barge
Deck 1958 185 GRT 100' KFMS 47 KFMS 47 400,000.00 Orion Marine Construction,
Inc. Barge Deck 19117 GRT 80' KFMS 41 KFMS 41 200,000.00 Orion Marine
Contractors, Inc. Barge Derrick 1971 724 GRT 150' St Helens 532549 St Helens
750,000.00 Orion Construction LP Barge Material 2002 244 TN #11 Sneed Ship #11
150,000.00 Orion Construction LP Barge Material 2002 244 TN #12 Sneed Ship #12
150,000.00 Orion Construction LP Barge Material 2010 #16 #16 271,500.00 Orion
Construction LP Barge Material 2010 #17 #17 271,500.00 Orion Construction LP
Barge Material 1965 310 GRT SSE 513 SSE 513 200,000.00 Orion Marine Contractors,
Inc. Barge Spud 1972 677 GRT Orion 1901 "Miller 205" 828724 Miller 205
1,025,000.00 Orion Construction LP Barge Spud 19487 GRT Anna Anna F 350,000.00

 

 








New Microsoft Word Document_orion_page_193.gif [tmb-20200608xex10dd1g193.gif]

Orion Construction LP Barge Spud 2003 456 GRT Orion Star 101 Start 101
550,000.00 Orion Construction LP Barge Spud 1958 528 GRT Lavaca KFMS 102 KFMS
102 450,000.00 Orion Construction LP Barge Spud 1982 402 GRT Bonnie Lee Bonnie
Lee 350,000.00 Orion Construction LP Barge Spud 2001 352 GRT Orion IS-1203 IS
1203 375,000.00 Orion Marine Construction, Inc. Barge Spud 1965 480 GRT KFMS 23
KFMS 23 400,000.00 Orion Construction LP Barge Spud 1980 257 GRT Norma D Norma D
200,000.00 Orion Marine Construction, Inc. Boat Tug 1982 1400HP 141 GRT Sydney
Rae 646817 Sydney Rae 600,000.00 Orion Marine Construction, Inc. Boat Tug 2005
750 HP 28 GRT Orion Brave Orion Brave 228,000.00 Orion Marine Construction, Inc.
Boat Tug 2015 600HP Clydesdale 2508 2508 200,000.00 Orion Marine Construction,
Inc. Dry Dock 19Orion #1 MARAD#1 Orion 1 3,000,000.00 Orion Marine Construction,
Inc. Dredge 1972 20" Leonard M Fisher Leonard M Fisher 2,200,000.00 Orion Marine
Construction, Inc. Dredge 1966 20" Everett Fisher Everett Fisher 1,500,000.00
Orion Marine Construction, Inc. Dredge 2006 (RBD) 20" Waymon Boyd 261512 Waymon
Boyd 4,000,000.00 Orion Marine Contractors, Inc. Barge Hopper 1960 Orion IH 2002
282721 IH 2002 240,000.00 Orion Marine Construction, Inc. Barge Hopper 19_ Orion
IH 2503 IH 2503 350,000.00 Orion Marine Construction, Inc. Barge Hopper 19_
Orion IH 2504 IH 2504 350,000.00

 

 








New Microsoft Word Document_orion_page_194.gif [tmb-20200608xex10dd1g194.gif]

*The filing office for each of the above-listed Vessels is the National Vessel
Documentation Center in Falling Waters, West Virginia. +Vessel has been
disposed.

 

 








New Microsoft Word Document_orion_page_195.gif [tmb-20200608xex10dd1g195.gif]

ANNEX D Amended & Restated Exhibits 2.1, 2.8 and 11.5 to Credit Agreement
[Attached]

 

 








New Microsoft Word Document_orion_page_196.gif [tmb-20200608xex10dd1g196.gif]

Exhibit 2.1 [Form of] Funding Notice Date: , 201_ To: Regions Bank, as
Administrative Agent Re: Credit Agreement dated as of August 5, 2015 (as
amended, restated, supplemented, increased, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among Orion Group Holdings,
Inc., a Delaware corporation (the “Borrower”), certain Subsidiaries of the
Borrower from time to time party thereto, as Guarantors, the Lenders from time
to time party thereto and Regions Bank, as Administrative Agent and Collateral
Agent. Capitalized terms used but not otherwise defined herein have the meanings
provided in the Credit Agreement. Ladies and Gentlemen: The undersigned hereby
requests (select one): A Borrowing of Revolving Loans A Borrowing of Swingline
Loans A Borrowing of 364-Day Revolving Loans A Borrowing of Term Loans 1. On ,
201 (which is a Business Day). 2. In the amount of $_ . 3. Comprised of (Type of
Loan requested). 4. For Adjusted LIBOR Rate Loans: with an Interest Period of
months. The undersigned Borrower hereby represents and warrants that: (i) after
giving effect to any Borrowing of the requested Term Loans, if any, the
Outstanding Amount of each Term Loan shall not exceed the applicable Term Loan
Commitment; (ii) after giving effect to the Borrowing of the requested Revolving
Loans or Swingline Loans, as and to the extent applicable, (x) the Outstanding
Amount of Initial Revolving Obligations shall not exceed the Aggregate Revolving
Commitments and (y) the Outstanding Amount of Swingline Loans shall not exceed
the Swingline Sublimit; and (iii) after giving effect to the Borrowing of the
requested 364-Day Revolving Loans, if any, the Outstanding Amount of the 364-Day
Revolving Loans shall not exceed the Aggregate 364-Day Revolving Commitments.
36917703.v3

 

 








New Microsoft Word Document_orion_page_197.gif [tmb-20200608xex10dd1g197.gif]

The undersigned Borrower hereby represents and warrants that each of the
conditions set forth in Section 5.2 of the Credit Agreement has been satisfied
on and as of the date of such Borrowing. [Signature on Following Page]

 

 








New Microsoft Word Document_orion_page_198.gif [tmb-20200608xex10dd1g198.gif]

ORION GROUP HOLDINGS, INC. By: Name: Title:

 

 








New Microsoft Word Document_orion_page_199.gif [tmb-20200608xex10dd1g199.gif]

Exhibit 2.8 [Form of] Conversion/Continuation Notice Date: , 20 To: Regions
Bank, as Administrative Agent Re: Credit Agreement dated as of August 5, 2015
(as amended, restated, supplemented, increased, extended, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among Orion Group
Holdings, Inc., a Delaware corporation (the “Borrower”), certain Subsidiaries of
the Borrower from time to time party thereto, as Guarantors, the Lenders from
time to time party thereto and Regions Bank, as Administrative Agent and
Collateral Agent. Capitalized terms used but not otherwise defined herein have
the meanings provided in the Credit Agreement. Ladies and Gentlemen: Pursuant to
Section 2.8 of the Credit Agreement, the undersigned hereby requests (select
one): A conversion or continuation of Revolving Loans A conversion or
continuation of 364-Day Revolving Loans A conversion or continuation of Term
Loans A conversion or continuation of Swingline Loans 1. On , 20 (which is a
Business Day). 2. In the amount of $_ . 3. Comprised of (Type of Loan
requested). 4. For Adjusted LIBOR Rate Loans: with an Interest Period of months.
The undersigned Borrower hereby certifies that no Default or Event of Default
has occurred and is continuing or would result from any continuation or
conversion contemplated hereby. [Signature on Following Page] 36917726.v3

 

 








New Microsoft Word Document_orion_page_200.gif [tmb-20200608xex10dd1g200.gif]

ORION GROUP HOLDINGS, INC. By: Name: Title:

 

 








New Microsoft Word Document_orion_page_201.gif [tmb-20200608xex10dd1g201.gif]

Exhibit 11.5 [Form of] Assignment Agreement This Assignment and Assumption (this
“Assignment Agreement”) is dated as of the Effective Date set forth below and is
entered into by and between [Insert name of Assignor] (the “Assignor”) and
[Insert name of Assignee] (the “Assignee”). Capitalized terms used but not
defined herein have the meanings provided in the Credit Agreement identified
below, receipt of a copy of which is hereby acknowledged by the Assignee. The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment Agreement as if set forth herein in full. For an agreed
consideration, the Assignor hereby irrevocably sells and assigns to the
Assignee, and the Assignee hereby irrevocably purchases and assumes from the
Assignor, subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, the Letters of Credit and the Swingline Loans
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor. 1. Assignor: 2. Assignee: [and is an Affiliate/ Approved Fund of
[identify Lender]] 3. Borrower: 4. Administrative Agent: Regions Bank, as the
administrative agent under the Credit Agreement 5. Credit Agreement: Credit
Agreement dated as of [ ], 2015 (as amended, restated, supplemented, increased,
extended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Orion Group Holdings, Inc., a Delaware corporation (the
“Borrower”), certain Subsidiaries of the Borrower from time to time party
thereto, as Guarantors, the Lenders from time to time party thereto and Regions
Bank, as Administrative Agent and Collateral Agent. 6. Assigned Interest:
36917733.v3

 

 








New Microsoft Word Document_orion_page_202.gif [tmb-20200608xex10dd1g202.gif]

[Revolving] [364-Day Revolving] [Term Loan] Commitment Percentage Amount of
[Revolving] [364-Day Revolving] [Term Loan] Commitments / Loans Assigned
Aggregate [Revolving] [364-Day Revolving] [Term Loan] Commitments / [Revolving]
[364-Day Revolving] [Term Loan] Loans for all Lenders Assigned $ $ % $ $ % $ $ %
7. Effective Date: [to be inserted by Administrative Agent and which shall be
the effective date of recordation of transfer in the Register therefor] The
terms set forth in this Assignment Agreement are hereby agreed to: ASSIGNOR:
[NAME OF ASSIGNOR] By: Name: Title: ASSIGNEE: [NAME OF ASSIGNEE] By: Name:
Title:

 

 








New Microsoft Word Document_orion_page_203.gif [tmb-20200608xex10dd1g203.gif]

[Consented to and]1 Accepted: REGIONS BANK, as Administrative Agent By: Name:
Title: [Consented to:]2 ORION GROUP HOLDINGS, INC., as Borrower By: Name: Title:
[Consented to:] 3 [ ], as Issuing Bank By: Name: Title: [Consented to:] 4 [ ],
as Swingline Lender By: Name: Title: 1 To be added only if the consent of the
Administrative Agent is required by the terms of the Credit Agreement. 2 To be
added only if the consent of the Borrower is required by the terms of the Credit
Agreement. 3 To be added only if the consent of the Issuing Bank is required by
the terms of the Credit Agreement. 4 To be added only if the consent of the
Swingline Lender is required by the terms of the Credit Agreement.

 

 








New Microsoft Word Document_orion_page_204.gif [tmb-20200608xex10dd1g204.gif]

Annex 1 to Assignment Agreement STANDARD TERMS AND CONDITIONS 1. Representations
and Warranties. 1.1. Assignor. The Assignor (a) represents and warrants that (i)
it is the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment Agreement and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document. 1.2. Assignee. The
Assignee (a) represents and warrants that (i) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment
Agreement and to consummate the transactions contemplated hereby and to become a
Lender under the Credit Agreement, (ii) it meets all requirements of an Eligible
Assignee under the Credit Agreement, (iii) from and after the Effective Date, it
shall be bound by the provisions of the Credit Agreement as a Lender thereunder
and, to the extent of the Assigned Interest, shall have the obligations of a
Lender thereunder, (iv) it is sophisticated with respect to decisions to acquire
assets of the type represented by the Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire the Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 7.1 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment Agreement and to purchase the Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment Agreement and to purchase the Assigned Interest, and (vii) if it is a
Foreign Lender, attached hereto is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Documents are
required to be performed by it as a Lender. 2. Payments. From and after the
Effective Date, the Administrative Agent shall make all payments in respect of
the Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date. 3. General Provisions. This Assignment Agreement shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment Agreement may be executed in
any number of counterparts, which together shall constitute one instrument.
Delivery of an executed counterpart of a signature page of this Assignment
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment Agreement. This Assignment Agreement shall be
governed by, and construed in accordance with, the law of the State of New York.

 

 








New Microsoft Word Document_orion_page_205.gif [tmb-20200608xex10dd1g205.gif]

ANNEX E Exhibit 2.5-4 to Credit Agreement [Attached]

 

 








New Microsoft Word Document_orion_page_206.gif [tmb-20200608xex10dd1g206.gif]

Exhibit 2.5-4 [Form of] 364-Day Revolving Loan Note FOR VALUE RECEIVED, the
undersigned (the “Borrower”), hereby promises to pay to or its registered
assigns (the “Lender”), in accordance with the provisions of the Credit
Agreement (as hereinafter defined), the principal amount of each 364-Day
Revolving Loan from time to time made by the Lender to the Borrower under that
certain Credit Agreement dated as of August 5, 2015 (as amended, restated,
supplemented, increased, extended, supplemented or otherwise modified from time
to time, the “Credit Agreement”) among the Borrower, certain Subsidiaries of the
Borrower from time to time party thereto, as Guarantors, the Lenders from time
to time party thereto and Regions Bank, as Administrative Agent and Collateral
Agent. Capitalized terms used but not otherwise defined herein have the meanings
provided in the Credit Agreement. The Borrower promises to pay interest on the
unpaid principal amount of each 364-Day Revolving Loan from the Credit Date of
such 364-Day Revolving Loan until such principal amount is paid in full, at such
interest rates and at such times as provided in the Credit Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Principal Office of the Administrative Agent. If any amount is not paid in full
when due, subject to Section 2.9 of the Credit Agreement, such unpaid amount
shall bear interest, to be paid upon demand, from the due date thereof until the
date of actual payment (and before as well as after judgment) computed at the
Default Rate. This 364-Day Revolving Loan Note is one of the 364-Day Revolving
Loan Notes referred to in the Credit Agreement, is entitled to the benefits
thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Credit Agreement, all amounts then
remaining unpaid on this 364-Day Revolving Loan Note shall become, or may be
declared to be, immediately due and payable all as provided in the Credit
Agreement. 364-Day Revolving Loans made by the Lender shall be evidenced by one
or more loan accounts or records maintained by the Lender in the ordinary course
of business. The Lender may also attach schedules to this 364-Day Revolving Loan
Note and endorse thereon the date, amount and maturity of its 364-Day Revolving
Loans and payments with respect thereto. The Borrower, for itself, its
successors and assigns, hereby waives diligence, presentment, protest and demand
and notice of protest, demand, dishonor and nonpayment of this 364-Day Revolving
Loan Note. THIS 364-DAY REVOLVING LOAN NOTE SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. [Signatures on Following
Page(s)] 36917738.v2

 

 








New Microsoft Word Document_orion_page_207.gif [tmb-20200608xex10dd1g207.gif]

IN WITNESS WHEREOF, the Borrower has caused this 364-Day Revolving Loan Note to
be duly executed and delivered by its officer thereunto duly authorized as of
the date and at the place first written above. ORION GROUP HOLDINGS, INC. By:
Name: Title:

 

 








New Microsoft Word Document_orion_page_208.gif [tmb-20200608xex10dd1g208.gif]

ANNEX F NEW GUARANTORS Taxpayer Identification Number; Organizational Number
Changes in Legal Name or State of Formation; Mergers, Consolidations and other
Changes in Structure • None Equity Interests Interests Issuer Owner Type of
Security Number of Shares Certificate Number % Ownership Orion Marine
Construction Bahamas, LLC Orion Marine Construction, Inc. Membership N/A N/A
100.0% New Guarantor Jurisdiction of Organization Taxpayer Identification Number
Organizational Number Orion Marine Construction Bahamas, LLC Commonwealth of the
Bahamas 109665818 204203 B

 



